 

Exhibit 10.1

 

EXECUTION VERSION

 

AMENDMENT No. 1, dated as of February 3, 2020 (this “Amendment”), to the Credit
Agreement dated as of May 1, 2019 ( “Credit Agreement”, the Credit Agreement as
amended by this Amendment, the “Amended Credit Agreement”), among
IHEARTCOMMUNICATIONS, INC., a Texas corporation (the “Borrower”), IHEARTMEDIA
CAPITAL I, LLC, a Delaware limited liability company (“Holdings”), the other
Guarantors party hereto, Citibank, N.A. as Administrative Agent and Collateral
Agent (in such capacities, the “Existing Administrative Agent”), BANK OF
AMERICA, N.A. (“BOA”), as the New Administrative Agent (as defined below) and
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”); capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

 

WHEREAS, the Borrower desires to amend the Credit Agreement on the terms set
forth herein;

 

WHEREAS, (a) Section 2.15 of the Credit Agreement provides that the Borrower may
obtain Refinancing Term Loans pursuant to a Refinancing Amendment, the proceeds
of which shall be used to prepay in full Initial Term Loans outstanding under
the Credit Agreement as of the Amendment No. 1 Effective Date (immediately prior
to giving effect to this Amendment) (the “Existing Term Loans”; and the Initial
Lenders holding such Existing Term Loans, the “Existing Term Lenders”); and (b)
Section 10.01 provides that the relevant Loan Parties and the Required Lenders
may amend the Credit Agreement and the other Loan Documents for certain
purposes;

 

WHEREAS, the Borrower and the Existing Administrative Agent hereby agree to
replace the Existing Administrative Agent, as administrative agent under the
Credit Agreement, with BOA, in its capacities as successor administrative agent
and collateral agent under the Loan Documents (in such capacities, the “New
Administrative Agent”) and to amend or otherwise modify each applicable Loan
Document to effect such replacement;

 

WHEREAS, BofA Securities, Inc., has agreed to act in the roles and pursuant to
the titles set forth in the Engagement Letter, dated as of January 21, 2020,
between the Borrower and BofA Securities, Inc., in respect of such Refinancing
Term Loans (acting in its capacity in such roles and titles, the “Lead
Arranger”);

 

WHEREAS, cash on hand will be used to repay $150,000,000.00 of the aggregate
principal amount of Existing Term Loans outstanding on the Amendment No. 1
Effective Date, together with all accrued and unpaid interest and other amounts
due and payable with respect to such Existing Term Loans in accordance with the
Credit Agreement as of the Amendment No. 1 Effective Date (the “Initial
Repayment Amount”);

 

WHEREAS, after the payment of the Initial Repayment Amount, BOA (the “New Term
Lender”) has agreed to provide Refinancing Term Loans (such Refinancing Term
Loans, the “New Term Loans”) in an aggregate principal amount of
$2,101,271,311.40, which is equal to the outstanding principal amount of
Existing Term Loans in effect as of the Amendment No. 1 Effective Date after
giving effect to the payment of the Initial Repayment Amount, in accordance with
the terms and conditions set forth herein and in the Credit Agreement; and

 

WHEREAS, the New Term Lender has agreed to provide New Term Loans and (ii) the
Borrower has requested, and the New Term Lender has agreed to, an amendment to
the Credit Agreement pursuant to which certain other provisions of the Credit
Agreement will be amended as set forth herein.

 



 

 

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1.                   New Term Loans; Amendment.

 

(a)                With effect from and including the Amendment No. 1 Effective
Date, the New Term Lender shall become a party to the Amended Credit Agreement
as a “Lender”, a “Initial Lender” and “Term Lender”, shall have a commitment to
provide Refinancing Term Loans in accordance with the terms hereof in an
aggregate principal amount equal to $2,101,271,311.40 (the “New Term Loan
Commitment”) as set forth in Schedule 1.01B to this Amendment, which is equal to
the outstanding principal amount of Existing Term Loans in effect as of the
Amendment No. 1 Effective Date after giving effect to the payment of the Initial
Repayment Amount, and shall have all of the rights and obligations of a
“Lender”, “Initial Term Lender” and “Term Lender” under the Amended Credit
Agreement and the other Loan Documents. On the Amendment No. 1 Effective Date,
each Existing Term Lender (in its capacity as such, but not in any other
capacity) shall cease to be a Lender party to the Credit Agreement (and, for the
avoidance of doubt, shall not be a party to the Amended Credit Agreement with
respect to Initial Term Loans (except to the extent that it shall subsequently
become party thereto (i) pursuant to an Assignment and Assumption entered into
with any Lender in accordance with the terms of the Amended Credit Agreement or
(ii) through other means in accordance with the terms and provisions of the
Amended Credit Agreement)), and all accrued and unpaid fees and other amounts
payable under the Credit Agreement for the account of each Existing Term Lender
shall be due and payable on such date.

 

(b)                On the Amendment No. 1 Effective Date,

 

(i)            the Borrower shall prepay to the Existing Administrative Agent
the Initial Repayment Amount;

 

(ii)           the New Term Lender, severally and not jointly, shall make a
Refinancing Term Loan to the Borrower in accordance with this Section 1(b) and
Section 2.15 of the Credit Agreement in immediately available funds in an amount
equal to the New Term Loan Commitment;

 

(iii)          the Borrower shall prepay to the Existing Administrative Agent in
full the remaining Existing Term Loans and all accrued and unpaid interest and
other amounts due and payable with respect to such Existing Term Loans in
accordance with the Credit Agreement as of the Amendment No. 1 Effective Date
(such payment, together with the Initial Repayment Amount, collectively, the
“Borrower’s Payment”); and

 

(iv)          the Existing Administrative Agent shall apply the Borrower’s
Payment to pay to each Existing Term Lender an amount equal to such Existing
Term Lender’s Existing Term Loan Prepayment Amount.

 

The transactions described in this Section 1(b) shall be deemed to occur
immediately prior to the effectiveness of the amendment of the Credit Agreement
pursuant to Section 1(c) hereof. The New Term Loan Commitments provided for
hereunder shall terminate on the Amendment No. 1 Effective Date immediately upon
the borrowing of the New Term Loans pursuant to Section 1(b). For purposes of
this Amendment, the “Existing Term Loan Prepayment Amount” shall mean, for each
Existing Term Lender, the sum of (i) the aggregate principal amount of Existing
Term Loans owing to such Existing Term Lender on the Amendment No. 1 Effective
Date plus (ii) all accrued and unpaid interest and other amounts due and payable
in accordance with the Credit Agreement on such Existing Term Lender’s Existing
Term Loans as of the Amendment No. 1 Effective Date.

 



-2-

 

 

(c)                The Credit Agreement is, effective as of the Amendment No. 1
Effective Date (as defined below), hereby amended to (i) delete the stricken
text (indicated textually in the same manner as the following example: stricken
text) and to add the double-underlined text (indicated textually in the same
manner as the following example: double-underlined text) as set forth in the
pages of the Credit Agreement attached as Exhibit A hereto and (ii) add Exhibit
J-2 to this Amendment as Exhibit J-2 to the Exhibits to the Credit Agreement.

 

(d)                With effect from the effectiveness of this Amendment, each
New Term Loan made on the Amendment No. 1 Effective Date in accordance with
Section 1(b) shall constitute, for all purposes of the Amended Credit Agreement,
an Initial Term Loan made pursuant to the Amended Credit Agreement and this
Amendment; provided that each such New Term Loan shall constitute an “Initial
Term Loan” for all purposes of the Amended Credit Agreement, and all provisions
of the Amended Credit Agreement applicable to Initial Term Loans shall continue
to be applicable to such New Term Loans.

 

Section 2.                   Representations and Warranties. Each Loan Party
hereby represents and warrants that, as of the Amendment No. 1 Effective Date,
this Amendment has been duly authorized, executed and delivered by such Loan
Party and constitutes the legal, valid and binding obligation of such Loan Party
enforceable against it in accordance with its terms, except as such
enforceability may be limited by Debtor Relief Laws and by general principles of
equity.

 

Section 3.                   Effectiveness. This Amendment shall become
effective on the date (such date, the “Amendment No. 1 Effective Date”) that the
following conditions have been satisfied:

 

(a)                Consents. The Lead Arranger shall have received executed
signature pages hereto from the Existing Administrative Agent, the New
Administrative Agent, the New Term Lender, Holdings, the Borrower and the other
Loan Parties;

 

(b)                Expenses. The Borrower shall have paid to the Lead Arranger,
the Existing Administrative Agent and the New Administrative Agent all fees and
expenses due to be paid on the Amendment No. 1 Effective Date, including all
reasonable and documented out-of-pocket expenses required to be paid or
reimbursed under Section 10.04 of the Credit Agreement for which invoices have
been presented at least one Business Day prior to the Amendment No. 1 Effective
Date;

 

(c)                Legal Opinions. The Lead Arranger shall have received a legal
opinion from Kirkland & Ellis LLP, counsel to the Loan Parties, in form and
substance reasonably satisfactory to the Lead Arranger (it being agreed that a
legal opinion in the form substantially similar to such delivered to the
Existing Administrative Agent on the Closing Date shall be deemed so
satisfactory);

 

(d)                Officer’s Certificate. The Lead Arranger shall have received
a certificate of a Responsible Officer of the Borrower dated the Amendment No. 1
Effective Date certifying that, after giving effect to the Amendment, (i) the
representations and warranties of the Borrower and each other Loan Party
contained in the Credit Agreement or in the other Loan Documents are true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the Amendment No. 1
Effective Date; provided that, to the extent that such representations and
warranties specifically refer to an earlier date, such representations and
warranties were true and correct in all material respects as of such earlier
date; provided, further, that any representation and warranty that is qualified
as to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct (after giving effect to any qualification therein) in all respects
on such respective dates and (ii) no Event of Default has occurred and is
continuing after giving effect to the New Term Loans; and

 



-3-

 

 

(e)                Closing Certificates. The Lead Arranger shall have received
such certificates of good standing (to the extent such concept exists) from the
applicable secretary of state (or equivalent public official) to the state of
organization of each Loan Party (or a certificate from each Loan Party that
there have been no changes to the Organization Documents, including all
amendments thereto, that were delivered to the Existing Administrative Agent on
the Closing Date), certificates or resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party (A) evidencing the identity, authority and capacity of each Responsible
Officer thereof authorized to act as a Responsible Officer in connection with
this Amendment and the other Loan Documents, (B) certifying copies of
resolutions or other actions of the board of directors, board of managers or
other applicable governing body of such Loan Party (including shareholder
resolutions to the extent necessary under applicable law or any Organization
Document) approving the entry into this Amendment and the performance of the
other Loan Documents and (C) certifying copies of the Organization Documents of
such Loan Party;

 

(f)                 KYC. (x) Upon the reasonable request of the New Term Lender
made at least five (5) Business Days prior to the Amendment No. 1 Effective
Date, the Borrower shall have provided all documentation and other information
about the Borrower and the Guarantors required under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act in each case at least two (2) Business Days prior to the Amendment
No. 1 Effective Date and (y) at least two (2) Business Days prior to the Closing
Date, if the Borrower qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, the Borrower shall have delivered, to the New
Term Lender if it so requests at least five (5) Business Days prior to the
Amendment No. 1 Effective Date, a Beneficial Ownership Certification.

 

(g)                Successor Agent Agreement. The Lead Arranger shall have
received executed counterparts of the Successor Agent Agreement.

 

(h)                Borrower’s Payment. The Existing Administrative Agent shall
have received the Borrower’s Payment.

 

(i)                 Notices. The Existing Administrative Agent shall have
received a prepayment notice in respect of the Existing Term Loans and the New
Administrative Agent shall have received a Committed Loan Notice in respect of
the New Term Loans.

 

Section 4.                   Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto on separate counterparts,
each of which when so executed and delivered shall be deemed to be an original,
but all of which when taken together shall constitute a single instrument.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or any other electronic transmission shall be effective as delivery of
an original executed counterpart hereof.

 

Section 5.                   Headings. The headings of this Amendment are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.

 



-4-

 

 

Section 6.                   Effect of Amendment. Except as expressly set forth
herein, (i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Existing Administrative Agent or the New Administrative Agent, in
each case under the Credit Agreement or any other Loan Document, and (ii) shall
not alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document. Except as expressly set forth herein, each and every term,
condition, obligation, covenant and agreement contained in the Credit Agreement
or any other Loan Document is hereby ratified and re-affirmed in all respects
and shall continue in full force and effect. Without limiting the foregoing, (i)
each Loan Party acknowledges and agrees that (A) each Loan Document to which it
is a party is hereby confirmed and ratified and shall remain in full force and
effect according to its respective terms (in the case of the Credit Agreement,
as amended hereby) and (B) the Collateral Documents do, and all of the
Collateral does, and in each case shall continue to, secure the payment of all
of its Obligations (including, for the avoidance of doubt, the New Term Loans
made on the Amendment No. 1 Effective Date) on the terms and conditions set
forth in the Collateral Documents, and hereby confirms and, to the extent
necessary, ratifies the security interests granted by it pursuant to the
Collateral Documents to which it is a party and (ii) each Guarantor hereby
confirms and ratifies its continuing unconditional obligations as Guarantor
under the Guaranty with respect to all of its Obligations (including, for the
avoidance of doubt, the New Term Loans made on the Amendment No. 1 Effective
Date). This Amendment shall constitute a Loan Document for purposes of the
Credit Agreement, including without limitation for purposes of Sections 10.15,
10.16 and 10.17 thereof, and from and after the Amendment No. 1 Effective Date,
all references to the Credit Agreement in any Loan Document and all references
in the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or words of
like import referring to the Credit Agreement, shall, unless expressly provided
otherwise, refer to the Credit Agreement as amended by this Amendment.

 

Section 7.                   Replacement of Administrative Agent.

 

(a)    The New Term Lender and the Borrower acknowledge the Existing
Administrative Agent’s resignation as Administrative Agent and as Collateral
Agent, effective as of the Amendment No. 1 Effective Date. Pursuant to the
Amended Credit Agreement and the Successor Administrative Agent Agreement, dated
as of the Amendment No. 1 Effective Date, between the Existing Administrative
Agent, the New Administrative Agent and the Loan Parties (the “Successor Agent
Agreement”), the Existing Administrative Agent, the Borrower and the New Term
Lender (which constitutes Required Lenders under the Amended Credit Agreement)
hereby appoint BOA to act as the Administrative Agent and as the Collateral
Agent under the Amended Credit Agreement, the Security Agreement and the other
Loan Documents, all effective as of the Amendment No. 1 Effective Date. BOA, in
its capacity as the New Administrative Agent hereby accepts the appointment to
act as the Administrative Agent and as the Collateral Agent under the Amended
Credit Agreement, the Security Agreement and the other Loan Documents. The New
Term Lender and the Borrower hereby waive any notice requirements and any
inconsistency or conflict with the provisions in Section 9.09 of the Amended
Credit Agreement with respect to the resignation of the Existing Administrative
Agent and the appointment of the New Administrative Agent.

 

(b)    The New Administrative Agent is hereby vested with all the rights,
powers, discretion and privileges of the Existing Administrative Agent as
described in the Credit Agreement, the Security Agreement and the other Loan
Documents and the New Administrative Agent assumes, from and after the date
hereof, the obligations, responsibilities and duties of the Existing
Administrative Agent in accordance with the terms of the Amended Credit
Agreement, the Security Agreement and the other Loan Documents. Nothing in this
Agreement shall be deemed a termination of the provisions of the Loan Documents
that survive the Existing Administrative Agent’s resignation or that pertain to
Citi in its capacity as Collateral Agent under the Amended Credit Agreement, the
Security Agreement and the other Loan Documents.

 



-5-

 

 

(c)    The parties hereby agree and acknowledge that, from and after the
Amendment No. 1 Effective Date, (i) BOA shall be, and shall be deemed to be, the
Administrative Agent and the Collateral Agent under the Amended Credit Agreement
(including the schedules and exhibits thereto) and the other Loan Documents and
(ii) the Successor Agent Agreement shall constitute a “Loan Document” under and
for all purposes of the Loan Documents. In furtherance of the foregoing, as of
the Amendment No. 1 Effective Date, unless the context otherwise requires, all
recitals, introductory paragraphs, defined terms and other references to
“Citibank, N.A.” as the Administrative Agent and Collateral Agent in the Amended
Credit Agreement and the other Loan Documents (including, for the avoidance of
doubt, as Term Loan Collateral Agent in the ABL Intercreditor Agreement and as
Credit Agreement Agent in the First Lien Intercreditor Agreement) are hereby
deemed amended to reference “Bank of America, N.A.” as the Administrative Agent
and Collateral Agent, as applicable, thereunder. All notices addressed to the
“Administrative Agent” or the “Collateral Agent” under the Amended Credit
Agreement or the other Loan Documents shall be sent to:

 

Bank of America, N.A.

 

For payments and Requests for Credit Extensions:

Bank of America, N.A.

BUILDING C
2380 PERFORMANCE DR
RICHARDSON, TX, 75082
Attn: Gita Pandey

Phone: 214.209.2984

Email: gita.pandey@bofa.com

Account No.: 1366072250600 

Attn: Wire Clearing Acct for Syn Loans - LIQ  

Ref:   iHeartCommunications, Inc.

ABA# 026009593

 

Other Notices for Administrative Agent:

Bank of America, N.A.
Agency Management
135 S LA SALLE ST, Suite 961
CHICAGO, IL, 60603-4157

Attn: Teresa Weirath

Phone: 312.992.3532

Email: Teresa.Weirath@bofa.com

Fax Number: 312.453.2835

 

Section 8.                   No Novation. Nothing herein contained shall be
construed as a substitution or novation of the obligations outstanding under the
Credit Agreement or instruments securing the same, which shall remain in full
force and effect, except to any extent modified hereby or by instruments
executed concurrently herewith and except to the extent repaid as provided
herein. Nothing implied in this Amendment or in any other document contemplated
hereby shall discharge or release the Lien or priority of any Collateral
Document or any other security therefor or otherwise be construed as a release
or other discharge of any of the Loan Parties under any Loan Document from any
of its obligations and liabilities as a borrower, guarantor or pledgor under any
of the Loan Documents, except, in each case, to any extent modified hereby and
except to the extent repaid as provided herein.

 

Section 9.                   Notices. The execution and delivery of this
Amendment by the Borrower and the satisfaction of all conditions precedent to
effectiveness of this Amendment pursuant to Section 3 hereof shall be deemed to
satisfy any requirement for, and constitute any notice required to be delivered
to the Existing Administrative Agent or the New Administrative Agent under the
Credit Agreement (other than delivery of a Committed Loan Notice and a
prepayment notice as set forth in Section 3(i)). The New Term Loans shall be
funded with a single Interest Period which shall commence on the Amendment No. 1
Effective Date and end on March 2, 2020, and the New Term Lender hereby consents
to such Interest Period. The New Term Lender, in its capacity as an Existing
Term Lender, hereby consents to waive all compensation payable to it (if any)
pursuant to Section 3.05 of the Credit Agreement.

 

[Signature Pages Follow]

 



-6-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  IHEARTCOMMUNICATIONS, INC., as Borrower       By: /s/ Richard J.
Bressler               Name: Richard J. Bressler     Title: President and Chief
Financial Officer       IHEARTMEDIA CAPITAL I, LLC, as Holdings       By: /s/
Richard J. Bressler     Name: Richard J. Bressler     Title: President and Chief
Financial Officer

 

Signature Page to Amendment No. 1 (iHM 2020 Repricing)

 





 

 

  AMFM BROADCASTING LICENSES, LLC   AMFM BROADCASTING, INC.   AMFM OPERATING
INC.   AMFM RADIO LICENSES, LLC   AMFM TEXAS LICENSES, LLC   AMFM TEXAS, LLC  
CAPSTAR RADIO OPERATING COMPANY   CAPSTAR TX, LLC   CC BROADCAST HOLDINGS, INC.
  CC LICENSES, LLC   CHRISTAL RADIO SALES, INC.   CINE GUARANTORS II, INC.  
CITICASTERS CO.   CITICASTERS LICENSES, INC.   CLEAR CHANNEL BROADCASTING
LICENSES, INC.   CLEAR CHANNEL MEXICO HOLDINGS, INC.   CRITICAL MASS MEDIA, INC.
  IHEART OPERATIONS, INC.   IHEARTMEDIA + ENTERTAINMENT, INC.   IHEARTMEDIA
MANAGEMENT SERVICES, INC.   IHM IDENTITY, INC.   KATZ COMMUNICATIONS, INC.  
KATZ MEDIA GROUP, INC.   KATZ MILLENNIUM SALES & MARKETING INC.   KATZ NET RADIO
SALES, INC.   M STREET CORPORATION   PREMIERE NETWORKS, INC.   STUFF MEDIA LLC  
TTWN MEDIA NETWORKS, LLC   TTWN NETWORKS, LLC, each as Guarantor       By: /s/
Richard J. Bressler     Name: Richard J. Bressler     Title: President and Chief
Financial Officer       AMFM TEXAS BROADCASTING, LP, as Guarantor       By: AMFM
BROADCASTING, INC., its general partner       By: /s/ Richard J. Bressler    
Name: Richard J. Bressler     Title: President and Chief Financial Officer

 

Signature Page to Amendment No. 1 (iHM 2020 Repricing)

 





 

 

  BANK OF AMERICA, N.A.,   as New Administrative Agent       By: /s/ Charlene
Wright-Jones     Name: Charlene Wright-Jones     Title: Vice President

 

Signature Page to Amendment No. 1 (iHM 2020 Repricing)

 





 

 

NEW TERM LENDER SIGNATURE PAGE

 

By executing a counterpart to this Amendment as the New Term Lender, Bank of
America, N.A. agrees to make New Term Loans on the Amendment No. 1 Effective
Date, in accordance with the terms and conditions set forth herein and in the
Amended Credit Agreement. Bank of America, N.A., as the New Term Lender,
acknowledges and agrees that in the absence of a change to the terms and
conditions of this Amendment (including Exhibit A hereto) that is (x) materially
adverse to the New Term Lender, in its capacity as such and (y) made after the
submission of such executed counterpart, such submission is irrevocable.

 

Name of Institution: BANK OF AMERICA, N.A.,   as a New Term Lender       By: /s/
Kyle Oberkrom     Name: Kyle Oberkrom     Title: Vice President

 

Signature Page to Amendment No. 1 (iHM 2020 Repricing)

 





 

 

  Citibank, N.A.   as Existing Administrative Agent       By: /s/ Scott
Sartorius     Name: Scott Sartorius     Title: Vice President

 

Signature Page to Amendment No. 1 (iHM 2020 Repricing)

 





 

 

Exhibit A

 

See attached.

 





 



 

EXECUTION VERSION

 

EXHIBIT A

 

 

CREDIT AGREEMENT

 

Dated as of May 1, 2019, as amended by Amendment No. 1 dated as of February 3,
2020

 

Among

 

IHEARTMEDIA CAPITAL I, LLC,

as Holdings,

 

IHEARTCOMMUNICATIONS, INC.,

as the Borrower,

 

THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME

 

CITIBANKBANK OF AMERICA, N.A.,

as Administrative Agent and Collateral Agent,

 

and

 

THE LENDERS PARTY HERETO FROM TIME TO TIME



 

 





 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I

Definitions and Accounting Terms

 

Section 1.01 Defined Terms 32 Section 1.02 Other Interpretive Provisions 361
Section 1.03 Accounting Terms 361 Section 1.04 Rounding 362 Section 1.05
References to Agreements, Laws, Etc. 362 Section 1.06 Times of Day 63 Section
1.07 Timing of Payment or Performance 63 Section 1.08 Initial Lenders 63 Section
1.09 [Reserved] 63 Section 1.10 Currency Equivalents Generally 63 Section 1.11
Fixed Amounts and Incurrence Based Amounts 364 Section 1.12 Divisions 364
Section 1.13 Interest Rates 64     ARTICLE II The Commitments and Credit
Extensions     Section 2.01 The Loans 364 Section 2.02 Borrowings, Conversions
and Continuations of Loans 364 Section 2.03 Disbursement Agent 366 Section 2.04
Undeliverable Distributions 366 Section 2.05 Prepayments 367 Section 2.06
Termination or Reduction of Commitments 378 Section 2.07 Repayment of Loans 379
Section 2.08 Interest 379 Section 2.09 Fees 379 Section 2.10 Computation of
Interest and Fees 380 Section 2.11 Evidence of Indebtedness 380 Section 2.12
Payments Generally 380 Section 2.13 Sharing of Payments 382 Section 2.14
Incremental Credit Extension 83 Section 2.15 Refinancing Amendments 388 Section
2.16 Extension of Term Loans 389 Section 2.17 Defaulting Lenders 391   ARTICLE
III Taxes, Increased Costs Protection and Illegality Section 3.01 Taxes 392
Section 3.02 Illegality 93 Section 3.03 Inability to Determine Rates 93 Section
3.04 Increased Cost and Reduced Return; Capital Adequacy; Reserves on
Eurocurrency Rate Loans 93 Section 3.05 Funding Losses 93 Section 3.06 Matters
Applicable to All Requests for Compensation 93 Section 3.07 Replacement of
Lenders under Certain Circumstances 93 Section 3.08 Survival 93

 



i

 

 

ARTICLE IV Conditions Precedent to Credit Extensions Section 4.01 Conditions to
Initial Credit Extension 93 Section 4.02 Conditions to All Credit Extensions 93
ARTICLE V Representations and Warranties Section 5.01 Existence, Qualification
and Power; Compliance with Laws 93 Section 5.02 Authorization; No Contravention
93 Section 5.03 Governmental Authorization; Other Consents 93 Section 5.04
Binding Effect 93 Section 5.05 Financial Statements; No Material Adverse Effect
93 Section 5.06 Litigation 93 Section 5.07 Special Representations Relating to
FCC Authorizations, Etc. 93 Section 5.08 Ownership of Property; Liens and Real
Property 93 Section 5.09 Environmental Matters 93 Section 5.10 Taxes 93 Section
5.11 ERISA Compliance 93 Section 5.12 Subsidiaries; Equity Interests 93 Section
5.13 Margin Regulations; Investment Company Act 93 Section 5.14 Disclosure 93
Section 5.15 Labor Matters 93 Section 5.16 [Reserved] 93 Section 5.17
Intellectual Property; Licenses, Etc 93 Section 5.18 Solvency 93 Section 5.19
OFAC; USA PATRIOT Act; FCPA 93 Section 5.20 [Reserved] 93 Section 5.21 Security
Documents 93       ARTICLE VI Affirmative Covenants   Section 6.01 Financial
Statements 93 Section 6.02 Certificates; Other Information 93 Section 6.03
Notices 93 Section 6.04 Payment of Obligations 93 Section 6.05 Preservation of
Existence, Etc. 93 Section 6.06 Maintenance of Properties 93 Section 6.07
Maintenance of Insurance 93 Section 6.08 Compliance with Laws 93 Section 6.09
Books and Records 93 Section 6.10 Inspection Rights 93 Section 6.11 Additional
Collateral; Additional Guarantors 93 Section 6.12 Compliance with Environmental
Laws 93 Section 6.13 Further Assurances 93 Section 6.14 Designation of
Subsidiaries 93 Section 6.15 Maintenance of Ratings 93 Section 6.16 Post-Closing
Covenants 93 Section 6.17 License Subsidiaries 93       ARTICLE VII Negative
Covenants   Section 7.01 Liens 93 Section 7.02 Investments 93 Section 7.03
Indebtedness 93

 



ii

 

 

Section 7.04 Fundamental Changes 93 Section 7.05 Dispositions 93 Section 7.06
Restricted Payments 93 Section 7.07 Change in Nature of Business 93 Section 7.08
Transactions with Affiliates 93 Section 7.09 Burdensome Agreements 93 Section
7.10 [Reserved] 93 Section 7.11 [Reserved] 93 Section 7.12 Change in Fiscal Year
93 Section 7.13 Prepayments, Etc. of Indebtedness 93 Section 7.14 Permitted
Activities 93       ARTICLE VIII Events of Default and Remedies   Section 8.01
Events of Default 93 Section 8.02 Remedies Upon Event of Default 93 Section 8.03
Exclusion of Immaterial Subsidiaries 93 Section 8.04 Application of Funds 93    
  ARTICLE IX Administrative Agent and Other Agents   Section 9.01 Appointment
and Authorization of Agents 93 Section 9.02 Delegation of Duties 93 Section 9.03
Liability of Agents 93 Section 9.04 Reliance by Agents 93 Section 9.05 Notice of
Default 93 Section 9.06 Credit Decision; Disclosure of Information by Agents 93
Section 9.07 Indemnification of Agents 93 Section 9.08 Agents in Their
Individual Capacities 93 Section 9.09 Successor Agents 93 Section 9.10
Administrative Agent May File Proofs of Claim 93 Section 9.11 Collateral and
Guaranty Matters 93 Section 9.12 Other Agents; Lead Arrangers 93 Section 9.13
Withholding Tax Indemnity 93 Section 9.14 Appointment of Supplemental Agents 93
Section 9.15 Lender Action 93 Section 9.16 Intercreditor Agreements 93 Section
9.17 Certain ERISA Matters 93       ARTICLE X Miscellaneous   Section 10.01
Amendments, Etc. 93 Section 10.02 Notices and Other Communications; Facsimile
Copies 93 Section 10.03 No Waiver; Cumulative Remedies 93 Section 10.04 Attorney
Costs and Expenses 93 Section 10.05 Indemnification by the Borrower 93 Section
10.06 Payments Set Aside 93 Section 10.07 Successors and Assigns 93 Section
10.08 Confidentiality 93 Section 10.09 Setoff 93 Section 10.10 Interest Rate
Limitation 93 Section 10.11 Counterparts 93 Section 10.12 Integration;
Termination 93 Section 10.13 Survival of Representations and Warranties 93

 



iii

 

 

Section 10.14 Severability 93 Section 10.15 GOVERNING LAW 93 Section 10.16
WAIVER OF RIGHT TO TRIAL BY JURY 93 Section 10.17 Binding Effect 93 Section
10.18 USA PATRIOT Act 93 Section 10.19 No Advisory or Fiduciary Responsibility
93 Section 10.20 Electronic Execution of Assignments 93 Section 10.21 Effect of
Certain Inaccuracies 93 Section 10.22 Judgment Currency 93 Section 10.23
Acknowledgement and Consent to Bail-In of EEA Financial Institutions 93 Section
10.24 FCC 93 Section 10.25 Acknowledgement Regarding Any Supported QFCs 93      
ARTICLE XI Guaranty   Section 11.01 The Guaranty 93 Section 11.02 Obligations
Unconditional 93 Section 11.03 Reinstatement 93 Section 11.04 Subrogation;
Subordination 93 Section 11.05 Remedies 93 Section 11.06 Instrument for the
Payment of Money 93 Section 11.07 Continuing Guaranty 93 Section 11.08 General
Limitation on Guarantee Obligations 93 Section 11.09 Information 93 Section
11.10 Release of Guarantors 93 Section 11.11 Right of Contribution 93 Section
11.12 ORIGINAL ISSUE DISCOUNT LEGEND 93

 



iv

 

 

SCHEDULES

 

  1.01A Commitments   1.01B Identified Assets   1.01C Unrestricted Subsidiaries
  5.05 Certain Liabilities   5.06 Litigation   5.07 FCC Authorizations   5.08
Ownership of Property   5.09(a) Environmental Matters   5.10 Taxes   5.12
Subsidiaries and Other Equity Investments   6.16 Post-Closing Covenants  
7.02(f) Existing Investments   7.02(y) Existing Joint Ventures   7.05(s)
Dispositions   7.08 Transactions with Affiliates   7.09 Certain Contractual
Obligations   10.02 Administrative Agent’s Office, Certain Addresses for Notices

 

EXHIBITS

 

Form of

 

ACommitted Loan Notice   B [Reserved]   C Term Note   D [Reserved]   E-1
Compliance Certificate   E-2 Solvency Certificate   F Assignment and Assumption
  G Security Agreement   H [Reserved]   I Intercompany Note   J-1 First Lien
Intercreditor Agreement   J-2 Junior Lien Intercreditor Agreement   K-1 United
States Tax Compliance Certificate (Foreign Non-Partnership Lenders)   K-2 United
States Tax Compliance Certificate (Foreign Non-Partnership Participants)   K-3
United States Tax Compliance Certificate (Foreign Partnership Lenders)   K-4
United States Tax Compliance Certificate (Foreign Partnership Participants)
Administrative Questionnaire   M-1 Acceptance and Prepayment Notice   M-2
Discount Range Prepayment Notice   M-3 Discount Range Prepayment Offer   M-4
Solicited Discounted Prepayment Notice   M-5 Solicited Discounted Prepayment
Offer   M-6 Specified Discount Prepayment Notice   M-7 Specified Discount
Prepayment Response

 



v

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (as the same may be amended, modified, refinanced and/or
restated from time to time, this “Agreement”) is entered into as of May 1, 2019,
among IHEARTCOMMUNICATIONS, INC., a Texas corporation (the “Borrower”),
IHEARTMEDIA CAPITAL I, LLC, a Delaware limited liability company (“Holdings”),
the other Guarantors from time to time party hereto, CITIBANKBANK OF AMERICA,
N.A., as Administrative Agent and Collateral Agent, and each lender from time to
time party hereto (collectively, the “Lenders” and individually, a “Lender”).

 

PRELIMINARY STATEMENTS

 

1.       On March 14, 2018, the Borrower, Holdings, and certain of the
Subsidiary Guarantors (as defined herein) (collectively, the “iHeart Debtors”)
filed voluntary petitions for relief under Chapter 11 in the United States
Bankruptcy Court for the Southern District of Texas Houston Division (such
court, together with any other court having exclusive jurisdiction over the Case
from time to time and any Federal appellate court thereof, the “Bankruptcy
Court”) and commenced cases, jointly administered under the Modified Fifth
Amended Joint Chapter 11 Plan of Reorganization of iHeartMedia, Inc. and its
Debtor Affiliates Pursuant to Chapter 11 of the Bankruptcy Code in the
Bankruptcy Court on January 22, 2019 [Docket No. 2521], Case No. 18-31274
(collectively, the “Case”), and have continued in the possession and operation
of their assets and in the management of their businesses pursuant to sections
1107 and 1108 of the Bankruptcy Code of the United States.

 

2.       The iHeart Debtors are parties to (i) the certain Superpriority Secured
Debtor-In-Possession Credit Agreement, dated as of June 14, 2018 (as amended,
restated, supplemented, replaced or refinanced or otherwise modified prior to
the Closing dDate hereof, to the extent permitted by the ABL Intercreditor
Agreement, the “Existing DIP Credit Agreement”), by and among the iHeart
Debtors, Citibank, N.A., as administrative agent and the lending institutions
from time to time parties thereto, and (ii) the certain credit agreement dated
as of May 13, 2008, (as amended and restated as of February 23, 2011, amended by
Amendment No. 1, dated as of October 15, 2012, Amendment No. 2, dated as of May
31, 2013 and Amendment No. 3, dated as of December 18, 2013 and as further
amended, restated, supplemented, or otherwise modified prior to the Closing
dDate hereof, the “Existing CF Credit Agreement”), among the iHeart Debtors, the
lenders party thereto (such lenders party thereto holding term loans thereunder
being referred to herein as the “Prepetition Term Lenders”) and Citibank, N.A.,
as administrative agent and collateral agent.

 

3.       The iHeart Debtors filed the Fifth Amended Joint Chapter 11 Plan of
Reorganization of iHeartMedia, Inc. and its Debtor Affiliates Pursuant to
Chapter 11 of the Bankruptcy Code in the Bankruptcy Court on October 18, 2018
[Docket No. 1632] (together with all schedules, documents and exhibits contained
therein, as amended, supplemented, modified or waived from time to time, the
“Bankruptcy Plan”).

 

4.       On January 22, 2019, the Bankruptcy Court entered an order confirming
the Bankruptcy Plan with respect to the iHeart Debtors [Docket No. 2525] (the
“Confirmation Order”).

 

5.       Pursuant to the Bankruptcy Plan, the Prepetition Term Lenders and the
other Initial Lenders are receiving, among other things, interests in an exit
term loan facility on the Closing Date in an initial aggregate principal amount
of $3,487,359,200.50, on the terms and conditions set forth in this Agreement
and the other Loan Documents

 





 

 

6.       The proceeds of the Initial Term Loans together with the proceeds of
(i) the Senior Notes and (ii) a portion of the ABL Facility will be used on the
Closing Date to (a) consummate the Transactions, (b) to pay the costs and
expenses related to the Transactions and the consummation of the Bankruptcy
Plan, (c) to fund distributions in connection with the consummation of, or as
required by, the Bankruptcy Plan, and (d) for general corporate purposes.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

Definitions and Accounting Terms

 

Section 1.01        Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“ABL Credit Agreement” means that certain ABL Credit Agreement, dated as of the
Closing Date, by and among Holdings, the Borrower, the other borrowers and
guarantors from time to time party thereto, the lenders from time to time party
thereto, the ABL Facility Administrative Agent and the entities party from time
to time thereto as swing line lender and L/C issuers, as such agreement may be
amended, supplemented, waived or otherwise modified from time to time or
refunded, refinanced, replaced, renewed, repaid, increased or extended from time
to time (whether in whole or in part, whether with the original administrative
agent and lenders or other agents and lenders or otherwise, and whether provided
under the original ABL Credit Agreement or other credit agreement or otherwise,
unless such agreement, instrument or document expressly provides that it is not
intended to be and is not an ABL Credit Agreement), to the extent permitted by
the ABL Intercreditor Agreement.

 

“ABL Facility” means the collective reference to the ABL Credit Agreement, any
Loan Documents (as defined therein), any notes and letters of credit issued
pursuant thereto and any guarantee, security agreement, letter of credit
applications and other guarantees, pledge agreements, security agreements and
collateral documents, and other instruments and documents, executed and
delivered pursuant to or in connection with any of the foregoing, in each case
as the same may be amended, supplemented, waived or otherwise modified from time
to time or refunded, refinanced, replaced, renewed, repaid, increased or
extended from time to time (whether in whole or in part, whether with the
original administrative agent and lenders or other agents and lenders or
otherwise, and whether provided under the original ABL Credit Agreement or other
credit agreement or otherwise, unless such agreement, instrument or document
expressly provides that it is not intended to be and is not an ABL Credit
Agreement), to the extent permitted by the ABL Intercreditor Agreement.

 

“ABL Facility Administrative Agent” means Citibank, N.A. in its capacity as
administrative agent under the ABL Credit Agreement or any successor, new or
replacement administrative agent under the ABL Loan Documents.

 

“ABL Incremental Loans” means loans and commitments resulting from a “Revolving
Commitment Increase” under (and as defined in) the ABL Credit Agreement as in
effect on the Closing dDate hereof.

 

“ABL Intercreditor Agreement” means the intercreditor agreement, dated as of the
Closing dDate hereof, among, inter alios, Citibank, N.A., in its capacity as ABL
Collateral Agent, CitibankBank of America, N.A., as Term Loan Collateral Agent
and Designated Junior Priority Representative, and U.S. Bank National
Association, as Notes Collateral Agent, as the same may be amended, restated,
modified, supplemented, replaced or refinanced from time to time.

 



2

 

 

“ABL Lenders” means the “Lenders” under and as defined in the ABL Credit
Agreement.

 

“ABL Loan Documents” means the “Loan Documents” as defined in the ABL Credit
Agreement.

 

“ABL Obligations” means the “Obligations” as defined in the ABL Credit
Agreement.

 

“ABL Priority Collateral” means “Intercreditor Collateral” as defined in the ABL
Intercreditor Agreement.

 

“Acceptable Discount” has the meaning set forth in Section 2.05(a)(v)(D)(2).

 

“Acceptable Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(D)(3).

 

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit M-1.

 

“Acceptance Date” has the meaning set forth in Section 2.05(a)(v)(D)(2).

 

“Acquired EBITDA” means, with respect to any Acquired Entity or Business or any
Converted Restricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Acquired Entity or Business or Converted Restricted
Subsidiary (determined as if references to Holdings and the Restricted
Subsidiaries in the definition of Consolidated EBITDA were references to such
Acquired Entity or Business and its Subsidiaries or to such Converted Restricted
Subsidiary and its Subsidiaries), as applicable, all as determined on a
consolidated basis for such Acquired Entity or Business or Converted Restricted
Subsidiary, as applicable.

 

“Acquired Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

 

“Additional Lender” has the meaning set forth in Section 2.14(c).

 

“Additional Refinancing Lender” has the meaning set forth in Section 2.15(a).

 

“Administrative Agent” means CitibankBank of America, N.A., in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit L or such other form as may be supplied from time to time by the
Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Notwithstanding anything to the
contrary contained herein, in no event shall any Lender or Agent be deemed an
Affiliate of a Loan Party solely by virtue of its capacity as a Lender or Agent
hereunder.

 



3

 

 

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, partners, agents, advisors,
attorneys-in-fact and other representatives of such Persons and Affiliates.

 

“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Supplemental Agents (if any).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” means this Credit Agreement, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“All-In Yield” means, as to any Indebtedness, the yield thereof incurred or
payable by the applicable borrower generally to all Lenders of such Indebtedness
in an amount equal to the sum of (a) the applicable margin; (b) OID and upfront
fees; provided that (i) OID and upfront fees shall be equated to interest rate
assuming a 4-year life to maturity on a straight line basis (or, if less, the
stated life to maturity at the time of incurrence of the applicable
Indebtedness); and (ii) “All-In Yield” shall not include amendment fees,
arrangement fees, structuring fees, commitment fees, underwriting fees and any
similar fees payable to any lead arranger (or its affiliates) in connection with
the commitment or syndication of such Indebtedness, consent fees paid to
consenting Lenders, ticking fees on undrawn commitments and any other fees not
paid or payable generally to all Lenders in the primary syndication of such
Indebtedness and (c) the interest rate (exclusive of margin) after giving effect
to any Eurocurrency Rate or Base Rate floor.

 

“Amendment No. 1” means Amendment No. 1 to this Agreement dated as of the
Amendment No. 1 Effective Date.

 

“Amendment No. 1 Effective Date” means February 3, 2020, the date of the
effectiveness of Amendment No. 1.

 

“Applicable Asset Sale Percentage” means (a) 100.0% if the Consolidated First
Lien Net Leverage Ratio as of the most recently ended Test Period is greater
than 3.50 to 1.00, (b) 50.0% if the Consolidated First Lien Net Leverage Ratio
as of the most recently ended Test Period is less than or equal to 3.50 to 1.00
and greater than 3.00 to 1.00 and (c) 0% if the Consolidated First Lien Net
Leverage Ratio as of the most recently ended Test Period is less than or equal
to 3.00 to 1.00, in each case, calculated on a Pro Forma Basis.

 

“Applicable Discount” has the meaning set forth in Section 2.05(a)(v)(C)(2).

 

“Applicable ECF Percentage” means, for any fiscal year, (a) 50.0% if the
Consolidated First Lien Net Leverage Ratio as of the last day of such fiscal
year is greater than 3.75 to 1.00, (b) 25.0% if the Consolidated First Lien Net
Leverage Ratio as of the last day of such fiscal year is less than or equal to
3.75 to 1.00 and greater than 3.25 to 1.00 and (c) 0.0% if the Consolidated
First Lien Net Leverage Ratio as of the last day of such fiscal year is less
than or equal to 3.25 to 1.00, in each case, calculated on a Pro Forma Basis.

 

“Applicable Period” has the meaning set forth in Section 10.21.

 

“Applicable Proceeds” has the meaning set forth in Section 2.05(b)(ii).

 



4

 

 

“Applicable Rate” means a percentage per annum equal to, (x) for Eurocurrency
Rate Loans, 43.00% and (y) for Base Rate Loans, 32.00%.

 

“Appropriate Lender” means, at any time, with respect to Loans of any Class, the
Lenders of such Class.

 

“Approval Order” shall mean the Order (I) Authorizing Debtors to Obtain
Postpetition Financing Pursuant to 11 U.S.C. §§ 105, 362, 363(b), 364(c)(1),
364(d)(1) and 364(e), (II) Granting Adequate Protection to Prepetition Secured
Parties Pursuant to 11 U.S.C. §§ 361, 362, 363, 364 and 507(b) and (III)
Authorizing Debtors to Obtain Exit Financing entered by the Bankruptcy Court on
June 7, 2018 Docket No. 918.

 

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

 

“Assignees” has the meaning set forth in Section 10.07(b).

 

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit F.

 

“Assignment Taxes” has the meaning set forth in Section 3.01(b).

 

“Attorney Costs” means and includes all reasonable and documented out-of-pocket
fees, expenses and disbursements of any law firm or other external legal
counsel.

 

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

 

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.05(a)(v); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent); provided, further, that neither the Borrower nor any of its
Affiliates (other than an Initial Lender) may act as the Auction Agent.

 

“Audited Financial Statements” means the audited consolidated balance sheets of
Holdings as of each of December 31, 2018, 2017 and 2016 and related consolidated
statements of income, stockholders’ equity and cash flows of Holdings for the
fiscal years ended December 31, 2018, 2017 and 2016.

 

“Available Incremental Amount” has the meaning set forth in Section 2.14(d)(v).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 



5

 

 

“Bank of America” means, Bank of America, N.A.

 

“Bankruptcy Code” means title 11 of the United States Code, 11 U.S.C. §§
101–1532, and the rules and regulations promulgated thereunder.

 

“Bankruptcy Court” shall have the meaning provided in the Preliminary Statements
to this Agreement.

 

“Bankruptcy Plan” shall have the meaning provided in the Preliminary Statements
to this Agreement.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of (a)
the Federal Funds Rate in effect on such day plus 1/2 of 1%, (b) the Prime Rate
in effect for such day and (c) the Eurocurrency Rate for deposits in Dollars for
a one-month Interest Period plus 1.00%. The Base Rate shall be deemed to be
0.00% per annum if the Base Rate calculated pursuant to the foregoing provisions
would otherwise be less than 0.00% per annum. If the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Rate for any reason, including
the inability or failure of the Administrative Agent to obtain sufficient
quotations in accordance with the terms of the definition thereof, the Base Rate
shall be determined without regard to clause (a) of the preceding sentence until
the circumstances giving rise to such inability no longer exist. Any change in
the Base Rate due to a change in the Prime Rate, the Federal Funds Rate or the
Eurocurrency Rate shall be effective on the effective date of such change in the
Prime Rate, the Federal Funds Rate or the Eurocurrency Rate, as the case may be.

 

“Base Rate Loan” means a Loan denominated in Dollars that bears interest based
on the Base Rate.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Borrower Materials” has the meaning set forth in Section 6.02.

 

“Borrower Offer of Specified Discount Prepayment” means the offer by any Company
Party to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.05(a)(v)(B).

 

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to Section 2.05(a)(v)(C).

 



6

 

 

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Company Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.05(a)(v)(D).

 

“Borrowing” means a Term Borrowing of a particular Class, as the context may
require.

 

“Broadcast Licenses” means the main station licenses issued by the FCC or any
foreign Governmental Authority and held by the Borrower or any of its Restricted
Subsidiaries for the Broadcast Stations operated by the Borrower or any of its
Restricted Subsidiaries.

 

“Broadcast Stations” means each full-service AM or FM radio broadcast station or
full-service television broadcast station now or hereafter owned and operated by
the Borrower or any of its Restricted Subsidiaries.

 

“Business Day” means (a) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York, and (b) if such day relates to any interest
rate settings as to a Eurocurrency Rate Loan, any fundings, disbursements,
settlements and payments in respect of any such Eurocurrency Rate Loan, or any
other dealings to be carried out pursuant to this Agreement in respect of any
such Eurocurrency Rate Loan, means a day on which dealings in deposits in
Dollars are conducted by and between banks in the applicable London interbank
market.

 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by Holdings and its
Restricted Subsidiaries during such period that, in conformity with GAAP, are or
are required to be included as capital expenditures on the consolidated
statement of cash flows of Holdings and its Restricted Subsidiaries.

 

“Capitalized Lease Obligation” means, at the time any determination thereof is
to be made, the amount of the liability in respect of a Capitalized Lease;
provided that any obligations of Holdings or its Restricted Subsidiaries either
existing on the Closing Date or created prior to any recharacterization
described below (i) that were not included on the consolidated balance sheet of
Holdings as capital lease obligations and (ii) that are subsequently
recharacterized as capital lease obligations or indebtedness due to a change in
accounting treatment or otherwise, shall for all purposes under this Agreement
(including, without limitation, the calculation of Consolidated Net Income and
Consolidated EBITDA) not be treated as capital lease obligations, Capitalized
Lease Obligations or Indebtedness.

 

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability on a balance sheet in
accordance with GAAP; provided, further, that for purposes of calculations made
pursuant to the terms of this Agreement, GAAP will be deemed to treat leases in
a manner consistent with its treatment under generally accepted accounting
principles as of January 1, 2015, notwithstanding any modifications or
interpretive changes thereto that may have occurred thereafter.

 

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by Holdings and
the Restricted Subsidiaries during such period in respect of licensed or
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of Holdings and the
Restricted Subsidiaries.

 



7

 

 

“Case” shall have the meaning provided in the Preliminary Statements to this
Agreement.

 

“Cash Collateral Account” means a blocked account at a commercial bank specified
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by Holdings or any Restricted Subsidiary:

 

(1) Dollars;

 

(2) such local currencies held by Holdings or any Restricted Subsidiary from
time to time in the ordinary course of business (including without limitation
Sterling, euro, AUD or any national currency of any participating member state
of the Economic and Monetary Union);

 

(3) securities issued or directly and fully and unconditionally guaranteed or
insured by the U.S. government or any agency or instrumentality thereof the
securities of which are unconditionally guaranteed as a full faith and credit
obligation of such government with maturities of 24 months or less from the date
of acquisition;

 

(4) certificates of deposit, time deposits and eurodollar time deposits with
maturities of 24 months or less from the date of acquisition, demand deposits,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case with any domestic or foreign commercial bank having
capital and surplus of not less than $250,000,000 in the case of U.S. banks and
$100,000,000 in the case of non-U.S. banks;

 

(5) repurchase obligations for underlying securities of the types described in
clauses (3), (4), (7) and (8) entered into with any financial institution or
recognized securities dealer meeting the qualifications specified in clause (4)
above;

 

(6) commercial paper and variable or fixed rate notes rated at least P-2 by
Moody’s or at least A-2 by S&P (or, if at any time neither Moody’s nor S&P shall
be rating such obligations, an equivalent rating from another nationally
recognized statistical rating agency) and in each case maturing within 24 months
after the date of creation thereof;

 

(7) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency);

 

(8) readily marketable direct obligations issued by any state, commonwealth or
territory of the United States or any political subdivision or taxing authority
thereof having an investment grade rating from either Moody’s or S&P (or, if at
any time neither Moody’s nor S&P shall be rating such obligations, an equivalent
rating from another nationally recognized statistical rating agency) with
maturities of 24 months or less from the date of acquisition;

 

(9) readily marketable direct obligations issued by any foreign government or
any political subdivision or public instrumentality thereof, in each case having
an investment grade rating from either Moody’s or S&P (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency) with maturities of
24 months or less from the date of acquisition;

 



8

 

 

(10) Investments with average maturities of 12 months or less from the date of
acquisition in money market funds rated AAA- (or the equivalent thereof) or
better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s (or, if
at any time neither Moody’s nor S&P shall be rating such obligations, an
equivalent rating from another nationally recognized statistical rating agency);

 

(11) securities with maturities of 12 months or less from the date of
acquisition backed by standby letters of credit issued by any financial
institution or recognized securities dealer meeting the qualifications specified
in clause (4) above;

 

(12) Indebtedness or preferred stock issued by Persons with a rating of “A” or
higher from S&P or “A2” or higher from Moody’s with maturities of 24 months or
less from the date of acquisition; and

 

(13) investment funds investing at least 90% of their assets in securities of
the types described in clauses (1) through (12) above.

 

In the case of Investments by any Foreign Subsidiary that is a Restricted
Subsidiary or Investments made in a country outside the United States of
America, Cash Equivalents shall also include (a) investments of the type and
maturity described in clauses (1) through (8) and clauses (10), (11), (12) and
(13) above of foreign obligors, which Investments or obligors (or the parents of
such obligors) have ratings described in such clauses or equivalent ratings from
comparable foreign rating agencies and (b) other short-term investments utilized
by Foreign Subsidiaries that are Restricted Subsidiaries in accordance with
normal investment practices for cash management in investments analogous to the
foregoing investments in clauses (1) through (13) and in this paragraph.

 

Notwithstanding the foregoing, Cash Equivalents shall include amounts
denominated in currencies other than those set forth in clauses (1) and (2)
above; provided that such amounts are converted into any currency listed in
clauses (1) and (2) as promptly as practicable and in any event within ten (10)
Business Days following the receipt of such amounts.

 

For the avoidance of doubt, any items identified as Cash Equivalents under this
definition will be deemed to be Cash Equivalents for all purposes regardless of
the treatment of such items under GAAP.

 

“Casualty Event” means any event that gives rise to the receipt by Holdings or
any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

 

“CCH” means Clear Channel Holdings, Inc., a Delaware corporation.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as subsequently amended, and the regulations promulgated
thereunder.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a“Change in Law”,
regardless of the date enacted, adopted, issued or implemented.

 



9

 

 

“Change of Control” shall be deemed to occur if:

 

(a)       any person or “group” (within the meaning of Rules 13d-3 and 13d-5
under the Exchange Act as in effect on the Closing Date) shall have acquired
beneficial ownership (as defined in Rules 13(d)-3 and 13(d)-5 under the Exchange
Act) of 50% or more on a fully diluted basis of the voting interest in Parent’s
Equity Interests;

 

(b)       a “change of control” (or similar event) shall occur under the ABL
Facility, the Senior Notes Indentures; or

 

(c)       Holdings shall cease to own directly or indirectly 100% of the Equity
Interests of the Borrower.

 

Notwithstanding the preceding or any provision of Section 13d-3 of the Exchange
Act, (i) a Person or group shall not be deemed to beneficially own Equity
Interests subject to a stock or asset purchase agreement, merger agreement,
option agreement, warrant agreement or similar agreement (or voting or option or
similar agreement related thereto) until the consummation of the acquisition of
the Equity Interests in connection with the transactions contemplated by such
agreement and (ii) the right to acquire Equity Interests (so long as such Person
does not have the right to direct the voting of the Equity Interests subject to
such right) or any veto power in connection with the acquisition or disposition
of Equity Interests will not cause a party to be a beneficial owner.

 

“City Code” has the meaning set forth in Section 1.03(c).

 

“Claimant Assignee” has the meaning set forth in Section 10.07(b).

 

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Initial Term Commitments, Incremental Term Commitments,
Incremental Revolving Credit Commitments, Refinancing Term Commitments of a
given Refinancing Series or Extended Term Loans of a given Extension Series and
(c) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Initial Term Loans,
Incremental Term Loans, Refinancing Term Loans of a given Refinancing Series or
Extended Term Loans of a given Extension Series. Incremental Revolving Credit
Commitments, Initial Term Commitments, Incremental Term Commitments or
Refinancing Term Commitments (and in each case, the Loans made pursuant to such
Commitments) that have different terms and conditions shall be construed to be
in different Classes. Commitments (and, in each case, the Loans made pursuant to
such Commitments) that have the same terms and conditions shall be construed to
be in the same Class. There shall be no more than an aggregate of three Classes
of revolving credit facilities and five Classes of term loan facilities under
this Agreement at any time outstanding.

 

“Closing Date” means May 1, 2019, the first date on which all conditions
precedent in Section 4.01 are satisfied or waived in accordance with Section
10.03.

 

“iHeartCommunications Warrants” means the warrants issued by the Borrower to a
Claimholder (as defined in the Plan of Reorganization) on the Closing Date to
purchase shares of common stock of Clear Channel Outdoor Holdings, Inc.

 



10

 

 

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

 

“Collateral” means (i) the “Collateral” as defined in the Security Agreement,
(ii) all the “Collateral” or “Pledged Assets” or similar term as defined in any
other Collateral Document and (iii) any other assets pledged or in which a Lien
is granted or purported to be granted, in each case, pursuant to any Collateral
Document.

 

“Collateral Agent” means CitibankBank of America, N.A., in its capacity as
collateral agent or pledgee in its own name under any of the Loan Documents, or
any successor collateral agent.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a)       the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date pursuant to Section 4.01(a) or from
time to time pursuant to Section 6.11 or Section 6.13, subject to the
limitations and exceptions of this Agreement, duly executed by each Loan Party
party thereto;

 

(b)       all Obligations shall have been unconditionally guaranteed pursuant to
the Guaranty by (i) Holdings, (ii) any Electing Guarantor and (iii) each direct
and indirect wholly-owned Restricted Subsidiary of Holdings (other than any
Excluded Subsidiary);

 

(c)       the Obligations and the Guaranty shall have been secured by a
first-priority security interest in (i) all the Equity Interests of the Borrower
and each Guarantor, and (ii) all Equity Interests of each other Restricted
Subsidiary (that is not an Excluded Subsidiary), in each case, subject to
exceptions and limitations otherwise set forth in this Agreement, the Collateral
Documents (to the extent appropriate in the applicable jurisdiction) and the
Intercreditor Agreements;

 

(d)       the Obligations and the Guaranty shall have been secured by a
perfected security interest in, and Mortgages on, (i) in the case of Holdings,
the Borrower and each US Guarantor, substantially all now owned or, in the case
of real property, fee owned, or at any time hereafter acquired tangible and
intangible assets of each such Loan Party thereof (including Equity Interests,
intercompany debt, accounts, inventory, equipment, investment property, contract
rights, intellectual property in the United States of America, other general
intangibles, Material Real Property and proceeds of the foregoing), in each
case, subject to exceptions and limitations otherwise set forth in this
Agreement and the Collateral Documents (to the extent appropriate in the
applicable jurisdiction) and (ii) in the case of each other Loan Party, a pledge
of (x) the applicable Equity Interests referred to in clause (c) above and (y)
each intercompany promissory note or similar debt instrument representing
intercompany Indebtedness owed from a Restricted Subsidiary of Holdings to the
applicable Loan Party, subject to exceptions and limitations otherwise set forth
in this Agreement and the Collateral Documents (to the extent appropriate in the
applicable jurisdiction), in each case with the priority required by the
Collateral Documents, the First Lien Intercreditor Agreement and the ABL
Intercreditor Agreement;

 



11

 

 

(e)       subject to limitations and exceptions of this Agreement and the
Collateral Documents, to the extent a security interest in and Mortgages on any
Material Real Property are required pursuant to clause (d) above or under
Sections 6.11 or 6.13 (each, a “Mortgaged Property”), the Administrative Agent
shall have received (i) counterparts of a Mortgage with respect to such
Mortgaged Property duly executed and delivered by the record owner of such
property, together with evidence such Mortgage has been duly executed,
acknowledged and delivered by a duly authorized officer of each party thereto,
in form suitable for filing or recording in all filing or recording offices that
the Administrative Agent may reasonably deem necessary or desirable in order to
create a valid and subsisting perfected Lien (subject only to Liens described in
clause (ii) below) on the property and/or rights described therein in favor of
the Collateral Agent for the benefit of the Secured Parties, and evidence that
all filing and recording taxes and fees have been paid or otherwise provided for
in a manner reasonably satisfactory to the Administrative Agent (it being
understood that if a mortgage tax will be owed on the entire amount of the
indebtedness evidenced hereby, then the amount secured by the Mortgage shall, to
the extent permitted pursuant to applicable law, be limited to 100% of the fair
market value of the property (as reasonably determined by the Borrower in
consultation with the Administrative Agent) at the time the Mortgage is entered
into if such limitation results in such mortgage tax being calculated based upon
such fair market value), (ii) fully paid American Land Title Association
Lender’s policies of title insurance (or marked-up title insurance commitments
having the effect of policies of title insurance) on the Mortgaged Property
naming the Collateral Agent as the insured for its benefit and that of the
Secured Parties and their respective successors and assigns (the “Mortgage
Policies”) issued by a nationally recognized title insurance company reasonably
acceptable to the Collateral Agent in form and substance and in an amount
reasonably acceptable to the Collateral Agent (not to exceed 100% of the fair
market value of the real properties covered thereby), insuring the Mortgages to
be valid subsisting first priority Liens on the property described therein, free
and clear of all Liens other than Liens permitted pursuant to Section 7.01 and
other Liens reasonably acceptable to the Collateral Agent, each of which shall
(A) to the extent reasonably necessary, include such coinsurance and reinsurance
arrangements (with provisions for direct access, if reasonably necessary) as
shall be reasonably acceptable to the Collateral Agent, (B) contain a “tie-in”
or “cluster” endorsement, if available under applicable law (i.e., policies
which insure against losses regardless of location or allocated value of the
insured property up to a stated maximum coverage amount), and (C) have been
supplemented by such endorsements as shall be reasonably requested by the
Collateral Agent (including endorsements on matters relating to usury, first
loss, last dollar, zoning, contiguity, doing business, non-imputation, public
road access, variable rate, environmental lien, subdivision, mortgage recording
tax, separate tax lot, revolving credit and so-called comprehensive coverage
over covenants and restrictions, to the extent such endorsements are available
in the applicable jurisdiction at commercially reasonable rates), (iii) opinions
of local counsel to the Loan Parties in states in which the Mortgaged Properties
are located, with respect to the enforceability and perfection of the Mortgages
and any related fixture filings, in form and substance reasonably satisfactory
to the Collateral Agent and (iv) no later than three Business Days prior to the
date on which a Mortgage is executed and delivered pursuant to this Agreement, a
completed “life of the loan” Federal Emergency Management Agency standard flood
hazard determination with respect to each Mortgaged Property on which any
“building” (as defined in the Flood Insurance Laws) is located, duly executed
and acknowledged by the appropriate Loan Parties, together with evidence of
flood insurance as and to the extent required under Section 6.07 hereof.
Notwithstanding the foregoing, the Administrative Agent shall not enter into any
Mortgage in respect of any real property acquired by the Borrower or any other
Loan Party after the Closing Date until (1) the date that occurs 45 days after
the Administrative Agent has delivered to the Lenders (which may be delivered
electronically) the following documents in respect of such real property: (i) a
completed flood hazard determination from a third party vendor; (ii) if such
real property is located in a Special Flood Hazard Area, (A) a notification to
the Borrower (or applicable Loan Party) of that fact and (if applicable)
notification to the Borrower (or applicable Loan Party) that flood insurance
coverage is not available and (B) evidence of the receipt by the Borrower (or
applicable Loan Party) of such notice; and (iii) if such notice is required to
be provided to the Borrower (or applicable Loan Party) and flood insurance is
available in the community in which such real property is located, evidence of
required flood insurance and (2) the Administrative Agent shall have received
written confirmation from the Lenders the that flood insurance due diligence and
flood insurance compliance has been completed by the Lenders (such written
confirmation not to be unreasonably conditioned, withheld or delayed); and

 



12

 

 

(f)       after the Closing Date, each Restricted Subsidiary of Holdings that is
not then a Guarantor and not an Excluded Subsidiary shall become a Guarantor and
signatory to this Agreement pursuant to a joinder agreement in accordance with
Sections 6.11 or 6.13 and a party to the Collateral Documents in accordance with
Section 6.11; provided that notwithstanding the foregoing provisions, any
Subsidiary of Holdings that Guarantees (or is the borrower or issuer with
respect to) the Senior Notes, the ABL Facility or any Junior Financing or any
Permitted Refinancing of any of the foregoing shall be a Guarantor hereunder for
so long as it Guarantees such Indebtedness.

 

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

 

(A)       the foregoing definition shall not require, unless otherwise stated in
this clause (A), the creation or perfection of pledges of, security interests
in, Mortgages on, or the obtaining of title insurance or taking other actions
with respect to the following: (i) other than in the case of any Electing
Guarantors, any property or assets owned by any Excluded Subsidiary, (ii) any
lease, license or agreement or any property subject to a purchase money security
interest or similar arrangement to the extent that a grant of a security
interest therein would violate or invalidate such lease, license or agreement or
purchase money arrangement or create a right of termination in favor of any
other party thereto after giving effect to the applicable anti-assignment
provisions of the Uniform Commercial Code or other applicable Law, other than
proceeds and receivables thereof, the assignment of which is expressly deemed
effective under the Uniform Commercial Code or other applicable Law
notwithstanding such prohibition, (iii) any interest in fee-owned real property
other than Material Real Properties, (iv) Excluded Contracts, Excluded Equipment
and any interest in leased real property (it being understood that no action
shall be required with respect to creation or perfection of security interests
with respect to leases, including any requirement to obtain or deliver landlord
waivers, estoppels or collateral access letters), (v) motor vehicles and other
assets subject to certificates of title except to the extent perfection of a
security interest therein may be accomplished by filing of financing statements
in appropriate form in the applicable jurisdiction under the Uniform Commercial
Code, (vi) Margin Stock and Equity Interests of any Person other than
wholly-owned Subsidiaries that are Restricted Subsidiaries, (vii) any trademark
application filed in the United States Patent and Trademark Office on the basis
of the Borrower’s or any Guarantor’s “intent to use” such mark and for which a
form evidencing use of the mark has not yet been filed with the United States
Patent and Trademark Office, to the extent that granting a security interest in
such trademark application prior to such filing would impair the enforceability
or validity of such trademark application or any registration that issues
therefrom under applicable federal Law, (viii) the creation or perfection of
pledges of, or security interests in, any property or assets that would result
in material adverse tax consequences to Holdings and any Restricted Subsidiaries
of Holdings, as determined in the reasonable judgment of the Borrower in
consultation with the Administrative Agent, (ix) any governmental licenses or
state or local franchises, charters and authorizations, to the extent a security
in any such license, franchise, charter or authorization is prohibited or
restricted thereby after giving effect to the anti-assignment provisions of the
Uniform Commercial Code and other applicable Law, (x) pledges and security
interests prohibited or restricted by applicable Law whether on the Closing Date
or thereafter (including any requirement to obtain the consent of any
Governmental Authority or third party), (xi) all commercial tort claims in an
amount less than $15,000,000 in the aggregate, (xii) letter of credit rights,
except to the extent constituting a supporting obligation for other Collateral
as to which perfection of the security interest in such other Collateral is
accomplished solely by the filing of a Uniform Commercial Code financing
statement (it being understood that no actions shall be required to perfect a
security interest in letter of credit rights, other than the filing of a Uniform
Commercial Code financing statement), (xiii) any particular assets if, in the
reasonable judgment of the Administrative Agent and the Borrower, the burden,
cost or consequences of creating or perfecting such pledges or security
interests in such assets or obtaining title insurance is excessive in relation
to the benefits to be obtained therefrom by the Lenders under the Loan
Documents, (xiv) cash and cash equivalents, deposit and securities accounts
(including securities entitlements and related assets), in each case, other than
proceeds of Collateral as to which perfection may be accomplished solely by the
filing of a UCC financing statement, (xv) any segregated funds held in escrow
for the benefit of an unaffiliated third party (including such funds in Escrow),
(xvi) any FCC Authorizations to the extent (but only to the extent) that at such
time the Collateral Agent may not validly possess a security interest therein
pursuant to applicable Communications Laws, but the Collateral shall include, to
the maximum extent permitted by law, all rights incident or appurtenant to the
FCC Authorizations (except to the extent requiring approval of the FCC, unless
such approval has first been secured consistent with Section 10.24), the
economic value of the FCC Authorizations, and the right to receive all proceeds
derived from or in connection with the direct or indirect sale, assignment or
transfer of the FCC Authorizations, (xvii) the Identified Assets, (viii) any
Equity Interests of Clear Channel Outdoor Holdings, Inc. and (xix) proceeds from
any and all of the foregoing assets described in the clauses above to the extent
such proceeds would otherwise be excluded pursuant the clauses above;

 



13

 

 

(B)       (i) the foregoing definition shall not require control agreements with
respect to any cash, deposit accounts or securities accounts or any other assets
requiring perfection through control agreements; (ii) other than with respect to
an Electing Guarantor organized in a jurisdiction other than the U.S. or a
Foreign Subsidiary that is not an Immaterial Foreign Subsidiary that is required
to join as a Guarantor hereunder, no actions in any non-U.S. jurisdiction shall
be required in order to create any security interests in assets located or
titled outside of the U.S., or to perfect such security interests (it being
understood that there shall be no security agreements or pledge agreements, or
share charge (or mortgage) agreements governed under the laws of any non-U.S.
jurisdiction, other than, with respect to an Electing Guarantor organized in a
jurisdiction other than the U.S. or a Foreign Subsidiary that is not an
Immaterial Foreign Subsidiary that is required to join as a Guarantor hereunder,
a security agreement, pledge agreement or share charge governed by the laws of
such jurisdiction in which such Subsidiary is organized) and (iii) except to the
extent that perfection and priority may be achieved by the filing of a financing
statement under the Uniform Commercial Code with respect to the Borrower or a
Guarantor or delivery of possessory Collateral required to be delivered pursuant
to the Collateral Documents, the Loan Documents shall not contain any
requirements as to perfection or priority with respect to any assets or property
described in this clause (B)

 

(C)       the Collateral Agent in its discretion may grant extensions of time
for the creation or perfection of security interests in, and Mortgages on, or
obtaining of title insurance or taking other actions with respect to, particular
assets (including extensions beyond the Closing Date) or any other compliance
with the requirements of this definition where it reasonably determines in
writing, in consultation with the Borrower, that the creation or perfection of
security interests and Mortgages on, or obtaining of title insurance or taking
other actions, or any other compliance with the requirements of this definition
cannot be accomplished without undue delay, burden or expense by the time or
times at which it would otherwise be required by this Agreement or the
Collateral Documents;

 

(D)       Liens required to be granted from time to time pursuant to the
Collateral and Guarantee Requirement shall be subject to exceptions and
limitations set forth in this Agreement and the Collateral Documents; and

 



14

 



 

(E)       general statutory limitations, financial assistance, corporate
benefit, capital maintenance rules, fraudulent preference, “thin capitalisation”
rules, retention of title claims and similar principles may limit the ability of
a Foreign Subsidiary to provide a Guaranty or Collateral or may require that the
Guaranty or Collateral be limited by an amount or otherwise, in each case as
reasonably determined by the Borrower, in consultation with the Administrative
Agent.

 

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreements, each of the Mortgages, collateral
assignments, security agreements, pledge agreements or other similar agreements
delivered to the Administrative Agent or the Collateral Agent pursuant to
Section 4.01, Section 6.11 or Section 6.13, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent or the Collateral Agent for the benefit of the Secured
Parties.

 

“Commitment” means an Incremental Revolving Credit Commitment, Initial Term
Commitment, Incremental Term Commitment or Refinancing Term Commitment of a
given Refinancing Series as the context may require.

 

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of Holdings.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

“Communications Laws” means the Communications Act of 1934, as amended, and the
FCC’s rules, regulations, published orders and published and promulgated policy
statements, all as may be amended from time to time.

 

“Company Parties” means the collective reference to Holdings and its Restricted
Subsidiaries, including the Borrower, and “Company Party” means any one of them.

 

“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E-1.

 

“Confirmation Order” shall have the meaning provided in the Preliminary
Statements to this Agreement.

 

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period:

 

(1) increased (without duplication) by the following, in each case (other than
with respect to clauses (h), (k) and (p)) to the extent deducted (and not added
back) in determining Consolidated Net Income for such period:

 

(a)       provision for taxes based on income, profits or capital gains of
Holdings and the Restricted Subsidiaries, including, without limitation,
federal, state, franchise and similar taxes (such as the Delaware franchise tax)
and foreign withholding taxes (including any future taxes or other levies which
replace or are intended to be in lieu of such taxes and any penalties and
interest related to such taxes or arising from tax examinations), and the net
tax expense associated with any adjustments made pursuant to clauses (1) through
(15) of the definition of “Consolidated Net Income”; plus

 



15

 

 

(b)       Fixed Charges for such period (including (x) net losses on Swap
Obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk, (y) bank fees and other financing fees and (z) costs
of surety bonds in connection with financing activities, plus amounts excluded
from Consolidated Interest Expense as set forth in clauses (1)(i) through (viii)
in the definition thereof); plus

 

(c)       the total amount of depreciation and amortization expense, including
the amortization of intangible assets, deferred financing costs, debt issuance
costs, commissions, fees and expenses and Capitalized Software Expenditures of
Holdings and its Restricted Subsidiaries for such period on a consolidated basis
and otherwise determined in accordance with GAAP; plus

 

(d)       the amount of any restructuring charges or reserves, equity-based or
non-cash compensation charges or expenses including any such charges or expenses
arising from grants of stock appreciation or similar rights, stock options,
restricted stock or other rights, retention charges (including charges or
expenses in respect of incentive plans), costs and expenses for Permitted Tax
Restructurings, start-up or initial costs for any project or new production
line, division or new line of business or other business optimization expenses
or reserves including, without limitation, severance costs, costs relating to
initiatives aimed at profitability improvement, costs or reserves associated
with improvements to IT and accounting functions, integration and facilities
opening costs or any one-time costs incurred in connection with acquisitions and
investments and costs related to the closure and/or consolidation of facilities;
plus

 

(e)       any other non-cash charges, including any non-cash write-offs or
write-downs reducing Consolidated Net Income for such period (provided that if
any such non-cash charges represent an accrual or reserve for potential cash
items in any future period, (A) Holdings may elect not to add back such non-cash
charge in the current period and (B) to the extent Holdings elects to add back
such non-cash charge, the cash payment in respect thereof in such future period
shall be subtracted from Consolidated EBITDA to such extent, and excluding
amortization of a prepaid cash item that was paid in a prior period); plus

 

(f)       the amount of any non-controlling interest or minority interest
expense consisting of Subsidiary income attributable to minority equity
interests of third parties in any non-wholly owned Subsidiary; plus

 

(g)       the amount of any fees, compensation and indemnities and expenses paid
to the members of the board of directors (or the equivalent thereof) of the
Borrower or any of its parent entities; plus

 

(h)       the amount of (x) pro forma “run rate” cost savings, operating expense
reductions and synergies related to the Transactions generated from actions that
have been taken or with respect to which substantial steps have been taken or
are expected to be taken (in the good faith determination of Holdings) within 24
months after the Closing Date (including from any actions taken in whole or in
part prior to the Closing Date), net the amount of actual benefits realized
during such period from such actions and (y) pro forma “run rate” cost savings,
operating expense reductions and synergies related to mergers and other business
combinations, acquisitions, investments, dispositions, divestitures,
restructurings, operating improvements, cost savings initiatives and other
transactions or similar initiatives generated from actions that have been taken
or with respect to which substantial steps have been taken (in each case,
including prior to the Closing Date) or are expected to be taken (in the good
faith determination of Holdings) within 24 months after a merger or other
business combination, acquisition, investment, disposition or divestiture is
consummated or generated by actions (including restructurings, operating
improvements, cost savings initiatives and other transactions or similar
initiatives) that have been taken or with respect to which substantial steps
have been taken or are expected to be taken (in the good faith determination of
Holdings), in each case, calculated on a pro forma basis as though such cost
savings, operating expense reductions, and synergies had been realized on the
first day of such period, as if such cost savings, operating expense reductions
and synergies were realized during the entirety of such period, net of the
amount of actual benefits realized during such period from such actions;
provided that (A) such cost savings, operating expense reductions and synergies
are reasonably identifiable and factually supportable in the good faith judgment
of Holdings and (B) no cost savings, operating expense reductions or synergies
shall be added pursuant to this clause (h) to the extent duplicative of any
synergies, expenses or charges otherwise added to Consolidated EBITDA, whether
through a pro forma adjustment or otherwise, for such period or any period;
provided further that the aggregate amount of add backs made pursuant to this
clause (h)(y) shall not exceed an amount equal to 25% of Consolidated EBITDA for
the period of four consecutive fiscal quarters most recently ended prior to the
determination date (calculated before giving effect to any adjustments pursuant
to this clause (h)(y) and excluding amounts in compliance with Regulation S-X of
the Exchange Act); plus

 



16

 

 

(i)       [reserved]; plus

 

(j)       any costs or expense incurred by Holdings or a Restricted Subsidiary
or a parent entity of Holdings to the extent paid by Holdings pursuant to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement or any stock subscription or shareholder agreement, to
the extent that such cost or expenses are funded with cash proceeds contributed
to the capital of Holdings or net cash proceeds of an issuance of Equity
Interest of Holdings (other than Disqualified Equity Interest) solely to the
extent that such net cash proceeds are excluded from the calculation of
Cumulative Credit; plus

 

(k)       cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to clause (2) below for any
previous period and not added back; plus

 

(l)       any net losses, charges, expenses, costs or other payments (including
all fees, expenses or charges related thereto) (i) from disposed, abandoned or
discontinued operations, (ii) in respect of facilities no longer used or useful
in the conduct of the business of Holdings or a Restricted Subsidiary,
abandoned, closed, disposed or discontinued operations and any losses on
disposal of abandoned, closed or discontinued operations and (iii) attributable
to business dispositions or asset dispositions (other than in the ordinary
course of business) as determined in good faith by Holdings; plus

 

(m)       100% of the increase in Deferred Revenue as of the end of such period
from Deferred Revenue as of the beginning of such period (or minus 100% of any
such decrease); plus

 

(n)       amortization of development advance payments which were made with the
objective of increasing the number of clients or customers; plus;

 

(o)       [reserved]; plus

 

(p)       the amount of net cost savings and net cash flow effect of revenue
enhancements related to New Contracts projected by Holdings in good faith to be
realized as a result of specified actions taken or to be taken prior to or
during such period (which cost savings or revenue enhancements shall be subject
only to certification by management of Holdings and shall be calculated on a Pro
Forma Basis as though such cost savings or revenue enhancements had been
realized on the first day of such period), net of the amount of actual benefits
realized during such period from such actions; provided that (A) such cost
savings or revenue enhancements are reasonably identifiable and factually
supportable, (B) such actions have been taken or are to be taken within 12
months after the date of determination to take such action and (C) no cost
savings or revenue enhancements shall be added pursuant to this clause (p) to
the extent duplicative of any expenses or charges relating to such cost savings
or revenue enhancements that are included in clause (d) above with respect to
such period; provided that the aggregate amount of add backs made relating to
New Contracts in respect of which no revenues have been received during such
period pursuant to this clause (p) shall not exceed an amount equal to 5% of
Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended prior to the determination date (without giving effect to any
adjustments pursuant to this clause (p)),

 

(2) decreased (without duplication) by the following, in each case to the extent
included in determining Consolidated Net Income for such period:

 

(q)       non-cash gains increasing Consolidated Net Income of Holdings for such
period, excluding any non-cash gains to the extent they represent the reversal
of an accrual or reserve for a potential cash item that reduced Consolidated
EBITDA in any prior period and any non-cash gains with respect to cash actually
received in a prior period so long as such cash did not increase Consolidated
EBITDA in such prior period; plus

 



17

 

 

(r)       any net income from disposed, abandoned, closed or discontinued
operations or attributable to business dispositions or asset dispositions (other
than in the ordinary course of business) as determined in good faith by
Holdings.

 

There shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person, property, business
or asset acquired by Holdings or any Restricted Subsidiary during such period
(but not the Acquired EBITDA of any related Person, property, business or assets
to the extent not so acquired), to the extent not subsequently sold, transferred
or otherwise disposed of, or closed or classified as discontinued operations
(but if such operations are classified as discontinued due to the fact that they
are subject to an agreement to dispose of such operations, only when and to the
extent such operations are actually disposed of) by Holdings or such Restricted
Subsidiary during such period (each such Person, property, business or asset
acquired and not subsequently so disposed of, an “Acquired Entity or Business”)
and the Acquired EBITDA of any Unrestricted Subsidiary that is converted into a
Restricted Subsidiary during such period (each, a “Converted Restricted
Subsidiary”), based on the actual Acquired EBITDA of such Acquired Entity or
Business or Converted Restricted Subsidiary for such period (including the
portion thereof occurring prior to such acquisition or conversion) and (B) for
the purposes of the definition of the term “Permitted Acquisition” and the
calculation of Consolidated First Lien Net Leverage Ratio, Consolidated Secured
Net Leverage Ratio, Consolidated Total Net Leverage Ratio and Consolidated
Interest Coverage Ratio, but without limiting the adjustments included in the
definition of Consolidated EBITDA, an adjustment in respect of each Acquired
Entity or Business equal to the amount of the Pro Forma Adjustment with respect
to such Acquired Entity or Business for such period (including the portion
thereof occurring prior to such acquisition) as specified in a certificate
executed by a Responsible Officer and delivered to the Lenders and the
Administrative Agent. There shall be excluded in determining Consolidated EBITDA
for any period the Disposed EBITDA of any Person, property, business or asset
(other than an Unrestricted Subsidiary) sold, transferred or otherwise disposed
of, or closed or classified as discontinued operations by Holdings or any
Restricted Subsidiary during such period (each such Person, property, business
or asset so sold or disposed of, a “Sold Entity or Business”) and the Disposed
EBITDA of any Restricted Subsidiary that is converted into an Unrestricted
Subsidiary during such period (each a “Converted Unrestricted Subsidiary”),
based on the actual Disposed EBITDA of such Sold Entity or Business or Converted
Unrestricted Subsidiary for such period (including the portion thereof occurring
prior to such sale, transfer, disposition or conversion).

 

“Consolidated First Lien Net Debt” means Consolidated Total Net Debt that is
secured by a Lien on the Collateral that is pari passu with or senior to the
Liens securing the Obligations or any Permitted First Priority Credit Agreement
Refinancing Debt.

 

“Consolidated First Lien Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated First Lien Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.

 

“Consolidated Interest Coverage Ratio” means, with respect to any four-quarter
period, the ratio of (a) Consolidated EBITDA of Holdings and its Restricted
Subsidiaries for such period to (b) Consolidated Interest Expense, to the extent
payable in cash, for Holdings and its Restricted Subsidiaries for such period.

 

“Consolidated Interest Expense” means, for any period:

 

(1) the sum, without duplication, of consolidated interest expense of Holdings
and its Restricted Subsidiaries for such period, to the extent such expense was
deducted (and not added back) in computing Consolidated Net Income (including
(a) amortization of OID resulting from the issuance of Indebtedness at less than
par, (b) all commissions, discounts and other fees and charges owed with respect
to letters of credit or bankers acceptances, (c) non-cash interest payments (but
excluding any non-cash interest expense attributable to the movement in the mark
to market valuation of Swap Obligations or other derivative instruments pursuant
to GAAP), (d) the interest component of Capitalized Lease Obligations, (e) net
payments, if any made (less net payments, if any, received), pursuant to
interest rate Swap Obligations with respect to Indebtedness and (f) cash
interest expense of Indebtedness for which the proceeds are held in Escrow
(except, excluding the interest expense in respect thereof that is covered by
such proceeds held in Escrow), and excluding (i) costs associated with obtaining
Swap Obligations, (ii) any expense resulting from the discounting of any
Indebtedness in connection with the application of recapitalization accounting
or, if applicable, purchase accounting in connection with the Transactions or
any acquisition, (iii) penalties and interest relating to taxes, (iv) any
“additional interest” or “liquidated damages” with respect to the Senior Notes
or other securities for failure to timely comply with registration rights
obligations, (v) amortization or expensing of deferred financing fees, amendment
and consent fees, debt issuance costs, commissions, fees and expenses and
discounted liabilities, (vi) any expensing of bridge, commitment and other
financing fees and any other fees related to the Transactions or any
acquisitions after the Closing Date including annual agency fees paid pursuant
to the administrative agents and collateral agents under this Agreement or other
credit facilities, (vii) [reserved] and (viii) any accretion of accrued interest
on discounted liabilities and any prepayment premium or penalty); plus

 



18

 

 

(2) consolidated capitalized interest of Holdings and its Restricted
Subsidiaries for such period, whether paid or accrued; less

 

(3) interest income of Holdings and its Restricted Subsidiaries for such period.

 

For purposes of this definition, interest on a Capitalized Lease Obligation
shall be deemed to accrue at an interest rate reasonably determined by Holdings
to be the rate of interest implicit in such Capitalized Lease Obligation in
accordance with GAAP.

 

“Consolidated Net Income” means, for any period, the net income (loss) of
Holdings and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided, however, that, without
duplication,

 

(1) any after-tax effect of extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto), charges or expenses
(including relating to any multi-year strategic initiatives), Transaction
Expenses, restructuring and duplicative running costs, relocation costs,
integration costs, facility consolidation and closing costs, severance costs and
expenses, one-time compensation charges, costs and expenses for Permitted Tax
Restructurings, costs relating to pre-opening and opening costs for facilities,
signing, retention and completion bonuses, costs incurred in connection with any
strategic initiatives, transition costs, costs incurred in connection with
acquisitions and non-recurring product and intellectual property development,
other business optimization expenses (including costs and expenses relating to
business optimization programs and new systems design, retention charges, system
establishment costs and implementation costs) and operating expenses
attributable to the implementation of cost-savings initiatives, and curtailments
or modifications to pension and post-retirement employee benefit plans shall be
excluded;

 

(2) the cumulative effect of a change in accounting principles and changes as a
result of the adoption or modification of accounting policies during such period
shall be excluded;

 

(3) any net after-tax effect of gains or losses on disposal, abandonment or
discontinuance of disposed, abandoned or discontinued operations, as applicable,
shall be excluded;

 

(4) any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to asset dispositions (including, for the
avoidance of doubt, bulk subscriber contract sales) or abandonments or the sale
or other disposition of any Equity Interests of any Person other than in the
ordinary course of business shall be excluded;

 

(5) the net income for such period of any Person that is not a Subsidiary of
Holdings, or is an Unrestricted Subsidiary, or that is accounted for by the
equity method of accounting shall be excluded; provided that Consolidated Net
Income of Holdings shall be increased by the amount of dividends or
distributions or other payments (other than Excluded Contributions) that are
actually paid in cash or Cash Equivalents (or to the extent converted into cash
or Cash Equivalents) to Holdings or a Restricted Subsidiary thereof in respect
of such period;

 

(6) the net income for such period of any Restricted Subsidiary (other than the
Borrower or any Guarantor) shall be excluded to the extent that the declaration
or payment of dividends or similar distributions by that Restricted Subsidiary
of its net income is not at the date of determination permitted without any
prior governmental approval (which has not been obtained) or, directly or
indirectly, by the operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule, or governmental regulation
applicable to that Restricted Subsidiary or its stockholders (other than
restrictions in this Agreement), unless such restriction with respect to the
payment of dividends or similar distributions has been legally waived; provided
that the Consolidated Net Income of Holdings and its Restricted Subsidiaries
will be increased by the amount of dividends or other distributions or other
payments actually paid in cash or Cash Equivalents (or to the extent converted
into cash or Cash Equivalents) to Holdings or a Restricted Subsidiary thereof in
respect of such period, to the extent not already included therein (other than
Excluded Contributions);

 



19

 

 

(7) [reserved];

 

(8) any after-tax effect of income (loss) from the early extinguishment or
conversion of (i) Indebtedness, (ii) Swap Obligations or (iii) other derivative
instruments shall be excluded;

 

(9) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities and investments
recorded using the equity method or as a result of a change in law or
regulation, in each case, pursuant to GAAP, and the amortization of intangibles
arising pursuant to GAAP shall be excluded;

 

(10) any equity-based or non-cash compensation charge or expense including any
such charge or expense arising from grants of stock appreciation or similar
rights, stock options, restricted stock, profits interests or other rights or
equity or equity-based incentive programs (“equity incentives”), any one-time
cash charges associated with the equity incentives or other long-term incentive
compensation plans, roll-over, acceleration, or payout of Equity Interests by
management, other employees or business partners of Holdings or any of its
direct or indirect parent companies, shall be excluded;

 

(11) any fees, expenses or charges incurred during such period, or any
amortization thereof for such period, in connection with any acquisition,
recapitalization, Investment, disposition, incurrence or repayment of
Indebtedness (including such fees, expenses or charges related to the offering
and issuance of the Senior Notes, the syndication and incurrence of loans under
the ABL Facility and other securities and the syndication and incurrence of any
Facility), issuance of Equity Interests, refinancing transaction or amendment or
modification of any debt instrument (including any amendment or other
modification of the Senior Notes, the ABL Facility and other securities and any
Facility) and including, in each case, any such transaction consummated on or
prior to the Closing Date and any such transaction undertaken but not completed,
and any charges or non-recurring merger costs incurred during such period as a
result of any such transaction, in each case whether or not successful or
consummated (including, for the avoidance of doubt the effects of expensing all
transaction related expenses in accordance with Financial Accounting Standards
Board Accounting Standards Codification 805), shall be excluded;

 

(12) accruals and reserves that are established or adjusted within 12 months
after the Closing Date that are so required to be established or adjusted as a
result of the Transactions (or within twenty four months after the closing of
any acquisition that are so required to be established as a result of such
acquisition) in accordance with GAAP or changes as a result of modifications of
accounting policies shall be excluded; provided that amounts paid in respect of
such accruals and reserves shall be deducted from Consolidated Net Income when
paid in cash;

 

(13) any expenses, charges or losses to the extent covered by insurance or
indemnity and actually reimbursed, or, so long as Holdings has made a
determination that there exists reasonable evidence that such amount will in
fact be reimbursed by the insurer or indemnifying party and only to the extent
that such amount is in fact reimbursed within 365 days of the date of the
insurable or indemnifiable event (net of any amount so added back in any prior
period to the extent not so reimbursed within the applicable 365-day period),
shall be excluded;

 

(14) any non-cash compensation expense resulting from the application of
Accounting Standards Codification Topic No. 718, Compensation—Stock
Compensation, shall be excluded;

 



20

 

 

(15) the following items shall be excluded:

 

(a)       any net unrealized gain or loss (after any offset) resulting in such
period from Swap Obligations and the application of Accounting Standards
Codification Topic No. 815, Derivatives and Hedging,

 

(b)       any net unrealized gain or loss (after any offset) resulting in such
period from currency translation gains or losses including those related to
currency remeasurements of Indebtedness (including any net loss or gain
resulting from Swap Obligations for currency exchange risk) and any other
foreign currency translation gains and losses, to the extent such gains or
losses are non-cash items,

 

(c)       any adjustments resulting for the application of Accounting Standards
Codification Topic No. 460, Guarantees, or any comparable regulation,

 

(d)       effects of adjustments to accruals and reserves during a prior period
relating to any change in the methodology of calculating reserves for returns,
rebates and other chargebacks,

 

(e)       earn-out and contingent consideration obligations (including to the
extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments; and

 

(f)       restructuring-related or other similar charges, fees, costs,
commissions and expenses or other charges incurred during such period in
connection with this Agreement, the other Loan Documents, the Case, any
reorganization plan in connection with the Case, the Bankruptcy Plan, including
the write-off of any receivables, the termination or settlement of executory
contracts, professional and accounting costs fees and expenses, management
incentive, employee retention or similar plans (in each case to the extent such
plan is approved by the Bankruptcy Court to the extent required), litigation
costs and settlements, asset write-downs, income and gains recorded in
connection with the corporate reorganization of the iHeart Debtors;

 

(16) [reserved]; and

 

(17) if such Person is treated as a disregarded entity or partnership for U.S.
federal, state and/or local income tax purposes for such period or any portion
thereof, the amount of distributions actually made to any direct or indirect
parent company of such Person in respect of such period in accordance with
Section 7.06(i)(iii) shall be included in calculating Consolidated Net Income as
though such amounts had been paid as taxes directly by such Person for such
period.

 

In addition, to the extent not already included in the Consolidated Net Income
of Holdings and its Restricted Subsidiaries, notwithstanding anything to the
contrary in the foregoing, Consolidated Net Income shall include the amount of
proceeds received from business interruption insurance and reimbursements of any
expenses and charges that are covered by indemnification or other reimbursement
provisions in connection with any acquisition, investment or any sale,
conveyance, transfer or other disposition of assets permitted under this
Agreement to the extent such expenses and charges reduced Consolidated Net
Income.

 

“Consolidated Secured Net Debt” means Consolidated Total Net Debt that is
secured by a Lien on the Collateral or that is secured by any Lien on any other
property or assets of Holdings or any Restricted Subsidiary.

 

“Consolidated Secured Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Secured Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.

 



21

 

 

“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of (i) Indebtedness of Holdings and its Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with the
Transactions or any Permitted Acquisition), consisting of Indebtedness for
borrowed money plus (ii) purchase money indebtedness, Attributable Indebtedness
and debt obligations evidenced by promissory notes, bonds, debentures, loan
agreements or similar instruments (but, in each case of this clause (a),
excluding for the avoidance of doubt, any obligations in respect of the iHeart
Operations Preferred Stock with a liquidation preference or stated value not to
exceed $60,000,000)the greater of (x) $200,000,000 and (y) 2.5% of Total Assets
as of the last day of the then most recently ended Test Period), minus (b) the
aggregate amount of all unrestricted cash and Cash Equivalents on the balance
sheet of Holdings and its Restricted Subsidiaries as of such date; provided that
Consolidated Total Net Debt shall not include Indebtedness (i) in respect of
letters of credit, except to the extent of unreimbursed amounts thereunder;
provided that any unreimbursed amount under commercial letters of credit shall
not be counted as Consolidated Total Net Debt until three Business Days after
such amount is drawn, (ii) of Unrestricted Subsidiaries and (iii) incurred in
advance of, and the proceeds of which are to be applied in connection with, the
consummation of a transaction solely to the extent and for so long as the
proceeds thereof are and continue to be held in an Escrow and are not otherwise
made available to the relevant Person (it being understood that in any event,
any such proceeds subject to such Escrow shall be deemed to constitute
“restricted cash” for purposes of cash netting) (provided that such Escrow is
secured only by proceeds of such Indebtedness and the proceeds thereof shall be
promptly applied to satisfy and discharge such Indebtedness if the definitive
agreement for such transaction is terminated prior to the consummation thereof);
it being understood, for the avoidance of doubt, that obligations under Swap
Contracts do not constitute Consolidated Total Net Debt.

 

“Consolidated Total Net Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Net Debt as of the last day of such Test
Period to (b) Consolidated EBITDA for such Test Period.

 

“Consolidated Working Capital” means, with respect to Holdings and its
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of any reclassification in accordance
with GAAP of assets or liabilities, as applicable, between current and
noncurrent. For purposes of calculating Excess Cash Flow, any changes to
Consolidated Working Capital due to non-cash adjustments of Current Assets
and/or Current Liabilities shall be ignored.

 

“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow.”

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” has the meaning set forth in the definition of “Affiliate.”

 

“Converted Restricted Subsidiary” has the meaning set forth in the definition of
“Consolidated EBITDA.”

 

“Converted Unrestricted Subsidiary” has the meaning set forth in the definition
of “Consolidated EBITDA.”

 



22

 

 



“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, existing Term Loans, or any then-existing Credit Agreement
Refinancing Indebtedness (“Refinanced Debt”); provided that (i) such
Indebtedness has a maturity no earlier, and in the case of Refinancing Term
Loans, a Weighted Average Life to Maturity equal to or greater, than the
Refinanced Debt, (ii) such Indebtedness shall not have a greater principal
amount than the principal amount of the Refinanced Debt plus accrued interest,
fees, premiums (if any) and penalties thereon and reasonable fees and expenses
associated with the refinancing, (iii) the covenants and events of default are,
in the good faith determination of the Borrower, not materially less favorable
(when taken as a whole) to the Borrower than the covenants and events of default
applicable to the Refinanced Debt being refinanced or replaced (except for (x)
pricing, premiums, fees, rate floors and prepayment and redemption terms and (y)
covenants or other provisions applicable only to periods after the Latest
Maturity Date at the time of incurrence of such Indebtedness); provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five (5) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such Indebtedness or drafts of the documentation relating thereto,
stating that the Borrower has determined in good faith that such covenants and
events of default satisfy the requirement of this clause (iii) shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent notifies the Borrower within such five (5)
Business Day period that it disagrees with such determination (including a
description of the basis upon which it disagrees) unless the Lenders of the Term
Loans receive the benefit of such more restrictive terms (it being understood
that to the extent any more restrictive terms are added for the benefit of any
such Credit Agreement Refinancing Indebtedness, no consent shall be required
from the Administrative Agent or any of the Lenders to the extent that such more
restrictive terms are also added for the benefit of any corresponding existing
Facility), and (iv) such Refinanced Debt shall be repaid, repurchased, retired,
defeased or satisfied and discharged, all accrued interest, fees, premiums (if
any) and penalties in connection therewith shall be paid, and all commitments
thereunder terminated, on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained.

 

“Credit Extension” means a Borrowing.

 

“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

 

(a)       the greater of (x) $38500,000,000 and (y) 450.0% of Consolidated
EBITDA for the then most recently ended Test Period; plus

 

(b)       an amount (which shall not be less than zero) equal to (i)
Consolidated EBITDA minus (ii) 140% of Consolidated Interest Expense, in each
case, for the period from the first day of the fiscal quarter of Holdings during
which the Closing Date occurred to and including the last day of the most
recently ended fiscal quarter of Holdings for which internal consolidated
financial statements of Holdings are available, plus

 

(c)       to the extent not otherwise reflected in Consolidated Net Income, the
cumulative amount of cash and Cash Equivalent proceeds (other than Excluded
Contributions) from (i) the sale of Equity Interests (other than any
Disqualified Equity Interests) of Holdings or any direct or indirect parent of
Holdings after the Closing Date and on or prior to such time (including upon
exercise of warrants or options) which proceeds have been contributed as common
equity to the capital of the Borrower and (ii) the common Equity Interests of
Holdings or any direct or indirect parent of Holdings (other than Disqualified
Equity Interests of the Borrower) issued upon conversion of Indebtedness (other
than Indebtedness that is contractually subordinated to the Obligations) of
Holdings or any Restricted Subsidiary of Holdings owed to a Person other than a
Loan Party or a Restricted Subsidiary of a Loan Party, in each case, not
previously applied for a purpose other than use in the Cumulative Credit
(including, for the avoidance of doubt, for the purposes of Section
7.03(m)(ii)); plus

 



23

 

 

(d)       to the extent not otherwise reflected in Consolidated Net Income, 100%
of the aggregate amount of contributions to the common capital (other than from
a Restricted Subsidiary) of Holdings received in cash and Cash Equivalents after
the Closing Date (other than Excluded Contributions), in each case, not
previously applied for a purpose other than use in the Cumulative Credit
(including, for the avoidance of doubt, for the purposes of Section
7.03(m)(ii)); plus

 

(e)       100% of the aggregate amount received by Holdings or any Restricted
Subsidiary of Holdings in cash and Cash Equivalents from:

 

(A)       the sale (other than to Holdings or any Restricted Subsidiary) of the
Equity Interests of an Unrestricted Subsidiary or any minority investments, or

 

(B)       any dividend or other distribution by an Unrestricted Subsidiary or
received in respect of any minority investment (except to the extent increasing
Consolidated Net Income and excluding Excluded Contributions), or

 

(C)       any interest, returns of principal payments and similar payments by an
Unrestricted Subsidiary or received in respect of any minority investments
(except to the extent increasing Consolidated Net Income), plus

 

(f)       in the event any Unrestricted Subsidiary has been redesignated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, Holdings or
a Restricted Subsidiary, the fair market value of the Investments of Holdings
and the Restricted Subsidiaries in such Unrestricted Subsidiary at the time of
such redesignation, combination or transfer (or of the assets transferred or
conveyed, as applicable) so long as such Investments were originally made
pursuant to Section 7.02(n)(III), plus

 

(g)       to the extent not already included in Consolidated Net Income, an
amount equal to any returns in cash and Cash Equivalents (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income and similar amounts) actually received by Holdings or any Restricted
Subsidiary in respect of any Investments made pursuant to Section 7.02(n)(III);
plus

 

(h)       100% of the aggregate amount of any Declined Proceeds; plus

 

(i)       the amount of any Net Proceeds received by Holdings or a Restricted
Subsidiary from a Disposition that would otherwise be required to be used to
prepay Term Loans in accordance with Section 2.05(b) but for the Applicable
Asset Sale Percentage being less than 100%; minus

 

(j)       any amount of the Cumulative Credit used to make Investments pursuant
to Section 7.02(n)(y) after the Closing Date and prior to such time; minus

 

(k)       any amount of the Cumulative Credit used to pay dividends or make
distributions pursuant to Section 7.06(h)(ii) after the Closing Date and prior
to such time; minus

 

(l)       any amount of the Cumulative Credit used to make payments or
distributions in respect of Junior Financings pursuant to Section 7.13(a) after
the Closing Date and prior to such time.

 

“Current Assets” means, with respect to Holdings and the Restricted Subsidiaries
on a consolidated basis at any date of determination, all assets (other than
cash and Cash Equivalents) of Holdings and the Restricted Subsidiaries that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
Holdings and its Restricted Subsidiaries as current assets at such date of
determination, other than amounts related to current or deferred Taxes based on
income or profits, assets held for sale or of discontinued operations, loans
(permitted) to third parties, pension assets, deferred bank fees and derivative
financial instruments.

 



24

 

 

“Current Liabilities” means, with respect to Holdings and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities of Holdings and the Restricted Subsidiaries that would, in
accordance with GAAP, be classified on a consolidated balance sheet of Holdings
and its Restricted Subsidiaries as current liabilities at such date of
determination, other than (a) the current portion of any Indebtedness, (b)
accruals of Consolidated Interest Expense (excluding Consolidated Interest
Expense that is past due and unpaid), (c) accruals for current or deferred Taxes
based on income or profits, (d) accruals for liabilities of discontinued
operations, loans (permitted) from third parties, pension liabilities, and
derivative financial instruments, and (e) accruals of any costs or expenses
related to restructuring reserves.

 

“Customary Term A Loans” means any term loans that contain provisions customary
for “term A loans,” as reasonably determined by the Borrower in good faith, that
are syndicated primarily to Persons regulated as banks in the primary
syndication thereof, up to an aggregate principal amount not to exceed the
greater of $480,000,000 and 50.0% of Consolidated EBITDA.

 

“Debt Fund Affiliate” means any Affiliate of Holdings that is a bona fide debt
fund, financial institution or an investment vehicle or managed account that is
engaged in the making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course and with
respect to which Holdings does not, directly or indirectly, possess the power to
direct or cause the direction of the investment policies of such Affiliate.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally, including in case of the Borrower (a) a winding-up, administration or
dissolution including, without limitation, bankruptcy, insolvency, voluntary or
involuntary liquidation, composition with creditors , moratorium or reprieve
from payment, general settlement with creditors, reorganization or similar laws
affecting the rights of creditors generally and/or (b) a receiver,
administrative receiver, administrator, trustee, custodian, sequestrator,
conservator or similar officer being appointed.

 

“Declined Proceeds” has the meaning set forth in Section 2.05(b)(ix).

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to the overdue principal or interest in respect of a
Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan, plus 2.0% per
annum, in each case to the fullest extent permitted by applicable Laws.

 

“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default.”

 

“Deferred Revenue” means the amount of long or short term deferred revenue of
Holdings and its Restricted Subsidiaries, on a consolidated basis, determined in
accordance with GAAP.

 



25

 

 

“Disbursement Agent” means iHeartCommunications, Inc., in its capacity as
Initial Lender for the benefit of the Unidentified Claimants.

 

“Discount Prepayment Accepting Lender” has the meaning set forth in Section
2.05(a)(v)(B)(2).

 

“Discount Range” has the meaning set forth in Section 2.05(a)(v)(C)(1).

 

“Discount Range Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(C)(1).

 

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to Section
2.05(a)(v)(C) substantially in the form of Exhibit M-2.

 

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit M-3, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

 

“Discount Range Prepayment Response Date” has the meaning set forth in Section
2.05(a)(v)(C)(1).

 

“Discount Range Proration” has the meaning set forth in Section
2.05(a)(v)(C)(3).

 

“Discounted Prepayment Determination Date” has the meaning set forth in Section
2.05(a)(v)(D)(3).

 

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(a)(v)(B)(1),
Section 2.05(a)(v)(C)(1) or Section 2.05(a)(v)(D)(1), respectively, unless a
shorter period is agreed to between the Borrower and the Auction Agent.

 

“Discounted Term Loan Prepayment” has the meaning set forth in Section
2.05(a)(v)(A).

 

“Disposed EBITDA” means, with respect to any Sold Entity or Business or any
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business (determined as if references
to Holdings and the Restricted Subsidiaries in the definition of Consolidated
EBITDA (and in the component definitions used therein) were references to such
Sold Entity or Business and its Subsidiaries or such Converted Unrestricted
Subsidiary and its Subsidiaries) or such Converted Unrestricted Subsidiary, all
as determined on a consolidated basis for such Sold Entity or Business or such
Converted Unrestricted Subsidiary.

 



26

 

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that (x) “Disposition” and “Dispose” shall not be
deemed to include any issuance by Holdings of any of its Equity Interests to
another Person and (y) no transaction or series of related transactions shall be
considered a “Disposition” for purposes of Section 2.05(b)(ii) or Section 7.05
unless the Net Proceeds resulting from such transaction or series of
transactions shall exceed $250,000,000.

 

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than solely for
Qualified Equity Interests), pursuant to a sinking fund obligation or otherwise
(except as a result of a change of control or asset sale so long as any rights
of the holders thereof upon the occurrence of a change of control or asset sale
event shall be subject to the prior repayment in full of the Loans and all other
Obligations that are accrued and payable and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof (other than
solely for Qualified Equity Interests and other than as a result of a change of
control or asset sale so long as any rights of the holders thereof upon the
occurrence of a change of control or asset sale event shall be subject to the
prior repayment in full of the Loans and all other Obligations that are accrued
and payable), in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is ninety-one (91) days
after the Latest Maturity Date at the time of issuance of such Equity Interests;
provided that if such Equity Interests are issued pursuant to a plan for the
benefit of employees of Holdings (or any direct or indirect parent thereof), the
Borrower or the Restricted Subsidiaries or by any such plan to such employees,
such Equity Interests shall not constitute Disqualified Equity Interests solely
because it may be required to be repurchased by Holdings or its Restricted
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.

 

“Disqualified Lenders” means (a) such Persons that have been specified in
writing to the Administrative Agent prior to the Closing Date, as being
“Disqualified Lenders” and made available to any Lender upon request and (b) any
Person who is a bona fide competitor identified in writing to the Administrative
Agent prior to the Closing dDate hereof, as such list of bona fide competitors
may be updated by the Borrower (by furnishing such updates to the Administrative
Agent in writing) from time to time thereafter, and (c) any Affiliate of each
such Person referred to in clause (a) or (b) that is identified in writing to
the Administrative Agent from time to time and in each case, any Affiliate of
each such Person that is clearly identifiable on the basis of such Affiliate’s
name (in each case, other than bona fide fixed income investors or debt funds
that are engaged in making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary course
of business). No updates to the list of Disqualified Lenders shall be deemed to
retroactively disqualify any Person that has previously validly acquired an
assignment or participation in respect of any Loans from continuing to hold or
vote such previously acquired assignments and participations on the terms set
forth herein for Lenders that are not Disqualified Lenders; provided that any
such Person will deemed to become a Disqualified Lender as soon as such Person
ceases to hold any such Loans hereunder.

 

“Distressed Person” has the meaning set forth in the definition of
“Lender-Related Distress Event.”

 

“Dollar” and “$” mean lawful money of the United States.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 



27

 

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Electing Guarantor” means any Excluded Subsidiary that at the option, and in
the sole discretion, of Holdings has been designated as a Guarantor (solely
during the time of such designation); provided that such Excluded Subsidiary
shall not become a Guarantor until the Administrative Agent shall have received
and be satisfied with all documentation and other information reasonably
requested by it under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

 

“Eligible Assignee” has the meaning set forth in Section 10.07(a).

 

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata and natural resources such as
wetlands, flora and fauna.

 

“Environmental Laws” means any applicable Law relating to pollution, protection
of the Environment and natural resources, pollutants, contaminants, or chemicals
or any toxic or otherwise hazardous substances, wastes or materials, or the
protection of human health and safety as it relates to any of the foregoing,
including any applicable provisions of CERCLA.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of or relating to the Loan Parties or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of, or liability under or relating to, any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the actual or alleged presence, Release or threatened Release of any
Hazardous Materials or (e) any contract, agreement or other consensual
arrangement pursuant to which liability is assumed or imposed with respect to
any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 



28

 

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party or any Restricted Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party, any
Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan or a
determination that a Multiemployer Plan is, or is expected to be, insolvent,
within the meaning of Title IV of ERISA or in “endangered” or “critical” status
(within the meaning of Section 432 of the Code or Section 305 of ERISA); (d) a
written determination that a Pension Plan is in “at risk” status (within the
meaning of Section 430 of the Code or Section 303 of ERISA); (e) the filing of a
notice of intent to terminate any Pension Plan, the treatment of a Pension Plan
or Multiemployer Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, respectively, or the commencement of proceedings by the PBGC to terminate
a Pension Plan or Multiemployer Plan; (f) appointment of a trustee to administer
any Pension Plan or Multiemployer Plan; (g) with respect to a Pension Plan, the
failure to satisfy the minimum funding standard of Section 412 of the Code or
Section 302, 303 or 304 of ERISA, whether or not waived; (h) any Foreign Benefit
Event; or (i) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
a Loan Party, any Restricted Subsidiary or any ERISA Affiliate.

 

“Escrow” means an escrow, trust, collateral or similar account or arrangement
holding proceeds of Indebtedness solely for the benefit of an unaffiliated third
party.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“euro” means the single currency of participating member states of the economic
and monetary union in accordance with the Treaty of Rome 1957, as amended by the
Single European Act 1986, the Maastricht Treaty of 1992 and the Amsterdam Treaty
of 1998.

 

“Eurocurrency Rate” means, with respect to any Eurocurrency Rate Loans, (a) for
any Interest Period, with respect to a Eurocurrency Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) as administered by
ICE Benchmark Administration (or any other authorityPerson that takes over the
administration of such rate) for Dollars for a period equal in length to such
Interest Period as displayed on such day and time on pages LIBOR01 or LIBOR02 of
the Reuters screen that displays such rate) (“LIBOR”) as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two (2) Business Days
prior to the commencement of such Interest Period; provided that, to the extent
that the Eurocurrency Rate is not ascertainable pursuant to the foregoing
provisions of this definition, the “Eurocurrency Rate” shall be the rate which
results from interpolating on a linear basis between (a) the Eurocurrency Rate
for the longest period (for which a Eurocurrency Rate is available) which is
less than the Interest Period of that Loan and (b) the Eurocurrency Rate for the
shortest period (for which a Eurocurrency Rate is available) which exceeds the
Interest Period of that Loan, at approximately, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period; (b) for any interest calculation with respect to a Base
Rate Loan on any date, the rate per annum equal to LIBOR, at or about 11:00
a.m., London time, determined two (2) BusinessLondon Banking Days prior to the
commencement of such Interest Period. If the “Eurocurrency Rate” is not
ascertainable after the application of such interpolation, Section 3.03 shall
determinesuch date for U.S. Dollar deposits with a term of one month commencing
that day; and (c) if the Eurocurrency Rate. Notwithstanding the foregoing, the
Eurocurrency Rate in respect of any applicable Interest Period shall be deemed
to be not less than 0.00% per annum in all cases. shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement.

 



29

 

 

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the Eurocurrency Rate.

 

“Event of Default” has the meaning set forth in Section 8.01.

 

“Excess Cash Flow” means, for any period, an amount equal to (a) the sum,
without duplication, of (i) Consolidated Net Income for such period, (ii) an
amount equal to the amount of all non-cash charges to the extent deducted in
arriving at such Consolidated Net Income, (iii) decreases in Consolidated
Working Capital and long-term accounts receivable of Holdings and its Restricted
Subsidiaries for such period, and (iv) an amount equal to the aggregate net
non-cash loss on Dispositions by Holdings and its Restricted Subsidiaries during
such period (other than sales in the ordinary course of business) to the extent
deducted in arriving at such Consolidated Net Income, minus (b) the sum, without
duplication, of (i) an amount equal to the amount of all non-cash credits
included in arriving at such Consolidated Net Income and cash charges included
in clauses (1) through (17) of the definition of “Consolidated Net Income”, (ii)
the aggregate amount of (x) all principal payments of Indebtedness of Holdings
or its Restricted Subsidiaries during such period and (y) any premium,
make-whole or penalty payments paid (or committed to be paid) in cash by the
Borrower and its respective Restricted Subsidiaries during such period or, at
the option of the Borrower, paid after such period and prior to the date the
Excess Cash Flow prepayment is due (it being understood that to the extent such
premium, make-whole or penalty payments are not actually paid as committed in a
subsequent period, such amount shall be added back in calculating Excess Cash
Flow for such subsequent period) that are required to be made in connection with
any prepayment of Indebtedness (including (A) the principal component of
payments in respect of Capitalized Leases, (B) the amount of any scheduled
repayment of Term Loans pursuant to Section 2.07 and Senior Notes pursuant to
the Senior Notes Indenture, and (C) any mandatory prepayment of Term Loans
pursuant to Section 2.05(b)(ii) to the extent required due to a Disposition that
resulted in an increase to Consolidated Net Income and not in excess of the
amount of such increase but excluding (X) all other prepayments of Term Loans,
(Y) [reserved] and (Z) all prepayments in respect of any other loans under a
revolving credit facility, except to the extent there is an equivalent permanent
reduction in commitments thereunder), in each case, except to the extent
financed with the proceeds of an incurrence or issuance of other Indebtedness of
Holdings or its Restricted Subsidiaries (other than revolving loans unless such
revolving loans refinance such revolving loans being repaid), (iii) an amount
equal to the aggregate net non-cash gain on Dispositions by Holdings and its
Restricted Subsidiaries during such period (other than Dispositions in the
ordinary course of business) to the extent included in arriving at such
Consolidated Net Income, (iv) increases in Consolidated Working Capital and
long-term accounts receivable of Holdings and its Restricted Subsidiaries for
such period, (vi) without duplication of amounts deducted from Excess Cash Flow
in prior periods, the aggregate consideration required to be paid in cash by
Holdings and its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to acquisitions that constitute Investments permitted under this Agreement or
Capital Expenditures or acquisitions of intellectual property to the extent
expected to be consummated or made, plus any restructuring cash expenses,
pension payments or tax contingency payments that have been added to Excess Cash
Flow pursuant to clause (a)(ii) above required to be made, in each case during
the period of four consecutive fiscal quarters of Holdings following the end of
such period; provided that to the extent the aggregate amount of proceeds
utilized to finance such Permitted Acquisitions, Capital Expenditures or
acquisitions of intellectual property during such period of four consecutive
fiscal quarters is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Excess Cash Flow at the end of
such period of four consecutive fiscal quarters, (vii) the amount of cash taxes
paid in such period to the extent they exceed the amount of tax expense deducted
in determining Consolidated Net Income for such period (provided that any such
taxes were not deducted in determining Consolidated Net Income in a prior
period), (viii) cash expenditures in respect of Swap Contracts during such
fiscal year to the extent not deducted in arriving at such Consolidated Net
Income, except to the extent financed with the proceeds of an incurrence or
issuance of other Indebtedness of Holdings or its Restricted Subsidiaries (other
than revolving loans) and (ix) any payment of cash to be amortized or expensed
over a future period and recorded as a long-term asset, except to the extent
financed with the proceeds of an incurrence or issuance of other Indebtedness of
Holdings or its Restricted Subsidiaries (other than revolving loans) (it being
understood that the amortization or expense of such payment shall not reduce
Excess Cash Flow in any future period). Notwithstanding anything in the
definition of any term used in the definition of Excess Cash Flow to the
contrary, all components of Excess Cash Flow shall be computed for Holdings and
its Restricted Subsidiaries on a consolidated basis.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Rate” means on any day with respect to any currency other than
Dollars, the rate at which such currency may be exchanged into Dollars, as set
forth at approximately 11:00 a.m. (London time) on such day on the Reuters World
Currency Page for such currency; in the event that such rate does not appear on
any Reuters World Currency Page, the Exchange Rate shall be determined by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower, or, in the
absence of such agreement, such Exchange Rate shall instead be the arithmetic
average of the spot rates of exchange of the Administrative Agent in the market
where its foreign currency exchange operations in respect of such currency are
then being conducted, at or about 10:00 a.m. (New York City time) on such date
for the purchase of Dollars for delivery two Business Days later.

 



30

 

 

“Excluded Contract” means, at any date, any rights or interest of the Borrower
or any Guarantor under any agreement, contract, license, instrument, document or
other general intangible (referred to solely for purposes of this definition as
a “Contract”) to the extent that such Contract by the terms of a restriction in
favor of a Person who is not the Borrower or any Guarantor, or any requirement
of law, then prohibits, or requires any consent, unless it is first secured, or
establishes any other condition, unless it is first secured, for or would
terminate because of an assignment thereof or a grant of a security interest
therein by the Borrower or a Guarantor; provided that (i) rights under any such
Contract otherwise constituting an Excluded Contract by virtue of this
definition shall be included in the Collateral to the extent permitted thereby
or by Section 9-406 or Section 9-408 of the Uniform Commercial Code and (ii) all
proceeds paid or payable to any of the Borrower or any Guarantor from any sale,
transfer or assignment of such Contract and all rights to receive such proceeds
shall be included in the Collateral.

 

“Excluded Contribution” means net cash proceeds, marketable securities or
Qualified Proceeds received by Holdings after the Closing Date from:

 

(1) contributions to its common equity capital;

 

(2) dividends, distributions, fees and other payments (A) from Unrestricted
Subsidiaries and any of their Subsidiaries, (B) received in respect of any
minority investments and (C) from any joint ventures that are not Restricted
Subsidiaries; and

 

(3) the sale (other than to a Subsidiary of Holdings or to any management equity
plan or stock option plan or any other management or employee benefit plan or
agreement of Holdings or any of its Subsidiaries) of Equity Interests (other
than Disqualified Equity Interests and preferred stock) of Holdings;

 

in each case to the extent designated as Excluded Contributions by Holdings
within 180 days of the date such capital contributions are made, such dividends,
distributions, fees or other payments are paid, or the date such Equity
Interests are sold, as the case may be; provided such amounts may only be
designated as Excluded Contributions by Holdings to the extent such amounts were
Not Otherwise Applied prior to such date.

 

“Excluded Equipment” means, at any date, any equipment or other assets of the
Borrower or any Guarantor which is subject to, or secured by, a Capitalized
Lease Obligation or a purchase money obligation if and to the extent that (i) a
restriction in favor of a Person who is not Holdings or any Restricted
Subsidiary of Holdings contained in the agreements or documents granting or
governing such Capitalized Lease Obligation or purchase money obligation
prohibits, or requires any consent or establishes any other conditions for or
would result in the termination of such agreement or document because of an
assignment thereof, or a grant of a security interest therein, by the Borrower
or any Guarantor and (ii) such restriction relates only to the asset or assets
acquired by the Borrower or any Guarantor with the proceeds of such Capitalized
Lease Obligation or purchase money obligation and attachments thereto,
improvements thereof or substitutions therefor; provided that all proceeds paid
or payable to any of the Borrower or any Guarantor from any sale, transfer or
assignment or other voluntary or involuntary disposition of such assets and all
rights to receive such proceeds shall be included in the Collateral to the
extent not otherwise required to be paid to the holder of any Capitalized Lease
Obligations or purchase money obligations secured by such assets.

 

“Excluded Subsidiary” means (a) any Subsidiary of Holdings that is not, directly
or indirectly, a wholly-owned Subsidiary of Holdings, (b) any Subsidiary of a
Guarantor that does not have total assets in excess of 5.0% of Total Assets or
5.0% of revenues for Holdings and its Restricted Subsidiaries in each case,
individually or in the aggregate with all other Subsidiaries excluded via this
clause (b), (c) any Subsidiary that is prohibited by applicable Law or
Contractual Obligations (other than any Contractual Obligation in favor of
Holdings or any of its Restricted Subsidiaries) existing on the Closing Date
(or, in the case of any newly acquired Subsidiary, in existence at the time of
acquisition but not entered into in contemplation thereof) from guaranteeing the
Obligations or if guaranteeing the Obligation would require governmental
(including regulatory) consent, approval, license or authorization (unless such
consent, approval, license or authorization has been obtained), (d) any other
Subsidiary with respect to which, in the reasonable judgment of the
Administrative Agent, in consultation with the Borrower, the burden or cost or
other consequences (including any adverse tax consequences) of providing a
Guaranty shall be excessive in view of the benefits to be obtained by the
Lenders therefrom, (e) [reserved], (f) any not-for-profit Subsidiaries, (g) any
Unrestricted Subsidiaries, (h) any Immaterial Foreign Subsidiary, (i) any
Foreign Subsidiary with respect to which, in the reasonable judgment of the
Borrower, in consultation with the Administrative Agent, the burden or cost or
other consequences (including any material adverse tax consequences) of
providing a Guaranty shall be excessive in view of the benefits to be obtained
by the Lenders therefrom,[reserved], (j) [reserved], (k) any captive insurance
subsidiaries, and (l) special purpose entities; provided that, notwithstanding
the foregoing, “Excluded Subsidiary” shall not include (i) the Borrower, (ii)
any Electing Guarantor for so long as such Electing Guarantor constitutes an
Electing Guarantor in accordance with the terms of this Agreement, (iii) any
Subsidiary of Holdings that constitutes a guarantor under the Senior Notes
Documents, the ABL Loan Documents or any Junior Financing or (iv) any Guarantor
referenced in the proviso of clause (f) of the definition of “Collateral and
Guarantee Requirements”.

 



31

 

 

“Excluded Taxes” means with respect to any Agent, Lender or any other recipient
of any payment to be made by or on account of any obligation of any Loan Party
hereunder, (i) Taxes imposed on or measured by its net income (however
denominated), franchise Taxes imposed in lieu of net income Taxes, and branch
profits Taxes, in each case, (A) imposed as a result of such recipient being
organized under the laws of, or having its principal office (or, in the case of
any Lender, its applicable Lending Office) in, the jurisdiction imposing such
Tax (or any political subdivision thereof), or (B) as a result of any present or
former connection between such recipient and the jurisdiction imposing such Tax
(other than any connections arising from executing, delivering, becoming a party
to, engaging in any transaction pursuant to, performing its obligations under,
receiving payments under, receiving or perfecting a security interest under, or
enforcing, any Loan Document, or selling or assigning an interest in any Loan or
Loan Document), (ii) Taxes attributable to the failure by any Agent , Lender or
any other recipient to deliver the documentation required to be delivered
pursuant to Section 3.01(d), (iii) in the case of any Lender (other than an
assignee pursuant to a request by the Borrower under Section 3.07), any U.S.
federal withholding Tax imposed on amounts payable to or for the account of such
Lender that is in effect on the date such Lender becomes a party to this
Agreement, or designates a new Lending Office, except to the extent such Lender
(or its assignor, if any) was entitled immediately prior to the time of
designation of a new Lending Office (or assignment) to receive additional
amounts with respect to such Tax pursuant to Section 3.01 and (iv) any
withholding Taxes imposed under FATCA.

 

“Existing CF Credit Agreement” shall have the meaning provided in the
Preliminary Statements to this Agreement.

 

“Existing DIP Credit Agreement” shall have the meaning provided in the
Preliminary Statements to this Agreement.

 

“Existing Term Loan Tranche” has the meaning set forth in Section 2.16(a).

 

“Extended Term Loans” has the meaning set forth in Section 2.16(a).

 

“Extending Term Lender” has the meaning set forth in Section 2.16(c).

 

“Extension” means the establishment of a Term Loan Extension Series by amending
a Loan pursuant to Section 2.16 and the applicable Extension Amendment.

 

“Extension Amendment” has the meaning set forth in Section 2.16(d).

 

“Extension Election” has the meaning set forth in Section 2.16(c).

 

“Facility” means the Initial Term Loans, a given Class of Incremental Term
Loans, a given Refinancing Series of Refinancing Term Loans, a given Term Loan
Extension Series of Extended Term Loans, or a given Class of Incremental
Revolving Credit Commitments, as the context may require.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Closing Date
(and any amended or successor version thereof that is to the extent
substantively comparable), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code, and any current or future fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreements, treaties, or conventions among Governmental Authorities entered into
in connection with the implementation thereof.

 

“FCC” means the Federal Communications Commission of the United States or any
Governmental Authority succeeding to the functions of such commission in whole
or in part.

 



32

 

 

 

“FCC Authorizations” means all Broadcast Licenses and other licenses, permits
and other authorizations issued by the FCC and held by Holdings, the Borrower or
any of the Restricted Subsidiaries.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published on the next succeeding Business Day by the Federal Reserve
Bank of New York; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published for any day that is a Business Day, the
average of the quotations for the day for such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.

 

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

 

“First Lien Intercreditor Agreement” means the pari passu intercreditor
agreement, dated as of the Closing Date and substantially in the form of Exhibit
J-1, among the Borrower and the Guarantors from time to time party thereto, the
Administrative Agent, the Collateral Agent, U.S. Bank, National Association, as
trustee under the Senior Secured Notes and the other parties thereto (including,
one or more collateral agents or representatives for the holders of Indebtedness
that is permitted under Section 7.03 to be, and intended to be, secured on a
pari passu basis with the Liens securing the Obligations), as amended, restated,
supplemented or otherwise modified from time to time in accordance with the
requirements thereof and of this Agreement, and which shall also include any
replacement intercreditor agreement entered into in accordance with the terms
hereof.

 

“Fixed Amounts” has the meaning set forth in Section 1.11.

 

“Fixed Charges” means, with respect to Holdings and its Restricted Subsidiaries
for any period, the sum of, without duplication:

 

(1)       Consolidated Interest Expense for such period;

 

(2)       all cash dividends or other distributions paid (excluding items
eliminated in consolidation) on any series of preferred stock during such
period; and

 

(3)       all cash dividends or other distributions paid (excluding items
eliminated in consolidation) on any series of Disqualified Equity Interests
during such period.

 

“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.

 

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable Law or in excess of the amount that would be permitted absent a
waiver from applicable Governmental Authority or (b) the failure to make the
required contributions or payments, under any applicable Law, on or before the
due date for such contributions or payments.

 



33

 

 

“Foreign Disposition” has the meaning set forth in Section 2.05(b)(xi).

 

“Foreign Pension Plan” means any benefit plan established or maintained outside
of the United States that under applicable Law is required to be funded through
a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.

 

“Foreign Subsidiary” means any direct or indirect Restricted Subsidiary of
Holdings that is not a US Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Free and Clear Incremental Amount” has the meaning set forth in Section
2.14(d)(v).

 

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that (i) if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Closing Date in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith and (ii) GAAP shall
be construed, and all computations of amounts and ratios referred to herein
shall be made, without giving effect to any election under FASB ASC Topic 825
(or any other Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of the Borrower or any of its
Subsidiaries at “fair value,” as defined therein, and Indebtedness shall be
measured at the aggregate principal amount thereof.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Granting Lender” has the meaning set forth in Section 10.07(i).

 

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in connection with any acquisition or disposition of assets
permitted under this Agreement (other than such obligations with respect to
Indebtedness). The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

 



34

 

 

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

 

“Guarantors” means, collectively, (i) Holdings, (ii) the direct and indirect
wholly owned Restricted Subsidiaries of Holdings (other than any Excluded
Subsidiary), (iii) any Electing Guarantors and (iv) those Restricted
Subsidiaries of Holdings that issue a Guaranty of the Obligations after the
Closing Date pursuant to Section 6.11 or otherwise, at the option of the
Borrower, issues a Guaranty of the Obligations after the Closing Date.

 

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

 

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, lead, radon gas, pesticides, fungicides, fertilizers, or toxic mold
that are regulated pursuant to, or which could give rise to liability under,
applicable Environmental Law.

 

“Holdings” has the meaning set forth in the introductory paragraph to this
Agreement.

 

“Identified Assets” mean the assets specified on Schedule 1.01B.

 

“Identified Participating Lenders” has the meaning set forth in Section
2.05(a)(v)(C)(3).

 

“Identified Qualifying Lenders” has the meaning set forth in Section
2.05(a)(v)(D)(3).

 

“iHeart Debtors” shall have the meaning provided in the Preliminary Statements
to this Agreement.

 

“iHeart Operations” means iHeart Operations, Inc., a Delaware corporation.

 

“iHeart Operations Preferred Stock” means the preferred Equity Interests issued
by iHeart Operations to the holders thereof in accordance with the Bankruptcy
Plan.

 

“Immaterial Subsidiary” has the meaning set forth in Section 8.03.

 

“Immaterial Foreign Subsidiary” means, as of any date of determination, any
Foreign Subsidiary of Holdings that, together with its consolidated
Subsidiaries, (i) does not have revenues exceeding 15.0% of total revenues for
Holdings and the Restricted Subsidiaries or (ii) Total Assets exceeding 15.0% of
Total Assets of Holdings and its Restricted Subsidiaries, in each case, as
determined based on the most recent set of financials that have been delivered
to the Administrative Agent pursuant to Section 6.01.

 



35

 

 

“Incremental Amendment” has the meaning set forth in Section 2.14(f).

 

“Incremental Base Amount” means the greater of (1) $960,000,000 and (2) 100.0%
of Consolidated EBITDA for the then most recently ended Test Period.

 

“Incremental Commitments” has the meaning set forth in Section 2.14(a).

 

“Incremental Equivalent Debt” has the meaning set forth in Section 7.03(q).

 

“Incremental Equivalent First Lien Debt” has the meaning set forth in Section
7.03(q).

 

“Incremental Equivalent Junior Lien Debt” has the meaning set forth in Section
7.03(q).

 

“Incremental Equivalent Unsecured Debt” has the meaning set forth in Section
7.03(q).

 

“Incremental Facility” has the meaning set forth in Section 2.14(a).

 

“Incremental Facility Closing Date” has the meaning set forth in Section
2.14(d).

 

“Incremental Lenders” has the meaning set forth in Section 2.14(c).

 

“Incremental Loan” has the meaning set forth in Section 2.14(b).

 

“Incremental Loan Request” has the meaning set forth in Section 2.14(a).

 

“Incremental Revolving Credit Commitments” has the meaning set forth in Section
2.14(a).

 

“Incremental Revolving Credit Lender” has the meaning set forth in Section
2.14(c).

 

“Incremental Revolving Credit Loan” has the meaning set forth in Section
2.14(b).

 

“Incremental Revolving Facility” has the meaning set forth in Section 2.14(a).

 

“Incremental Term Commitments” has the meaning set forth in Section 2.14(a).

 

“Incremental Term Facility” has the meaning set forth in Section 2.14(a).

 

“Incremental Term Lender” has the meaning set forth in Section 2.14(c).

 

“Incremental Term Loan” has the meaning set forth in Section 2.14(b).

 

“Incurrence Based Amounts” has the meaning set forth in Section 1.11.

 

“Incurrence Based Incremental Amount” has the meaning set forth in Section
2.14(d)(v).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

 



36

 

 

(a)       all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)       the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all outstanding letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds, performance bonds and similar instruments issued or created by or
for the account of such Person;

 

(c)       net obligations of such Person under any Swap Contract;

 

(d)       all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business and (ii) any earn-out obligation until such
obligation becomes a liability on the balance sheet of such Person in accordance
with GAAP and (iii) accruals for payroll and other liabilities accrued in the
ordinary course);

 

(e)       indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

 

(f)       all Attributable Indebtedness;

 

(g)       all obligations of such Person in respect of Disqualified Equity
Interests;

 

if and to the extent that the foregoing would constitute indebtedness or a
liability in accordance with GAAP; provided that Indebtedness of any direct or
indirect parent of Holdings appearing upon the balance sheet of Holdings solely
by reason of push-down accounting under GAAP shall be excluded; and

 

(h)       to the extent not otherwise included above, all Guarantees of such
Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, except to the extent such Person’s
liability for such Indebtedness is otherwise expressly limited and only to the
extent such Indebtedness would be included in the calculation of Consolidated
Total Net Debt, (B) in the case of Holdings and its Restricted Subsidiaries,
exclude (i) all intercompany Indebtedness having a term not exceeding 364 days
(inclusive of any roll-over or extensions of terms), (ii) intercompany transfer
pricing and marketing recharge fees and (iii) intercompany royalty and/or
licensing agreements (including, cash collection arrangements in respect of
airline revenue), in each case made in the ordinary course of business or for
cash management purposes and (C) exclude obligations under or in respect of
operating leases or sale lease-back transactions (except any resulting
Capitalized Lease Obligations). The amount of any net obligation under any Swap
Contract on any date shall be deemed to be the Swap Termination Value thereof as
of such date. The amount of Indebtedness of any Person for purposes of clause
(e) shall be deemed to be equal to the lesser of (i) the aggregate unpaid amount
of such Indebtedness and (ii) the fair market value of the property encumbered
thereby as determined by such Person in good faith. Notwithstanding anything in
this definition to the contrary, Indebtedness shall be calculated without giving
effect to the effects of Financial Accounting Standards Board Accounting
Standards Codification 815 and related interpretations to the extent such
effects would otherwise increase or decrease an amount of Indebtedness for any
purpose hereunder as a result of accounting for any embedded derivatives created
by the terms of such Indebtedness.

 



37

 

 

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

 

“Indemnified Taxes” means, with respect to any Agentor any Lender, all Taxes
other than (i) Taxes imposed on or measured by its net income (however
denominated), franchise (and similar) Taxes imposed in lieu of net income taxes,
and branch profits Taxes, in each case, (A) imposed as a result of such
recipient being organized under the laws of, or having its principal office (or,
in the case of any Lender, its applicable Lending Office) in, such jurisdiction
(or any political subdivision thereof), or (B) as a result of any present or
former connection between such Lender or Agent and the jurisdiction imposing
such Tax (other than any connections arising from executing, delivering,
becoming a party to, engaging in any transactions pursuant to, performing its
obligations under, receiving payments under, receiving or perfecting a security
interest under, or enforcing, any Loan Document, or selling or assigning an
interest in any Loan or Loan Document), (ii) Taxes attributable to the failure
by any Agent or Lender to deliver the documentation required to be delivered
pursuant to Section 3.01(d), (iii) in the case of any Lender (other than an
assignee pursuant to a request by the Borrower under Section 3.07), any U.S.
federal withholding Tax that is in effect on the date such Lender becomes a
party to this Agreement, or designates a new Lending Office, except to the
extent such Lender (or its assignor, if any) was entitled immediately prior to
the time of designation of a new Lending Office (or assignment) to receive
additional amounts with respect to such Tax pursuant to Section 3.01, and (iv)
any withholding Taxes imposed under FATCA.

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning set forth in Section 10.05.

 

“Information” has the meaning set forth in Section 10.08.

 

“Initial Lenders” means the financial institutions named on Schedule 1.01A. Each
Initial Lender is deemed to be a party to this Agreement on the Closing Date
pursuant to the Bankruptcy Plan and the terms and provisions of this Agreement.

 

“Initial Term Commitment” means, as to each Initial Lender, its obligation to
accept Initial Term Loans pursuant to the Bankruptcy Plan in an aggregate amount
set forth opposite such Term Lender’s name in Schedule 1.01A under the caption
“Initial Term Commitment”. The aggregate amount of the Initial Term Commitments
is $3,487,359,200.50.

 

“Initial Term Loans” means the term loans deemed made by the Initial Lenders on
the Closing Date to the Borrower pursuant to Section 2.01(a).

 

“Intellectual Property Security Agreements” has the meaning set forth in the
Security Agreement.

 

“Intercompany Note” means a promissory note substantially in the form of Exhibit
I.

 

“Intercreditor Agreements” means the ABL Intercreditor Agreement, First Lien
Intercreditor Agreement and the Junior Lien Intercreditor Agreement,
collectively, in each case to the extent in effect.

 



38

 

 

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates and (b) as to any Base Rate Loan, the last Business
Day of each March, June, September and December and the Maturity Date of the
Facility under which such Loan was made.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan and the Administrative Agent, twelve months or less than
one month thereafter, as selected by the Borrower in its Committed Loan Notice;
provided that:

 

(i)       any Interest Period that would otherwise end on a day that is not a
Business Day shall, subject to clause (iii) below, be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;

 

(ii)       any Interest Period (other than an Interest Period having a duration
of less than one month) that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

 

(iii)       no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan (including by way of a listed Eurobond), advance or capital
contribution to, Guarantee or assumption of Indebtedness of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person excluding, in the case of Holdings and its Restricted Subsidiaries,
(i) intercompany loans, advances, or Indebtedness having a term not exceeding
364 days (inclusive of any roll-over or extensions of terms), (ii) intercompany
transfer pricing and marketing re-charge fees and (iii) intercompany royalty
and/or licensing agreements (including, cash collection arrangements in respect
of airline revenue), in each case made in the ordinary course of business or for
cash management purposes or (c) the purchase or other acquisition (in one
transaction or a series of transactions) of all or substantially all of the
property and assets or business of another Person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment at any time shall be the
amount actually invested (measured at the time made), without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“IP Rights” has the meaning set forth in Section 5.17.

 

“IRS” means the United States Internal Revenue Service.

 

“Junior Financing” has the meaning set forth in Section 7.13(a).

 



39

 

 

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

 

“Junior Lien Intercreditor Agreement” means an intercreditor agreement
substantially in the form of Exhibit J-2 hereto (which agreement in such form or
with immaterial changes thereto the Administrative Agent and the Collateral
Agent are hereby authorized to enter into) among the Administrative Agent, the
Collateral Agent and one or more collateral agents or representatives for the
holders of permitted Indebtedness issued or incurred pursuant to Sections 7.03
that is intended to be secured on a basis junior to the Obligations. Wherever in
this Agreement, an Other Debt Representative is required to become party to the
Junior Lien Intercreditor Agreement, if the related Indebtedness is the initial
Indebtedness incurred by Holdings or any Restricted Subsidiary to be secured by
a Lien on a basis junior to the Liens securing the Obligations, then the
Borrower, Holdings, the Subsidiary Guarantors, the Collateral Agent and the
Other Debt Representative for such Indebtedness shall execute and deliver the
Junior Lien Intercreditor Agreement.

 

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Term Loan, any Refinancing Term
Commitment or any Extended Term Loan, in each case as extended in accordance
with this Agreement from time to time.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, constitutions, guidelines, regulations, ordinances,
codes, common law and administrative or judicial precedents, orders, decrees,
injunctions or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority.

 

“LCA Election” has the meaning set forth in Section 1.03(c).

 

“LCA Test Date” has the meaning set forth in Section 1.03(c).

 

“Lender” has the meaning set forth in the introductory paragraph to this
Agreement, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.” Each Initial Lender is a
Lender on the Closing Date.

 

“Lender Default” means (i) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender to make available
its portion of any incurrence of revolving loans hereunder or reimbursement
obligations required to be made by it hereunder, which refusal or failure is not
cured within one Business Day after the date of such refusal or failure; (ii)
the failure of any Lender to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, unless subject to a good faith dispute; (iii) a
Lender has notified the Borrower or the Administrative Agent that it does not
intend to comply with its funding obligations, or has made a public statement to
that effect with respect to its funding obligations under agreements generally
in which it commits to extend credit; (iv) [reserved]; (v) a Lender has admitted
in writing that it is insolvent or such Lender becomes subject to a
Lender-Related Distress Event or (vi) a Lender has become the subject of a
Bail-In Action. Any determination by the Administrative Agent that a Lender
Default has occurred under any one or more of clauses (i) through (vi) above
shall be conclusive and binding absent manifest error, and the applicable Lender
shall be deemed to be a Defaulting Lender (subject to Section 2.17(b)) upon
delivery of written notice of such determination to the Borrower and each
Lender.

 



40

 

 

“Lender-Related Distress Event” means, with respect to any Lender or any person
that directly or indirectly controls such Lender (each, a “Distressed Person”),
as the case may be, a voluntary or involuntary case with respect to such
Distressed Person under any Debtor Relief Law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
or any person that directly or indirectly controls such Distressed Person is
subject to a forced liquidation, or such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Distressed Person or its assets to be, insolvent or bankrupt; provided that a
Lender-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any equity interests in any Lender or
any person that directly or indirectly controls such Lender by a Governmental
Authority or an instrumentality thereof, so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“LIBOR” has the meaning set forth in the definition of “Eurocurrency Rate.”

 

“LIBOR Successor Rate” has the meaning set forth in Section 3.03(b).

 

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, in consultation with
the Borrower to reflect the adoption and implementation of such LIBOR Successor
Rate and to permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such LIBOR Successor Rate exists, in such other manner of administration as the
Administrative Agent determines in consultation, is reasonably necessary in
connection with the Borroweradministration of this Agreement).

 

“License Subsidiary” means a direct or indirect wholly-owned Restricted
Subsidiary of the Borrower substantially all of the assets of which consist of
Broadcast Licenses and related rights.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, any easement, right of way or other encumbrance on title to Real
Property, and any Capitalized Lease having substantially the same economic
effect as any of the foregoing).

 

“Limited Condition Transaction” means (a) any acquisition, investment of or in
any assets, business or Person permitted by this Agreement, in each case, whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing, (b) any prepayment of Indebtedness for which irrevocable notice
has been given and/or (c) distributions that have been publically declared by
one or more of Holdings and its Restricted Subsidiaries.

 

“Loan” means an extension of credit by (or deemed made by) a Lender to the
Borrower under Article II in the form of a Term Loan (and including any
Incremental Term Loan and any extensions of credit under any Incremental
Revolving Commitment).

 



41

 

 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes, (iii)
the Collateral Documents, (iv) each Intercreditor Agreement to the extent then
in effect and (v) any Refinancing Amendment, Incremental Amendment or Extension
Amendment.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Margin Stock” has the meaning set forth in Regulation U issued by the FRB.

 

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

 

“Material Adverse Effect” means a (a) material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
Holdings and its Restricted Subsidiaries, taken as a whole, (b) material adverse
effect on the ability of the Loan Parties, taken as a whole, to fully and timely
perform any of their payment obligations under any Loan Document to which any of
the Loan Parties is a party or (c) material adverse effect on the rights and
remedies available to the Lenders or any Agent under any Loan Document.

 

“Material IP” means the intellectual property rights that are (i) material
(individually or in the aggregate) to the business of Holdings or any of its
Restricted Subsidiaries and (ii) owned by Holdings or any of its Subsidiaries.

 

“Material Real Property” means any fee owned Real Property located in the United
States that is owned by any Loan Party with a fair market value in excess of
$15,000,000 (at the Closing Date or, with respect to Real Property acquired
after the Closing Date, at the time of acquisition, in each case, as reasonably
estimated by the Borrower in good faith).

 

“Maturity Date” means (i) with respect to the Initial Term Loans, the date that
is seven years after the Closing Date, (ii) with respect to any tranche of
Extended Term Loans, the final maturity date applicable thereto as specified in
the applicable Term Loan Extension Request accepted by the respective Lender or
Lenders, (iii) with respect to any Refinancing Term Loans, the final maturity
date applicable thereto as specified in the applicable Refinancing Amendment and
(iv) with respect to any Incremental Term Loans or Incremental Revolving Credit
Commitments, the final maturity date applicable thereto as specified in the
applicable Incremental Amendment; provided, in each case, that if such date is
not a Business Day, then the applicable Maturity Date shall be the next
succeeding Business Day.

 

“Maximum Rate” has the meaning set forth in Section 10.10.

 

“MFN Protection” has the meaning set forth in Section 2.14(e)(iii).

 

“MFN Trigger Amount” has the meaning set forth in Section 2.14(e)(iii).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage Policies” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement.”

 

“Mortgaged Property” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement.”

 



42

 

 

“Mortgages” means collectively, the deeds of trust, trust deeds, deeds to secure
debt, hypothecs and mortgages made by the Loan Parties in favor or for the
benefit of the Collateral Agent on behalf of the Secured Parties creating and
evidencing a Lien on a Mortgaged Property in form and substance reasonably
satisfactory to the Collateral Agent with such terms and provisions as may be
required by the applicable Laws of the relevant jurisdiction, and any other
mortgages executed and delivered pursuant to Sections 6.11 and 6.13, in each
case, as the same may from time to time be amended, restated, supplemented, or
otherwise modified.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Loan Parties or any Restricted
Subsidiary or any ERISA Affiliate makes or is obligated to make contributions,
or during the preceding six years, has made or been obligated to make
contributions.

 

“Net Proceeds” means:

 

(a)       100% of the cash proceeds actually received by Holdings or any of the
Restricted Subsidiaries (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but in each case only as and when received)
from any Disposition or Casualty Event, net of (i) attorneys’ fees, accountants’
fees, investment banking fees, survey costs, title insurance premiums, and
related search and recording charges, transfer taxes, deed or mortgage recording
taxes, other customary expenses and brokerage, consultant and other customary
fees actually incurred in connection therewith, (ii) the principal amount,
premium or penalty, if any, interest and other amounts on any Indebtedness that
is secured by a Lien (other than a Lien that ranks pari passu with or
subordinated to the Liens securing the Obligations) on the asset subject to such
Disposition or Casualty Event and that is required to be repaid (and is timely
repaid) in connection with such Disposition or Casualty Event (other than
Indebtedness under the Loan Documents), (iii) in the case of any Disposition or
Casualty Event by a non-wholly-owned Restricted Subsidiary, the pro rata portion
of the Net Proceeds thereof (calculated without regard to this clause (iii))
attributable to minority interests and not available for distribution to or for
the account of Holdings or a wholly-owned Restricted Subsidiary as a result
thereof, (iv) Taxes paid or reasonably estimated to be payable as a result
thereof, and (v) the amount of any reasonable reserve established in accordance
with GAAP against any adjustment to the sale price or any liabilities (other
than any Taxes deducted pursuant to clause (iv) above) (x) related to any of the
applicable assets and (y) retained by Holdings or any of the Restricted
Subsidiaries including, without limitation, pension and other post-employment
benefit liabilities and liabilities related to environmental matters or against
any indemnification obligations (however, the amount of any subsequent reduction
of such reserve (other than in connection with a payment in respect of any such
liability) shall be deemed to be Net Proceeds of such Disposition or Casualty
Event occurring on the date of such reduction); provided that Holdings may
reinvest any portion of such proceeds in assets used or useful for its business
(which shall include any Investment permitted by this Agreement) within 12
months450 days of such receipt and such portion of such proceeds shall not
constitute Net Proceeds except to the extent not, within 12 months450 days of
such receipt, so reinvested or contractually committed to be so reinvested (it
being understood that if any portion of such proceeds are not so used within
such 12-month450 day period but within such 12-month450 day period are
contractually committed to be used, then upon the termination of such contract
or if such Net Proceeds are not so used within 180 days after the end of such
12-month450 day period, such remaining portion shall constitute Net Proceeds as
of the date of such termination or expiry without giving effect to this proviso;
it being further understood that such proceeds shall constitute Net Proceeds
notwithstanding any investment notice if there is a Specified Default at the
time of a proposed reinvestment unless such proposed reinvestment is made
pursuant to a binding commitment entered into at a time when no Specified
Default was continuing); provided, further, that no proceeds realized in a
single transaction or series of related transactions shall constitute Net
Proceeds (x) unless such proceeds shall exceed $15,000,000 and (y) the aggregate
net proceeds excluded under clause (x) exceeds $30,000,000 in any fiscal year
(and thereafter only net cash proceeds in excess of such amount shall constitute
Net Proceeds under this clause (a)), and

 



43

 

 

(b)       100% of the cash proceeds from the incurrence, issuance or sale by
Holdings or any of the Restricted Subsidiaries of any Indebtedness, net of all
Taxes paid or reasonably estimated to be payable as a result thereof and fees
(including investment banking fees and discounts), commissions, costs and other
expenses, in each case incurred in connection with such incurrence, issuance or
sale.

 

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Holdings or any Restricted Subsidiary shall
be disregarded.

 

“New Contracts” means binding new agreements or amendments to existing
agreements with customers.

 

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“Non-Permitted Claimant” has the meaning set forth in Section 10.07(b).

 

“Non-Permitted Claimant Notice” has the meaning set forth in Section 10.07(b).

 

“Non-Permitted Claimant Payment Date” has the meaning set forth in Section
10.07(b).

 

“Not Otherwise Applied” means, with reference to any amount of Net Proceeds of
any transaction or event, that such amount (a) was not required to be applied to
prepay the Loans pursuant to Section 2.05(b) or to make a mandatory prepayment
or redemption of any Credit Agreement Refinancing Indebtedness or any pari passu
Indebtedness, and (b) was not previously (and is not concurrently being) applied
in determining the permissibility of a transaction under the Loan Documents
where such permissibility was or is (or may have been) contingent on receipt of
such amount or utilization of such amount for a specified purpose.

 

“Note” means a Term Note.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and its Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or
Restricted Subsidiary of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding. Without limiting the generality of
the foregoing, the Obligations of the Loan Parties under the Loan Documents (and
of their Restricted Subsidiaries to the extent they have obligations under the
Loan Documents) include (a) the obligation (including guarantee obligations) to
pay principal, interest, reimbursement obligations, charges, expenses, fees,
Attorney Costs, indemnities and other amounts payable by any Loan Party under
any Loan Document and (b) the obligation of any Loan Party to reimburse any
amount in respect of any of the foregoing that any Lender, in its sole
discretion, may elect to pay or advance on behalf of such Loan Party.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 



44

 

 

“Offered Amount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

 

“Offered Discount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

 

“OID” means original issue discount.

 

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Applicable Indebtedness” has the meaning set forth in Section
2.05(b)(ii).

 

“Other Debt Representative” means, with respect to any series Indebtedness
permitted to be incurred hereunder on a pari passu or junior Lien basis to the
Lien securing the Obligations, the trustee, administrative agent, collateral
agent, security agent or similar agent under the indenture or agreement pursuant
to which such Indebtedness is issued, incurred or otherwise obtained, as the
case may be, and each of their successors in such capacities.

 

“Other Taxes” has the meaning set forth in Section 3.01(b).

 

“Outstanding Amount” means with respect to the Term Loans on any date, the
aggregate outstanding Principal Amount thereof after giving effect to any
borrowings and prepayments or repayments of Term Loans, as the case may be,
occurring on such date.

 

“Overnight Rate” means, for any day, the Federal Funds Rate.

 

“Parent” means iHeartMedia, Inc., a Delaware corporation.

 

“Participant” has the meaning set forth in Section 10.07(f).

 

“Participant Register” has the meaning set forth in Section 10.07(f).

 

“Participating Lender” has the meaning set forth in Section 2.05(a)(v)(C)(2).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party,
any Restricted Subsidiary or any ERISA Affiliate or to which any Loan Party, any
Restricted Subsidiary or any ERISA Affiliate contributes or has an obligation to
contribute, or with respect to which a Loan Party or Restricted Subsidiary has
any liability (contingent or otherwise).

 

“Permitted Acquisition” has the meaning set forth in Section 7.02(i).

 



45

 

 

“Permitted First Lien Ratio Debt” has the meaning set forth in the definition of
“Permitted Ratio Debt.”

 

“Permitted First Priority Refinancing Debt” means any Permitted First Priority
Refinancing Notes and any Permitted First Priority Refinancing Loans.

 

“Permitted First Priority Refinancing Loans” means any Credit Agreement
Refinancing Indebtedness in the form of secured loans incurred by Holdings in
the form of one or more tranches of loans not under this Agreement; provided
that (i) such Indebtedness is secured by the Collateral on a pari passu basis
(but without regard to the control of remedies) with the Liens securing the
Obligations and is not secured by any property or assets of Holdings, the
Borrower or any Restricted Subsidiary other than the Collateral, (ii) such
Indebtedness is not at any time guaranteed by any Subsidiaries other than Loan
Parties or (iii) such Indebtedness does not mature or have scheduled
amortization or payments of principal (other than customary offers to repurchase
upon a change of control, asset sale or event of loss and a customary
acceleration right after an event of default) on or prior to the date that is
the Latest Maturity Date at the time such Indebtedness is incurred or issued.

 

“Permitted First Priority Refinancing Notes” means any Credit Agreement
Refinancing Indebtedness in the form of secured Indebtedness (including any
Registered Equivalent Notes) incurred by the Borrower and/or the other Loan
Parties in the form of one or more series of senior secured notes (whether
issued in a public offering, Rule 144A, private placement or otherwise);
provided that (i) such Indebtedness is secured by the Collateral on a pari passu
basis (but without regard to the control of remedies) with the Liens securing
the Obligations and is not secured by any property or assets of Holdings, the
Borrower or any Restricted Subsidiary other than the Collateral, (ii) such
Indebtedness is not at any time guaranteed by any Subsidiaries other than Loan
Parties, (iii) such Indebtedness does not mature or have scheduled amortization
or payments of principal (other than customary offers to repurchase upon a
change of control, asset sale or event of loss and a customary acceleration
right after an event of default) on or prior to the date that is the Latest
Maturity Date at the time such Indebtedness is incurred or issued, (iv) the
security agreements relating to such Indebtedness are substantially the same as
or more favorable to the Loan Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent) and (v)
an Other Debt Representative acting on behalf of the holders of such
Indebtedness shall have become party to each Intercreditor Agreement. Permitted
First Priority Refinancing Notes will include any Registered Equivalent Notes
issued in exchange therefor.

 

“Permitted Junior Secured Ratio Debt” has the meaning set forth in the
definition of “Permitted Ratio Debt”.

 

“Permitted Other Debt Conditions” means that such applicable debt (i) does not
mature or have scheduled amortization payments of principal or payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations (except customary asset sale or change of control
provisions that provide for the prior repayment in full of the Loans and all
other Obligations), in each case on or prior to the Latest Maturity Date at the
time such Indebtedness is incurred, (ii) is not at any time guaranteed by any
Person other than the Loan Parties, and (iii) to the extent secured, the
security agreements relating to such Indebtedness are substantially the same as
or more favorable to the Loan Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent).

 



46

 

 

“Permitted Ratio Debt” means Indebtedness of Holdings or any Restricted
Subsidiary so long as immediately after giving Pro Forma Effect thereto and to
the use of the proceeds thereof (but without netting the proceeds thereof) (i)
no Event of Default shall be continuing or result therefrom, and (ii) (x) if
such Indebtedness is secured by the Collateral on a pari passu basis with the
Liens securing the Obligations (such Indebtedness, the “Permitted First Lien
Ratio Debt”), the Consolidated First Lien Net Leverage Ratio is no greater than
either (1) 4.50 to 1.00 determined on a Pro Forma Basis as of the last day of
the most recently ended Test Period or (2) if such Permitted First Lien Ratio
Debt is incurred in connection with a Permitted Acquisition or other similar
Investment permitted hereunder, the Consolidated First Lien Net Leverage Ratio
in effect immediately prior to the making of such Permitted Acquisition or
similar Investment, (y) if such Indebtedness is secured by the Collateral on a
junior lien basis with the Liens securing the Obligations (such Indebtedness,
the “Permitted Junior Secured Ratio Debt”), the Consolidated Secured Net
Leverage Ratio is no greater than either (1) 4.50 to 1.00 determined on a Pro
Forma Basis as of the last day of the most recently ended Test Period or (2) if
such Permitted Junior Secured Ratio Debt is incurred in connection with a
Permitted Acquisition or other similar Investment permitted hereunder, the
Consolidated Secured Net Leverage Ratio in effect immediately prior to the
making of such Permitted Acquisition or similar Investment and (z) if such
Indebtedness is unsecured or secured by assets that are not Collateral (such
Indebtedness, the “Permitted Unsecured Ratio Debt”), solely at the election of
the Borrower, either (I)(1) the Consolidated Interest Coverage Ratio is no less
than 2.00 to 1.00 or (2) if such Permitted Unsecured Ratio Debt is incurred in
connection with a Permitted Acquisition or other similar Investment permitted
hereunder, the Consolidated Interest Coverage Ratio in effect immediately prior
to the making of such Permitted Acquisition or similar Investment or (II) the
Consolidated Total Net Leverage Ratio is no greater than (1) 6.0025 to 1.00
determined on a Pro Forma Basis as of the last day of the most recently ended
period of four consecutive fiscal quarters or (2) if such Permitted Unsecured
Ratio Debt is incurred in connection with a Permitted Acquisition or other
similar Investment permitted hereunder, the Consolidated Total Net Leverage
Ratio in effect immediately prior to the making of such Permitted Acquisition or
similar Investment, in each case, determined on a Pro Forma Basis as of the last
day of the most recently ended period of four consecutive fiscal quarters;
provided that, such Indebtedness shall (A) in the case of Permitted First Lien
Ratio Debt, have a maturity date that is after the Latest Maturity Date at the
time such Indebtedness is incurred, and in the case of Permitted Junior Secured
Ratio Debt or Permitted Unsecured Ratio Debt, have a maturity date that is at
least ninety-one (91) days after the Latest Maturity Date at the time such
Indebtedness is incurred (in each case, other than with respect to Permitted
Ratio Debt that constitutes Customary Term A Loans); provided that the foregoing
requirements of this clause (A) shall not apply to the extent such Indebtedness
constitutes a customary bridge facility, so long as the long-term Indebtedness
into which such customary bridge facility is to be converted or exchanged
satisfies the requirements of this clause (A) and such conversion or exchange is
subject only to conditions customary for similar conversions or exchange, (B) in
the case of Permitted First Lien Ratio Debt, have a Weighted Average Life to
Maturity not shorter than the longest remaining Weighted Average Life to
Maturity of the Facilities (other than with respect to Permitted Ratio Debt that
constitutes Customary Term A Loans); provided that the foregoing requirements of
this clause (B) shall not apply to the extent such Indebtedness constitutes a
customary bridge facility, so long as the long-term Indebtedness into which such
customary bridge facility is to be converted or exchanged satisfies the
requirements of this clause (B) and such conversion or exchange is subject only
to conditions customary for similar conversions or exchange, and, in the case of
Permitted Junior Secured Ratio Debt or Permitted Unsecured Ratio Debt, shall not
be subject to scheduled amortization prior to maturity, (C) if such Indebtedness
is incurred or guaranteed on a secured basis by a Loan Party on a junior Lien
basis to the Liens securing the Obligations, an Other Debt Representative acting
on behalf of the holders of such Indebtedness shall have become party to the
Junior Lien Intercreditor Agreement and, if such Indebtedness is secured on a
pari passu basis to the Liens securing the Obligations, and the Other Debt
Representative acting on behalf of the holders of such Indebtedness shall have
become party to the First Lien Intercreditor Agreement and (D) have covenants
and events of default that in the good faith determination of the Borrower are
not materially less favorable (when taken as a whole) to the Borrower than the
covenants and events of default of the Loan Documents (when taken as a whole);
provided that a certificate of the Borrower as to the satisfaction of the
conditions described in this clause (D) delivered at least five (5) Business
Days prior to the incurrence of such Indebtedness, together with a reasonably
detailed description of the material terms and conditions of such Indebtedness
or drafts of documentation relating thereto, stating that the Borrower has
determined in good faith that such terms and conditions satisfy the foregoing
requirements of this clause (D), shall be conclusive evidence) and (E) in the
case of Permitted First Lien Ratio Debt in the form of term loans, be subject to
the MFN Protection (but subject to the MFN Trigger Amount and other exceptions
and qualifications to such MFN Protection specified in Section 2.14(e)(iii)) as
if such Indebtedness were an Incremental Term Loan; provided, further, that any
Permitted Ratio Debt incurred by a Restricted Subsidiary that is not a Loan
Party, together with any Indebtedness incurred by a Restricted Subsidiary that
is not a Loan Party pursuant to Sections 7.03(g), 7.03(q) or 7.03(v), may not
exceed in the aggregate at any time outstanding the greater of (i) $1200,000,000
and (ii) 10.02.5% of Consolidated EBITDATotal Assets as of the last day of the
then most recently ended Test Period, in each case determined at the time of
incurrence.

 



47

 

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement or extension of any Indebtedness of
such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed,
replaced or extended except by an amount equal to unpaid accrued interest and
premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal, replacement or extension and by an amount equal to any
existing commitments unutilized thereunder, (b) other than with respect to a
Permitted Refinancing in respect of Indebtedness permitted pursuant to Section
7.03(e), such modification, refinancing, refunding, renewal, replacement or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, (c) at the time thereof, no
Event of Default shall have occurred and be continuing and (d) if such
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
is Junior Financing, (i) to the extent such Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal,
replacement or extension is subordinated in right of payment to the Obligations
on terms at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended, (ii) such modification, refinancing, refunding,
renewal, replacement or extension is incurred by the Person who is the obligor
of the Indebtedness being modified, refinanced, refunded, renewed, replaced or
extended and (iii) if the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended was subject to an Intercreditor Agreement, the
holders of such modified, refinanced, refunded, renewed, replaced or extended
Indebtedness (if such Indebtedness is secured) or their representative on their
behalf shall become party to such Intercreditor Agreement.

 

“Permitted Second Priority Refinancing Debt” means Credit Agreement Refinancing
Indebtedness constituting secured Indebtedness incurred by the Borrower in the
form of one or more series of second lien (or other junior lien) secured notes
or second lien (or other junior lien) secured loans; provided that (i) such
Indebtedness is secured by the Collateral on a second priority (or other junior
priority) basis to the liens securing the Obligations and the obligations in
respect of any Permitted First Priority Refinancing Debt and is not secured by
any property or assets of Holdings, the Borrower or any Restricted Subsidiary
other than the Collateral, (ii) such Indebtedness may be secured by a Lien on
the Collateral that is junior to the Liens securing the Obligations and the
obligations in respect of any Permitted First Priority Refinancing Debt,
notwithstanding any provision to the contrary contained in the definition of
“Credit Agreement Refinancing Indebtedness,” (iii) an Other Debt Representative
acting on behalf of the holders of such Indebtedness shall have become party to
the Junior Lien Intercreditor Agreement as a “Second Priority Representative”
thereunder, and (iv) such Indebtedness meets the Permitted Other Debt
Conditions. Permitted Second Priority Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

 



48

 

 

“Permitted Tax Restructuring” means any reorganizations and other activities
entered into after the Closing Date among Holdings and its Restricted
Subsidiaries for the purpose of tax planning and optimizing the tax payments of
Holdings and its Restricted Subsidiaries, provided that:related to tax planning
and tax reorganization entered into prior to, on or after the Amendment No. 1
Effective Date so long as such Permitted Tax Restructuring is not materially
adverse to the Lenders (as determined by the Borrower in good faith).

 

(a)       after giving effect to any such reorganization and other activities
(i) the priority and perfection of the Liens on the Collateral shall be
maintained for the benefit of the Lenders as in effect prior to such
reorganizations and other activities and as required hereunder and under the
other Loan Documents, (ii) any outstanding Lien that is required to be created
pursuant to the terms of the Loan Documents shall not be terminated or
subordinated, (iii) security interests of the Lenders shall not be impaired and
(iv) no intervening Lien shall be created, incurred or assumed that would
directly or indirectly be adverse to the Lenders, in their capacity as such;

 

(b) after giving effect to any such reorganization and other activities each of
Holdings and its Restricted Subsidiaries otherwise comply with Section 6.11;

 

(c) to the extent that any Permitted Tax Restructuring would, directly or
indirectly, in one step or a series of steps, (i) transfer or dispose of assets
or Equity Interests from a Loan Party to a non-Loan Party or (ii) merge or
consolidate a Loan Party into a non-Loan Party, then Holdings shall cause such
non-Loan Party to sell, assign, convey or otherwise transfer any assets or
equity received in any such transaction to Loan Party, cause such a non-Loan
Party to merge or consolidate with and into a Loan Party or otherwise cause such
transfer or merger or consolidation to be reversed or unwound as soon as
reasonably practicable but in no event more than 60 days after such transaction,
and cause the applicable Subsidiary to comply with the terms of Section 6.11;
and

 

(d) for the avoidance of doubt, no such Permitted Tax Restructuring may allow
the incurrence of, and neither Holdings nor any of its Restricted Subsidiaries
may incur, Indebtedness other than Indebtedness permitted hereunder (other than
Intercompany Indebtedness which is otherwise repaid).

 

“Permitted Unsecured Ratio Debt” has the meaning set forth in the definition of
“Permitted Ratio Debt”.

 

“Permitted Unsecured Refinancing Debt” means Credit Agreement Refinancing
Indebtedness in the form of unsecured Indebtedness (including any Registered
Equivalent Notes) incurred by the Borrower in the form of one or more series of
senior unsecured notes or loans; provided that (i) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness and (ii) meets the Permitted Other
Debt Conditions.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA), other than a Multiemployer Plan, sponsored, maintained or
contributed to by any Loan Party or Restricted Subsidiary or, with respect to
any such Plan that is subject to Section 412 of the Code or Title IV of ERISA,
any ERISA Affiliate.

 



49

 

 

“Platform” has the meaning set forth in Section 6.02.

 

“Pledged Debt” means, collectively, (a) “Pledged Debt” (as defined in the
Security Agreement) and (b) any other Collateral constituting “Pledged Debt,”
“Receivables,” “Intercompany Debt Documents” or terms of similar import (as
defined in any other Collateral Document).

 

“Pledged Equity” means, collectively, (a) “Pledged Equity” (as defined in the
Security Agreement) and (b) any other Collateral consisting of Equity Interests.
For the avoidance of doubt, Pledged Equity shall not include any Equity
Interests included in the definition of “Excluded Assets” (as defined in the
Security Agreement).

 

“Post-Acquisition Period” means, with respect to any Permitted Acquisition or
the conversion of any Unrestricted Subsidiary into a Restricted Subsidiary, the
period beginning on the date such Permitted Acquisition or conversion is
consummated and ending on the first anniversary of the date on which such
Permitted Acquisition or conversion is consummated.

 

“Prepetition Term Lenders” shall have the meaning provided in the Preliminary
Statements to this Agreement.

 

“Prime Rate” means the rate of interest announced publicly by CitibankBank of
America in New York from time to time, as Citibank’sBank of America’s prime
rate. The Prime Rate is a reference rate and does not necessarily represent the
lowest or best rate actually charged to any customer. The Administrative Agent
or any other Lender may make commercial loans or other loans at rates of
interest at, above or below the Prime Rate.

 

“Principal Amount” means the stated or principal amount of each Loan.

 

“Pro Forma Adjustment” means, for any Test Period that includes all or any part
of a fiscal quarter included in any Post-Acquisition Period, with respect to the
Acquired EBITDA of the applicable Acquired Entity or Business or Converted
Restricted Subsidiary or the Consolidated EBITDA of Holdings, the pro forma
increase or decrease in such Acquired EBITDA or such Consolidated EBITDA, as the
case may be, projected by Holdings in good faith as a result of (a) actions that
have been taken during such Post-Acquisition Period or with respect to which
substantial steps have been taken or are expected to be taken (in the good faith
determination of Holdings) within 24 months after the date such Permitted
Acquisition or conversion is consummated for the purposes of realizing
reasonably identifiable and factually supportable cost savings or (b) any
additional costs incurred during such Post-Acquisition Period, in each case in
connection with the combination of the operations of such Acquired Entity or
Business or Converted Restricted Subsidiary with the operations of Holdings and
the Restricted Subsidiaries; provided that (i) at the election of Holdings, such
Pro Forma Adjustment shall not be required to be determined for any Acquired
Entity or Business or Converted Restricted Subsidiary to the extent the
aggregate consideration paid in connection with such acquisition or the fair
market value of such Converted Restricted Subsidiary, as applicable, was less
than $40,000,000, and (ii) so long as such actions are taken during such
Post-Acquisition Period or such revenue is accrued or costs are incurred during
such Post-Acquisition Period, as applicable, for purposes of projecting such pro
forma increase or decrease to such Acquired EBITDA or such Consolidated EBITDA,
as the case may be, it may be assumed that such cost savings will be realizable
during the entirety of such Test Period, or such additional revenue or costs, as
applicable, will be accrued or incurred during the entirety of such Test Period;
provided, further, that any such pro forma increase or decrease to such Acquired
EBITDA or such Consolidated EBITDA, as the case may be, shall be without
duplication for cost savings or additional costs already included in such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, for such Test
Period.

 



50

 

 

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” mean, with
respect to compliance with any test hereunder, that (A) to the extent
applicable, the Pro Forma Adjustment shall have been made and (B) all Specified
Transactions and the following transactions in connection therewith shall be
deemed to have occurred as of the first day of the applicable period of
measurement: (a) income statement items (whether positive or negative)
attributable to the property or Person subject to such Specified Transaction,
(i) in the case of a Disposition of all or substantially all Equity Interests in
any Subsidiary of Holdings or any division, product line, or facility used for
operations of Holdings or any of its Subsidiaries, shall be excluded, and (ii)
in the case of a Permitted Acquisition or Investment described in the definition
of “Specified Transaction”, shall be included, (b) any retirement of
Indebtedness, and (c) any Indebtedness incurred or assumed by Holdings or any of
the Restricted Subsidiaries in connection therewith (without giving effect to
the netting of any cash proceeds of such Indebtedness to the extent such
proceeds are being utilized in connection with any such Specified Transaction),
and if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination; provided that (I)
without limiting the application of the Pro Forma Adjustment pursuant to (A)
above, the foregoing pro forma adjustments may be applied to any such test
solely to the extent that such adjustments are consistent with the definition of
Consolidated EBITDA and give effect to events (including operating expense
reductions) that are (as determined by Holdings in good faith) (i) (x) directly
attributable to such transaction, (y) expected to have a continuing impact on
Holdings and the Restricted Subsidiaries and (z) factually supportable or (ii)
otherwise consistent with the definition of Pro Forma Adjustment and (II) that
when calculating the Consolidated First Lien Net Leverage Ratio for purposes of
(i) the Applicable ECF Percentage and (ii) Applicable Asset Sale Percentage, the
events that occurred subsequent to the end of the applicable Test Period shall
not be given pro forma effect; and (III) in determining Pro Forma Compliance
with the Consolidated First Lien Net Leverage Ratio, the Consolidated Secured
Net Leverage Ratio, the Consolidated Total Net Leverage Ratio or any other
incurrence test, in connection with the incurrence (including by assumption or
guarantee) of any Indebtedness, the incurrence of any Indebtedness in respect of
the ABL Facility included in the Consolidated First Lien Net Leverage Ratio, the
Consolidated Secured Net Leverage Ratio, the Consolidated Total Net Leverage
Ratio or such other incurrence test calculation immediately prior to, or
simultaneously with, the event for which the Pro Forma Compliance determination
of such ratio or other test is being made, shall be disregarded. In the event
any fixed “baskets” are intended to be utilized together with any
incurrence-based “baskets” in a single transaction or series of related
transactions (including utilization of the Free and Clear Incremental Amount and
the Incurrence Based Incremental Amount), (i) compliance with or satisfaction of
any applicable financial ratios or tests for the portion of Indebtedness or any
other applicable transaction or action to be incurred under any incurrence-based
“baskets” shall first be calculated without giving effect to amounts being
utilized pursuant to any fixed “baskets”, but giving full pro forma effect to
all applicable and related transactions (including, subject to the foregoing
with respect to fixed “baskets”, any incurrence and repayments of Indebtedness)
and all other permitted Pro Forma Adjustments (except that the incurrence of any
Indebtedness under the ABL Facility immediately prior to or in connection
therewith shall be disregarded), and (ii) thereafter, incurrence of the portion
of such Indebtedness or other applicable transaction or action to be incurred
under any fixed “baskets” shall be calculated.

 

“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time.

 



51

 

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning set forth in Section 6.02.

 

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

 

“Qualified Proceeds” means the fair market value of assets that are used or
useful in, or Equity Interests of any Person engaged in, a Similar Business.

 

“Qualifying Lender” has the meaning set forth in Section 2.05(a)(v)(D)(3).

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

 

“Refinanced Debt” has the meaning set forth in the definition of Credit
Agreement Refinancing Indebtedness.

 

“Refinancing” means the deemed repayment or replacement in full of the Existing
CF Credit Agreement in accordance with the Bankruptcy Plan.

 

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Refinancing
Term Loans, incurred pursuant thereto, in accordance with Section 2.15.

 

“Refinancing Series” means all Refinancing Term Loans and Refinancing Term
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans or Refinancing Term
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same All-In Yield and,
in the case of Refinancing Term Loans or Refinancing Term Commitments,
amortization schedule.

 

“Refinancing Term Commitments” means one or more Classes of Term Commitments
hereunder that are established to fund Refinancing Term Loans of the applicable
Refinancing Series hereunder pursuant to a Refinancing Amendment.

 

“Refinancing Term Loans” means one or more Classes of Term Loans hereunder that
result from a Refinancing Amendment.

 

“Register” has the meaning set forth in Section 10.07(d).

 

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act of 1933, substantially identical
notes (having the same guarantees) issued in a dollar-for-dollar exchange
therefor pursuant to an exchange offer registered with the SEC.

 



52

 



 

“Related Fund” means, with respect to any Lender, any Fund that is administered
or managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity
or an Affiliate of an entity that administers or manages such Lender.

 

“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing or
migrating into, onto or through the Environment.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

 

“Repricing Transaction” means the prepayment, refinancing, substitution or
replacement of all or a portion of the Initial Term Loans with the net cash
proceeds of issuances, offerings or placement of debt obligations, or
refinancing or repayment pursuant to Section 3.07(a)(y)(I) of Initial Term Loans
substantially concurrently with the incurrence of, or conversion of the loans
thereunder into, new senior secured term loans that have an effective All-In
Yield (with the comparative determinations to be made by the Administrative
Agent consistent with generally accepted financial practices) that is less than
the All-In Yield of such Initial Term Loans so repaid, refinanced, substituted
or replaced, including without limitation, as may be effected through any
amendment, amendment and restatement or other modifications to this Agreement
relating to the interest rate for, or weighted average yield of, such Term Loans
or the incurrence of any Replacement Term Loans, in each case other than in
connection with a Change of Control or a Transformative Transaction.

 

“Request for Credit Extension” means with respect to a Borrowing, continuation
or conversion of Term Loans, a Committed Loan Notice.

 

“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Class and (ii) the aggregate unused Commitments under such
Facility.

 

“Required Consenting Senior Creditors” has the meaning set forth in the
Bankruptcy Plan.

 

“Required Facility Lenders” means, as of any date of determination, with respect
to any Facility, Lenders having more than 50% of the sum of (a) the Total
Outstandings under such Facility and (b) the aggregate unused Commitments under
such Facility; provided that the unused Commitments of, and the portion of the
Total Outstandings under such Facility held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of the Required
Facility Lenders.

 

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings, and (b) aggregate unused Term
Commitments; provided that the unused Term Commitment, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

 



53

 

 

“Response Deadline” has the meaning set forth in Section 10.07(b).

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, treasurer or assistant treasurer or other
similar officer of a Loan Party and, as to any document delivered on the Closing
Date, any secretary or assistant secretary of such Loan Party and any other
officer or employee of the applicable Loan Party whose signature is included on
an incumbency certificate or similar certificate, attaching resolutions
authorizing such officer or employee to sign such documents and otherwise
reasonably satisfactory to the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
limited liability company, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

 

“Restricted Investment” means any Investment that is not otherwise permitted
pursuant to Section 7.02.

 

“Restricted Payment” means (1) any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest of
Holdings or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to Holdings’ or a Restricted Subsidiary’s stockholders,
partners or members (or the equivalent Persons thereof) and (2) any Restricted
Investment.

 

“Restricted Subsidiary” means any Subsidiary of Holdings other than an
Unrestricted Subsidiary. Unless otherwise specified, all references herein to a
“Restricted Subsidiary” or to “Restricted Subsidiaries” shall refer to a
Restricted Subsidiary or Restricted Subsidiaries of Holdings.

 

“Reversion Date” has the meaning set forth in Section 2.03.

 

“S&P” means Standard & Poor’s Ratings Financial Services, LLC, a subsidiary of
S&P Global Inc., and any successor thereto.

 

“Same Day Funds” means immediately available funds.

 

“Sanction(s)” means any international economic or financial sanctions or trade
embargoes or other comprehensive prohibitions against transaction activity
pursuant to anti-terrorism laws or export control laws administered or enforced
by the United States government (including without limitation, OFAC), the United
Nations Security Council, the European Union or Her Majesty’s Treasury.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the Supplemental Agents and each co-agent or sub-agent
appointed by the Administrative Agent or Collateral Agent from time to time
pursuant to Section 9.02.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Security Agreement” means the US Security Agreement substantially in the form
of Exhibit G, dated as of the Closing Date, among Holdings, the Borrower, the US
Guarantors and the Collateral Agent.

 



54

 

 

“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.

 

“Senior Notes” means the Senior Secured Notes and the Senior Unsecured Notes.

 

“Senior Notes Documents” means the Senior Secured Notes Documents and the Senior
Unsecured Notes Documents.

 

“Senior Notes Indentures” means the Senior Secured Notes Indenture and the
Senior Unsecured Notes Indenture.

 

“Senior Secured Notes” means $799,999,940 in aggregate principal amount of the
Borrower’s 6.375% senior secured notes due 2026 issued pursuant to the Senior
Secured Notes Indenture on the Closing Date.

 

“Senior Secured Notes Documents” means the Senior Secured Notes Indenture and
the other transaction documents referred to therein (including the related
guarantee, each Intercreditor Agreement to the extent then in effect, the notes,
the purchase agreement, mortgages, collateral assignments, security agreements,
pledge agreements, intellectual property security agreements or other similar
agreements).

 

“Senior Secured Notes Indenture” means the indenture, dated as of the Closing
Date, among the Borrower, as issuer, the guarantors party thereto and the
trustee referred to therein pursuant to which the Senior Secured Notes are
issued, as such indenture may be amended or supplemented from time to time.

 

“Senior Unsecured Notes” means $1,449,999,997 in aggregate principal amount of
the Borrower’s 8.375% senior unsecured notes due 2027 issued pursuant to the
Senior Unsecured Notes Indenture on the Closing Date.

 

“Senior Unsecured Notes Documents” means the Senior Unsecured Notes Indenture
and the other transaction documents referred to therein (including the related
guarantee, the notes, the purchase agreement or other similar agreements).

 

“Senior Unsecured Notes Indenture” means the indenture, dated as of the Closing
Date, among the Borrower, as issuer, the guarantors party thereto and the
trustee referred to therein pursuant to which the Senior Unsecured Notes are
issued, as such indenture may be amended or supplemented from time to time.

 

“Similar Business” means (1) any business conducted or proposed to be conducted
by Holdings or any of its Restricted Subsidiaries on the Closing Date, and any
reasonable extension thereof, or (2) any business or other activities that are
reasonably similar, ancillary, incidental, complementary or related to, or a
reasonable extension, development or expansion of, the businesses in which
Holdings and its Restricted Subsidiaries are engaged or propose to be engaged on
the Closing Date.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

 

“SOFR-Based Rate” means SOFR or Term SOFR.

 

“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

 



55

 

 

“Solicited Discount Proration” has the meaning set forth in Section
2.05(a)(v)(D)(3).

 

“Solicited Discounted Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(D)(1).

 

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section 2.05(a)(v)(D)
substantially in the form of Exhibit M-4.

 

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit M-5, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

 

“Solicited Discounted Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. The amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

 

“SPC” has the meaning set forth in Section 10.07(i).

 

“Special Flood Hazard Area” has the meaning set forth in Section 6.07(b).

 

“Specified Default” means a Default under Section 8.01(a), (f) or (g).

 

“Specified Discount” has the meaning set forth in Section 2.05(a)(v)(B)(1).

 

“Specified Discount Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(B)(1).

 

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.05(a)(v)(B)
substantially in the form of Exhibit M-6.

 

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit M-7, to a Specified
Discount Prepayment Notice.

 

“Specified Discount Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

 



56

 

 

“Specified Discount Proration” has the meaning set forth in Section
2.05(a)(v)(B)(3).

 

“Specified Representations” means those representations and warranties made by
any Loan Party (after giving effect to the applicable Permitted Acquisition) in
Sections 5.01(a), 5.01(b)(ii), 5.02(a), 5.02(b)(i), 5.02(b)(iii) (to the extent
such conflict has not resulted, and would not reasonably be expected to result,
in a Material Adverse Effect (as such term or similar definition is defined in
the main transaction agreement governing the applicable Permitted Acquisition),
5.04, 5.13, 5.18 and 5.21).

 

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation,
Incremental Term Loan or Incremental Revolving Credit Commitment in respect of
which the terms of this Agreement require any test to be calculated on a “Pro
Forma Basis” or after giving “Pro Forma Effect”; provided that Incremental
Revolving Credit Commitments, at the time of incurrence thereof, for purposes of
this “Specified Transaction” definition, shall be deemed to be fully drawn.

 

“Sterling” or “£” means freely transferable lawful money of the United Kingdom
(expressed in pounds sterling).

 

“Submitted Amount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

 

“Submitted Discount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Holdings. For the avoidance of doubt, any entity
that is owned at a 50.0% or less level (as described above) shall not be a
“Subsidiary” for any purpose under this Agreement, regardless of whether such
entity is consolidated on Holdings’ or any Restricted Subsidiary’s financial
statements.

 

“Subsidiary Guarantor” means any Guarantor other than Holdings.

 

“Successor Company” has the meaning set forth in Section 7.04(d).

 

“Supplemental Agent” has the meaning set forth in Section 9.14(a) and
“Supplemental Agents” shall have the corresponding meaning.

 

“Swap” means, any agreement, contract, or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 



57

 

 

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Tax Group” has the meaning set forth in Section 7.06(i)(iii).

 

“Tax Matters Agreement” means the Tax Matters Agreement, dated as of May 1,
2019, by and among Parent, the Company, iHeart Operations, Clear Channel
Holdings, Inc. and Clear Channel Outdoor Holdings, Inc., as amended from time to
time.

 

“Taxes” has the meaning set forth in Section 3.01(a).

 

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Class and Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made (or deemed made) by each of the Term Lenders pursuant to
Section 2.01, an Incremental Amendment, a Refinancing Amendment or an Extension.

 

“Term Commitment” means a Commitment.

 

“Term Lender” means, at any time, any Lender that has an Initial Term
Commitment, a Term Commitment or a Term Loan at such time.

 

“Term Loan Extension Request” has the meaning set forth in Section 2.16(a).

 

“Term Loan Extension Series” has the meaning set forth in Section 2.16(a).

 

“Term Loans” means any Initial Term Loan or any Incremental Term Loan,
Refinancing Term Loan or Extended Term Loan designated as a “Term Loan”, as the
context may require.

 

“Term Loan Increase” has the meaning set forth in Section 2.14(a).

 

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans of each Class made by such Term Lender.

 

“Term Priority Collateral” means “Non-Intercreditor Collateral” as defined in
the ABL Intercreditor Agreement.

 



58

 

 

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

 

“Test Period” means, for any date of determination under this Agreement, the
latest four consecutive fiscal quarters of the Borrower for which financial
statements have been delivered to the Administrative Agent on or prior to the
Closing Date and/or for which financial statements are required to be delivered
pursuant to Section 6.01(a) or (b), as applicable.

 

“Threshold Amount” means $100,000,000.

 

“Total Assets” means the total assets of Holdings and the Restricted
Subsidiaries on a consolidated basis in accordance with GAAP, as shown on the
most recent balance sheet of Holdings delivered pursuant to Sections 6.01(a) or
(b).

 

“Total Outstandings” means the aggregate Outstanding Amount of all Loans.

 

“Transactions” means, collectively, the transactions contemplated by or in
connection with the Bankruptcy Plan or necessary to effectuate the Bankruptcy
Plan, including, without limitation, (a) the deemed making of the Initial Term
Loans and the execution and delivery of Loan Documents entered into on the
Closing Date, (b) the Refinancing, (c) the issuance of the Senior Notes and the
execution and delivery of Senior Notes Documents entered into on the Closing
Date, (d) the issuance of the iHeart Operations Preferred Stock and the entry
into documentation governing the iHeart Operations Preferred Stock, (e) the
payment of Transaction Expenses, (f) the incurrence of any loans under the ABL
Facility on the Closing Date and the execution and delivery of the ABL Loan
Documents entered into on the Closing Date, (g) the execution, delivery and
performance of the Tax Matters Agreement, the Transition Services Agreement, any
employee matters agreement contemplated by the Bankruptcy Plan or other
agreement as contemplated by the Bankruptcy Plan, (h) any and all transactions
referred to in Bankruptcy Plan or necessary to effectuate the Bankruptcy Plan,
(i) the issuance of the iHeartCommunications Warrants, and (j) in each case, the
other transactions contemplated by or entered into in connection with the
foregoing clauses (a) through (j).

 

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings,
the Borrower or any of its (or their) Subsidiaries in connection with the
Transactions (including expenses in connection with hedging transactions related
to the Facilities), this Agreement and the other Loan Documents and the
transactions contemplated hereby and thereby.

 

“Transferred Guarantor” has the meaning set forth in Section 11.10.

 

“Transformative Transaction” means any acquisition, dissolution, merger or
consolidation that is either (a) not permitted by this Agreement immediately
prior to the consummation of such transaction or (b) if permitted by this
Agreement immediately prior to the consummation of such transaction, would not
provide Holdings and its Subsidiaries with adequate flexibility under this
Agreement for the continuation and/or expansion of their combined operations
following such consummation, as determined by the Borrower acting in good faith.

 

“Transition Services Agreement” means the Transition Services Agreement, dated
as of May 1, 2019, by and among iHeartMedia Management Services, Inc., Parent,
the Company and Clear Channel Outdoor Holdings, Inc., as amended from time to
time.

 



59

 

 

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

 

“Unaudited Financial Statements” means the unaudited consolidated balance sheets
of Holdings as of March 31, 2019 and related consolidated statements of income,
stockholders’ equity and cash flows of Holdings as of March 31, 2019.

 

“Unidentified Claimant Term Loan Amount” means $10,821,073.59.

 

“Unidentified Claimants” means each Person entitled to an Initial Term Loan
pursuant to the Bankruptcy Plan on account of an Allowed Claim or Allowed
Interest (each as defined in the Bankruptcy Plan) that, as of the Closing dDate
hereof, has not responded to a request from the Disbursement Agent for
information necessary to facilitate the distributions to which it is entitled in
accordance with the Bankruptcy Plan.

 

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.

 

“United States” and “U.S.” mean the United States of America.

 

“United States Tax Compliance Certificate” means a certificate substantially in
the form of Exhibits K-1, K-2, K-3 and K-4 hereto, as applicable.

 

“Unrestricted Subsidiary” means (a) as of the Closing Date, each Subsidiary of
Holdings listed on Schedule 1.01C, (b) any Subsidiary of Holdings designated by
Holdings as an Unrestricted Subsidiary pursuant to Section 6.14 subsequent to
the Closing Date and (c) any Subsidiary of an Unrestricted Subsidiary.

 

“US Guarantor” means each US Subsidiary that constitutes a Guarantor.

 

“US Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

 

“US Subsidiary” means any Restricted Subsidiary that is organized under the Laws
of the United States, any state thereof or the District of Columbia.

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 10756, as amended or modified from time to time.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

 



60

 

 

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than (x)
director’s qualifying shares and (y) shares issued to foreign nationals to the
extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yield Differential” has the meaning set forth in Section 2.14(e)(iii).

 

Section 1.02      Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)       The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.

 

(b)       The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

 

(c)       Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

 

(d)       The term “including” is by way of example and not limitation.

 

(e)       The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

(f)       In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

(g)       Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.

 

Section 1.03      Accounting Terms.

 

(a)       All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP, applied
in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein.

 



61

 

 

(b)       For purposes of determining whether Holdings, the Borrower and its
Restricted Subsidiaries comply with any exception to Article VII where
compliance with any such exception is based on a financial ratio or metric being
satisfied as of a particular point in time, it is understood that (a) compliance
shall be measured at the time when the relevant event is undertaken, as such
financial ratios and metrics are intended to be “incurrence” tests and not
“maintenance” tests and (b) correspondingly, any such ratio and metric shall
only prohibit Holdings, the Borrower and its Restricted Subsidiaries from
creating, incurring, assuming, suffering to exist or making, as the case may be,
any new, for example, Liens, Indebtedness or Investments, but shall not result
in any previously permitted, for example, Liens, Indebtedness or Investments
ceasing to be permitted hereunder.

 

(c)       Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs, the
Consolidated First Lien Net Leverage Ratio, Consolidated Secured Net Leverage
Ratio, Consolidated Interest Coverage Ratio and Consolidated Total Net Leverage
Ratio shall be calculated with respect to such period and such Specified
Transaction on a Pro Forma Basis; provided that, for any Specified Transaction
that is consummated in connection with a Limited Condition Transaction, at the
option of the Borrower (the Borrower’s election to exercise such option in
connection with any Limited Condition Transaction, an “LCA Election”) the date
of determination for calculation of any such ratios shall be deemed to be either
(a) the date the definitive agreements for such Limited Condition Transaction
are entered into, or (b) solely in connection with an acquisition to which the
United Kingdom City Code on Takeovers and Mergers (the “City Code”) applies, the
date on which a “Rule 2.7 announcement” of a firm intention to make an offer in
respect of such target company is made in compliance with the City Code (the
“LCA Test Date”) and if, after giving pro forma effect to the Limited Condition
Transaction and the Specified Transactions to be entered into in connection
therewith as if they had occurred at the beginning of the most recent date of
determination ending prior to the LCA Test Date, the Borrower could have taken
such action on the relevant LCA Test Date in compliance with such ratio or
basket, such ratio or basket shall be deemed to have been complied with. For the
avoidance of doubt, if the Borrower has made an LCA Election and any of the
ratios or baskets for which compliance was determined or tested as of the LCA
Test Date are exceeded as a result of fluctuations in any such ratio or basket,
including due to fluctuations in Consolidated EBITDA or Total Assets of the
Borrower or the Person subject to such Limited Condition Transaction, at or
prior to the consummation of the relevant transaction or action, such baskets or
ratios will not be deemed to have been exceeded as a result of such fluctuations
solely for purposes of determining whether the relevant transaction or action is
permitted to be consummated or taken. If the Borrower has made an LCA Election
for any Limited Condition Transaction, then in connection with any subsequent
calculation of any ratio or basket availability with respect to any other
Specified Transaction on or following the relevant LCA Test Date and prior to
the earlier of the date on which such Limited Condition Transaction is
consummated or the date that the definitive agreement for, or “Rule 2.7
announcement” in respect of, as applicable, such Limited Condition Transaction
is terminated or expires without consummation of such Limited Condition
Transaction, any such ratio or basket shall be calculated on a Pro Forma Basis
assuming such Limited Condition Transaction and other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof and any associated Lien) have been consummated. In connection with any
action being taken in connection with a Limited Condition Transaction, for
purposes of determining compliance with any provision of this Agreement which
requires that no Default or Event of Default, as applicable, has occurred, is
continuing or would result from any such action, as applicable, such condition
shall, at the option of the Borrower, be deemed satisfied, so long as no Default
or Event of Default, as applicable, exists on the date the definitive agreements
for such Limited Condition Transaction are entered into. For the avoidance of
doubt, if the Borrower has exercised its option under this clause (c), and any
Default or Event of Default occurs following the date the definitive agreements
for the applicable Limited Condition Transaction were entered into and prior to
the consummation of such Limited Condition Transaction, any such Default or
Event of Default (other than an Event of Default under Sections 8.01(a) or (f))
shall be deemed to not have occurred or be continuing for purposes of
determining whether any action being taken in connection with such Limited
Condition Transaction is permitted hereunder.

 



62

 

 

Section 1.04      Rounding.

 

Any financial ratios required to be maintained by Holdings pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).

 

Section 1.05      References to Agreements, Laws, Etc.

 

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by the Loan Documents; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

 

Section 1.06      Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

Section 1.07      Timing of Payment or Performance.

 

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.

 

Section 1.08      Initial Lenders.

 

By accepting the benefits under this Agreement and the other Loan Documents,
each Initial Lender acknowledges and agrees that it shall be bound by all
provisions of this Agreement (including for the avoidance of doubt, Section
9.07) and shall have all of the rights and obligations of a Lender hereunder.

 

Section 1.09     [Reserved].

 

Section 1.10     Currency Equivalents Generally.

 

(a)       Any amount specified in this Agreement (other than in Articles II, IX
and X or as set forth in paragraph (b) of this Section 1.10) or any of the other
Loan Documents to be in Dollars shall also include the equivalent of such amount
in any currency other than Dollars, such equivalent amount to be determined at
the rate of exchange quoted by the Reuters World Currency Page for the
applicable currency at 11:00 a.m. (London time) on such day (or, in the event
such rate does not appear on any Reuters World Currency Page, by reference to
such other publicly available service for displaying exchange rates as may be
agreed upon by the Administrative Agents and the Borrower, or, in the absence of
such agreement, such rate shall instead be the arithmetic average of the spot
rates of exchange of the Administrative Agents in the market where its foreign
currency exchange operations in respect of such currency are then being
conducted, at or about 10:00 a.m. (New York City time) on such date for the
purchase of Dollars for delivery two Business Days later). Notwithstanding the
foregoing, for purposes of determining compliance with Sections 7.01, 7.02 and
7.03 with respect to any amount of Indebtedness or Investment in a currency
other than Dollars, no Default shall be deemed to have occurred solely as a
result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that, for the avoidance of
doubt, the foregoing provisions of this Section 1.10 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.

 



63

 

 

(b)       For purposes of determining compliance under Sections 7.02, 7.05, 7.06
or 7.13 or for calculating the Consolidated First Lien Net Leverage Ratio,
Consolidated Secured Net Leverage Ratio and Consolidated Total Net Leverage
Ratio, any amount in a currency other than Dollars will be converted to Dollars
based on the average Exchange Rate for such currency for the most recent
twelve-month period immediately prior to the date of determination determined in
a manner consistent with that used in calculating Consolidated EBITDA for the
applicable period.

 

Section 1.11      Fixed Amounts and Incurrence Based Amounts.

 

Notwithstanding anything to the contrary herein, with respect to any amounts
incurred (including the incurrence of any Free and Clear Incremental Amount) or
transactions entered into (or consummated) in reliance on a provision of this
Agreement that does not require compliance with a financial ratio or test
(including, without limitation, pro forma compliance with any Consolidated
Interest Coverage Ratio test, any Consolidated First Lien Net Leverage Ratio
test, any Consolidated Total Net Leverage Ratio test, Consolidated Secured Net
Leverage Ratio test, and/or any other financial ratio or test) (any such
amounts, the “Fixed Amounts”) substantially concurrently with any amounts
incurred (including the incurrence of any Incurrence Based Incremental Amount)
or transactions entered into (or consummated) in reliance on a provision of this
Agreement that requires compliance with any such financial ratio or test (any
such amounts, the “Incurrence Based Amounts”), it is understood and agreed that
the Fixed Amounts (and any cash proceeds thereof) shall, in each case, be
disregarded in the calculation of the financial ratio or test applicable to the
Incurrence Based Amounts in connection with such substantially concurrent
incurrence.

 

Section 1.12      Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person pursuant to such division
transaction, then such asset, right, obligation or liability shall be deemed to
have been transferred from the original Person to the subsequent Person, and (b)
if any new Person comes into existence as a result of such division transaction,
such new Person shall be deemed to have been organized on the first date of its
existence by the holders of its Equity Interests at such time.

 

Section 1.13      Interest Rates. The Administrative Agent does not warrant, nor
accept responsibility, nor shall the Administrative Agent have any liability
with respect to the administration, submission or any other matter related to
the rates in the definition of “Eurocurrency Rate” or with respect to any rate
that is an alternative or replacement for or successor to any of such rate
(including, without limitation, any LIBOR Successor Rate) or the effect of any
of the foregoing, or of any LIBOR Successor Rate Conforming Changes.

 



64

 

 

ARTICLE II

The Commitments and Credit Extensions

 

Section 2.01      The Loans.

 

(a)       The Initial Term Loan Borrowings. Subject to the terms and conditions
set forth herein and in accordance with the Bankruptcy Plan, each Initial Lender
(i) is deemed to have made, on the Closing Date, a term loan to the Borrower
denominated in Dollars in the amount of such Initial Lender’s Initial Term
Commitment and (ii) is deemed to have executed and delivered, on the Closing
Date, this Agreement, regardless of whether such Initial Lender has executed and
delivered a signature page hereto to the Borrower on the Closing Date. Amounts
borrowed under this Section 2.01(a) and repaid or prepaid may not be reborrowed.
Initial Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein; provided that, on the Closing Date, the Initial Term Loans
shall be deemed made as Eurocurrency Rate Loans with an initial Interest Period
of three months (it being understood and agreed that this Section 2.01(a) shall
be in lieu of a Committed Loan Notice on the Closing Date).

 

Section 2.02      Borrowings, Conversions and Continuations of Loans.

 

(a)       Each Term Borrowing (other than a Borrowing of Initial Term Loans),
each conversion of Term Loans from one Type to the other, and each continuation
of Eurocurrency Rate Loans shall be made upon the Borrower’s irrevocable written
notice to the Administrative Agent, which may be given by (A) telephone, or (B)
a Committed Loan Notice; provided that any telephone notice must be confirmed
immediately by delivery to the Administrative Agent of a Committed Loan Notice.
Each such notice must be received by the Administrative Agent not later than
1:00 p.m. New York City time (i) three Business Days prior to the requested date
of any Borrowing or continuation of Eurocurrency Rate Loans or any conversion of
Base Rate Loans to Eurocurrency Rate Loans, and (ii) 10:00 a.m. New York City
time on the Business Day of a requested date of any Borrowing of Base Rate
Loans. Except as provided in Section 2.14(a), each Borrowing of (other than a
Borrowing of Initial Term Loans), conversion to or continuation of Eurocurrency
Rate Loans shall be in a minimum principal amount of $2,000,000, or a whole
multiple of $500,000 in excess thereof. Except as provided in Section 2.14(a),
each Borrowing of or conversion to Base Rate Loans shall be in a minimum
principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof. Each Committed Loan Notice shall specify (i) whether the Borrower is
requesting a Term Borrowing of a particular Class, a conversion of Term Loans of
any Class or a continuation of Eurocurrency Rate Loans, (ii) the requested date
of the Borrowing, conversion or continuation, as the case may be (which shall be
a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Type of Loans to be borrowed or to which existing Term
Loans of a Class are to be converted, (v) [reserved] and (vi) if applicable, the
duration of the Interest Period with respect thereto. If the Borrower fails to
specify a Type of Loan in a Committed Loan Notice or fails to give a timely
notice requesting a conversion or continuation, then the applicable Term Loans
shall be made as or converted to Eurocurrency Rate Loans having an Interest
Period of one month, as applicable. Any such automatic conversion to one-month
Eurocurrency Rate Loans shall be effective as of the last day of the Interest
Period then in effect with respect to the applicable Eurocurrency Rate Loans. If
the Borrower requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one (1) month.

 



65

 

 

(b)       Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share or other
applicable share provided for under this Agreement of the applicable Class of
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion or continuation described in Section 2.02(a). In the
case of each Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in Same Day Funds at the
Administrative Agent’s Office not later than 1:00 p.m. (New York City time) on
the Business Day specified in the applicable Committed Loan Notice. Each Lender
may, at its option, make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect in any manner the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement. The Administrative
Agent shall make all funds so received available to the Borrower in like funds
as received by the Administrative Agent by wire transfer of such funds in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.

 

(c)       Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith.

 

(d)       The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Prime Rate used in determining the Base Rate promptly following the
announcement of such change.

 

(e)       After giving effect to all Term Borrowings, all conversions of Term
Loans from one Type to the other, and all continuations of Term Loans as the
same Type, there shall not be more than fifteenten (150) Interest Periods in
effect.

 

(f)       The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

 

Section 2.03      Disbursement Agent. The Disbursement Agent shall hold Initial
Term Loans in an amount equal to the Unidentified Claimant Term Loan Amount for
the benefit of the Unidentified Claimants until the earlier of (x) the Reversion
Date, at which time all remaining Initial Term Loans held by the Disbursement
Agent shall be cancelled, terminated and discharged pursuant to Section 2.04(b)
and (y) the date on which all of the Disbursement Agent’s rights and obligations
hereunder are assigned to Claimant Assignees and/or discharged, terminated and
cancelled, in each case, in accordance with the last paragraph of Section
10.07(b). In connection with any vote, consent or other instruction that the
Disbursement Agent shall be entitled to deliver with respect to the Initial Term
Loans it holds for the benefit of the Unidentified Claimants, the Disbursement
Agent shall vote such Initial Term Loans (or shall give instructions with
respect to such Initial Term Loans) in the same proportion as the other Loans
entitled to vote or give such instruction have voted or given such instruction.
For the avoidance of doubt, iHeartCommunications, Inc. shall be deemed to be
acting in its capacity as Disbursement Agent and Initial Lender with respect to
the relevant provisions in this Agreement relating to Unidentified Claimants,
and not in its capacity as the Borrower; provided that, acting in such capacity
as Disbursement Agent shall not otherwise affect its rights and obligations
under this Agreement in its capacity as Borrower, except as expressly set forth
herein.

 



66

 

 

Section 2.04      Undeliverable Distributions.

 

(a)       If, on the date that is six months after the Closing Date (the
“Reversion Date”), an Initial Lender has failed to comply with its obligations
hereunder to provide a completed Administrative Questionnaire and any applicable
tax forms required pursuant to Section 3.01(d) with respect to itself, then,
without any further action by the Administrative Agent or any Lender, on the
Reversion Date each such Initial Lender’s Initial Term Loans deemed made
pursuant to Section 2.01 shall be deemed unclaimed property or interests in
property pursuant to Section 347(b) of the Bankruptcy Code and an “Unclaimed
Distribution” under and as defined in the Bankruptcy Plan and shall revert to
the Borrower and be automatically discharged, terminated and cancelled (and the
Administrative Agent shall update the Register to reflect such discharge,
termination and cancellation).

 

(b)       If, on the Reversion Date (or, if later with respect to any
Unidentified Claimant that has become a Claimant Assignee on or prior to the
Reversion Date, the Response Deadline), the Disbursement Agent holds Initial
Term Loans for the benefit of any Unidentified Claimant, such Initial Term Loans
shall be deemed unclaimed property or interests in property pursuant to Section
347(b) of the Bankruptcy Code and an “Unclaimed Distribution” under and as
defined in the Bankruptcy Plan and shall revert to the Borrower and be
automatically discharged, terminated and cancelled (and the Administrative Agent
shall update the Register to reflect such discharge, termination and
cancellation). For the avoidance of doubt, the Disbursement Agent shall cease to
be a Lender and a party to this Agreement on and from the earlier of (x) the
later of (A) the Reversion Date and (B) the date on which the last Claimant
Assignee completes the documentation required under Section 10.07(b) and (y) the
latest Response Deadline for any Unidentified Claimant that shall have become a
Claimant Assignee identified prior to the Reversion Date (if any), which date
shall be no later than eight months from the Closing Date. The Disbursement
Agent shall provide written notice to the Administrative Agent no later than
five (5) Business Days prior to the Reversion Date of the principal amount of
Initial Term Loans held by the Disbursement Agent for the benefit of
Unidentified Claimants which are subject to discharge, termination and
cancellation on the Reversion Date pursuant to this Section 2.04(b).

 

Section 2.05      Prepayments.

 

(a)       Optional. (i) The Borrower, upon written notice to the Administrative
Agent by the Borrower, may voluntarily prepay at any time or from time to time
Term Loans of any Class in whole or in part without premium or penalty (subject
to Section 2.05(a)(iv)); provided that (1) such notice must be signed by a
Responsible Officer of the Borrower and received by the Administrative Agent not
later than 1:00 p.m. New York City time (A) three Business Days prior to any
date of prepayment of Eurocurrency Rate Loans and (B) one (1) Business Day prior
to any prepayment of Base Rate Loans in each case, unless the Administrative
Agent agrees to a shorter period in its discretion; (2) any prepayment of
Eurocurrency Rate Loans shall be in a minimum Principal Amount of $2,000,000 or
a whole multiple of $1,000,000 in excess thereof; and (3) any prepayment of Base
Rate Loans shall be in a minimum Principal Amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof or, in each case, if less, the entire
Principal Amount thereof then outstanding. Each such notice shall specify the
date and amount of such prepayment and the Class(es) and Type(s) of Loans to be
prepaid. The Administrative Agent will promptly notify each Appropriate Lender
of its receipt of each such notice, and of the amount of such Lender’s Pro Rata
Share or other applicable share provided for under this Agreement of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest thereon to such date, together
with any additional amounts required pursuant to Section 3.05. In the case of
each prepayment of the Loans pursuant to this Section 2.05(a), the Borrower may
in its sole discretion select the Borrowing or Borrowings (and the application
of such prepayment to scheduled maturities of principal payments) to be repaid,
and such payment shall be paid to the Appropriate Lenders in accordance with
their respective Pro Rata Shares or other applicable share as provided for under
this Agreement.

 



67

 

 

(ii)       At any time prior to the Reversion Date, the Borrower, upon written
notice to the Administrative Agent by the Borrower, may voluntarily prepay, on a
non-pro rata basis, all (but not less than all) Initial Term Loans of any
Initial Lender that, together with its Affiliates and Related Funds, has Initial
Term Loans outstanding not exceeding $100,000, without premium or penalty
(subject to Section 2.05(a)(iv)); provided that (1) such notice must be received
by the Administrative Agent not later than 1:00 p.m. New York City time (A)
three Business Days prior to any date of prepayment of Eurocurrency Rate Loans
and (B) one (1) Business Day prior to any prepayment of Base Rate Loans in each
case, unless the Administrative Agent agrees to a shorter period in its
discretion; (2) any prepayment of Loans of any Initial Lender shall not exceed
$100,000 (plus any accrued interest thereon to such date, together with any
additional amounts required pursuant to Section 3.05) and shall be for the
entire Principal Amount of the Initial Term Loans of such Initial Lender; (3)
notwithstanding any provision to the contrary in this Agreement or any other
Loan Document, any such prepayment may be made on a non-pro rata basis to each
applicable Initial Lender (without requiring any pro rata payment to any other
Initial Lender); and (4) the aggregate amount of all such prepayments of Initial
Term Loans made pursuant to this Section 2.05(a)(ii) shall not exceed
$25,000,000. Each such notice shall specify the date and amount of such
prepayment and the Initial Lender being prepaid along with the amount each
lender is being prepaid. The Administrative Agent will promptly notify the
applicable Initial Lender of its receipt of each such notice, and of the date of
such prepayment. If such notice is given by the Borrower, the Borrower shall
make such prepayment and the entire Principal Amount of such Initial Term Loans
specified in such notice shall be due and payable on the date specified therein.
Any prepayment of a Eurocurrency Rate Loan shall be accompanied by all accrued
interest thereon to such date, together with any additional amounts required
pursuant to Section 3.05. In the case of each prepayment of the Loans pursuant
to this Section 2.05(a)(ii), the Borrower may in its sole discretion select the
Initial Lenders to be repaid, and such payment shall be paid to such Initial
Lender.

 

(iii)       Notwithstanding anything to the contrary contained in this
Agreement, subject to the payment of any amounts owing pursuant to Section 3.05,
the Borrower may rescind any notice of prepayment under Sections 2.05(a)(i) if
such prepayment is conditioned on the consummation of another concurrent
transaction, which such transaction shall not be consummated or shall otherwise
be delayed. Each prepayment of any Class of Term Loans pursuant to this Section
2.05(a) (other than Section 2.05(a)(ii)) shall be applied in an order of
priority to repayments thereof as directed by the Borrower and, absent such
direction, shall be applied in direct order of maturity to repayments thereof
required pursuant to Section 2.07(a).

 

(iv)       In the event that, prior to the date that is ninesix (96) months
following the ClosingAmendment No. 1 Effective Date, the Borrower (x) prepays,
refinances, substitutes or replaces any Initial Term Loans pursuant to a
Repricing Transaction (including, for avoidance of doubt, any prepayment made
pursuant to Section 2.05(b)(iii) that constitutes a Repricing Transaction), or
(y) effects any amendment, amendment and restatement or other modification of
this Agreement resulting in a Repricing Transaction, the Borrower shall pay to
the Administrative Agent, for the ratable account of each of the applicable Term
Lenders, (I) in the case of clause (x), a prepayment premium of 1.00% of the
aggregate principal amount of the Initial Term Loans incurred on the
ClosingAmendment No. 1 Effective Date so prepaid, refinanced, substituted or
replaced and (II) in the case of clause (y), a fee equal to 1.00% of the
aggregate principal amount of the applicable Initial Term Loans amended or
otherwise modified pursuant to such amendment. If, prior to ninesix months
following the ClosingAmendment No. 1 Effective Date, any Term Lender that is a
Non-Consenting Lender and is replaced pursuant to Section 3.07(a) in connection
with any amendment, amendment and restatement or other modification of this
Agreement resulting in a Repricing Transaction, such Term Lender (and not any
Person who replaces such Term Lender pursuant to Section 3.07(a)) shall receive
its pro rata portion (as determined immediately prior to it being so replaced)
of the prepayment premium or fee described in the preceding sentence. Such
amounts shall be due and payable on the date of effectiveness of such Repricing
Transaction.

 



68

 

 

(v)       Notwithstanding anything in any Loan Document to the contrary, so long
as no Default or Event of Default has occurred and is continuing or would result
therefrom, any Company Party may prepay the outstanding Term Loans (which shall,
for the avoidance of doubt, be automatically and permanently canceled
immediately upon such prepayment) (or Holdings or any of its Subsidiaries may
purchase such outstanding Term Loans and immediately cancel them) on the
following basis:

 

(A)       Any Company Party shall have the right to make a voluntary prepayment
of Term Loans at a discount to par pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers (any such prepayment,
the “Discounted Term Loan Prepayment”), in each case made in accordance with
this Section 2.05(a)(v); provided that no Company Party shall initiate any
action under this Section 2.05(a)(v) in order to make a Discounted Term Loan
Prepayment unless (I) at least ten (10) Business Days shall have passed since
the consummation of the most recent Discounted Term Loan Prepayment as a result
of a prepayment made by a Company Party on the applicable Discounted Prepayment
Effective Date; or (II) at least three Business Days shall have passed since the
date the Company Party was notified that no Term Lender was willing to accept
any prepayment of any Term Loan at the Specified Discount, within the Discount
Range or at any discount to par value, as applicable, or in the case of Borrower
Solicitation of Discounted Prepayment Offers, the date of any Company Party’s
election not to accept any Solicited Discounted Prepayment Offers.

 

(B)       (1) Subject to the proviso to subsection (A) above, any Company Party
may from time to time offer to make a Discounted Term Loan Prepayment by
providing the Auction Agent with five (5) Business Days’ notice in the form of a
Specified Discount Prepayment Notice; provided that (I) any such offer shall be
made available, at the sole discretion of the Company Party, to (x) each Term
Lender and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable tranche, the tranche or tranches of
Term Loans subject to such offer and the specific percentage discount to par
(the “Specified Discount”) of such Term Loans to be prepaid (it being understood
that different Specified Discounts and/or Specified Discount Prepayment Amounts
may be offered with respect to different tranches of Term Loans and, in such
event, each such offer will be treated as a separate offer pursuant to the terms
of this Section 2.05(a)(v)(B)), (III) the Specified Discount Prepayment Amount
shall be in an aggregate amount not less than $10,000,000 and whole increments
of $1,000,000 in excess thereof and (IV) each such offer shall remain
outstanding through the Specified Discount Prepayment Response Date. The Auction
Agent will promptly provide each Appropriate Lender with a copy of such
Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m. (New York City time),
on the third Business Day after the date of delivery of such notice to such
Lenders (the “Specified Discount Prepayment Response Date”).

 



69

 

 

(2)       Each Term Lender receiving such offer shall notify the Auction Agent
(or its delegate) by the Specified Discount Prepayment Response Date whether or
not it agrees to accept a prepayment of any of its applicable then outstanding
Term Loans at the Specified Discount and, if so (such accepting Lender, a
“Discount Prepayment Accepting Lender”), the amount and the tranches of such
Lender’s Term Loans to be prepaid at such offered discount. Each acceptance of a
Discounted Term Loan Prepayment by a Discount Prepayment Accepting Lender shall
be irrevocable. Any Term Lender whose Specified Discount Prepayment Response is
not received by the Auction Agent by the Specified Discount Prepayment Response
Date shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.

 

(3)       If there is at least one Discount Prepayment Accepting Lender, the
relevant Company Party will make a prepayment of outstanding Term Loans pursuant
to this paragraph (B) to each Discount Prepayment Accepting Lender in accordance
with the respective outstanding amount and tranches of Term Loans specified in
such Lender’s Specified Discount Prepayment Response given pursuant to
subsection (2) above; provided that if the aggregate principal amount of Term
Loans accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro rata among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with such
Company Party and subject to rounding requirements of the Auction Agent made in
its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three Business Days following the Specified Discount Prepayment Response Date,
notify (I) the relevant Company Party of the respective Term Lenders’ responses
to such offer, the Discounted Prepayment Effective Date and the aggregate
principal amount of the Discounted Term Loan Prepayment and the tranches to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, and
the aggregate principal amount and the tranches of Term Loans to be prepaid at
the Specified Discount on such date and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
principal amount, tranche and Type of Term Loans of such Lender to be prepaid at
the Specified Discount on such date. Each determination by the Auction Agent of
the amounts stated in the foregoing notices to the Company Party and such Term
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to the Company Party shall be due
and payable by such Company Party on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).

 



70

 

 

(C)       (1) Subject to the proviso to subsection (A) above, any Company Party
may from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate principal amount of the relevant Term Loans (the “Discount Range
Prepayment Amount”), the tranche or tranches of Term Loans subject to such offer
and the maximum and minimum percentage discounts to par (the “Discount Range”)
of the principal amount of such Term Loans with respect to each relevant tranche
of Term Loans willing to be prepaid by such Company Party (it being understood
that different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section 2.05(a)(v)(C)), (III) the Discount Range Prepayment Amount shall be
in an aggregate amount not less than $10,000,000 and whole increments of
$1,000,000 in excess thereof and (IV) each such solicitation by a Company Party
shall remain outstanding through the Discount Range Prepayment Response Date.
The Auction Agent will promptly provide each Appropriate Lender with a copy of
such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m. (New York City time), on the third
Business Day after the date of delivery of such notice to such Lenders (the
“Discount Range Prepayment Response Date”). Each Term Lender’s Discount Range
Prepayment Offer shall be irrevocable and shall specify a discount to par within
the Discount Range (the “Submitted Discount”) at which such Lender is willing to
allow prepayment of any or all of its then outstanding Term Loans of the
applicable tranche or tranches and the maximum aggregate principal amount and
tranches of such Lender’s Term Loans (the “Submitted Amount”) such Term Lender
is willing to have prepaid at the Submitted Discount. Any Term Lender whose
Discount Range Prepayment Offer is not received by the Auction Agent by the
Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Term Loan Prepayment of any of its Term Loans at any
discount to their par value within the Discount Range.

 

(2)       The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The relevant Company Party agrees to accept
on the Discount Range Prepayment Response Date all Discount Range Prepayment
Offers received by Auction Agent by the Discount Range Prepayment Response Date,
in the order from the Submitted Discount that is the largest discount to par to
the Submitted Discount that is the smallest discount to par, up to and including
the Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Term Loan Prepayment in an aggregate principal amount equal to the
lower of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts. Each Term Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following subsection (3)) at the
Applicable Discount (each such Term Lender, a “Participating Lender”).

 



71

 

 

(3)       If there is at least one Participating Lender, the relevant Company
Party will prepay the respective outstanding Term Loans of each Participating
Lender in the aggregate principal amount and of the tranches specified in such
Lender’s Discount Range Prepayment Offer at the Applicable Discount; provided
that if the Submitted Amount by all Participating Lenders offered at a discount
to par greater than or equal to the Applicable Discount exceeds the Discount
Range Prepayment Amount, prepayment of the principal amount of the relevant Term
Loans for those Participating Lenders whose Submitted Discount is a discount to
par greater than or equal to the Applicable Discount (the “Identified
Participating Lenders”) shall be made pro rata among the Identified
Participating Lenders in accordance with the Submitted Amount of each such
Identified Participating Lender and the Auction Agent (in consultation with such
Company Party and subject to rounding requirements of the Auction Agent made in
its sole reasonable discretion) will calculate such proration (the “Discount
Range Proration”). The Auction Agent shall promptly, and in any case within five
(5) Business Days following the Discount Range Prepayment Response Date, notify
(I) the relevant Company Party of the respective Term Lenders’ responses to such
solicitation, the Discounted Prepayment Effective Date, the Applicable Discount,
and the aggregate principal amount of the Discounted Term Loan Prepayment and
the tranches to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount and
tranches of Term Loans to be prepaid at the Applicable Discount on such date,
(III) each Participating Lender of the aggregate principal amount and tranches
of such Term Lender to be prepaid at the Applicable Discount on such date, and
(IV) if applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Company Party shall be due and payable by
such Company Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below).

 

(D)     (1)      Subject to the proviso to subsection (A) above, any Company
Party may from time to time solicit Solicited Discounted Prepayment Offers by
providing the Auction Agent with five (5) Business Days’ notice in the form of a
Solicited Discounted Prepayment Notice; provided that (I) any such solicitation
shall be extended, at the sole discretion of such Company Party, to (x) each
Term Lender and/or (y) each Lender with respect to any Class of Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate amount of the Term Loans (the “Solicited Discounted Prepayment
Amount”) and the tranche or tranches of Term Loans the Borrower is willing to
prepay at a discount (it being understood that different Solicited Discounted
Prepayment Amounts may be offered with respect to different tranches of Term
Loans and, in such event, each such offer will be treated as a separate offer
pursuant to the terms of this Section 2.05(a)(v)(D)), (III) the Solicited
Discounted Prepayment Amount shall be in an aggregate amount not less than
$10,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such solicitation by a Company Party shall remain outstanding through the
Solicited Discounted Prepayment Response Date. The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Solicited Discounted
Prepayment Notice and a form of the Solicited Discounted Prepayment Offer to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m. (New York City time), on the third Business Day after the
date of delivery of such notice to such Term Lenders (the “Solicited Discounted
Prepayment Response Date”). Each Term Lender’s Solicited Discounted Prepayment
Offer shall (x) be irrevocable, (y) remain outstanding until the Acceptance
Date, and (z) specify both a discount to par (the “Offered Discount”) at which
such Term Lender is willing to allow prepayment of its then outstanding Term
Loan and the maximum aggregate principal amount and tranches of such Term Loans
(the “Offered Amount”) such Term Lender is willing to have prepaid at the
Offered Discount. Any Term Lender whose Solicited Discounted Prepayment Offer is
not received by the Auction Agent by the Solicited Discounted Prepayment
Response Date shall be deemed to have declined prepayment of any of its Term
Loans at any discount.

 



72

 

 

 

(2)       The Auction Agent shall promptly provide the relevant Company Party
with a copy of all Solicited Discounted Prepayment Offers received on or before
the Solicited Discounted Prepayment Response Date. Such Company Party shall
review all such Solicited Discounted Prepayment Offers and select the largest of
the Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Company Party
(the “Acceptable Discount”), if any. If the Company Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by such Company Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (2) (the “Acceptance Date”), the
Company Party shall submit an Acceptance and Prepayment Notice to the Auction
Agent setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Company Party by the
Acceptance Date, such Company Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

 

(3)       Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, within three Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with such Company
Party and subject to rounding requirements of the Auction Agent made in its sole
reasonable discretion) the aggregate principal amount and the tranches of Term
Loans (the “Acceptable Prepayment Amount”) to be prepaid by the relevant Company
Party at the Acceptable Discount in accordance with this Section 2.05(a)(v)(D).
If the Company Party elects to accept any Acceptable Discount, then the Company
Party agrees to accept all Solicited Discounted Prepayment Offers received by
Auction Agent by the Solicited Discounted Prepayment Response Date, in the order
from largest Offered Discount to smallest Offered Discount, up to and including
the Acceptable Discount. Each Term Lender that has submitted a Solicited
Discounted Prepayment Offer with an Offered Discount that is greater than or
equal to the Acceptable Discount shall be deemed to have irrevocably consented
to prepayment of Term Loans equal to its Offered Amount (subject to any required
pro rata reduction pursuant to the following sentence) at the Acceptable
Discount (each such Lender, a “Qualifying Lender”). The Company Party will
prepay outstanding Term Loans pursuant to this subsection (D) to each Qualifying
Lender in the aggregate principal amount and of the tranches specified in such
Lender’s Solicited Discounted Prepayment Offer at the Acceptable Discount;
provided that if the aggregate Offered Amount by all Qualifying Lenders whose
Offered Discount is greater than or equal to the Acceptable Discount exceeds the
Solicited Discounted Prepayment Amount, prepayment of the principal amount of
the Term Loans for those Qualifying Lenders whose Offered Discount is greater
than or equal to the Acceptable Discount (the “Identified Qualifying Lenders”)
shall be made pro rata among the Identified Qualifying Lenders in accordance
with the Offered Amount of each such Identified Qualifying Lender and the
Auction Agent (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Solicited Discount Proration”). On or prior to
the Discounted Prepayment Determination Date, the Auction Agent shall promptly
notify (I) the relevant Company Party of the Discounted Prepayment Effective
Date and Acceptable Prepayment Amount comprising the Discounted Term Loan
Prepayment and the tranches to be prepaid, (II) each Term Lender of the
Discounted Prepayment Effective Date, the Acceptable Discount, and the
Acceptable Prepayment Amount of all Term Loans and the tranches to be prepaid to
be prepaid at the Applicable Discount on such date, (III) each Qualifying Lender
of the aggregate principal amount and the tranches of such Term Lender to be
prepaid at the Acceptable Discount on such date, and (IV) if applicable, each
Identified Qualifying Lender of the Solicited Discount Proration. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to such Company Party and Term Lenders shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to such Company Party shall be due and payable by such Company Party on
the Discounted Prepayment Effective Date in accordance with subsection (F) below
(subject to subsection (J) below).

 



73

 

 

(E)       In connection with any Discounted Term Loan Prepayment, the Company
Parties and the Term Lenders acknowledge and agree that the Auction Agent may
require as a condition to any Discounted Term Loan Prepayment, the payment of
customary fees and expenses from a Company Party in connection therewith.

 

(F)       If any Term Loan is prepaid in accordance with paragraphs (B) through
(D) above, a Company Party shall prepay such Term Loans on the Discounted
Prepayment Effective Date. The relevant Company Party shall make such prepayment
to the Administrative Agent, for the account of the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable,
at the Administrative Agent’s Office in immediately available funds not later
than 11:00 a.m. (New York City time) on the Discounted Prepayment Effective Date
and all such prepayments shall be applied to the remaining principal
installments of the relevant tranche of Loans on a pro rata basis across such
installments. The Term Loans so prepaid shall be accompanied by all accrued and
unpaid interest on the par principal amount so prepaid up to, but not including,
the Discounted Prepayment Effective Date. Each prepayment of the outstanding
Term Loans pursuant to this Section 2.05(a)(v) shall be paid to the Discount
Prepayment Accepting Lenders, Participating Lenders, or Qualifying Lenders, as
applicable, and shall be applied to the relevant Loans of such Lenders in
accordance with their respective Pro Rata Share. The aggregate principal amount
of the tranches and installments of the relevant Term Loans outstanding shall be
deemed reduced by the full par value of the aggregate principal amount of the
tranches of Term Loans prepaid on the Discounted Prepayment Effective Date in
any Discounted Term Loan Prepayment. In connection with each prepayment pursuant
to this Section 2.05(a)(v), the relevant Company Party shall waive any right to
bring any action against the Administrative Agent, in its capacity as such, in
connection with any such Discounted Term Loan Prepayment.

 

(G)       To the extent not expressly provided for herein, each Discounted Term
Loan Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(v), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

 

(H)       Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.05(a)(v), each notice or other communication required
to be delivered or otherwise provided to the Auction Agent (or its delegate)
shall be deemed to have been given upon Auction Agent’s (or its delegate’s)
actual receipt during normal business hours of such notice or communication;
provided that any notice or communication actually received outside of normal
business hours shall be deemed to have been given as of the opening of business
on the next Business Day.

 

(I)       Each of the Company Parties and the Term Lenders acknowledge and agree
that the Auction Agent may perform any and all of its duties under this Section
2.05(a)(v) by itself or through any Affiliate of the Auction Agent and expressly
consents to any such delegation of duties by the Auction Agent to such Affiliate
and the performance of such delegated duties by such Affiliate. The exculpatory
provisions pursuant to this Agreement shall apply to each Affiliate of the
Auction Agent and its respective activities in connection with any Discounted
Term Loan Prepayment provided for in this Section 2.05(a)(v) as well as
activities of the Auction Agent.

 



74

 

 

(J)       Each Company Party shall have the right, by written notice to the
Auction Agent, to revoke in full (but not in part) its offer to make a
Discounted Term Loan Prepayment and rescind the applicable Specified Discount
Prepayment Notice, Discount Range Prepayment Notice or Solicited Discounted
Prepayment Notice therefor at its discretion at any time on or prior to the
applicable Specified Discount Prepayment Response Date (and if such offer is
revoked pursuant to the preceding clauses, any failure by such Company Party to
make any prepayment to a Lender, as applicable, pursuant to this Section
2.05(a)(v) shall not constitute a Default or Event of Default under Section 8.01
or otherwise).

 

(b)       Mandatory. (i) Within five (5) Business Days after financial
statements have been delivered pursuant to Section 6.01(a) (commencing with the
fiscal year ending December 31, 2020) and the related Compliance Certificate has
been delivered pursuant to Section 6.02(a), the Borrower shall cause to be
offered to be prepaid in accordance with clause (b)(ix) below, an aggregate
principal amount of Term Loans in an amount equal to (A) the Applicable ECF
Percentage of Excess Cash Flow, if any, for the fiscal year covered by such
financial statements minus (B) the sum of (1) all voluntary prepayments,
repurchases or redemptions of Term Loans made during such fiscal year or after
year-end and prior to when such Excess Cash Flow prepayment is made (including,
in the case of Term Loans prepaid pursuant to Section 2.05(a)(v), the actual
purchase price paid in cash pursuant to a “Dutch Auction”, (2) all voluntary
prepayments, repurchases or redemptions of loans under the ABL Facility during
such fiscal year or after year-end and prior to when such Excess Cash Flow
prepayment is due to the extent the commitments under the ABL Facility are
permanently reduced by the amount of such payments and (3) all voluntary
prepayments, repurchases or redemptions of Senior Notes and any Incremental
Equivalent First Lien Debt, Credit Agreement Refinancing Indebtedness, Permitted
Ratio Debt, incurred Indebtedness under Section 7.03(g) and any other
Indebtedness (in the case of any revolving credit facilities, to the extent
accompanied by a permanent reduction of the corresponding commitment), in each
case secured on a pari passu basis with the Initial Term Loans, and repurchased
or redeemed on a pro rata basis or less than pro rata basis with the Initial
Term Loans (except to the extent financed with proceeds of long-term funded
Indebtedness (other than revolving loans)) during such fiscal year or after
year-end and prior to when such Excess Cash Flow prepayment is due, (4) the
amount of Capital Expenditures or acquisitions of intellectual property to the
extent not expensed and Capitalized Software Expenditures accrued or made (or
committed to be made) in cash during such period or, at the option of the
Borrower, made after such period and prior to the date the Excess Cash Flow
prepayment is due (it being understood that to the extent such Capital
Expenditures or acquisitions are not actually made as committed in a subsequent
period, such amount shall be added back in calculating Excess Cash Flow for such
subsequent period, to the extent financed with internally generated cash or
borrowings under the ABL Facility), (5) cash payments by the Borrower and its
respective Restricted Subsidiaries made (or committed to be made) during such
period or, at the option of the Borrower, made after such period and prior to
the date the Excess Cash Flow prepayment is due (it being understood that to the
extent such payments are not actually made as committed in a subsequent period,
such amount shall be added back in calculating Excess Cash Flow for such
subsequent period) in respect of long-term liabilities of the Borrower and its
respective Restricted Subsidiaries other than Indebtedness, to the extent
financed with internally generated cash or borrowings under the ABL Facility,
(6) the amount of Investments and acquisitions made (or committed to be made) by
the Borrower and its respective Restricted Subsidiaries during such period or,
at the option of the Borrower, made after such period and prior to the date the
Excess Cash Flow prepayment is due (it being understood that to the extent such
Investments and acquisitions are not actually made as committed in a subsequent
period, such amount shall be added back in calculating Excess Cash Flow for such
subsequent period) and paid (or committed to be paid) in cash pursuant to
Section 7.02 (other than Section 7.02(a), (c), or (x)), to the extent financed
with internally generated cash or borrowings under the ABL Facility and (7) the
amount of Restricted Payments paid in cash (or committed to be paid) during such
period or, at the option of the Borrower, paid after such period and prior to
the date the Excess Cash Flow prepayment is due (it being understood that to the
extent such payments are not actually paid as committed in a subsequent period,
such amount shall be added back in calculating Excess Cash Flow for such
subsequent period) pursuant to Section 7.06(i) (clauses (i), (ii) or (iii) only)
or Section 7.06(g), to the extent financed with internally generated cash or
borrowings under the ABL Facility, in the case of each of the immediately
preceding clauses (1) through (7), without duplication of any deduction from
Excess Cash Flow in any prior period; provided that repayments pursuant to this
Section 2.05(b)(i) shall only be required if the amount of Excess Cash Flow for
such fiscal year is greater than the greater of $100,000,000 and 10% of
Consolidated EBITDA (and only such excess amount shall be applied to the payment
thereof).

 



75

 

 

(ii)       If (x) Holdings or any of its Restricted Subsidiaries Disposes of any
property or assets pursuant to Sections 7.05 (j) or (m), or (y) any Casualty
Event occurs, which results in the realization or receipt by Holdings or
Restricted Subsidiary of Net Proceeds, the Borrower shall cause to be offered to
be prepaid in accordance with clause (b)(ix) below, on or prior to the date
which is ten (10) Business Days after the date of the realization or receipt by
Holdings or any Restricted Subsidiary of such Net Proceeds, subject to clause
(b)(xi) below, an aggregate principal amount of Term Loans in an amount equal to
the Applicable Asset Sale Percentage of all Net Proceeds received (such amount,
the “Applicable Proceeds”); provided that no such prepayment shall be required
if at the time that any such prepayment would be required, the Borrower is
required to offer to repurchase any Senior Secured Notes or other Indebtedness
outstanding at such time that is secured by a Lien on the Collateral ranking
pari passu with the Liens securing the Term Loans pursuant to the terms of the
documentation governing the Senior Secured Notes or such other Indebtedness with
the Net Proceeds of such Disposition or Casualty Event (such Indebtedness
together with the Senior Secured Notes required to be offered to be so
repurchased, “Other Applicable Indebtedness”), in which case the Borrower may
apply the Applicable Proceeds (on a pro rata basis determined on the basis of
the aggregate outstanding principal amount of the Term Loans and Other
Applicable Indebtedness at such time) and the remaining Net Proceeds so received
to the prepayment of such Other Applicable Indebtedness; provided, further, that
(A) the portion of the Applicable Proceeds (but not the other Net Proceeds
received) allocated to the Other Applicable Indebtedness shall not exceed the
amount of Applicable Proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
the Applicable Proceeds shall be allocated to the Term Loans in accordance with
the terms hereof to the prepayment of the Term Loans and to the repurchase or
prepayment of Other Applicable Indebtedness, and the amount of prepayment of the
Term Loans that would have otherwise been required pursuant to this Section
2.05(b)(ii) shall be reduced accordingly and (B) to the extent the holders of
Other Applicable Indebtedness decline to have such indebtedness repurchased or
prepaid, the declined amount shall promptly (and in any event within ten (10)
Business Days after the date of such rejection) be applied to prepay the Term
Loans in accordance with the terms hereof.

 



76

 

 

(iii)       If Holdings or any Restricted Subsidiary incurs or issues any
Indebtedness after the Closing Date (other than Indebtedness permitted under
Section 7.03 (excluding Section 7.03(t)), the Borrower shall cause to be offered
to be prepaid in accordance with clause (b)(x) below an aggregate principal
amount of Term Loans in an amount equal to 100% of all Net Proceeds received
therefrom on or prior to the date which is five (5) Business Days after the
receipt by Holdings or such Restricted Subsidiary of such Net Proceeds.

 

(iv)       [Reserved].

 

(v)       [Reserved].

 

(vi)       Except with respect to Loans incurred in connection with any
Refinancing Amendment, Term Loan Extension Request, or any Incremental Amendment
(which may be prepaid on a less than pro rata basis in accordance with its
terms), (A) each prepayment of Term Loans pursuant to this Section 2.05(b) shall
be applied to each Class of Term Loans (as determined by the Borrower among such
Classes) then outstanding (provided that (i) any prepayment of Term Loans with
the Net Proceeds of Credit Agreement Refinancing Indebtedness shall be applied
solely to each applicable Class of Refinanced Debt, and (ii) any Class of
Incremental Term Loans may specify that one or more other Classes of Term Loans
and Incremental Term Loans may be prepaid prior to such Class of Incremental
Term Loans); (B) with respect to each Class of Term Loans, each prepayment
pursuant to clauses (i) through (iii) of this Section 2.05(b) shall be applied
to the scheduled installments of principal thereof following the date of
prepayment as directed by the Borrower (without premium or penalty) and, absent
such direction, shall be applied in direct order of maturity to repayments
thereof; and (C) each such prepayment shall be paid to the Lenders in accordance
with their respective Pro Rata Shares of such prepayment.

 

(vii)       The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i)
through (iii) of this Section 2.05(b) at least four (4) Business Days prior to
the date of such prepayment. Each such notice shall specify the date of such
prepayment and provide a reasonably detailed calculation of the amount of such
prepayment. The Administrative Agent will promptly notify each Appropriate
Lender of the contents of the Borrower’s prepayment notice and of such
Appropriate Lender’s Pro Rata Share of the prepayment.

 

(viii)       Funding Losses, Etc. All prepayments under this Section 2.05 shall
be made together with, in the case of any such prepayment of a Eurocurrency Rate
Loan on a date prior to the last day of an Interest Period therefor, any amounts
owing in respect of such Eurocurrency Rate Loan pursuant to Section 3.05.
Notwithstanding any of the other provisions of Section 2.05(b), so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05(b), prior
to the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit the amount of any such prepayment otherwise required to be
made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with this Section 2.05(b). Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
this Section 2.05(b).

 



77

 

 

(ix)       Term Opt-out of Prepayment. With respect to each prepayment of Term
Loans required pursuant to Section 2.05(b), (A) each Lender of Term Loans will
have the right to refuse such offer of prepayment by giving written notice of
such refusal to the Administrative Agent within one (1) Business Day after such
Lender’s receipt of notice from the Administrative Agent of such offer of
prepayment (and the Borrower shall not prepay any Term Loans of such Lender on
the date that is specified in clause (B) below), (B) the Borrower will make all
such prepayments not so refused upon the fourth Business Day after delivery of
notice by the Borrower pursuant to Section 2.05(b)(vii) and (C) any prepayment
refused by Lenders of Term Loans (such refused amounts, the “Declined Proceeds”)
may be retained by the Borrower.

 

(x)       In connection with any mandatory prepayments by the Borrower of the
Term Loans pursuant to this Section 2.05(b), such prepayments shall be applied
on a pro rata basis to the then outstanding Term Loans of the applicable Class
or Classes being prepaid irrespective of whether such outstanding Term Loans are
Base Rate Loans or Eurocurrency Rate Loans; provided that if no Lenders exercise
the right to waive a given mandatory prepayment of the Term Loans pursuant to
Section 2.05(b)(ix), then, with respect to such mandatory prepayment, the amount
of such mandatory prepayment within any tranche of Term Loans shall be applied
first to Term Loans of such tranche that are Base Rate Loans to the full extent
thereof before application to Term Loans of such tranche that are Eurocurrency
Rate Loans in a manner that minimizes the amount of any payments required to be
made by the Borrower pursuant to Section 3.05.

 

(xi)       Foreign Dispositions. Notwithstanding any other provisions of this
Section 2.05, (i) to the extent that any of or all the Net Proceeds of any
Disposition by a Foreign Subsidiary (“Foreign Disposition”) or Excess Cash Flow
attributable to Foreign Subsidiaries are prohibited or delayed by applicable
local law from being repatriated to the United States, the portion of such Net
Proceeds or Excess Cash Flow so affected will not be required to be applied to
repay Term Loans at the times provided in this Section 2.05 but may be retained
by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States (the
Borrower hereby agreeing to cause the applicable Foreign Subsidiary to promptly
take all actions reasonably required by the applicable local law to permit such
repatriation), and once such repatriation of any of such affected Net Proceeds
or Excess Cash Flow that, in each case, would otherwise be required to be used
to make an offer of prepayment pursuant to Sections 2.05(b)(i) or 2.05(b)(ii),
is permitted under the applicable local law, such repatriation will be
immediately effected and such repatriated Net Proceeds or Excess Cash Flow will
be promptly (and in any event not later than two Business Days after such
repatriation) applied (net of additional taxes payable or reserved against as a
result thereof) to the repayment of the Term Loans pursuant to this Section 2.05
and (ii) to the extent that the Borrower has determined in good faith that
repatriation of any of or all the Net Proceeds of any Foreign Disposition or
Foreign Subsidiary Excess Cash Flow would have material adverse tax cost
consequences with respect to such Net Proceeds or Excess Cash Flow, such Net
Proceeds or Excess Cash Flow so affected may be retained by the applicable
Foreign Subsidiary; provided that in the case of this clause (ii), on or before
the date on which any such Net Proceeds so retained would otherwise have been
required to be applied to reinvestments or prepayments pursuant to Section
2.05(b) or any such Excess Cash Flow would have been required to be applied to
prepayments pursuant to Section 2.05(b), the Borrower applies an amount equal to
such Net Proceeds or Excess Cash Flow to such reinvestments or prepayments, as
applicable, as if such Net Proceeds or Excess Cash Flow had been received by the
Borrower rather than such Foreign Subsidiary, less the amount of additional
taxes that would have been payable or reserved against if such Net Proceeds or
Excess Cash Flow had been repatriated (or, if less, the Net Proceeds or Excess
Cash Flow that would be calculated if received by such Foreign Subsidiary);
provided that any such prepayment pursuant to this clause (ii) shall be deemed a
mandatory prepayment made pursuant to Section 2.05(b) and not a voluntary
prepayment for purposes of calculating Excess Cash Flow or any Excess Cash Flow
prepayment under Section 2.05(b)(i).

 



78

 

 

Section 2.06     Termination or Reduction of Commitments.

 

(a)       Optional. The Borrower may, upon written notice to the Administrative
Agent, terminate the unused Commitments of any Class, or from time to time
permanently reduce the unused Commitments of any Class, in each case without
premium or penalty; provided that (i) any such notice shall be received by the
Administrative Agent three Business Days prior to the date of termination or
reduction, and (ii) any such partial reduction shall be in a minimum aggregate
amount of $5,000,000, or any whole multiple of $1,000,000, in excess thereof or,
if less, the entire amount thereof. Notwithstanding the foregoing, the Borrower
may rescind or postpone any notice of termination of the Commitments if such
termination would have resulted from a refinancing of all of the applicable
Facility, which refinancing shall not be consummated or otherwise shall be
delayed.

 

(b)       Mandatory. The Initial Term Commitment of each Term Lender of each
Class shall be automatically and permanently reduced to $0 upon the deemed
making of Initial Term Loans on the Closing Date.

 

(c)       Application of Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Appropriate Lenders of any
termination or reduction of the unused Commitments of any Class under this
Section 2.06. Upon any reduction of unused Commitments of any Class, the
Commitment of each Lender of such Class shall be reduced by such Lender’s Pro
Rata Share of the amount by which such Commitments are reduced (other than the
termination of the Commitment of any Lender as provided in Section 3.07). All
commitment fees accrued until the effective date of any termination of the
Aggregate Commitments shall be paid on the effective date of such termination.

 

Section 2.07     Repayment of Loans.

 

(a)       Term Loans. The Borrower shall repay to the Administrative Agent for
the ratable account of the Term Lenders (i) on the last Business Day of each
March, June, September and December, commencing with the last Business Day of
the first full fiscal quarter ending after the Closing Date through and
including the fiscal quarter ending December 31, 2019, an aggregate principal
amount of Initial Term Loans deemed made on the Closing Date equal to 0.25% of
the aggregate principal amount of all Initial Term Loans outstanding on the
Closing Date (which payments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05),
(ii) on the last Business Day of each March, June, September and December,
commencing with the last Business Day of the first fiscal quarter ending after
the Amendment No. 1 Effective Date, an aggregate principal amount of Initial
Term Loans deemed made on the Amendment No. 1 Effective Date equal to 0.25% of
the aggregate principal amount of all Initial Term Loans outstanding on the
Amendment No. 1 Effective Date (which payments shall be reduced as a result of
the application of prepayments in accordance with the order of priority set
forth in Section 2.05) and (ii) on the Maturity Date for the Initial Term Loans,
the aggregate principal amount of all Initial Term Loans outstanding on such
date. In the event any Incremental Term Loans, Refinancing Term Loans or
Extended Term Loans are made, such Incremental Term Loans, Refinancing Term
Loans or Extended Term Loans, as applicable, shall be repaid by the Borrower in
the amounts and on the dates set forth in the Incremental Amendment, Refinancing
Amendment or Extension Amendment with respect thereto and on the applicable
Maturity Date thereof.

 



79

 

 

Section 2.08     Interest.

 

(a)       Subject to the provisions of Section 2.08(b), (i) each Eurocurrency
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; and (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate.

 

(b)       During the continuance of a Default under Section 8.01(a), the
Borrower shall pay interest on past due amounts owing by it hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws; provided that no interest at
the Default Rate shall accrue or be payable to a Defaulting Lender so long as
such Lender shall be a Defaulting Lender. Accrued and unpaid interest on such
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)       Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

Section 2.09     Fees.

 

The Borrower shall pay to the Agents such fees as shall have been separately
agreed upon in writing in the amounts and at the times so specified. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever (except as expressly agreed between the Borrower and the applicable
Agent).

 

Section 2.10     Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) shall be made on the basis of
a year of three hundred sixty-five (365) days, or three hundred sixty-six (366)
days, as applicablethe case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a three hundred
sixty (360) day year and actual days elapsed. Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid; provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.12(a), bear interest for one (1) day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

Section 2.11     Evidence of Indebtedness.

 

(a)       The Term Loans made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for this purpose as a nonfiduciary agent of the Borrower in each case in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Term Loans made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note payable to such
Lender, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount, and maturity of its Loans and payments with
respect thereto.

 



80

 

 

(b)       [Reserved].

 

(c)       Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.11(a), and by each Lender in its account or accounts
pursuant to Section 2.11(a), shall be prima facie evidence of the amount of
principal and interest due and payable or to become due and payable from the
Borrower to, in the case of the Register, each Lender and, in the case of such
account or accounts, such Lender, under this Agreement and the other Loan
Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

 

Section 2.12     Payments Generally.

 

(a)       All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office for Dollar-denominated payments and in Same Day
Funds not later than 1:00 p.m. New York City time on the date specified herein.
The Administrative Agent will promptly distribute to each Appropriate Lender its
Pro Rata Share (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s applicable Lending
Office. All payments received by the Administrative Agent after the time
specified above shall in each case be deemed received on the next succeeding
Business Day and any applicable interest or fee shall continue to accrue.

 

(b)       Except as otherwise provided herein, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that if
such extension would cause payment of interest on or principal of Eurocurrency
Rate Loans to be made in the next succeeding calendar month, such payment shall
be made on the immediately preceding Business Day.

 

(c)       Unless the Borrower or any Lender has notified the Administrative
Agent, one Business Day prior to the date any payment is required to be made by
it to the Administrative Agent hereunder, that the Borrower or such Lender, as
the case may be, will not make such payment, the Administrative Agent may assume
that the Borrower or such Lender, as the case may be, has timely made such
payment and may (but shall not be so required to), in reliance thereon, make
available a corresponding amount to the Person entitled thereto. If and to the
extent that such payment was not in fact made to the Administrative Agent in
Same Day Funds, then:

 



81

 

 

(i)       if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in Same Day Funds,
together with interest thereon in respect of each day from and including the
date such amount was made available by the Administrative Agent to such Lender
to the date such amount is repaid to the Administrative Agent in Same Day Funds
at the applicable Overnight Rate, plus any reasonable administrative, processing
or similar fees customarily charged by the Administrative Agent in connection
with the foregoing; and

 

(ii)       if any Lender failed to make such payment, such Lender shall
forthwith on demand pay to the Administrative Agent the amount thereof in Same
Day Funds, together with interest thereon for the period from the date such
amount was made available by the Administrative Agent to the Borrower to the
date such amount is recovered by the Administrative Agent (the “Compensation
Period”) at a rate per annum equal to the applicable Overnight Rate, plus any
reasonable administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing. When such Lender makes
payment to the Administrative Agent (together with all accrued interest
thereon), then such payment amount (excluding the amount of any interest which
may have accrued and been paid in respect of such late payment) shall constitute
such Lender’s Loan included in the applicable Borrowing. If such Lender does not
pay such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing. Nothing herein shall be
deemed to relieve any Lender from its obligation to fulfill its Commitment or to
prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

 

(d)       If any Lender makes available to the Administrative Agent funds for
any Loan to be made by such Lender as provided in the foregoing provisions of
this Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV or in the applicable Incremental Amendment, Extension
Amendment or Refinancing Amendment are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

 

(e)       The obligations of the Lenders hereunder to make Loans are several and
not joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

 

(f)       Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 



82

 

 

(g)       Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.04. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of the Outstanding
Amount of all Loans outstanding at such time.

 

Section 2.13     Sharing of Payments.

 

If, other than as expressly provided elsewhere herein, any Lender shall obtain
on account of the Loans made by it, any payment (whether voluntary, involuntary,
through the exercise of any right of setoff, or otherwise) in excess of its
ratable share (or other share contemplated hereunder) thereof, such Lender shall
immediately (a) notify the Administrative Agent of such fact, and (b) purchase
from the other Lenders, at a cash price equal to the par amount thereof, plus
all accrued and unpaid interest and fees thereon, such participations in the
Loans made by them as shall be necessary to cause such purchasing Lender to
share the excess payment in respect of such Loans or such participations, as the
case may be, pro rata with each of them; provided that if all or any portion of
such excess payment is thereafter recovered from the purchasing Lender under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of (i)
the amount of such paying Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered,
without further interest thereon. For avoidance of doubt, the provisions of this
paragraph shall not be construed to apply to (A) any payment made by the
Borrower pursuant to and in accordance with the express terms of this Agreement
as in effect from time to time (including the application of funds arising from
the existence of a Defaulting Lender) or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant permitted hereunder. The Borrower agrees
that any Lender so purchasing a participation from another Lender may, to the
fullest extent permitted by applicable Law, exercise all its rights of payment
(including the right of setoff, but subject to Section 10.09) with respect to
such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

 

Section 2.14     Incremental Credit Extensions.

 

(a)       Incremental Commitments. The Borrower may at any time or from time to
time after the Closing Date, by notice to the Administrative Agent (an
“Incremental Loan Request”), request (A) one or more new commitments which may
be in the same Facility as any outstanding Term Loans of an existing Class of
Term Loans (a “Term Loan Increase”) or a new Class of Term Loans (each, an
“Incremental Term Facility”, collectively with any Term Loan Increase, the
“Incremental Term Commitments”) and/or (B) the establishment of one or more new
revolving credit commitments in an aggregate principal amount not to exceed the
greater of $500,000,000 and 50% of Consolidated EBITDA at the time of incurrence
(each, an “Incremental Revolving Facility” and collectively with any Incremental
Term Facility, an “Incremental Facility” and any such new commitments,
collectively with any Revolving Commitment Increases, the “Incremental Revolving
Credit Commitments” and the Incremental Revolving Credit Commitments,
collectively with any Incremental Term Commitments, the “Incremental
Commitments”), whereupon the Administrative Agent shall promptly deliver a copy
to each of the Lenders.

 



83

 

 

(b)       Incremental Loans. Any Incremental Commitments effected through the
establishment of one or more new revolving credit commitments or new Term Loans
made on an Incremental Facility Closing Date shall be designated a separate
Class of Incremental Commitments for all purposes of this Agreement. On any
Incremental Facility Closing Date on which any Incremental Term Commitments of
any Class are effected (including through any Term Loan Increase), subject to
the satisfaction of the terms and conditions in this Section 2.14, (i) each
Incremental Term Lender of such Class shall make a Loan to the Borrower (an
“Incremental Term Loan”) in an amount equal to its Incremental Term Commitment
of such Class and (ii) each Incremental Term Lender of such Class shall become a
Lender hereunder with respect to the Incremental Term Commitment of such Class
and the Incremental Term Loans of such Class made pursuant thereto. On any
Incremental Facility Closing Date on which any Incremental Revolving Credit
Commitments of any Class are effected through the establishment of one or more
new revolving credit commitments, subject to the satisfaction of the terms and
conditions in this Section 2.14, (i) each Incremental Revolving Credit Lender of
such Class shall make its Commitment available to the Borrower (when borrowed,
an “Incremental Revolving Credit Loan” and collectively with any Incremental
Term Loan, an “Incremental Loan”) in an amount equal to its Incremental
Revolving Credit Commitment of such Class and (ii) each Incremental Revolving
Credit Lender of such Class shall become a Lender hereunder with respect to the
Incremental Revolving Credit Commitment of such Class and the Incremental
Revolving Credit Loans of such Class made pursuant thereto. Notwithstanding the
foregoing, Incremental Term Loans may have identical terms to any of the Term
Loans and be treated as the same Class as any of such Term Loans.

 

(c)       Incremental Loan Request. Each Incremental Loan Request from the
Borrower pursuant to this Section 2.14 shall set forth the requested amount and
proposed terms of the relevant Incremental Term Loans or Incremental Revolving
Credit Commitments. Incremental Term Loans may be made, and Incremental
Revolving Credit Commitments may be provided, by any existing Lender (but each
existing Lender will not have an obligation to make any Incremental Commitment,
nor will the Borrower have any obligation to approach any existing lenders to
provide any Incremental Commitment) or by any other bank or other financial
institution or institutional lender (any such other bank or other financial
institution or other institutional lender being called an “Additional Lender”)
(each such existing Lender or Additional Lender providing such, an “Incremental
Revolving Credit Lender” or “Incremental Term Lender,” as applicable, and,
collectively, the “Incremental Lenders”); provided that the Administrative Agent
shall have consented (not to be unreasonably withheld or delayed) to such
Lender’s or Additional Lender’s making such Incremental Term Loans or providing
such Incremental Revolving Credit Commitments to the extent such consent, if
any, would be required under Section 10.07(b) for an assignment of Loans or
Revolving Credit Commitments, as applicable, to such Lender or Additional
Lender.

 

(d)       Effectiveness of Incremental Amendment. The effectiveness of any
Incremental Amendment, and the Incremental Commitments thereunder, shall be
subject to the satisfaction on the date thereof (the “Incremental Facility
Closing Date”) of each of the following conditions:

 

(i)       (x) if the proceeds of such Incremental Commitments are being used to
finance a Permitted Acquisition or similar Investment, no Event of Default under
Sections 8.01(a) or (f) shall have occurred and be continuing at the time of
entering into a definitive agreement in respect thereof, or (y) if otherwise, no
Event of Default shall have occurred and be continuing or would exist after
giving effect to such Incremental Commitments;

 



84

 

 

(ii)       after giving effect to such Incremental Commitments, the conditions
of Section 4.02(i) shall be satisfied (it being understood that all references
to “the date of such Credit Extension” or similar language in such Section 4.02
shall be deemed to refer to the effective date of such Incremental Amendment);
provided that (a) if the proceeds of such Incremental Commitments are being used
to finance a Permitted Acquisition or similar Investment, (x) the reference in
4.02(i) to the accuracy of the representations and warranties shall refer to the
accuracy of the representations and warranties that would constitute Specified
Representations and (y) the reference to “Material Adverse Effect” in the
Specified Representations shall be understood for this purpose to refer to
“Material Adverse Effect” or similar definition as defined in the main
transaction agreement governing such Permitted Acquisition and (b) the
requirement to deliver a Committed Loan Notice may be waived;

 

(iii)       [reserved];

 

(iv)       each Incremental Term Commitment shall be in an aggregate principal
amount that is not less than $10,000,000 and shall be in an increment of
$1,000,000 (provided that such amount may be less than $10,000,000 if such
amount represents all remaining availability under the limit set forth in the
next sentence) and each Incremental Revolving Credit Commitment shall be in an
aggregate principal amount that is not less than $5,000,000 and shall be in an
increment of $1,000,000 (provided that such amount may be less than $5,000,000
if such amount represents all remaining availability under the limit set forth
in the next sentence);

 

(v)       the aggregate amount of the Incremental Term Loans and the Incremental
Revolving Credit Commitments shall not exceed the sum of (A) Incremental Base
Amount plus (B) all voluntary prepayments, repurchases, redemptions and other
retirements of Term Loans and Incremental Equivalent First Lien Debt and
voluntary prepayments of Incremental Revolving Credit Loans accompanied by
corresponding voluntary permanent reductions of Commitments in respect of such
Incremental Revolving Credit Loans prior to or simultaneous with the Incremental
Facility Closing Date, including through “Dutch Auctions” open to all Lenders of
the applicable Class on a pro rata basis in accordance with procedures of the
type described in Section 2.05(a)(v), which shall be credited to the extent of
the actual purchase price paid in cash in connection with such “Dutch Auction”
or open-market purchase (excluding voluntary prepayments, repurchases,
redemptions and other retirements of Incremental Term Loans and all voluntary
prepayments of Incremental Revolving Credit Loans accompanied by corresponding
voluntary permanent reductions of Incremental Revolving Credit Commitments, to
the extent funded with a contemporaneous incurrence of long-term funded
Indebtedness (other than revolving loans)), plus (C) additional unlimited
amounts (including at any time prior to the utilization of amounts under clauses
(A) and (B) above) so long as (i) if such Indebtedness is secured by the
Collateral on a pari passu basis with the Liens securing the Initial Term Loans,
the Consolidated First Lien Net Leverage Ratio, determined on a Pro Forma Basis
as of the last day of the most recently ended Test Period, does not exceed
either (a) 4.50 to 1.00 or (b) in the case of any Incremental Facility incurred
to consummate a Permitted Acquisition or other permitted Investment, the
Consolidated First Lien Net Leverage Ratio in effect immediately prior thereto,
(ii) if such Indebtedness is secured by the Collateral on a junior basis to
Liens securing the Initial Term Loans, the Consolidated Secured Net Leverage
Ratio, determined on a Pro Forma Basis as of the last day of the most recently
ended Test Period, does not exceed either (a) 4.50 to 1.00 or (b) in the case of
any Incremental Facility incurred to consummate a Permitted Acquisition or other
permitted Investment, the Consolidated Secured Net Leverage Ratio in effect
immediately prior thereto or (iii) if such Indebtedness is contractually
subordinated in right of payment to the Obligations, unsecured or secured solely
by assets that are not Collateral, either (1) the Consolidated Total Net
Leverage Ratio, determined on a Pro Forma Basis as of the last day of the most
recently ended Test Period, does not exceed either (a) 6.0025 to 1.00 or (b) in
the case of any Incremental Facility incurred to consummate a Permitted
Acquisition or other permitted Investment, the Consolidated Total Net Leverage
Ratio in effect immediately prior thereto or (2) the Consolidated Interest
Coverage Ratio, determined on a Pro Forma Basis as of the last day of the most
recently ended Test Period, either (a) 2.00 to 1.00 or (b) in the case of any
Incremental Facility incurred to consummate a Permitted Acquisition or other
permitted Investment, the Consolidated Interest Coverage Ratio in effect
immediately prior thereto, in each case determined on a Pro Forma Basis as of
the last day of the most recently ended period of four consecutive fiscal
quarters for which financial statements are internally available as if any
Incremental Term Loans under such Incremental Commitments had been outstanding
on the last day of such period, and without netting the cash proceeds of any
such Incremental Loans (the amounts under the foregoing clauses (A) and (B) are
herein referred to as the “Free and Clear Incremental Amount”, and the amounts
pursuant to this clause (C) are herein referred to as the “Incurrence Based
Incremental Amount” and together with the Incremental Base Amount, herein
referred to as the “Available Incremental Amount”)); and

 



85

 

 

(vi)       such other conditions as the Borrower, each Incremental Lender
providing such Incremental Commitments and the Administrative Agent shall agree.

 

The Borrower may elect to use the Incurrence Based Incremental Amount prior to
the Free and Clear Incremental Amount or any combination thereof; provided that,
if no election is specified, the Borrower shall be deemed to have elected to use
the Incurrence Based Incremental Amount, and any portion of any Incremental Term
Facility incurred in reliance on the Free and Clear Incremental Amount shall be
reclassified, as the Borrower may elect from time to time, as incurred under the
Incurrence Based Incremental Amount if the Borrower meets the applicable ratio
for the Incurrence Based Incremental Amount at such time on a Pro Forma Basis,
and if any applicable ratio for the Incurrence Based Incremental Amount would be
satisfied on a Pro Forma Basis as of the end of any subsequent fiscal quarter
after the initial incurrence of such Incremental Term Facility, such
reclassification shall be deemed to have automatically occurred whether or not
elected by the Borrower.

 

For purposes of determining Pro Forma Compliance and any testing of any ratios
in the Incurrence Based Incremental Amount, (a) it shall be assumed that all
commitments under any Incremental Revolving Facility then being established are
fully drawn and (b) the cash proceeds of any Incremental Facility shall be
excluded from “net” Indebtedness in determining whether such Incremental
Facility can be incurred (provided that the use of proceeds thereof and any
other Pro Forma Adjustments shall be included).

 

(e)       Required Terms. The terms, provisions and documentation of the
Incremental Term Loans and Incremental Term Commitments or the Incremental
Revolving Credit Loans and Incremental Revolving Credit Commitments, as the case
may be, of any Class shall be as agreed between the Borrower and the applicable
Incremental Lenders providing such Incremental Commitments, and except as
otherwise set forth herein, in the case of Incremental Term Loans and
Incremental Term Commitments, to the extent not consistent with the Initial Term
Loans, each existing on the Incremental Facility Closing Date have covenants and
events of default that in the good faith determination of the Borrower are not
materially less favorable (when taken as a whole) to the Borrower than the
covenants and events of default of the Loan Documents (when taken as a whole)
unless (x) the Lenders of the Term Loans receive the benefit of such more
restrictive terms or (y) any such provisions apply after the Latest Maturity
Date at the time of incurrence of such Incremental Term Commitment or shall
otherwise be reasonably satisfactory to Administrative Agent (it being
understood that to the extent any more restrictive terms are added for the
benefit of any such Incremental Term Commitment, no consent shall be required
from the Administrative Agent or any of the Lenders to the extent that such more
restrictive terms are also added for the benefit of any corresponding existing
Facility, and otherwise be reasonably satisfactory to Administrative Agent). In
any event:

 



86

 

 

(i)       the Incremental Term Loans:

 

(A)       shall rank pari passu or junior in right of payment or of security
with the Initial Term Loans (and to the extent subordinated in right of payment
or security, subject to intercreditor arrangements reasonably satisfactory to
the Administrative Agent), or shall be unsecured,

 

(B)       other than (i) Customary Term A Loans, or (ii) as provided for in
clause (e)(iii) below, shall not mature earlier than the Latest Maturity Date of
any Term Loans outstanding at the time of incurrence of such Incremental Term
Loans,

 

(C)       other than Customary Term A Loans, shall have a Weighted Average Life
to Maturity not shorter than the remaining Weighted Average Life to Maturity of
any Term Loans outstanding at the time of incurrence of such Incremental Term
Loans (without giving effect to prior prepayments that would otherwise modify
the Weighted Average Life to Maturity of the Term Loans),

 

(D)       shall have an Applicable Rate, and subject to clauses (e)(i)(B) and
(e)(i)(C) above and clause (e)(iii) below, amortization determined by the
Borrower and the applicable Incremental Term Lenders, and

 

(E)       the Incremental Term Loans may participate on a pro rata basis or less
than pro rata basis (but not on a greater than pro rata basis) in any voluntary
or mandatory prepayments of Term Loans hereunder, as specified in the applicable
Incremental Amendment.

 

(ii)       the Incremental Revolving Credit Commitments and Incremental
Revolving Credit Loans shall be substantially consistent with those applicable
to any existing Incremental Revolving Credit Commitments and Incremental
Revolving Credit Loans or, including with respect to the initial Incremental
Revolving Credit Commitments, otherwise reasonably acceptable to the
Administrative Agent (it being understood and agreed that any terms that are
consistent with any existing Term Loans shall be deemed reasonably acceptable).

 

(iii)       the amortization schedule applicable to any Incremental Term Loans
and the All-In Yield applicable to the Incremental Term Loans or Incremental
Revolving Credit Loans of each Class shall be determined by the Borrower and the
applicable new Lenders and shall be set forth in each applicable Incremental
Amendment; provided, however, that with respect to any Loans under Incremental
Term Loan Commitments (other than with respect to any Incremental Term Facility
up to an amount not to exceed $200,000,000 (the “MFN Trigger Amount”), in each
case, that are secured by the Collateral on a pari passu basis with the Initial
Term Loans, established on or prior to the date that is 12 months after the
Closing Date and with a maturity date that is less than 12 months after the then
Latest Maturity Date of the Initial Term Loans, if the All-In Yield applicable
to such Incremental Term Loans shall be greater than the applicable All-In Yield
payable pursuant to the terms of this Agreement as amended through the date of
such calculation with respect to such Initial Term Loans by more than 50 basis
points per annum (the amount of such excess, the “Yield Differential”) then the
interest rate (together with, as provided in the proviso below, the Eurocurrency
or Base Rate floor) with respect to the Initial Term Loans shall be increased by
the applicable Yield Differential; provided, further that, if any Incremental
Term Loans include a Eurocurrency or Base Rate floor that is greater than the
Eurocurrency or Base Rate floor applicable to the Initial Term Loans, such
differential between interest rate floors shall be included in the calculation
of All-In Yield for purposes of this clause (iii) but only to the extent an
increase in the Eurocurrency or Base Rate Floor applicable to the Initial Term
Loans would cause an increase in the interest rate then in effect thereunder,
and in such case the Eurocurrency and Base Rate floors (but not the Applicable
Rate, unless the Borrower otherwise elects in its sole discretion) applicable to
the Initial Term Loans shall be increased to the extent of such differential
between interest rate floors (this proviso, the “MFN Protection”).

 



87

 

 

(f)       Incremental Amendment. Commitments in respect of Incremental Term
Loans and Incremental Revolving Credit Commitment shall become Commitments,
under this Agreement pursuant to an amendment (an “Incremental Amendment”) to
this Agreement and, as appropriate, the other Loan Documents, executed by the
Borrower, each Incremental Lender providing such Commitments and the
Administrative Agent. The Incremental Amendment may, without the consent of any
other Loan Party, Agent or Lender, effect such amendments to this Agreement and
the other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.14. The Borrower will use the proceeds of the Incremental Term
Loans and Incremental Revolving Credit Commitments for any purpose not
prohibited by this Agreement. No Lender shall be obligated to provide any
Incremental Term Loans or Incremental Revolving Credit Commitments, unless it so
agrees.

 

(g)       Reallocation of Revolving Credit Exposure. Upon any Incremental
Facility Closing Date on which Incremental Revolving Credit Commitments are
effected through an increases in any existing Class of Incremental Revolving
Credit Commitments pursuant to this Section 2.14(a), each of the existing
Incremental Revolving Credit Lenders of such Class immediately prior to such
increases will automatically and without further act be deemed to have assigned
to each of the new Incremental Revolving Credit Lenders of such Class, and each
of the new Incremental Revolving Credit Lenders of such Class shall
automatically and without further act be deemed to have purchased from each such
existing Incremental Revolving Credit Lender of such Class a portion of such
Incremental Revolving Credit Lender’s participations thereunder in outstanding
letters of credit, at the principal amount thereof, such interests in the
Incremental Revolving Credit Loans of such Class outstanding on such Incremental
Facility Closing Date as shall be necessary in order that, after giving effect
to all such assignments and purchases, such participations and Incremental
Revolving Credit Loans will be held by existing Incremental Revolving Credit
Commitments of such Class after giving effect to the addition of such
Incremental Revolving Credit Commitments to the existing Incremental Revolving
Credit Commitments of such Class, (b) each new Incremental Revolving Credit
Commitment shall be deemed for all purposes an Incremental Revolving Credit
Commitment of such Class and each Loans made thereunder shall be deemed for all
purposes, an Incremental Revolving Credit Loan of such Class and (c) each new
Incremental Revolving Credit Lender shall become a Lender with respect to the
new Incremental Revolving Credit Commitments of such Class and all matters
relating thereto.

 

(h)       Notwithstanding the foregoing, Incremental Term Facilities and
Incremental Revolving Facilities may be established and incurred as a means of
effectively extending the maturity or effecting a repricing or a refinancing, in
whole or in part, without regard to whether an Event of Default has occurred and
is continuing and, without regard to the minimums set forth in Section
2.14(d)(iv), to the extent that the net cash proceeds from the Incremental Term
Loans and Incremental Revolving Credit Loans, as applicable, are used to either
(x) prepay Term Loans or (y) permanently reduce Incremental Revolving Credit
Commitments; provided that (i) the Lenders with respect to any Class of Loans or
Commitments being prepaid are offered the opportunity to participate in such
transaction on a pro rata basis (and on the same terms) and (ii) the aggregate
principal amount of such Class of Loans or Commitments, as the case may be, does
not exceed the sum of (A) the aggregate principal amount of the applicable Class
of Loans or Commitments being prepaid, (B) fees and expenses associated with the
such prepayment (including any prepayment premium, penalties or other call
protection) and (C) fees and expenses (including any OID, upfront fees,
commitment fees, amendment fees, arrangement fees, underwriting fees or other
fees) related to the establishment of such Incremental Term Facilities and
Incremental Revolving Facilities, as applicable.

 



88

 

 

Section 2.15     Refinancing Amendments.

 

(a)       On one or more occasions after the Closing Date, the Borrower may
obtain, from any Lender or any other bank, financial institution or other
institutional lender or investor that agrees to provide any portion of
Refinancing Term Loans pursuant to a Refinancing Amendment in accordance with
this Section 2.15 (each, an “Additional Refinancing Lender”) (provided that the
Administrative Agent shall have consented (not to be unreasonably withheld or
delayed) to such Lender’s or Additional Refinancing Lender’s making such
Refinancing Term Loans to the extent such consent, if any, would be required
under Section 10.07(b) for an assignment of Loans to such Lender or Additional
Refinancing Lender.

 

(b)       The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in Section
4.02 and, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (i) customary legal opinions, board
resolutions and officers’ certificates consistent with those delivered on the
Closing Date other than changes to such legal opinion resulting from a change in
law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that such Credit
Agreement Refinancing Indebtedness is provided with the benefit of the
applicable Loan Documents.

 

(c)       Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.15(a) shall be in an aggregate principal amount that is (x) not less
than $10,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.

 

(d)       Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto and (ii) make such other
changes to this Agreement and the other Loan Documents consistent with the
provisions and intent of the second paragraph of Section 10.01 (without the
consent of the Required Lenders called for therein) and (iii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.15, and the Required
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Refinancing Amendment.

 



89

 

 

Section 2.16     Extension of Term Loans.

 

(a)       Extension of Term Loans. The Borrower may at any time and from time to
time request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Term Loan
Tranche and (y) be identical to the Term Loans under the Existing Term Loan
Tranche from which such Extended Term Loans are to be amended, except that: (i)
all or any of the scheduled amortization payments of principal of the Extended
Term Loans may be delayed to later dates than the scheduled amortization
payments of principal of the Term Loans of such Existing Term Loan Tranche, to
the extent provided in the applicable Extension Amendment; (ii) the All-In Yield
with respect to the Extended Term Loans (whether in the form of interest rate
margin, upfront fees, OID or otherwise) may be different than the All-In Yield
for the Term Loans of such Existing Term Loan Tranche, in each case, to the
extent provided in the applicable Extension Amendment; (iii) the Extension
Amendment may provide for other covenants and terms that apply solely to any
period after the Latest Maturity Date that is in effect on the effective date of
the Extension Amendment (immediately prior to the establishment of such Extended
Term Loans); and (iv) Extended Term Loans may have call protection as may be
agreed by the Borrower and the Lenders thereof; provided that no Extended Term
Loans may be optionally prepaid prior to the date on which the Term Loans under
the Existing Term Loan Tranche from which such Extended Term Loans were amended
are repaid in full, unless such optional prepayment is accompanied by at least a
pro rata optional prepayment of such Existing Term Loan Tranche; provided,
however, that (A) in no event shall the final maturity date of any Extended Term
Loans of a given Term Loan Extension Series at the time of establishment thereof
be earlier than the then Latest Maturity Date of any then existing Term Loans
hereunder, (B) the Weighted Average Life to Maturity of any Extended Term Loans
of a given Term Loan Extension Series at the time of establishment thereof shall
be no shorter (other than by virtue of amortization or prepayment of such
Indebtedness prior to the time of incurrence of such Extended Term Loans) than
the remaining Weighted Average Life to Maturity of any Existing Term Loan
Tranche, (C) any such Extended Term Loans (and the Liens securing the same)
shall be permitted by the terms of the Intercreditor Agreements (to the extent
any Intercreditor Agreement is then in effect), (D) all documentation in respect
of such Extension Amendment shall be consistent with the foregoing and (E) any
Extended Term Loans may participate on a pro rata basis or less than a pro rata
basis (but not greater than a pro rata basis) in any voluntary or mandatory
repayments or prepayments hereunder, in each case as specified in the respective
Term Loan Extension Request. Any Extended Term Loans amended pursuant to any
Term Loan Extension Request shall be designated a series (each, a “Term Loan
Extension Series”) of Extended Term Loans for all purposes of this Agreement;
provided that any Extended Term Loans amended from an Existing Term Loan Tranche
may, to the extent provided in the applicable Extension Amendment, be designated
as an increase in any previously established Term Loan Extension Series with
respect to such Existing Term Loan Tranche. Each Term Loan Extension Series of
Extended Term Loans incurred under this Section 2.16 shall be in an aggregate
principal amount that is not less than $10,000,000 (or such greater amount that
the Borrower, at its election, specifies as a condition to consummating any
Extension Amendment (to be determined and specified in the relevant Term Loan
Extension Request in the Borrower’s sole discretion and as may be waived by the
Borrower)).

 

(b)       [Reserved].

 



90

 

 

(c)       Extension Request. The Borrower shall provide the applicable Term Loan
Extension Request at least three (3) Business Days prior to the date on which
Lenders under the Existing Term Loan Tranche are requested to respond, and shall
agree to such procedures, if any, as may be established by, or acceptable to,
the Administrative Agent, in each case acting reasonably to accomplish the
purposes of this Section 2.16. No Lender shall have any obligation to agree to
have any of its Term Loans of any Existing Term Loan Tranche amended into
Extended Term Loans pursuant to any Term Loan Extension Request. Any Lender
holding a Loan under an Existing Term Loan Tranche (each, an “Extending Term
Lender”) wishing to have all or a portion of its Term Loans under the Existing
Term Loan Tranche subject to such Term Loan Extension Request amended into
Extended Term Loans shall notify the Administrative Agent (each, an “Extension
Election”) on or prior to the date specified in such Term Loan Extension Request
of the amount of its Term Loans under the Existing Term Loan Tranche which it
has elected to request be amended into Extended Term Loans (subject to any
minimum denomination requirements imposed by the Administrative Agent). In the
event that the aggregate principal amount of Term Loans under the Existing Term
Loan Tranche in respect of which applicable Term Lenders shall have accepted the
relevant Term Loan Extension Request exceeds the amount of Extended Term Loans
requested to be extended pursuant to the Term Loan Extension Request or Term
Loans, as applicable, subject to Extension Elections shall be amended to
Extended Term Loans on a pro rata basis (subject to rounding by the
Administrative Agent, which shall be conclusive) based on the aggregate
principal amount of Term Loans included in each such Extension Election.

 

(d)       Extension Amendment. Extended Term Loans shall be established pursuant
to an amendment (each, an “Extension Amendment”) to this Agreement among the
Borrower, the Administrative Agent and each Extending Term Lender providing an
Extended Term Loan thereunder, which shall be consistent with the provisions set
forth in Section 2.16(a) above, respectively (but which shall not require the
consent of any other Lender). The effectiveness of any Extension Amendment shall
be subject to the satisfaction on the date thereof of each of the conditions set
forth in Section 4.02 and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (i) legal opinions,
board resolutions and officers’ certificates consistent with those delivered on
the Closing Date other than changes to such legal opinion resulting from a
change in law, change in fact or change to counsel’s form of opinion reasonably
satisfactory to the Administrative Agent and (ii) reaffirmation agreements
and/or such amendments to the Collateral Documents as may be reasonably
requested by the Administrative Agent in order to ensure that the Extended Term
Loans are provided with the benefit of the applicable Loan Documents. The
Administrative Agent shall promptly notify each Lender as to the effectiveness
of each Extension Amendment. Each of the parties hereto hereby agrees that this
Agreement and the other Loan Documents may be amended pursuant to an Extension
Amendment, without the consent of any other Lenders, to the extent (but only to
the extent) necessary to (i) reflect the existence and terms of the Extended
Term Loans incurred pursuant thereto, (ii) modify the scheduled repayments set
forth in Section 2.07 with respect to any Existing Term Loan Tranche subject to
an Extension Election to reflect a reduction in the principal amount of the Term
Loans thereunder in an amount equal to the aggregate principal amount of the
Extended Term Loans amended pursuant to the applicable Extension (with such
amount to be applied ratably to reduce scheduled repayments of such Term Loans
required pursuant to Section 2.07), (iii) modify the prepayments set forth in
Section 2.05 to reflect the existence of the Extended Term Loans and the
application of prepayments with respect thereto, (iv) make such other changes to
this Agreement and the other Loan Documents consistent with the provisions and
intent of the second paragraph of Section 10.01 (without the consent of the
Required Lenders called for therein) and (v) effect such other amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.16, and the Required Lenders hereby
expressly authorize the Administrative Agent to enter into any such Extension
Amendment.

 

(e)       No conversion of Loans pursuant to any Extension in accordance with
this Section 2.16 shall constitute a voluntary or mandatory payment or
prepayment for purposes of this Agreement.

 



91

 

 

Section 2.17     Defaulting Lenders.

 

(a)       Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)       Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

 

(ii)       Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent or the
Collateral Agent hereunder; second, as the Borrower may request (so long as no
Default or Event of Default has occurred and is continuing), to the funding of
any Loan in respect of which that Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; fourth, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender or against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; fifth, so long as no Default or
Event of Default has occurred and is continuing, to the payment of any amounts
owing to the Borrower as a result of any judgment of a court of competent
jurisdiction obtained by the Borrower against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement; and
sixth, to that Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or in respect of which that Defaulting Lender has
not fully funded its appropriate share and (y) such Loans were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of all Non-Defaulting Lenders
on a pro rata basis prior to being applied to the payment of any Loans of that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto.

 

(iii)       Certain Fees. That Defaulting Lender shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender).

 

(b)       Defaulting Lender Cure. If the Borrower and the Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no
longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any cash collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders, whereupon that Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while that Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been a Defaulting Lender.

 



92

 

 

 

ARTICLE III

Taxes, Increased Costs Protection and Illegality

 

Section 3.01     Taxes.

 

(a)       Except as provided in this Section 3.01, any and all payments made by
or on account of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, assessments, deductions or withholdings
(including backup withholding) or similar fees or charges imposed by any
Governmental Authority including interest, penalties and additions to tax
(collectively “Taxes”), except as required by applicable Law. If the Borrower,
any Guarantor or other applicable withholding agent shall be required by any
Laws to deduct any Taxes from or in respect of any sum payable under any Loan
Document to any Agent or any Lender, (A) to the extent the Tax in question is an
Indemnified Tax or Other Tax (as defined in Section 3.01(b) below), the sum
payable by the Borrower or such Guarantor shall be increased as necessary so
that after making all required deductions and withholdings (including deductions
and withholdings applicable to additional sums payable under this Section 3.01),
each of such Agent and such Lender receives an amount equal to the sum it would
have received had no such deductions or withholdings been made, (B) the
applicable withholding agent shall make such deductions, (C) the applicable
withholding agent shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Laws, and (D) as soon as
practicable after the date of such payment, if the Borrower or any Guarantor is
the applicable withholding agent, shall furnish to such Agent or Lender (as the
case may be) the original or a copy of a receipt evidencing payment thereof or
other evidence reasonably acceptable to such Agent or Lender.

 

(b)       In addition, each Loan Party agrees to pay any and all present or
future stamp, court or documentary taxes and any other excise, property,
intangible or mortgage recording taxes, or charges or levies of the same
character, imposed by any Governmental Authority, which arise from any payment
made under any Loan Document or from the execution, delivery, performance,
enforcement or registration of, from the receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document (including
additions to tax, penalties and interest related thereto) excluding, in each
case, such amounts that result from an Agent or Lender’s Assignment and
Assumption, grant of a participation, transfer or assignment to or designation
of a new applicable Lending Office or other office for receiving payments under
any Loan Document (collectively, “Assignment Taxes”) to the extent such
Assignment Taxes result from a present or former connection that the Agent or
Lender has with the taxing jurisdiction (other than any connections arising from
executing, delivering, becoming a party to, engaging in any transactions
pursuant to, performing its obligations under, receiving payments under,
receiving or perfecting a security interest under, or enforcing, any Loan
Document, or selling or assigning an interest in any Loan or Loan Document),
except for such Assignment Taxes resulting from assignment or participation that
is requested or required in writing by the Borrower (all such non-excluded Taxes
described in this Section 3.01(b) being hereinafter referred to as “Other
Taxes”), or at the option of an Agent timely reimburse such Agent for payment of
any such Taxes. As soon as practicable after the date of payment of any Other
Taxes by a Loan Party, the Loan Parties shall furnish to the Administrative
Agent the original or a copy of a receipt evidencing payment thereof or other
evidence reasonably acceptable to such Agent.

 



93

 

 

(c)       The Loan Parties agree to indemnify each Agent and each Lender, within
ten (10) days after demand therefor, for (i) the full amount of Indemnified
Taxes and Other Taxes (including any such Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable by, or required
to be withheld or deducted from any payment to, such Agent or such Lender and
(ii) any reasonable documented and out-of-pocket expenses arising therefrom or
with respect thereto, in each case whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority; provided
that, if a Loan Party reasonably believes that such Taxes were not correctly or
legally imposed or asserted, such Agent or Lender shall, upon the written
request of the Borrower setting forth in reasonable detail the basis for such
belief that such Taxes were not correctly or legally imposed or asserted, use
reasonable efforts to cooperate with the Loan Parties to apply for a refund of
such Taxes, which shall be repaid to the Loan Party in accordance with, and
subject to the terms, conditions and limitations in, Section 3.01(f), so long as
such efforts would not result in any out-of-pocket costs or expenses not
reimbursed by the Loan Party (including any additional Indemnified Taxes or
Other Taxes or fees, penalties, interest and additions to tax) or be otherwise
disadvantageous to such Agent or Lender as determined in such Agent’s or
Lender’s sole discretion (it being understood that in no event will any Agent or
Lender be required to (w) apply for or obtain any taxpayer identification number
(including a U.S. employer identification number) from the IRS or other
applicable taxing jurisdiction, (x) retain counsel or other advisers (legal,
accounting or otherwise), (y) make available its tax returns or any other
information that such Agent or Lender reasonably deems confidential or (z) in
the case of a Lender, solicit information from or otherwise contact any direct
or indirect shareholder, investor, partner, member or other equity holder or
beneficial owner thereof). A certificate as to the amount of such payment or
liability prepared in good faith by such Agent or Lender (or by an Agent on
behalf of such Lender), accompanied by a written statement thereof setting forth
in reasonable detail the basis and calculation of such amounts shall be
conclusive absent manifest error. For the avoidance of doubt, no Agent or Lender
shall be entitled to duplicative payments from the Loan Parties in respect of
the same Indemnified Tax or Other Tax pursuant to Section 3.01(a) and (b), on
the one hand, and this Section 3.01(c), on the other hand.

 

(d)       Each Lender (which shall, for purposes of this Section 3.01(d) include
any Administrative Agent to whom payment is made) shall, at such times as are
reasonably requested by the Borrower or the Administrative Agent, provide the
Borrower and the Administrative Agent with any documentation prescribed by Law
certifying as to any entitlement of such Lender to an exemption from, or
reduction in, withholding Tax with respect to any payments to be made to such
Lender under the Loan Documents. Each such Lender shall, whenever a lapse in
time or change in circumstances renders such documentation obsolete or
inaccurate in any material respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the applicable withholding agent) or
promptly notify the Borrower and the Administrative Agent in writing of its
inability to do so. Unless the applicable withholding agent has received forms
or other documents satisfactory to it indicating that payments under any Loan
Document to or for a Lender are not subject to withholding Tax or are subject to
such Tax at a rate reduced by an applicable tax treaty, the Borrower, the
Administrative Agent or other applicable withholding agent shall withhold
amounts required to be withheld by applicable Law from such payments at the
applicable statutory rate. Notwithstanding any other provision of this clause
(d), a Lender shall not be required to deliver any form pursuant to this clause
(d) that such Lender is not legally able to deliver. Without limiting the
foregoing:

 

(i)       Each Lender that is a US Person shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent) two properly completed and duly signed
copies of IRS Form W-9 (or any successor form) certifying that such Lender is
exempt from federal backup withholding.

 



94

 

 

(ii)       Each Lender that is not a US Person shall deliver to the Borrower and
the Administrative Agent on or before the date on which it becomes a party to
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Administrative Agent) whichever of the following is
applicable:

 

(A)       two properly completed and duly signed copies of IRS Form W-8BEN or
W-8BEN-E (or any successor forms) claiming eligibility for the benefits of an
income tax treaty to which the United States is a party, and such other
documentation as required under the Code,

 

(B)       two properly completed and duly signed copies of IRS Form W-8ECI (or
any successor forms),

 

(C)       in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (a) a United States Tax
Compliance Certificate to the effect that such Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of
Borrower within the meaning of Section 871(h)(3)(B) of the Code, or a
“controlled foreign corporation” related to Borrower as described in Section
881(c)(3)(C) of the Code and (b) two properly completed and duly signed copies
of IRS Form W-8BEN or W-8BEN-E (or any successor form), or

 

(D)       to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership or a participating Lender), IRS Form W-8IMY (or any
successor forms) of the Lender, accompanied by a Form W-8ECI, W-8BEN or
W-8BEN-E, United States Tax Compliance Certificate, Form W-9, Form W-8IMY and/or
any other required information from each beneficial owner, as applicable
(provided that if the Lender is a partnership, and one or more beneficial
partners of such Lender are claiming the portfolio interest exemption, the
United States Tax Compliance Certificate may be provided by such Lender on
behalf of such partner).

 

(iii)       If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent, at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA, to determine whether such
Lender has or has not complied with such Lender’s obligations under FATCA and,
as necessary, to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the Closing Date.

 



95

 

 

(iv)       The Administrative Agent and any successor thereto shall deliver to
the Borrower on or prior to the date on which it becomes the Administrative
Agent under this Agreement (and from time to time thereafter upon request of the
Borrower) (i) if the Administrative Agent (or such successor to the Agent) is a
US Person, two properly completed and duly signed copies of IRS Form W-9
certifying that it is exempt from U.S. federal backup withholding, or (ii) if
the Administrative Agent (or such successor to the Administrative Agent) is not
a US Person, (A) two properly completed and duly signed copies of IRS Form
W-8ECI (or any successor form) with respect to any amounts payable under any
Loan Document to the Administrative Agent for its own account, and (B) IRS Form
W-8IMY (or any successor form) with respect to any amounts payable under any
Loan Document to the Administrative Agent for the account of others, certifying
that it is a “U.S. branch” and that the payments it receives for the account of
others are not effectively connected with the conduct of its trade or business
within the United States and that it is using such form as evidence of its
agreement with the Borrower to be treated as a US Person and thus act as the
withholding agent with respect to such payments (and the Borrower and the
Administrative Agent agree to so treat the Administrative Agent as a US Person
with respect to such payments as contemplated by Treasury Regulation Section
1.1441-1(b)(2)(iv)(A)).

 

(e)       Any Lender claiming any additional amounts payable pursuant to this
Section 3.01 and Section 3.04(a) shall, if requested in writing by the Borrower,
use its reasonable efforts to change the jurisdiction of its Lending Office (or
assign its rights and obligations hereunder to another of its offices, branches
or Affiliates) if, in the sole determination of such Lender, such a change or
assignment would (i) reduce any such additional amounts (including any such
additional amounts that may thereafter accrue) and (ii) not result in any
unreimbursed cost or expense or be otherwise materially disadvantageous to such
Lender. The Loan Parties agree to pay all reasonable and documented
out-of-pocket costs and expense incurred by any Lender in connection with any
such change, and nothing in this Section 3.01(e) shall affect or postpone any of
the Obligations of the Loan Parties or the rights of such Lender pursuant to
Section 3.01.

 

(f)       If any Lender or Agent receives a refund in respect of any Indemnified
Taxes or Other Taxes as to which indemnification or additional amounts have been
paid to it by any Loan Party pursuant to this Section 3.01, it shall promptly
remit such refund to such Loan Party (but only to the extent of indemnification
or additional amounts paid by such Loan Party under this Section 3.01 with
respect to Indemnified Taxes or Other Taxes giving rise to such refund), net of
all reasonable and documented out-of-pocket expenses (including any Taxes) of
the Lender or Agent, as the case may be, incurred in obtaining such refund and
without interest (other than any interest paid by the relevant taxing authority
with respect to such refund); provided that such Loan Party, upon the request of
the Lender or Agent, as the case may be, agrees promptly to return such refund
(plus any penalties, interest or other charges imposed by the relevant taxing
authority) to such party in the event such party is required to repay such
refund to the relevant taxing authority. Notwithstanding anything to the
contrary in this Section 3.01(f), in no event will the indemnified party be
required to pay any amount to an indemnifying party pursuant to this Section
3.01(f) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This section
shall not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to Taxes that it
deems confidential) to the Borrower or any other person.

 



96

 

 

Section 3.02     Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurocurrency Rate Loans in the
affected currency or currencies, or, in the case of Eurocurrency Rate Loans
denominated in Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable and
such Loans are denominated in Dollars, convert all applicable Eurocurrency Rate
Loans of such Lender to Base Rate Loans, either on the last day of the Interest
Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or promptly, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted and all amounts due, if any, in connection with
such prepayment or conversion under Section 3.05. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

 

Section 3.03     Inability to Determine Rates.

 

(a)       If the Required Lenders determine that for any reason adequate and
reasonable means do not exist for determining the applicable Eurocurrency Rate
for any requested Interest Period with respect to a proposed Eurocurrency Rate
Loan or that the Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, the obligation
of the Lenders to make or maintain Eurocurrency Rate Loans shall be suspended
until the Administrative Agent (upon the instruction of the Required Lenders)
revokes such notice. Upon receipt of such notice, the Borrower may revoke any
pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans or, failing that, will be deemed to have converted such
request, if applicable, into a request for a Borrowing of Base Rate Loan in the
amount specified therein.

 

(b)       Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Required
Lenders notify the Administrative Agent (with a copy to the Borrower) that the
Required Lenders have determined that:

 

(i)       adequate and reasonable means do not exist for ascertaining LIBOR for
any requested Interest Period, including, without limitation, because LIBOR is
not available or published on a current basis and such circumstances are
unlikely to be temporary; or the supervisor for

 



97

 

 

(ii)       the administrator of LIBOR or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR shall no longer be made available,
or used for determining the interest rate of loans, provided that, at the time
of such statement, there is no successor administrator that is satisfactory to
the Administrative Agent, that will continue to provide LIBOR after such
specific date (such specific date, the “Scheduled Unavailability Date”), then,
after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrower may amend this Agreement tosolely for the purpose of replaceing
LIBOR with anin accordance with this Section 3.03 with (x) one or more
SOFR-Based Rates or (y) another alternate benchmark rate (giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to the
benchmark (if any) incorporated therein) that has been broadly accepted by the
syndicated loan market in the United States in lieu of LIBOR (such benchmark
giving due consideration to any evolving or then existing convention for similar
U.S. dollar denominated syndicated credit facilities for such benchmarks, which
adjustment or method for calculating such adjustment shall be published on an
information service as selected by the Administrative Agent from time to time in
its reasonable discretion and may be periodically updated (the “Adjustment;” and
any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and, notwithstanding anything to the
contrary in Section 10.01, any such amendment shall become effective at 5:00
p.m. (New York time) on the fifth (5th) Business Day after the Administrative
Agent shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
do not accept such amendment.(A) in the case of an amendment to replace LIBOR
with a rate described in clause (x), object to the Adjustment; or (B) in the
case of an amendment to replace LIBOR with a rate described in clause (y),
object to such amendment; provided that for the avoidance of doubt, in the case
of an amendment to replace LIBOR with a rate described in clause (x), the
Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with market practice; provided that to the extent such market
practice is not administratively feasible for the Administrative Agent, such
LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods) and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate. Upon receipt
of such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein. Notwithstanding anything else herein, any definition of LIBOR Successor
Rate shall provide that in no event shall such LIBOR Successor Rate be less than
zero for purposes of this Agreement.

 

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time, in consultation with the Borrower, and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such LIBOR Successor Rate Conforming Changes will
become effective without any further action or consent of any other party to
this Agreement; provided that, with respect to any such amendment effected, the
Administrative Agent shall post each such amendment implementing such LIBOR
Successor Conforming Changes to the Lenders and the Borrower reasonably promptly
after such amendment becomes effective.

 



98

 

 

Section 3.04     Increased Cost and Reduced Return; Capital Adequacy; Reserves
on Eurocurrency Rate Loans.

 

(a)       If any Lender reasonably determines that as a result of the
introduction of or any cChange in or in the interpretation of any Law, in each
case after the Closing Date, or such Lender’s compliance therewith, there shall
be any increase in the cost to such Lender of agreeing to make or making,
funding or maintaining any Loans or (as the case may be), or a reduction in the
amount received or receivable by such Lender in connection with any of the
foregoing (excluding for purposes of this Section 3.04(a) any such increased
costs or reduction in amount resulting from (i) Indemnified Taxes or Other, (ii)
Excluded Taxes, or any Taxes described in the definition of Indemnified Taxes or
(iii) reserve requirements contemplated by Section 3.04(c)) and the result of
any of the foregoing shall be to increase the cost to such Lender of making or
maintaining the Loan (or of maintaining its obligations to make any Loan), or to
reduce the amount of any sum received or receivable by such Lender, then from
time to time within fifteen (15) days after demand by such Lender setting forth
in reasonable detail such increased costs (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such increased cost or reduction. Notwithstanding anything herein to the
contrary, for all purposes under this Agreement, (x) the Dodd Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a change in law,
regardless of the date enacted, adopted or issued; provided, that to the extent
any increased costs or reductions are incurred by any Lender as a result of any
requests, rules, guidelines or directives promulgated under the Dodd-Frank Wall
Street Reform and Consumer Protection Act or pursuant to Basel III after the
Closing Date, then such Lender shall be compensated pursuant to this Section
3.04 only if such Lender imposes such charges under other syndicated credit
facilities involving similarly situated borrowers that such Lender is a lender
under.

 

(b)       If any Lender determines that the introduction of any Change in Law
regarding capital adequacy or liquidity requirements or any change therein or in
the interpretation thereof, in each case after the Closing Date, or compliance
by such Lender (or its Lending Office), has the effect of reducing the rate of
return on the capital of such Lender or any Person controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and liquidity requirements and
such Lender’s desired return on capital), then from time to time upon demand of
such Lender setting forth in reasonable detail the charge and the calculation of
such reduced rate of return (with a copy of such demand to the Administrative
Agent given in accordance with Section 3.06), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender (or the Person
controlling such Lender) for such reduction within fifteen (15) days after
receipt of such demand.

 

(c)       The Borrower shall pay to each Lender, (i) as long as such Lender
shall be required to maintain reserves, capital or liquidity with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits,
additional interest on the unpaid principal amount of each applicable
Eurocurrency Rate Loan of the Borrower equal to the actual costs of such
reserves, capital or liquidity allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
in the absence of manifest error), and (ii) as long as such Lender shall be
required to comply with any reserve ratio, capital or liquidity requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of any Eurocurrency Rate Loans of the Borrower, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan; provided the Borrower shall have received at least fifteen (15) days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or cost from such Lender. If a Lender fails to give notice fifteen (15)
days prior to the relevant Interest Payment Date, such additional interest or
cost shall be due and payable fifteen (15) days from receipt of such notice.

 



99

 

 

(d)       Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 3.04 shall not constitute a waiver of such Lender’s
right to demand such compensation.

 

(e)       If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan affected by such event;
provided that such efforts are made on terms that, in the reasonable judgment of
such Lender, cause such Lender and its Lending Office(s) to suffer no material
economic, legal or regulatory disadvantage, and provided, further, that nothing
in this Section 3.04(e) shall affect or postpone any of the Obligations of the
Borrower or the rights of such Lender pursuant to Sections 3.04(a), (b), (c) or
(d).

 

Section 3.05     Funding Losses.

 

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense actually incurred by it as a
result of:

 

(a)       any continuation, conversion, payment or prepayment of any
Eurocurrency Rate Loan of the Borrower on a day other than the last day of the
Interest Period for such Loan;

 

(b)       any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurocurrency Rate Loan of the Borrower on the date or in the amount notified by
the Borrower, including any loss or expense (excluding loss of anticipated
profits) arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank Eurocurrency market for the
applicable currency for a comparable amount and for a comparable period, whether
or not such Eurocurrency Rate Loan was in fact so funded.

 

Section 3.06     Matters Applicable to All Requests for Compensation.

 

(a)       Any Agent or any Lender claiming compensation under this Article III
shall deliver a certificate to the Borrower setting forth the additional amount
or amounts to be paid to it hereunder which shall be conclusive in the absence
of manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

 

(b)       With respect to any Lender’s claim for compensation under Sections
3.01, 3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such
Lender for any amount incurred more than one hundred and eighty (180) days prior
to the date that such Lender notifies the Borrower of the event that gives rise
to such claim; provided that if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender (with a copy to the Administrative Agent), suspend the obligation of
such Lender to make or continue from one Interest Period to another applicable
Eurocurrency Rate Loan, or, if applicable, to convert Base Rate Loans into
Eurocurrency Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.06(c)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.

 



100

 

 

(c)       If the obligation of any Lender to make or continue any Eurocurrency
Rate Loan, or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurocurrency Rate Loans shall be automatically converted into Base Rate Loans
(or, if such conversion is not possible, repaid) on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Sections 3.02, 3.03 or 3.04 hereof
that gave rise to such conversion no longer exist:

 

(i)       to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and

 

(ii)       all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.

 

(d)       If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Sections 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.

 

Section 3.07     Replacement of Lenders under Certain Circumstances.

 

(a)       If at any time (i) the Borrower becomes obligated to pay additional
amounts or indemnity payments described in Section 3.01 (with respect to
Indemnified Taxes) or 3.04 as a result of any condition described in such
Sections or any Lender ceases to make any Eurocurrency Rate Loans as a result of
any condition described in Section 3.02 or Section 3.04, (ii) any Lender becomes
a Defaulting Lender, (iii) any Lender elects not to be an Extending Term Lender
or (iv) any Lender becomes a Non-Consenting Lender, then the Borrower may so
long as no Event of Default has occurred and is continuing, at its sole cost and
expense, on ten (10) Business Days’ prior written notice to the Administrative
Agent and such Lender, (x) replace such Lender by causing such Lender to (and
such Lender shall be obligated to) assign pursuant to Section 10.07(b) (with the
assignment fee to be paid by the Borrower in such instance) all of its rights
and obligations under this Agreement (in respect of any applicable Facility only
in the case of clause (i) or, with respect to a Class vote, clause (iii)) to one
or more Eligible Assignees; provided that neither the Administrative Agent nor
any Lender shall have any obligation to the Borrower to find a replacement
Lender or other such Person; and provided, further, that (A) in the case of any
such assignment resulting from a claim for compensation under Section 3.04 or
payments required to be made pursuant to Section 3.01 (with respect to
Indemnified Taxes), such assignment will result in a reduction in such
compensation or payments and (B) in the case of any such assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable Eligible
Assignees shall have agreed to, and shall be sufficient (together with all other
consenting Lenders) to cause the adoption of, the applicable departure, waiver
or amendment of the Loan Documents; or (y) terminate the Commitment of such
Lender (in respect of any applicable Facility only in the case of clause (i) or
clause (iv)), as the case may be, and in the case of a Lender, repay all
Obligations of the Borrower owing to such Lender relating to the Loans and
participations held by such Lender as of such termination date; provided that in
the case of any such termination of a Non-Consenting Lender such termination
shall be sufficient (together with all other consenting Lenders) to cause the
adoption of the applicable departure, waiver or amendment of the Loan Documents
and such termination shall be in respect of any applicable Facility only in the
case of clause (i) or, with respect to a Class vote, clause (iv).

 



101

 

 

(b)       Any Lender being replaced pursuant to Section 3.07(a)(x) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans in respect thereof, and
(ii) deliver any Notes evidencing such Loans to the Borrower or Administrative
Agent. Pursuant to such Assignment and Assumption, (A) the assignee Lender shall
acquire all or a portion, as the case may be, of the assigning Lender’s
Commitment and outstanding Loans, (B) all obligations of the Borrower owing to
the assigning Lender relating to the Loans, Commitments and participations so
assigned shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such Assignment and Assumption (provided that Obligations
other than with respect to the principal of the Loans may be paid by the
Borrower) and (C) upon such payment and, if so requested by the assignee Lender,
delivery to the assignee Lender of the appropriate Note or Notes executed by the
Borrower, the assignee Lender shall become a Lender hereunder and the assigning
Lender shall cease to constitute a Lender hereunder with respect to such
assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender. In connection with any such replacement, if any such
Non-Consenting Lender or Defaulting Lender does not execute and deliver to the
Administrative Agent a duly executed Assignment and Assumption reflecting such
replacement within five (5) Business Days of the date on which the assignee
Lender executes and delivers such Assignment and Assumption to such
Non-Consenting Lender or Defaulting Lender, then such Non-Consenting Lender or
Defaulting Lender shall be deemed to have executed and delivered such Assignment
and Assumption without any action on the part of the Non-Consenting Lender or
Defaulting Lender.

 

(c)       [Reserved].

 

(d)       In the event that (i) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of each Lender, each affected
Lender or each affected Lender of a certain Class in accordance with the terms
of Section 10.01 or all the Lenders with respect to a certain Class of the Loans
and (iii) the Required Lenders (or, in the case of a consent, waiver or
amendment involving all affected Lenders of a certain Class, the Required Class
Lenders as applicable) have agreed to such consent, waiver or amendment, then
any Lender who does not agree to such consent, waiver or amendment shall be
deemed a “Non-Consenting Lender.”

 

(e)       For the avoidance of doubt, any amounts owing to a Non-Consenting
Lender or a Lender electing not to be an Extending Term Lender under Section
2.5(a) shall be required to be paid as a condition to replacing or terminating
such Lender under this Section 3.07.

 



102

 

 

Section 3.08     Survival.

 

All of the Borrower’s obligations under this Article III shall survive
resignation or replacement of the Administrative Agent, any assignment of rights
by, or the replacement of, a Lender, termination of the Aggregate Commitments
and repayment, satisfaction or discharge of all other Obligations under any Loan
Document.

 

ARTICLE IV

Conditions Precedent to Credit Extensions

 

Section 4.01     Conditions to Initial Credit Extension.

 

The obligation of each Lender to accept a Term Loan hereunder on the Closing
Date is subject to satisfaction of the following conditions precedent, except as
otherwise agreed between the Borrower and the Administrative Agent:

 

(a)       The Administrative Agent’s receipt of the following, each of which
shall be originals or pdf copies or other facsimiles (followed promptly by
originals) unless otherwise specified, each properly executed by a Responsible
Officer of the signing Loan Party each in form and substance reasonably
satisfactory to the Administrative Agent:

 

(i)       [reserved];

 

(ii)       executed counterparts of this Agreement;

 

(iii)       the Security Agreement and each other Collateral Document required
to be executed on the Closing Date, in each case duly executed by each Loan
Party thereto, together with:

 

(A)       certificates, if any, representing the Pledged Equity referred to
therein accompanied by undated stock or membership interest powers executed in
blank and instruments evidencing the Pledged Debt indorsed in blank (or
confirmation in lieu thereof that such certificates, powers and instruments have
been sent for overnight delivery to the Collateral Agent or its counsel);

 

(B)       copies of Uniform Commercial Code financing statements in appropriate
form for filing under the Uniform Commercial Code in the jurisdiction of
incorporation or organization of each Loan Party;

 

(C)       evidence that all other actions, recordings and filings required by
the Collateral Documents as of the Closing Date or that the Administrative Agent
may deem reasonably necessary to satisfy the Collateral and Guarantee
Requirement shall have been taken, completed or otherwise provided for in a
manner reasonably satisfactory to the Administrative Agent;

 

(D)       subject to Section 6.16, evidence that insurance (other than title
insurance) complying with the requirements of Section 6.07 has been obtained and
is in effect;

 

(E)       to the extent required by the Security Agreement, Intellectual
Property Security Agreements, duly executed by the appropriate Loan Party,
together with evidence that all actions that the Administrative Agent may deem
reasonably necessary in order to perfect the Liens created under such
Intellectual Property Security Agreements have been taken; and

 



103

 

 

(iv)       (A) the First Lien Intercreditor Agreement substantially in the form
attached hereto as Exhibit J-1 among the Borrower and the Guarantors from time
to time party thereto, the Collateral Agent and the other parties thereto and
(B) the ABL Intercreditor Agreement among the Borrower and the Guarantors from
time to time party thereto, Citibank, N.A., as ABL Collateral Agent, the
Collateral Agent and the other parties thereto;

 

(v)       such certificates of good standing (to the extent such concept exists)
from the applicable secretary of state (or equivalent public official) of the
state of organization of each Loan Party, certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party (A) evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party on the Closing Date, (B) certifying
copies of resolutions or other actions of the board of directors, board of
managers or other applicable governing body of such Loan Party (including
shareholder resolutions to the extent necessary under applicable law or any
Organization Document) approving the entry into this Agreement and all other
agreements in connection with the Transactions or this Agreement, to which such
Loan Party is a party, and (C) certifying copies of the Organization Documents
of such Loan Party;

 

(vi)       customary legal opinions from Kirkland & Ellis LLP, counsel to the
Loan Parties;

 

(vii)       a solvency certificate from the chief financial officer, chief
accounting officer or other officer with equivalent duties or manager of
Holdings (after giving effect to the Transactions) substantially in the form
attached hereto as Exhibit E-2;

 

(viii)       a certificate, dated the Closing Date and signed by a Responsible
Officer of Holdings and the Borrower, confirming satisfaction of the conditions
set forth in Sections 4.01(g) and 4.02;

 

(ix)       copies of a recent Lien and judgment search (to the extent such
search is available in the applicable Loan Party’s jurisdiction in which it is
organized and/or its chief executive office is located) in each jurisdiction
reasonably requested by the Administrative Agent with respect to the Loan
Parties; and

 

(x)       a certificate, dated the Closing Date and signed by a Responsible
Officer of Holdings and the Borrower, confirming the satisfaction (or waiver) of
the conditions set forth in Article IX.A of the Bankruptcy Plan as of the
Closing Date, in accordance with the requirements of the Bankruptcy Plan.

 

(b)       All fees and expenses due to the Administrative Agent, the Collateral
Agent and their Affiliates, if any, required to be paid on the Closing Date and
(in the case of expenses) invoiced at least three Business Days before the
Closing Date (except as otherwise reasonably agreed by the Borrower) shall have
been paid.

 



104

 

 

(c)       The Administrative Agent shall have received reasonably satisfactory
evidence that prior to or substantially simultaneously with the initial Credit
Extensions the Refinancing has been or shall be consummated.

 

(d)       [Reserved].

 

(e)       The Administrative Agent shall have received at least three (3)
Business Days prior to the Closing Date all documentation and other information
about the Borrower and the Guarantors required under applicable “know your
customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act that has been requested by the Administrative Agent in writing at
least ten (10) Business Days prior to the Closing Date.

 

(f)       Since the most recently publicly filed Audited Financial Statements or
Unaudited Financial Statements filed on Parent’s Form 10-K or Form 10-Q, there
has been no event or circumstance, either individually or in the aggregate, that
has resulted in, or would reasonably be expected to result in, a Material
Adverse Effect.

 

(g)       The Bankruptcy Plan shall not have been amended, modified or
supplemented after January 22, 2019 in any manner and no condition to the
effectiveness thereof shall have been waived that, individually or in the
aggregate, would reasonably be expected to adversely affect the interests of the
Lenders (taken as a whole and in their capacities as such) in any material
respect.

 

(h)       The Confirmation Order shall be in form and substance materially
consistent with the Bankruptcy Plan and otherwise reasonably satisfactory to the
Required Consenting Senior Creditors and shall have been entered confirming the
Bankruptcy Plan.

 

(i)       Each of the Approval Order and the Confirmation Order shall be in full
force and effect and not have been stayed, reversed, or vacated, amended,
supplemented, or modified except that such applicable order may be further
amended, supplemented or otherwise modified in any manner that would not
reasonably be expected to adversely affect the interests of the Lenders (taken
as a whole and in their capacities as such) in any material respect and shall
not be subject to any pending appeals, except for any of the following, which
shall be permissible appeals the pendency of which shall not prevent the
occurrence of the Closing Date: (i) any appeal with respect to or relating to
the distributions (or the allocation of such distributions) between and among
creditors under the Bankruptcy Plan, or (ii) any other appeal, the result of
which would not have a materially adverse effect on the rights and interests of
the Administrative Agent and the Lenders (taken as a whole and in their
capacities as such).

 

(j)       The Confirmation Order shall authorize the iHeart Debtors and the Loan
Parties to execute, deliver and perform all of their obligations under all Loan
Documents and shall contain no term or provision that contradicts such
authorization.

 

(k)       The iHeart Debtors shall be and shall have been in compliance with the
Confirmation Order in all material respects.

 

(l)       The Bankruptcy Plan shall have become effective in accordance with its
terms and all conditions to the effectiveness of the Bankruptcy Plan shall have
been satisfied or waived (in accordance with the terms of the Bankruptcy Plan)
without giving effect to any waiver that would reasonably be expected to
adversely affect the interests of the Lenders in any material respect unless
consented to by the Lenders (such consent not to be unreasonably withheld,
conditioned or delayed), and all transactions contemplated therein or in the
Confirmation Order to occur on the effective date of the Bankruptcy Plan shall
have been (or concurrently with the Closing Date, shall be) substantially
consummated in accordance with the terms thereof and in compliance with
applicable laws.

 



105

 

 

(m)       KYC Information. Any Borrower that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation shall deliver a Beneficial
Ownership Certification in relation to such Borrower in accordance with the
requirements of the Beneficial Ownership Regulation (other than such portions of
such certification as it relates to information of the Initial Lenders and the
equity holders of such Borrower as of the Closing Date).

 

Without limiting the generality of the provisions of Section 9.03(c), for
purposes of determining compliance with the conditions specified in this Section
4.01 (and irrespective of whether any Initial Lender has signed this Agreement),
each Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

Section 4.02     Conditions to All Credit Extensions.

 

The obligation of each Lender to accept the Initial Term Loans on the Closing
Date to honor any Request for Credit Extension (other than a (x) Committed Loan
Notice requesting only a conversion of Loans to the other Type, or a
continuation of Eurocurrency Rate Loans and or (y) a Request for Credit
Extension for an Incremental Facility which shall be governed by Section
2.14(d)) is subject to the following conditions precedent:

 

(i)       The representations and warranties of each Loan Party set forth in
Article V and in each other Loan Document shall be true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects as so qualified) on and as of the date of such Credit Extension
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case they shall be true and correct in all material respects as of such
earlier date (except that any representation and warranty that is qualified as
to “materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified).

 

(ii)       No Default shall exist or would result from such proposed Credit
Extension or from the application of the proceeds therefrom.

 

(iii)       The Administrative Agent shall have received a Request for Credit
Extension in accordance with the requirements hereof.

 

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(i) and (ii) (or, in the
case of a Request for Credit Extension for an Incremental Facility, the
conditions specified in Section 2.14(d)) have been satisfied on and as of the
date of the applicable Credit Extension.

 



106

 

 

ARTICLE V

Representations and Warranties

 

The Borrower and each Guarantor party hereto (solely to the extent applicable to
it) represents and warrants to the Agents and the Lenders at the time of each
Credit Extension (to the extent required by Section 4.01 and/or Section 4.02, as
applicable) that:

 

Section 5.01     Existence, Qualification and Power; Compliance with Laws.

 

Each Loan Party and each Restricted Subsidiary (a) is a Person duly organized or
formed, validly existing and in good standing (where relevant) under the Laws of
the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority to (i) own or lease its assets and carry on its business as
currently conducted and (ii) in the case of the Loan Parties, execute, deliver
and perform its obligations under the Loan Documents to which it is a party, (c)
is duly qualified and in good standing (where relevant) under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, (d) is in compliance with
all Laws, orders, writs and injunctions and (e) has all requisite governmental
licenses, authorizations, consents and approvals to operate its business as
currently conducted; except in each case, referred to in clause (a) (other than
with respect to the Borrower), (b)(i) (other than with respect to the Borrower),
(c), (d) and (e), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

Section 5.02     Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, and the consummation of the Transactions, are
within such Loan Party’s corporate or other powers, (a) have been duly
authorized by all necessary corporate or other organizational action, and (b) do
not (i) contravene the terms of any of such Person’s Organization Documents,
(ii) conflict with or result in any breach or contravention of, or the creation
of any Lien under (other than as permitted by Section 7.01), or require any
payment to be made under (x) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject, or (iii) violate any applicable Law; except with respect to
any conflict, breach or contravention or payment (but not creation of Liens)
referred to in clause (b)(ii)(x), to the extent that such violation, conflict,
breach, contravention or payment could not reasonably be expected to have a
Material Adverse Effect.

 

Section 5.03     Governmental Authorization; Other Consents.

 

No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with (a) the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, or for the
consummation of the Transactions, (b) the grant by any Loan Party of the Liens
granted by it pursuant to the Collateral Documents, (c) the perfection or
maintenance of the Liens created under the Collateral Documents (including the
priority thereof) or (d) the exercise by the Administrative Agent or any Lender
of its rights under the Loan Documents or the remedies in respect of the
Collateral pursuant to the Collateral Documents, except for (i) filings,
recordings and registrations with Governmental Authorities necessary to perfect
the Liens on the Collateral granted by the Loan Parties in favor of the Secured
Parties, (ii) the approvals, consents, exemptions, authorizations, actions,
notices and filings which have been duly obtained, taken, given or made and are
in full force and effect (except to the extent not required to be obtained,
taken, given or made or be in full force and effect pursuant to the Collateral
and Guarantee Requirement) and (iii) those approvals, consents, exemptions,
authorizations or other actions, notices or filings, the failure of which to
obtain or make could not reasonably be expected to have a Material Adverse
Effect, and except that (x) certain actions which may be taken by the
Administrative Agent or the Lenders in the exercise of their rights and remedies
under this Agreement or any other Loan Document may require the prior consent of
the FCC, and (y) copies of this Agreement or any other Loan Document may be
required to be filed with the FCC for informational purposes.

 



107

 

 

Section 5.04     Binding Effect.

 

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto. This Agreement and each other Loan
Document constitutes a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its terms, except as such enforceability may be limited by (i) Debtor Relief
Laws and by general principles of equity, (ii) the need for filings,
recordations and registrations necessary to create or perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties and (iii)
the effect of foreign Laws, rules and regulations as they relate to pledges
and/or Liens granted by the Loan Parties, if any, of or in Equity Interests in
Foreign Subsidiaries.

 

Section 5.05     Financial Statements; No Material Adverse Effect.

 

(a)       (i) The Audited Financial Statements fairly present in all material
respects the financial condition of Holdings and its Subsidiaries as of the
dates thereof and their results of operations for the periods covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.

 

(ii)       The Unaudited Financial Statements fairly present in all material
respects the financial condition of Holdings and its Subsidiaries as of the
dates thereof and their results of operations for the periods covered thereby in
accordance with GAAP consistently applied throughout the periods covered
thereby, except as otherwise expressly noted therein.

 

(b)       Any forecasts of consolidated balance sheets and consolidated
statements of income and cash flow of Holdings and its Subsidiaries which have
been furnished to the Administrative Agent prior to the Closing Date have been
prepared in good faith on the basis of the assumptions stated therein, which
assumptions were believed to be reasonable at the time of preparation of such
forecasts, it being understood that actual results may vary from such forecasts
and that such variations may be material.

 

(c)       Since December 31, 2018, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.

 

(d)       As of the Closing Date, none of Holdings and its Subsidiaries has any
Indebtedness or other obligations or liabilities, direct or contingent (other
than (i) the liabilities reflected on Schedule 5.05 or otherwise set forth on
the Unaudited Financial Statements, (ii) obligations arising under the Loan
Documents, the ABL Loan Documents or under the Senior Notes Documents and (iii)
liabilities incurred in the ordinary course of business that, either
individually or in the aggregate, have not had nor could reasonably be expected
to have a Material Adverse Effect).

 

Section 5.06     Litigation.

 

Except as set forth on Schedule 5.06, there are no actions, suits, proceedings,
claims or disputes pending or, to the knowledge of Holdings or the Borrower,
threatened in writing, at law, in equity, in arbitration or before any
Governmental Authority, by or against Holdings or any of its Restricted
Subsidiaries or against any of their properties or revenues that either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 



108

 

 

Section 5.07     Special Representations Relating to FCC Authorizations, Etc.

 

(a)       The Borrower and its Restricted Subsidiaries hold all FCC
Authorizations that are necessary or required for the Borrower and its
Restricted Subsidiaries to conduct their business in the manner in which it is
currently being conducted, except where the failure to do so would not have a
Material Adverse Effect. Schedule 5.07 hereto lists each material FCC
Authorization held by the Borrower or any Restricted Subsidiary as of the
Closing Date. With respect to each Broadcast License issued by the FCC and
listed on Schedule 5.07 hereto, the description includes the call sign, FCC
identification number, community of license and the license expiration date.

 

(b)       All material FCC Authorizations held by the Borrower and its
Restricted Subsidiaries are in full force and effect in accordance with their
terms, with such exceptions as would not individually or in the aggregate
reasonably be expected to have a Material Adverse Effect. Except as set forth on
Schedule 5.07, and except for such matters as would not have a Material Adverse
Effect, (i) neither the Borrower nor any Restricted Subsidiary has knowledge of
any investigation, notice of apparent liability, notice of violation, notice of
forfeiture or complaint issued by or filed with or before the FCC with respect
to any material FCC Authorization (other than proceedings relating to the
broadcast industry generally), and (ii) no event has occurred that has resulted
in, or after notice or lapse of time or both would reasonably be expected to
result in, revocation, suspension, material adverse modification, non-renewal,
material impairment, material restriction or termination of, or material
forfeiture with respect to, any material FCC authorization. For purposes of this
Section 5.07, all references to material FCC Authorizations include all of the
Broadcast Licenses. The Borrower and the Restricted Subsidiaries have timely
filed all required reports and notices with the FCC and have paid all amounts
due in timely fashion on account of fees and charges to the FCC, except where
the failure to do so would not reasonably be expected to result in a Material
Adverse Effect.

 

Section 5.08     Ownership of Property; Liens and Real Property. Holdings and
each of its Restricted Subsidiaries has good record title to, or valid leasehold
interests in, or easements or other limited property interests in, all Real
Property necessary in the ordinary conduct of its business, free and clear of
all Liens except as set forth on Schedule 5.08 hereto and except for minor
defects in title that do not materially interfere with its ability to conduct
its business or to utilize such assets for their intended purposes and Liens
permitted by Section 7.01 and except where the failure to have such title or
other interest could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect. As of the Closing Date, neither Holdings
nor any of its Restricted Subsidiaries owns any Material Real Property.

 

Section 5.09     Environmental Matters.

 

Except as specifically disclosed in Schedule 5.09(a) or except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

 

(a)       Each Loan Party and its respective properties and operations are and,
other than any matters which have been finally resolved with no further
liability or obligations, have been in compliance with all Environmental Laws,
which includes obtaining, maintaining and complying with all applicable
Environmental Permits required under such Environmental Laws to carry on the
business of the Loan Parties;

 

(b)       the Loan Parties have not received any written notice that alleges any
of them is in violation of or potentially liable under any Environmental Laws
and none of the Loan Parties nor any of the Real Property is the subject of any
claims, investigations, liens, demands, or judicial, administrative or arbitral
proceedings pending or, to the knowledge of Holdings or the Borrower,
threatened, under or relating to any Environmental Law;

 



109

 

 

(c)       there has been no Release of Hazardous Materials on, at, under or from
any Real Property or facilities currently or formerly owned, leased or operated
by any Loan Party or Subsidiary, or arising out of the conduct of the Loan
Parties that requires or could reasonably be expected to require investigation,
remedial activity or corrective action or cleanup by, or on behalf of, any Loan
Party or Subsidiary or could reasonably be expected to result in any
Environmental Liability;

 

(d)       there are no facts, circumstances or conditions arising out of or
relating to the Loan Parties or any of their respective operations or any
facilities currently or, to the knowledge of Holdings or the Borrower, formerly
owned, leased or operated by any of the Loan Parties or Subsidiaries, that could
reasonably be expected to require investigation, remedial activity or corrective
action or cleanup by, or on behalf of, any Loan Party or Subsidiary or could
reasonably be expected to result in any Environmental Liability; and

 

(e)       the Borrower has made available to the Administrative Agent all
environmental reports, studies, assessments, audits, or other similar documents
containing information regarding any Environmental Liability that are in the
possession or control of a Loan Party or any Subsidiary of a Loan Party.

 

Section 5.10     Taxes.

 

Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Loan Parties and
their Subsidiaries have filed all tax returns required to be filed, and have
paid all Taxes levied or imposed upon them or their properties, that are due and
payable (including in their capacity as a withholding agent), except those that
are being contested in good faith by appropriate proceedings diligently
conducted. Except as described on Schedule 5.10, there is no proposed Tax
deficiency or assessment known to any Loan Parties against the Loan Parties that
would, if made, individually or in the aggregate, have a Material Adverse
Effect.

 

Section 5.11     ERISA Compliance.

 

(a)       Except as would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect, each Plan is in
compliance with the applicable provisions of ERISA and the Code and the
regulations and published interpretations thereunder and other Applicable Laws.

 

(b)       (i) No ERISA Event has occurred during the five year period prior to
the date on which this representation is made or deemed made or is reasonably
expected to occur; (ii) neither any Loan Party nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Title IV of ERISA
with respect to any Pension Plan (other than premiums due and not delinquent
under Section 4007 of ERISA); (iii) neither any Loan Party nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 of ERISA with respect to a
Multiemployer Plan; (iv) neither any Loan Party nor any ERISA Affiliate has
engaged in a transaction that could reasonably be expected to be subject to
Sections 4069 or 4212(c) of ERISA, (v) each Plan that is intended to qualify
under Section 401(a) of the Code has received from the IRS a favorable
determination or opinion letter, which has not by its terms expired, that such
Plan is so qualified, or such Plan is entitled to rely on an IRS advisory or
opinion letter with respect to an IRS-approved master and prototype or volume
submitter plan, or a timely application for such a determination or opinion
letter is currently being processed by the IRS with respect thereto, and nothing
has occurred which would prevent, or cause the loss of, such qualification; (vi)
there is no “funding shortfall” (within the meaning of Section 430(c) of the
Code or Section 303(c) of ERISA) with respect to each Pension Plan (determined
as of the end of the most recently preceding plan year pursuant to the
assumptions used for funding such Pension Plan for the applicable plan year in
accordance with Section 430 of the Code); (vii) there are no pending or, to the
knowledge of Holdings or the Borrower, threatened claims, actions or lawsuits,
or action by any Governmental Authority, with respect to any Plan; and (viii)
there has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan, except, with respect to each of
the foregoing clauses of this Section 5.11(b), as would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

 



110

 

 

(c)        Neither any Loan Party nor any ERISA Affiliate maintains or
contributes to a Plan that is, or is expected to be, in at-risk status (as
defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code) in each
case, except as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

 

(d)       With respect to each Foreign Pension Plan and except as would not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, (i) such Foreign Pension Plan has been maintained and
administered in compliance with its terms and with the requirements of all
applicable Law, (ii) all required contributions with respect to such Foreign
Pension Plan have been made when due and (iii) the present value of the accrued
benefit liabilities (whether or not vested) under each such Foreign Pension
Plan, determined as of the most recent valuation date of such Foreign Pension
plan, on the basis of actuarial assumptions each of which are reasonable, did
not exceed the current value of the assets of such Foreign Pension plan
allocable to such liabilities.

 

Section 5.12     Subsidiaries; Equity Interests.

 

As of the Closing Date (after giving effect to the Transactions), no Loan Party
has any material Restricted Subsidiaries other than those specifically disclosed
in Schedule 5.12, and all of the outstanding Equity Interests owned by the Loan
Parties in such material Restricted Subsidiaries have been validly issued and
are fully paid and all Equity Interests owned by a Loan Party in such material
Restricted Subsidiaries are owned free and clear of all Liens except (i) those
created under the Collateral Documents, the ABL Loan Documents and the Senior
Secured Notes Documents and (ii) any other Lien that is permitted under Section
7.01. As of the Closing Date, Schedule 5.12 sets forth the name and jurisdiction
of each Loan Party and sets forth the ownership interest of the Borrower and any
other Guarantor in each material Subsidiary, including the percentage of such
ownership.

 

Section 5.13     Margin Regulations; Investment Company Act.

 

(a)       None of the Loan Parties is engaged nor will it engage, principally or
as one of its important activities, in the business of purchasing or carrying
Margin Stock, or extending credit for the purpose of purchasing or carrying
Margin Stock, and no proceeds of any Borrowings will be used for any purpose
that violates Regulation U of the Board of Governors of the United States
Federal Reserve System.

 

(b)       None of the Borrower, any Person Controlling the Borrower, or any of
its Restricted Subsidiaries is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 



111

 

 

Section 5.14     Disclosure.

 

No written report, financial statement, certificate or other written information
furnished by or on behalf of any Loan Party (other than projected financial
information, pro forma financial information and information of a general
economic or industry nature) to any Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished), when taken as a whole, contains
any untrue statement of a material fact or omits to state any material fact
necessary to make the statements therein (when taken as a whole), in the light
of the circumstances under which they were made, not materially misleading. With
respect to projected financial information and pro forma financial information,
each of Holdings and the Borrower represents that such information was prepared
in good faith based upon assumptions believed by Holdings and the Borrower to be
reasonable at the time of preparation; it being understood that such projections
are as to future events and are not to be viewed as facts, are subject to
significant uncertainties and contingencies, many of which are beyond the
control of Holdings and its Restricted Subsidiaries, that no assurance can be
given that any particular projections will be realized and that actual results
during the period or periods covered may vary significantly from actual results
and that such variances may be material.

 

Section 5.15     Labor Matters.

 

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect, as of the Closing Date (a) there are no strikes or other labor
disputes against Holdings or any of its Restricted Subsidiaries pending or, to
the knowledge of Holdings or the Borrower, threatened, (b) hours worked by and
payment made to employees of Holdings or any of its Restricted Subsidiaries have
not been in violation of the Fair Labor Standards Act or any other applicable
Laws, (c) the Borrower and the other Loan Parties have complied with all
applicable labor laws including work authorization and immigration and (d) all
payments due from the Borrower or any of its Restricted Subsidiaries on account
of employee health and welfare insurance have been paid or accrued as a
liability on the books of the relevant party.

 

Section 5.16     [Reserved].

 

Section 5.17     Intellectual Property; Licenses, Etc.

 

Holdings and its Restricted Subsidiaries own, license or possess the right to
use all of the trademarks, service marks, trade names, domain names, copyrights,
patents, patent rights, licenses, technology, software, know-how database
rights, design rights and other intellectual property rights, whether owned or
licensed (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses as currently conducted, and, to the
knowledge of Holdings or the Borrower, such IP Rights do not conflict with the
rights of any Person, except to the extent such failure to own, license or
possess or such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. The business of any
Loan Party or any of their Subsidiaries as currently conducted does not infringe
upon, misappropriate or otherwise violate any IP Rights held by any Person
except for such infringements, misappropriations and violations, individually or
in the aggregate, which could not reasonably be expected to have a Material
Adverse Effect. No claim or litigation regarding any of the IP Rights, is filed
and presently pending or, to the knowledge of Holdings or the Borrower,
presently threatened in writing against any Loan Party or any of its
Subsidiaries, which, either individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect.

 

Except pursuant to licenses and other user agreements entered into by each Loan
Party in the ordinary course of business, as of the Closing Date, all
registrations listed on schedules to the applicable Intellectual Property
Security Agreements entered into on the Closing Date are valid and subsisting
except, in each case, to the extent failure of such registrations to be valid
and subsisting could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

 



112

 

 

 

Section 5.18     Solvency.

 

On the Closing Date, after giving effect to the Transactions, Holdings and its
Restricted Subsidiaries, on a consolidated basis, are Solvent.

 

Section 5.19     OFAC; USA PATRIOT Act; FCPA.

 

(a)       To the extent applicable, each of Holdings and its Subsidiaries is in
compliance, in all material respects, with (i) applicable Sanctions, the United
States Foreign Corrupt Practices Act of 1977, as amended and other
anti-corruption laws, and (ii) the USA PATRIOT Act.

 

(b)       Neither Holdings nor any of its Subsidiaries nor, to the knowledge of
the Borrower and the other Loan Parties, any director, officer, employee, agent
or controlled affiliate of Holdings or any Subsidiary of Holdings is currently
the subject of any Sanctions, nor is Holdings or any of its Restricted
Subsidiaries located, organized or resident in any country or territory that is
the subject of comprehensive Sanctions (as of the Closing Date, Cuba, Iran,
North Korea, Syria, and the Crimea Region of Ukraine).

 

(c)       No part of the proceeds of the Loans will be used, lent, contributed
or otherwise made available, directly or, to the knowledge of the Borrower or
Holdings, indirectly, by the Borrower or Holdings (i) in violation of the United
States Foreign Corrupt Practices Act of 1977, as amended or other applicable
anti-corruption law; (ii) for the purpose of financing or facilitating any
activities or business of or with, involving or for the benefit of any Person
that, at the time of such financing or facilitation, is the subject of any
Sanctions in violation of applicable Sanctions; or (iii) in any other manner
that would result in a violation of applicable Sanctions by any Person.

 

Section 5.20     [Reserved].

 

Section 5.21     Security Documents.

 

(a)       Valid Liens. Each Collateral Document delivered pursuant to Section
4.01 and Sections 6.11 and 6.13 will, upon execution and delivery thereof, be
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Collateral described therein to the extent intended to be created
thereby and (i) when financing statements and other filings in appropriate form
are filed in the appropriate offices for filing and (ii) upon the taking of
possession or control by the Collateral Agent of such Collateral with respect to
which a security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by the applicable
Collateral Document), the Liens created by the Collateral Documents (other than
the Mortgages) shall constitute fully perfected Liens on, and security interests
in (to the extent intended to be created thereby), all right, title and interest
of the grantors in such Collateral to the extent perfection can be obtained by
filing financing statements or the taking of possession or control, in each case
subject to no Liens other than Liens permitted hereunder.

 

(b)       PTO Filing; Copyright Office Filing. When the Intellectual Property
Security Agreements are properly filed in the United States Patent and Trademark
Office and the United States Copyright Office, to the extent such filings may
perfect such interests, the Liens created by the Security Agreement shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the grantors thereunder in Patents and Trademarks (each as
defined in the Security Agreement) registered or applied for with the United
States Patent and Trademark Office and Copyrights (as defined in the Security
Agreement) registered or applied for with the United States Copyright Office, as
the case may be, in each case subject to no Liens other than Liens permitted
hereunder (it being understood that subsequent recordings in the United States
Patent and Trademark Office and the United States Copyright Office may be
necessary to establish a Lien on registered Patents, Trademarks and Copyrights
acquired by the grantors thereof after the Closing Date).

 



113

 

 

(c)       Mortgages. Upon recording thereof in the appropriate recording office,
each Mortgage is effective to create, in favor of the Collateral Agent, for its
benefit and the benefit of the Secured Parties, legal, valid and enforceable
perfected Liens on, and security interest in, all of the Loan Parties’ right,
title and interest in and to the Mortgaged Properties thereunder and the
proceeds thereof, subject only to Liens permitted hereunder, and when any
Mortgage executed and delivered after the Closing dDate hereof in accordance
with the provisions of Sections 6.11 and 6.13, is filed in the offices specified
in the local counsel opinion delivered with respect thereto in accordance with
the provisions of Sections 6.11 and 6.13, the Mortgages shall constitute legal,
valid and enforceable perfected Liens on, and security interests in, all right,
title and interest of the Loan Parties in the Mortgaged Properties and the
proceeds thereof, in each case prior and superior in right to any other Person,
other than Liens permitted by hereunder.

 

Notwithstanding anything herein (including this Section 5.21) or in any other
Loan Document to the contrary, neither the Borrower nor any other Loan Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign Law
or (B) the pledge or creation of any security interest, or the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security interest to the extent such pledge, security interest, perfection
or priority is not required pursuant to the Collateral and Guarantee
Requirement.

 

ARTICLE VI

Affirmative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations not yet due and
payable) hereunder which is accrued and payable shall remain unpaid or
unsatisfied Holdings shall, and shall cause, to the extent applicable, each of
its Restricted Subsidiaries to:

 

Section 6.01     Financial Statements.

 

(a)       Deliver to the Administrative Agent for prompt further distribution to
each Lender, within ninety (90) days after the end of each fiscal year of
Holdings (which may be extended to the extent such extension is permitted and
such extension is granted by the SEC but, in any event, no later than 105 days
after the end of such fiscal year), a consolidated balance sheet of Holdings and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, stockholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of any independent
registered public accounting firm of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit other than a going concern qualification or “emphasis of matter”
resulting from (I) an upcoming maturity date under the Facilities (including any
Refinancing Loans, Incremental Loans or any Extended Loans) or Indebtedness
permitted under Section 7.03 or (II) any actual or prospective financial
covenant default;

 



114

 

 

(b)       Deliver to the Administrative Agent for prompt further distribution to
each Lender, within forty-five (45) days after the end of each of the first
three fiscal quarters of each fiscal year of Holdings (which may be extended to
the extent such extension is permitted and such extension is granted by the SEC
but, in any event, no later than 60 days after the end of such fiscal quarter),
a consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such fiscal quarter and the related consolidated statements of income or
operations for such fiscal quarter and the portion of the fiscal year then
ended, setting forth in comparative form the figures for the corresponding
fiscal quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, and statements of stockholders’ equity for the current
fiscal quarter and consolidated statement of cash flows for the portion of the
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding portion of the previous fiscal year, all in
reasonable detail and certified by a Responsible Officer of Holdings as fairly
presenting in all material respects the financial condition, results of
operations, stockholders’ equity and cash flows of Holdings and its Subsidiaries
in accordance with GAAP, subject only to normal year-end audit adjustments and
the absence of footnotes;

 

(c)       [Reserved]; and

 

(d)       Deliver to the Administrative Agent with each set of consolidated
financial statements referred to in Sections 6.01(a) and 6.01(b) above,
supplemental unaudited financial information necessary to eliminate the accounts
of Unrestricted Subsidiaries (if any) from such consolidated financial
statements.

 

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of Holdings
and the Subsidiaries by furnishing (A) the applicable financial statements of
Holdings (or any direct or indirect parent of Holdings, including Parent) or (B)
Holdings’ (or any direct or indirect parent thereof, including Parent), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided that
with respect to clauses (A) and (B), (i) to the extent such information relates
to a parent of Holdings, such information is accompanied by consolidating
information that explains in reasonable detail the differences between the
information relating to Holdings (or such parent), on the one hand, and the
information relating to Holdings and the Subsidiaries on a stand-alone basis, on
the other hand and (ii) to the extent such information is in lieu of information
required to be provided under Section 6.01(a), such materials are accompanied by
a report and opinion of any independent registered public accounting firm of
nationally recognized standing, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and, except as permitted
in Section 6.01(a), shall not be subject to any “going concern” or “emphasis of
matter” or like qualification or exception or any qualification or exception as
to the scope of such audit.

 

Documents required to be delivered pursuant to Section 6.01 and Section 6.02(b)
may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which Holdings (or any direct or indirect
parent of Holdings) posts such documents, or provides a link thereto on the
website on the Internet at Holdings’ website address listed on Schedule 10.02;
or (ii) on which such documents are posted on Holdings’ behalf on
IntraLinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that: (i)
upon written request by the Administrative Agent, Holdings shall deliver paper
copies of such documents to the Administrative Agent for further distribution to
each Lender until a written request to cease delivering paper copies is given by
the Administrative Agent; and (ii) Holdings shall notify (which may be by
facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Each Lender shall be
solely responsible for timely accessing posted documents or requesting delivery
of paper copies of such documents from the Administrative Agent and maintaining
its copies of such documents.

 



115

 

 

Section 6.02     Certificates; Other Information.

 

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

 

(a)       no later than five (5) Business Days after the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by a Responsible Officer of Holdings and the
Borrower;

 

(b)       promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which
Holdings, (or any direct or indirect parent of Holdings, including Parent) or
any of its Restricted Subsidiaries files with the SEC or with any Governmental
Authority that may be substituted therefor (other than amendments to any
registration statement (to the extent such registration statement, in the form
it became effective, is delivered), exhibits to any registration statement and,
if applicable, any registration statement on Form S-8) and in any case not
otherwise required to be delivered to the Administrative Agent pursuant hereto;
provided that notwithstanding the foregoing, the obligations in this Section
6.02(b) may be satisfied so long as such information is publicly available on
the SEC’s EDGAR website;

 

(c)       promptly after the furnishing thereof, copies of any material requests
or material notices received by any Loan Party (other than in the ordinary
course of business) or material statements or material reports furnished to any
holder of debt securities of any Loan Party or of any of its Restricted
Subsidiaries pursuant to the terms of any Senior Notes Documents or any Junior
Financing Documentation and, in each case, any Permitted Refinancing thereof,
and any other Indebtedness in a principal amount in excess of the Threshold
Amount and not otherwise required to be furnished to the Lenders pursuant to any
other clause of this Section 6.02;

 

(d)       together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the legal name and the jurisdiction of formation of each
Loan Party and the location of the chief executive office of each Loan Party or
confirming that there has been no change in such information since the later of
the Closing Date or the date of the last such report, (ii) a description of each
event, condition or circumstance during the last fiscal quarter covered by such
Compliance Certificate requiring a mandatory prepayment under Section 2.05(b)
and (iii) a list of each Subsidiary of Holdings that identifies each Subsidiary
as a Restricted Subsidiary, an Unrestricted Subsidiary or an Excluded Subsidiary
as of the date of delivery of such Compliance Certificate or confirmation that
there has been no change in such information since the later of the Closing Date
or the date of the last such list;

 

(e)       [reserved]; and

 

(f)       promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Restricted Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

 



116

 

 

Each of Holdings and the Borrower hereby acknowledges that (a) the
Administrative Agent will make available to the Lenders materials and/or
information provided by or on behalf of the Loan Parties hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to Holdings, the Borrower,
their respective Affiliates or any of their respective securities) (each, a
“Public Lender”). The Borrower hereby agrees to make all Borrower Materials that
the Borrower intends to be made available to Public Lenders clearly and
conspicuously designated as “PUBLIC.” By designating Borrower Materials as
“PUBLIC”, the Borrower (x) authorizes such Borrower Materials to be made
available to a portion of the Platform designated “Public Investor”, which is
intended to contain only information that is either publicly available or not
material information (though it may be sensitive and proprietary) with respect
to Holdings, the Borrower, their respective Affiliates or any of their
respective securities for purposes of foreign, United States federal and state
securities laws, (y) authorizes the Administrative Agent and/or the Collateral
Agent to treat such Borrower materials as publicly available and not containing
any material non-public information with respect to Holdings, the Borrower,
their respective Affiliates or any of their respective securities for purposes
of foreign, United States federal and state securities laws and (z) authorizes
the Administrative Agent and/or the Collateral Agent to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor”. Notwithstanding the
foregoing, the Borrower shall not be under any obligation to mark any Borrower
Materials “PUBLIC.” The Borrower agrees that (i) any Loan Documents and
notifications of changes in terms of the Loan Documents, (ii) any financial
statements delivered pursuant to Section 6.01 and (iii) any Compliance
Certificates delivered pursuant to Section 6.02(a) will be deemed to be
“public-side” Borrower Materials and may be made available to Public Lenders.

 

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States federal and state securities laws, to make reference to communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
the Borrower or its securities for purposes of United States federal or state
securities laws.

 

Section 6.03     Notices.

 

Within 3 Business Days after a Responsible Officer of Holdings or the Borrower
has obtained knowledge thereof, notify the Administrative Agent:

 

(a)       of the occurrence of any Default;

 

(b)       of any matter that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect; and

 

(c)       of the filing or commencement of any action, suit, litigation or
proceeding, whether at law or in equity by or before any Governmental Authority,
(i) against Holdings or any of its Restricted Subsidiaries that would reasonably
be expected to result in a Material Adverse Effect or (ii) with respect to any
Loan Document.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Sections 6.03(a), (b) or (c) (as applicable) and (y)
setting forth details of the occurrence referred to therein and stating what
action the Borrower has taken and proposes to take with respect thereto.

 



117

 

 

Section 6.04     Payment of Obligations.

 

Pay, discharge or otherwise satisfy as the same shall become due and payable in
the normal conduct of its business, all its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except, in each case, (i) to the extent any such Tax is being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been established or (ii) if such failure to pay or discharge such
obligations and liabilities would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

Section 6.05     Preservation of Existence, Etc.

 

(a)       Preserve, renew and maintain in full force and effect its legal
existence under the Laws of the jurisdiction of its organization except (x) in a
transaction permitted by Sections 7.04 or 7.05 and (y) any Restricted Subsidiary
may merge or consolidate with any other Restricted Subsidiary and (b) take all
reasonable action to maintain all rights, privileges (including its good
standing where applicable in the relevant jurisdiction), permits, licenses and
franchises necessary or desirable in the normal conduct of its business
(including any material Broadcast Licenses) except, in the case of (a) (other
than with respect to the Borrower) or (b), (i) to the extent that failure to do
so would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or (ii) pursuant to a transaction permitted by Article
VII or clause (a)(y) of this Section 6.05.

 

Section 6.06     Maintenance of Properties.

 

Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve
and protect all of its material tangible or intangible properties and equipment
necessary in the operation of its business in good working order, repair and
condition (including, in the case of IP Rights, by maintaining, preserving and
protecting such rights, including by maintaining and renewing registrations and
reasonably prosecuting applications therefor), ordinary wear and tear excepted
and fire, casualty or condemnation excepted.

 

Section 6.07     Maintenance of Insurance.

 

(a)       Maintain with financially sound and reputable insurance companies,
insurance with respect to its properties and business against loss or damage of
the kinds customarily insured against by Persons engaged in the same or similar
business, of such types and in such amounts (after giving effect to any
self-insurance reasonable and customary for similarly situated Persons engaged
in the same or similar businesses as Holdings, the Borrower and the Restricted
Subsidiaries) as are customarily carried under similar circumstances by such
other Persons.

 

(b)       If any portion of any Mortgaged Property is at any time located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area (a “Special Flood Hazard Area”) with
respect to which flood insurance has been made available under the National
Flood Insurance Act of 1968 (as in effect on the Closing Date or thereafter or
any successor act thereto), then the Borrower shall, or shall cause each Loan
Party to, (i) maintain, or cause to be maintained, with a financially sound and
reputable insurer (except to the extent that any insurance company insuring the
Mortgaged Property of such Loan Party ceases to be financially sound and
reputable after the Closing Date, in which case, such Loan Party shall promptly
replace such insurance company with a financially sound and reputable insurance
company), flood insurance in an amount as the Administrative Agent and the
Lenders may from time to time reasonably require, and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (ii) promptly upon request of the Administrative Agent
or any Lender, will deliver to the Administrative Agent for distribution to the
Lenders, evidence of such compliance in form and substance reasonably acceptable
to the Administrative Agent and such Lender, including, without limitation,
evidence of annual renewals of such insurance.

 



118

 

 

(c)       All such liability and casualty insurance (other than business
interruption insurance) as to which the Administrative Agent shall have
reasonably requested to be so named, shall name the Administrative Agent as
additional insured or lender loss payee, as applicable.

 

Section 6.08     Compliance with Laws.

 

(a)       Comply with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its business or property, except
if the failure to comply therewith could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

(b)       Operate all of the Broadcast Stations and other facilities authorized
by the FCC Authorizations in material compliance with the Communications Laws
and with the terms of the FCC Authorizations, (ii) timely file all required
reports and notices with the FCC and pay all amounts due in a timely fashion on
account of fees and charges to the FCC and (iii) timely file and prosecute all
applications for renewal or for extension with respect to all of the FCC
Authorizations, except, in each case of the foregoing, for any failure which
would not reasonably be expected to have a Material Adverse Effect.

 

Section 6.09     Books and Records.

 

Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP
consistently applied and which reflect all material financial transactions and
matters involving the assets and business of Holdings or a Restricted
Subsidiary, as the case may be (it being understood and agreed that certain
Foreign Subsidiaries maintain individual books and records in conformity with
generally accepted accounting principles in their respective countries of
organization and that such maintenance shall not constitute a breach of the
representations, warranties or covenants hereunder).

 

Section 6.10     Inspection Rights.

 

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants (subject to such accountants’
customary policies and procedures), all at the reasonable expense of the
Borrower and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided that, other than any such visits and inspections during the
continuation of an Event of Default, only the Administrative Agent on behalf of
the Lenders may exercise rights of the Administrative Agent and the Lenders
under this Section 6.10 and the Administrative Agent shall not exercise such
rights more often than two times during any calendar year and only one (1) such
time shall be at the Borrower’s expense; provided, further, that when an Event
of Default exists, the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing from time to time at the expense of the Borrower at any time during
normal business hours and upon reasonable advance notice. The Administrative
Agent and the Lenders shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s independent public accountants.
Notwithstanding anything to the contrary in this Section 6.10, none of Holdings
nor any Restricted Subsidiary shall be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter that (i) constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Law or (iii) is subject to
attorney-client or similar privilege or constitutes attorney work-product.

 



119

 

 

Section 6.11     Additional Collateral; Additional Guarantors.

 

At the Borrower’s expense, take all action either necessary or as reasonably
requested by the Administrative Agent or the Collateral Agent to ensure that the
Collateral and Guarantee Requirement continues to be satisfied, including:

 

(a)       Upon (x) the formation or acquisition of any new direct or indirect
wholly owned Restricted Subsidiary (other than an Excluded Subsidiary) by
Holdings, (y) any Excluded Subsidiary ceasing to constitute an Excluded
Subsidiary (including, following the designation of a Restricted Subsidiary as
an Electing Guarantor) or (z) the designation in accordance with Section 6.14 of
an Unrestricted Subsidiary (other than an Excluded Subsidiary) as a Restricted
Subsidiary (a “New Restricted Subsidiary”):

 

(i)       within sixty (60) days after such formation, acquisition, cessation or
designation or election, or such longer period as the Administrative Agent may
agree in writing in its discretion:

 

(A)       cause each such Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement (each, a “New
Guarantor”) to duly execute and deliver to the Administrative Agent or the
Collateral Agent (as appropriate) joinders to this Agreement as Guarantors,
Security Agreement Supplements (with respect to any US Guarantor), Intellectual
Property Security Agreements, Mortgages, a counterpart of the Intercompany Note,
each Intercreditor Agreement, if applicable, and other security agreements and
documents (including, with respect to such Mortgages, the documents listed in
Section 6.13)), as reasonably requested by and in form and substance reasonably
satisfactory to the Administrative Agent (consistent with the Mortgages,
Security Agreement and other Collateral Documents in effect on the Closing
Date), in each case granting Liens required by the Collateral and Guarantee
Requirement;

 

(B)       cause each such New Restricted Subsidiary that is required to become a
Guarantor pursuant to the Collateral and Guarantee Requirement to deliver any
and all certificates representing Equity Interests in such New Restricted
Subsidiary (to the extent certificated or constituting “certificated
securities”) and intercompany notes that are required to be pledged pursuant to
the Collateral and Guarantee Requirement, accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank;

 

(C)       take and cause any such New Restricted Subsidiary that is a New
Guarantor pursuant to the Collateral and Guarantee Requirement to take whatever
action (including the recording of Mortgages, the filing of Uniform Commercial
Code financing statements and intellectual property security agreements, and
delivery of Pledged Equity and Pledged Debt, accompanied by undated stock powers
or other appropriate instruments of transfer executed in blank) as may be
necessary in the reasonable opinion of the Collateral Agent to vest in the
Collateral Agent (or in any representative of the Collateral Agent designated by
it) valid and perfected Liens securing the Obligations to the extent required by
the Collateral and Guarantee Requirement, and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement;

 



120

 

 

(ii)       if reasonably requested by the Administrative Agent or the Collateral
Agent, within sixty (60) days after such request (or such longer period as the
Administrative Agent may agree in writing in its discretion), deliver to the
Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent, Collateral Agent and the Lenders, of counsel for the Loan
Parties consistent with the opinion delivered pursuant to Section 4.01(a)(vi) on
the Closing Date;

 

(iii)       as promptly as practicable after the request therefor by the
Administrative Agent or Collateral Agent, deliver to the Collateral Agent with
respect to each Material Real Property, any existing title reports, abstracts or
environmental assessment reports, to the extent available and in the possession
or control of the Loan Parties or their respective Subsidiaries; provided,
however, that there shall be no obligation to deliver to the Administrative
Agent any existing environmental assessment report whose disclosure to the
Administrative Agent would require the consent of a Person other than the Loan
Parties or one of their respective Subsidiaries, where, despite the commercially
reasonable efforts of the Loan Parties or their respective Subsidiaries to
obtain such consent, such consent cannot be obtained; and

 

(iv)       if reasonably requested by the Administrative Agent or the Collateral
Agent, within sixty (60) days after such request (or such longer period as the
Administrative Agent may agree in writing in its discretion), deliver to the
Collateral Agent any other items necessary from time to time to satisfy the
Collateral and Guarantee Requirement with respect to perfection and existence of
security interests with respect to property of any Guarantor acquired after the
Closing Date and subject to the Collateral and Guarantee Requirement, but not
specifically covered by the preceding clauses (i), (ii) or (iii) or clause (b)
below.

 

(b)       Not later than ninety (90) days after the acquisition by any Loan
Party of any Material Real Property as determined by the Borrower (acting
reasonably and in good faith) (or such longer period as the Administrative Agent
may agree in writing in its discretion) that is required to be provided as
Collateral pursuant to the Collateral and Guarantee Requirement, cause such
property to be subject to a Lien and Mortgage in favor of the Collateral Agent
for the benefit of the Secured Parties and take, or cause the relevant Loan
Party to take, such actions as shall be necessary or reasonably requested by the
Administrative Agent to grant and perfect or record such Lien, in each case to
the extent required by, and subject to the limitations and exceptions of, the
Collateral and Guarantee Requirement and to otherwise comply with the
requirements of the Collateral and Guarantee Requirement.

 

(c) Notwithstanding anything contained herein to the contrary, if any fee owned
real property owned by any Loan Party becomes subject to a Lien (other than a
Lien permitted under Section 7.01(c), (d), (g). (i), (n), (t), or (x) or any
non-consensual Lien arising by operation of Law), as promptly as practicable,
deliver to the Collateral Agent with respect to each such parcel of real
property, a mortgage, any existing title reports, abstracts or environmental
assessment reports, to the extent available and in the possession or control of
the Loan Parties or their respective Subsidiaries; provided, however, that there
shall be no obligation to deliver to the Administrative Agent any existing
environmental assessment report whose disclosure to the Administrative Agent
would require the consent of a Person other than the Loan Parties or one of
their respective Subsidiaries, where, despite the commercially reasonable
efforts of the Loan Parties or their respective Subsidiaries to obtain such
consent, such consent cannot be obtained or any other documents required by
Section 6.13.

 



121

 

 

Notwithstanding the foregoing, the requirements of this Section 6.11 shall not
apply to any Foreign Subsidiary if, in the reasonable judgment of the
Administrative Agent in consultation with the Borrower, the burden, cost or
consequences of complying with this Section 6.11 is excessive in relation to the
benefits to be obtained therefrom by the Lenders under the Loan Documents.

 

Section 6.12     Compliance with Environmental Laws.

 

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and take all commercially reasonable actions to cause
all lessees and other Persons operating or occupying its properties to comply
with all applicable Environmental Laws and Environmental Permits; obtain,
maintain and renew all Environmental Permits necessary for its operations and
properties; and, in each case to the extent the Loan Parties or Subsidiaries are
required by Environmental Laws, conduct any investigation, remedial or other
corrective action necessary to address Hazardous Materials at any property or
facility in accordance with applicable Environmental Laws.

 

Section 6.13     Further Assurances.

 

Promptly upon reasonable request by the Administrative Agent (i) correct any
material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Intercreditor Agreement or any
Collateral Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register any and all such further acts, deeds, certificates,
assurances and other instruments as the Administrative Agent may reasonably
request from time to time in order to carry out more effectively the purposes of
any Intercreditor Agreement or the Collateral Documents, to the extent required
pursuant to the Collateral and Guarantee Requirement. If the Administrative
Agent or the Collateral Agent reasonably determines that it is required by
applicable Law to have appraisals prepared in respect of the Real Property of
any Loan Party subject to a Mortgage constituting Collateral, the Borrower shall
provide to the Administrative Agent appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA.

 

Section 6.14     Designation of Subsidiaries.

 

(a)       Holdings may at any time designate any Restricted Subsidiary of
Holdings as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation, no Default or Event of Default shall have occurred and be
continuing, (ii) no Subsidiary may be designated as an Unrestricted Subsidiary
if it is a “Restricted Subsidiary” for the purpose of any Senior Notes
Documents, ABL Loan Documents or any Junior Financing, (iii) no Subsidiary may
be designated as an Unrestricted Subsidiary if such Subsidiary or any of its
Subsidiaries owns any Broadcast Licenses, Broadcast Stations, material
intellectual property or other material property or assets necessary at such
time to the operation of the business of the Loan Parties and (iv) no
Unrestricted Subsidiary may own Equity Interests, or hold any Indebtedness, of
Holdings, the Borrower or any Restricted Subsidiary. The designation of any
Subsidiary as an Unrestricted Subsidiary after the Closing Date shall constitute
an Investment by Holdings therein at the date of designation in an amount equal
to the fair market value of Holdings’ or its Subsidiary’s (as applicable)
Investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by Holdings in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value at the date of such designation of Holdings’ or its Subsidiary’s
(as applicable) Investment in such Subsidiary.

 



122

 

 

(b)       Holdings may designate (or re-designate) any Restricted Subsidiary
that is an Excluded Subsidiary as an Electing Guarantor and may designate (or
re-designate) any Electing Guarantor as an Excluded Subsidiary; provided that
(i) no Subsidiary may be designated as an Excluded Subsidiary if it is a
guarantor for the purpose of any Senior Notes Documents, ABL Loan Documents or
any Junior Financing, (ii) any such designation (or redesignation) of an
Electing Guarantor as an Excluded Subsidiary shall constitute an Investment by
Holdings or the relevant Restricted Subsidiary, as applicable, therein at the
date of designation in an amount equal to the fair market value (as determined
in good faith by Holdings) of the Investments held by Holdings and/or the
applicable Restricted Subsidiaries in such Electing Guarantor immediately prior
to such designation and such Investments shall otherwise be permitted hereunder
and (iii) any Indebtedness or Liens of any Restricted Subsidiary designated (or
re-designated) as an Electing Guarantor or an Excluded Subsidiary, as
applicable, shall be deemed to be incurred after giving effect to such
designation and such incurrence shall otherwise be permitted hereunder.

 

Section 6.15     Maintenance of Ratings.

 

Use commercially reasonable efforts to (i) cause each Facility to be
continuously rated (but not any specific rating) by S&P and Moody’s and (ii)
maintain a public corporate rating for Holdings (but not any specific rating)
from S&P and a public corporate family rating for Holdings (but not any specific
rating) from Moody’s. For purposes of clause (ii) of this Section 6.15, a public
corporate rating of Parent and a public corporate family for Parent shall be
sufficient.

 

Section 6.16     Post-Closing Covenants.

 

Except as otherwise agreed by the Administrative Agent in its sole discretion,
Holdings and the Borrower shall, and shall cause each of the other Loan Parties
to, deliver each of the documents, instruments and agreements and take each of
the actions set forth on Schedule 6.16 within the time periods set forth therein
(or such longer time periods as determined by the Administrative Agent in its
sole discretion or with respect to matters relating primarily to the ABL
Priority Collateral, in the sole discretion of the ABL Facility Administrative
Agent).

 

Section 6.17     License Subsidiaries.

 

(a)       Except, in each case, to the extent that the failure to do so could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, ensure that each License Subsidiary engages only in the business
of holding Broadcast Licenses and rights and activities related thereto.

 

(b)       Except, in each case, to the extent that the failure to do so could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, ensure that the FCC Authorizations held by each License
Subsidiary are not (i) commingled with the property of the Borrower and any
Restricted Subsidiary thereof other than another License Subsidiary or (ii)
transferred by such License Subsidiary to the Borrower or any Restricted
Subsidiary (other than any other License Subsidiary), except in connection with
a Disposition permitted under Section 7.05.

 



123

 

 

(c)       Except, in each case, to the extent that the failure to do so could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, ensure that no License Subsidiary has any Indebtedness or other
material liabilities except (i) liabilities arising under the Loan Documents to
which it is a party, the ABL Facility and the Senior Notes and (ii) trade
payables incurred in the ordinary course of business, tax liabilities incidental
to ownership of such rights and other liabilities incurred in the ordinary
course of business, including those in connection with agreements necessary or
desirable to operate broadcast stations, including affiliation, programming,
syndication, time brokerage, joint sales, lease and similar agreements.

 

ARTICLE VII

Negative Covenants

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than contingent indemnification obligations not yet
due and payable) which is accrued and payable shall remain unpaid or
unsatisfied:

 

Section 7.01     Liens.

 

Neither Holdings nor the Restricted Subsidiaries shall, directly or indirectly,
create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a)       Liens pursuant to any Loan Document, the ABL Loan Documents and/or the
Senior Secured Notes Documents and, in each case, any Permitted Refinancing
thereof;

 

(b)       Liens (i) permitted to remain outstanding under the Bankruptcy Plan
and (ii) arising in connection with the Transactions or pursuant to the Tax
Matters Agreement, the Transition Services agreement, any employee matters
agreement contemplated by the Bankruptcy Plan or other agreement contemplated by
the Bankruptcy Plan, and, in any such case of clauses (i) and (ii), any
modifications, replacements, renewals, refinancings or extensions thereof;
provided that (x) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof, and (y) the replacement, renewal,
extension or refinancing of the obligations secured or benefited by such Liens,
to the extent constituting Indebtedness, is permitted by Section 7.03;

 

(c)       Liens for Taxes that are not overdue for a period of more than thirty
(30) days or not yet payable or that are being contested in good faith and by
appropriate actions diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person to the extent
required in accordance with GAAP;

 

(d)       statutory or common law Liens of landlords, sublandlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens that secure amounts not overdue for a period of more than
forty-five (45) days or if more than forty-five (45) days overdue, that are
unfiled and no other action has been taken to enforce such Lien or that are
being contested in good faith and by appropriate actions diligently conducted,
if adequate reserves with respect thereto are maintained on the books of the
applicable Person to the extent required in accordance with GAAP;

 

(e)       (i) pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings or any of its Restricted Subsidiaries;

 



124

 

 

(f)       deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance bonds
and other obligations of a like nature (including (i) those to secure health,
safety and environmental obligations and (ii) letters of credit and bank
guarantees required or requested by any Governmental Authority in connection
with any contract or Law) incurred in the ordinary course of business;

 

(g)       easements, rights-of-way, restrictions, encroachments, protrusions and
other similar encumbrances and minor title defects affecting Real Property, and
any exceptions on the Mortgage Policies issued in connection with the Mortgaged
Properties, that do not in the aggregate materially interfere with the ordinary
conduct of the business of Holdings or any of its Restricted Subsidiaries, taken
as a whole;

 

(h)       Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);

 

(i)       leases, licenses, subleases or sublicenses granted to others in the
ordinary course of business which do not (i) interfere in any material respect
with the business of Holdings and its Restricted Subsidiaries, taken as a whole
or (ii) secure any Indebtedness;

 

(j)       Liens (i) in favor of customs and revenue authorities arising as a
matter of Law to secure payment of customs duties in connection with the
importation of goods in the ordinary course of business and (ii) Liens on
specific items of inventory or other goods and proceeds thereof of any Person
securing such Person’s obligations in respect of bankers’ acceptances or letters
of credit issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods in the ordinary
course of business;

 

(k)       Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business and (iii) in favor of a banking or other
financial institution arising as a matter of Law or under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;

 

(l)       Liens (i) on cash advances or Cash Equivalents in favor of (x) the
seller of any property to be acquired in an Investment permitted pursuant to
Sections 7.02(i) and (n) or (ii) consisting of an agreement to Dispose of any
property in a Disposition permitted under Section 7.05 (other than 7.05(e)), in
each case, solely to the extent such Investment or Disposition, as the case may
be, would have been permitted on the date of the creation of such Lien;

 

(m)       Liens (i) in favor of Holdings or a Restricted Subsidiary on assets of
a Restricted Subsidiary that is not a Loan Party securing permitted intercompany
Indebtedness and (ii) in favor of Holdings or any Subsidiary Guarantor;

 



125

 

 

(n)       any interest or title of a lessor, sublessor, licensor or sublicensor
under leases, subleases, licenses or sublicenses entered into by Holdings or any
of its Restricted Subsidiaries in the ordinary course of business;

 

(o)       Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by Holdings or any of its
Restricted Subsidiaries in the ordinary course of business permitted by this
Agreement;

 

(p)       Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

 

(q)       Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;

 

(r)       Liens that are contractual rights of set-off or rights of pledge (i)
relating to the establishment of depository relations with banks not given in
connection with the issuance of Indebtedness, (ii) relating to pooled deposit or
sweep accounts of Holdings or any of its Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of Holdings or any of its Restricted Subsidiaries or (iii) relating
to purchase orders and other agreements entered into with customers of Holdings
or any of its Restricted Subsidiaries in the ordinary course of business;

 

(s)       Liens solely on any cash earnest money deposits made by Holdings or
any of its Restricted Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

 

(t)       ground leases in respect of Real Property on which facilities owned or
leased by Holdings or any of its Restricted Subsidiaries are located;

 

(u)       Liens to secure Indebtedness permitted under Section 7.03(e); provided
that (i) such Liens are created within 365 days of the acquisition,
construction, repair, lease or improvement of the property subject to such
Liens, (ii) such Liens do not at any time encumber property (except for
replacements, additions and accessions to such property) other than the property
financed by such Indebtedness and the proceeds and products thereof and
customary security deposits and (iii) with respect to Capitalized Leases, such
Liens do not at any time extend to or cover any assets (except for replacements,
additions and accessions to such assets) other than the assets subject to such
Capitalized Leases and the proceeds and products thereof and customary security
deposits; provided that individual financings of equipment provided by one
lender may be cross collateralized to other financings of equipment provided by
such lender;

 

(v)       Liens on property (i) of any Subsidiary that is not a Loan Party and
(ii) that does not constitute Collateral, which Liens secure Indebtedness of
Holdings or any Restricted Subsidiary permitted under Section 7.03; provided
that, in the case of this clause (ii), such Liens shall not secure any
Indebtedness in an aggregate principal amount outstanding at any time not to
exceed the greater of $50,000,000 and 5.0% of Consolidated EBITDA in each case
determined as of the date of incurrence;

 

(w)       In the case of Liens securing Indebtedness assumed pursuant to Section
7.03(g), Liens existing on property at the time of its acquisition or existing
on the property of any Person at the time such Person becomes a Restricted
Subsidiary (other than by designation as a Restricted Subsidiary pursuant to
Section 6.14), in each case after the Closing Date (other than Liens on the
Equity Interests of any Person that becomes a Restricted Subsidiary); provided
that (i) such Lien was not created in contemplation of such acquisition or such
Person becoming a Restricted Subsidiary and (ii) such Lien does not extend to or
cover any other assets or property (other than the proceeds or products thereof
and other than after-acquired property subjected to a Lien securing Indebtedness
and other obligations incurred prior to such time and which Indebtedness and
other obligations are permitted hereunder that require, pursuant to their terms
at such time, a pledge of after-acquired property, it being understood that such
requirement shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition);

 



126

 

 

(x)       (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
Holdings and its Restricted Subsidiaries, taken as a whole;

 

(y)       to the extent constituting a Lien, Liens arising from precautionary
Uniform Commercial Code financing statement or similar filings;

 

(z)       Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

 

(aa)     the modification, replacement, renewal or extension of any Lien
permitted by clauses (u) and (w) of this Section 7.01; provided that (i) the
Lien does not extend to any additional property, other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien
and (B) proceeds and products thereof, and (ii) the renewal, extension or
refinancing of the obligations secured or benefited by such Liens is permitted
by Section 7.03 (to the extent constituting Indebtedness);

 

(bb)    other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $25,000,000 incurred pursuant to Section 7.03(f);

 

(cc)     Liens with respect to property or assets of Holdings or any of its
Restricted Subsidiaries securing obligations in an aggregate principal amount
outstanding at any time not to exceed the greater of $2350,000,000 and 235.0% of
Consolidated EBITDA for the then most recently ended Test Period in each case
determined as of the date of incurrence; provided that any Liens on Collateral
incurred pursuant to this clause (cc) must be secured on a junior priority basis
to the Liens securing the Obligations and the Other Debt Representative acting
on behalf of the holders of such Indebtedness shall have entered into a Junior
Lien Intercreditor Agreement;

 

(dd) Liens to secure Indebtedness permitted to be secured under Sections
7.03(g), 7.03(q) or 7.03(s); provided that the Other Debt Representative acting
on behalf of the holders of each such Indebtedness becomes party to (i) if such
Indebtedness is secured by the Term Priority Collateral on a pari passu basis
(but without regard to the control of remedies) with the Obligations, the First
Lien Intercreditor Agreement and, if any Indebtedness is outstanding that is
secured by the Term Priority Collateral on a junior priority basis to the liens
securing the Obligations, the Junior Lien Intercreditor Agreement as a “Senior
Representative” (as defined in the Junior Lien Intercreditor Agreement) and (ii)
if such Indebtedness is secured by the Collateral on a junior priority basis to
the liens securing the Obligations, the Junior Lien Intercreditor Agreement as a
“Second Priority Representative” (as defined in the Junior Lien Intercreditor
Agreement);

 



127

 

 

(ee)     Liens on the Collateral securing obligations in respect of Credit
Agreement Refinancing Indebtedness constituting Permitted First Priority
Refinancing Debt or Permitted Second Priority Refinancing Debt (and any
Permitted Refinancing of any of the foregoing); provided that (x) any such Liens
on the Collateral securing any Permitted Refinancing in respect of any Permitted
First Priority Refinancing Debt are subject to the First Lien Intercreditor
Agreement and (y) any such Liens on the Collateral securing any Permitted
Refinancing in respect of such Permitted Second Priority Refinancing Debt are
subject to the Junior Lien Intercreditor Agreement;

 

(ff)     Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

 

(gg)     deposits of cash with the owner or lessor of premises leased and
operated by Holdings or any of its Subsidiaries to secure the performance of
Holdings’ or such Subsidiary’s obligations under the terms of the lease for such
premises; and

 

(hh)     Liens on proceeds of Indebtedness held in Escrow for so long as the
proceeds thereof are and continue to be held in an Escrow and are not otherwise
made available to the Borrower or a Restricted Subsidiary.

 

Notwithstanding the foregoing, (x) no consensual Liens shall exist on Equity
Interests that constitute Collateral other than pursuant to clauses (a),
(m)(ii), (dd) and (ee) above and (y) no Liens shall exist on fee owned real
property owned by any Loan Party (other than Liens permitted under Section
7.01(c), (d), (g). (i), (n), (t), or (x) or any non-consensual Lien arising by
operation of Law).

 

For purposes of determining compliance with this Section 7.01, (A) Liens need
not be incurred solely by reference to one category of Liens permitted by this
Section 7.01 but are permitted to be incurred in part under any combination
thereof and of any other available exemption and (B) with respect to any Lien
securing Indebtedness that was permitted to secure such Indebtedness at the time
of the incurrence of such Indebtedness, such Lien shall also be permitted to
secure any amount permitted under Section 7.03(x) in respect of such
Indebtedness.

 

Section 7.02     Investments.

 

Neither Holdings nor the Restricted Subsidiaries shall directly or indirectly,
make any Investments, except:

 

(a)       Investments by Holdings or any of its Restricted Subsidiaries in
assets that were Cash Equivalents when such Investment was made;

 

(b)       Loans or advances to officers, directors, managers and employees of
any Loan Party (or any direct or indirect parent thereof) or any of its
Restricted Subsidiaries (i) for reasonable and customary business-related
travel, entertainment, relocation and analogous ordinary business purposes, (ii)
in connection with such Person’s purchase of Equity Interests of Holdings or any
direct or indirect parent thereof directly from such issuing entity (provided
that the amount of such loans and advances shall be contributed to Holdings in
cash as common equity) and (iii) for any other purposes not described in the
foregoing clauses (i) and (ii); provided that the aggregate principal amount
outstanding at any time (x) under clause (ii) above shall not exceed $10,000,000
and (y) under (iii) above shall not exceed $15,000,000;

 



128

 

 

(c)       Investments by Holdings or the Borrower or any Restricted Subsidiary
in any of Holdings, the Borrower or any Restricted Subsidiary; provided that, in
the case of any Investment by a Loan Party in a Restricted Subsidiary that is
not a Loan Party, either (x) the aggregate amount of such Investments shall not
exceed the greater of (xI) $250,000,000 and (yII) 25.0% of Consolidated EBITDA
for the then most recently ended Test Period plus an amount equal to any returns
of capital or sale proceeds actually received in cash in respect of any such
Investments (which amount shall not exceed the amount of such Investment at the
time such Investment was made) or (y) such Investment is made in the ordinary
course of business or consistent with past practice;

 

(d)       Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;

 

(e)       Investments (excluding loans and advances made in lieu of Restricted
Payments pursuant to and limited by Section 7.02(m) below) consisting of
transactions permitted under Sections 7.01, 7.03 (other than 7.03(c) and (d)),
7.04 (other than 7.04(c), (d) and (e)), 7.05 (other than 7.05(d) or (e), 7.06
(other than 7.06(e) and (i)(iv)) and 7.13, respectively;

 

(f)       Investments (i) existing or contemplated on the Closing Date and set
forth on Schedule 7.02(f) and any modification, replacement, renewal,
reinvestment or extension thereof and (ii) existing on the Closing Date by
Holdings or any Restricted Subsidiary in Holdings or any other Restricted
Subsidiary and any modification, renewal or extension thereof; provided that, in
each case, the amount of the original Investment is not increased except by the
terms of such Investment as of the Closing Date and described on Schedule
7.02(f) or as otherwise permitted by this Section 7.02;

 

(g)       Investments in Swap Contracts permitted under Section 7.03;

 

(h)       promissory notes and other non-cash consideration received in
connection with Dispositions permitted by Section 7.05;

 

(i)       any acquisition of all or substantially all the assets of a Person, or
any Equity Interests in a Person that becomes a Restricted Subsidiary or a
division or line of business of a Person (or any subsequent Investment made in a
Person, division or line of business previously acquired in a Permitted
Acquisition), in a single transaction or series of related transactions, if
immediately after giving effect thereto (i) other than in the case of a Limited
Condition Transaction, no Event of Default under Section 8.01(a) or (f) with
respect to the Borrower shall have occurred and be continuing, (ii) the newly
acquired business shall comply with Section 7.07 and (iii) to the extent
required by the Collateral and Guarantee Requirement, (A) the property, assets
and businesses acquired in such purchase or other acquisition shall constitute
Collateral and (B) any such newly created or acquired Subsidiary (other than an
Excluded Subsidiary or an Unrestricted Subsidiary) shall become a Guarantor, in
each case, in accordance with Section 6.11 (any such acquisition, a “Permitted
Acquisition”);

 

(j)       Investments made pursuant to or in connection with the Transactions
and Tax Matters Agreement, the Transition Services Agreement, any employee
matters agreement contemplated by the Bankruptcy Plan or other agreement
contemplated by the Bankruptcy Plan;

 

(k)       Investments in the ordinary course of business consisting of UCC
Article 3 endorsements for collection or deposit and UCC Article 4 customary
trade arrangements with customers consistent with past practices;

 



129

 

 

(l)       Investments (including debt obligations and Equity Interests) received
in connection with the bankruptcy or reorganization of suppliers and customers
or in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

 

(m)       loans and advances to Holdings and any other direct or indirect parent
of Holdings, and not in excess of the amount of (after giving effect to any
other loans, advances or Restricted Payments in respect thereof) Restricted
Payments to the extent permitted to be made to such parent in accordance with
Sections 7.06(f), (g), (h) or (l);

 

(n)       other Investments in an aggregate amount outstanding pursuant to this
clause (n) (valued at the time of the making thereof, and without giving effect
to any write downs or write offs thereof) at any time not to exceed the sum of
(I) Restricted Payments permitted pursuant to 7.06(h) that have not otherwise
been made, plus (II) the greater of $385400,000,000 and 38.540.0% of
Consolidated EBITDA for the then most recently ended Test Period determined at
the time of such Investment (in each case, net of any return in respect thereof,
including dividends, interest, distributions, returns of principal, profits on
sale, repayments, income and similar amounts) plus (III) the portion, if any, of
the Cumulative Credit on such date that Holdings elects to apply to this clause
(III) plus (IV) Investments (i) in an amount equal to the amount of Excluded
Contributions previously received and that Holdings elects to apply under this
clause (IV) or (ii) without duplication with clause (III) or clause (IV)(i), in
an amount equal to the Net Proceeds from a Disposition in respect of property or
assets acquired after the Closing Date, if the acquisition of such property or
assets was financed with Excluded Contributions, in each case, to the extent Not
Otherwise Applied;

 

(o)       advances of payroll payments to employees in the ordinary course of
business;

 

(p)       Investments to the extent that payment for such Investments is
contemporaneously made solely with Equity Interests (other than Disqualified
Equity Interests) of Holdings (or any direct or indirect parent of Holdings);

 

(q)       Investments of a Restricted Subsidiary acquired after the Closing Date
or of a Person merged or amalgamated or consolidated into Holdings or merged,
amalgamated or consolidated with a Restricted Subsidiary in accordance with
Section 7.04 after the Closing Date to the extent that such Investments were not
made in contemplation of or in connection with such acquisition, merger,
amalgamation or consolidation and were in existence on the date of such
acquisition, merger or consolidation;

 

(r)       [reserved];

 

(s)       Investments constituting the non-cash portion of consideration
received in a Disposition permitted by Section 7.05;

 

(t)       Guarantees by Holdings or any of its Restricted Subsidiaries of leases
(other than Capitalized Leases) or of other obligations that do not constitute
Indebtedness, in each case entered into in the ordinary course of business;

 

(u)       Investments by the Borrower consisting of revolving loans made under
that certain revolving loan agreement to be entered into upon the closing of the
Separation (as such term is defined in the Bankruptcy Plan), by and among the
Borrower and Clear Channel Outdoor, LLC, in an aggregate principal amount not to
exceed $200,000,000 at any one time outstanding;

 



130

 

 

(v)       Investments in Unrestricted Subsidiaries having an aggregate fair
market value, taken together with all other Investments made pursuant to this
clause (v) that are at the time outstanding, without giving effect to the sale
of an Unrestricted Subsidiary to the extent the proceeds of such sale do not
consist of cash or marketable securities (until such proceeds are converted to
Cash Equivalents), not to exceed the greater of $50,000,000 and 5.0% of
Consolidated EBITDA for the then most recently ended Test Period determined at
the time of such Investment (with the fair market value of each Investment being
measured at the time made and without giving effect to subsequent changes in
value);

 

(w)       Investments in another Person if such Person is engaged in any Similar
Business and as a result of such Investment such other Person is merged,
consolidated or otherwise combined with or into, or transfers or conveys all or
substantially all of its assets to, a Loan party;

 

(x)       so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, Holdings and its Restricted Subsidiaries
may make Investments in an unlimited amount so long as the Consolidated Total
Net Leverage Ratio calculated on a Pro Forma Basis is less than or equal to
4.750 to 1.00 calculated on a consolidated basis for the then most recent Test
Period ended immediately preceding the date on which Investment is consummated;

 

(y)       Investments in joint ventures of Holdings or any of its Restricted
Subsidiaries existing on the Closing Date and set forth on Schedule 7.02(y);

 

(z)       Investments in joint ventures of Holdings or any of its Restricted
Subsidiaries after the Closing Date, taken together with all other Investments
made pursuant to this clause (z) that are at that time outstanding, not to
exceed the greater of $15200,000,000 and 15.02.5% of Consolidated EBITDATotal
Assets for the then most recently ended Test Period (in each case, determined on
the date such Investment is made, with the fair market value of each Investment
being measured at the time made and without giving effect to subsequent changes
in value);

 

(aa)     earnest money deposits required in connection with Permitted
Acquisitions (or similar Investments); and

 

(bb)     contributions to a “rabbi” trust for the benefit of employees or other
grantor trusts subject to claims of creditors in the case of bankruptcy of
Holdings.

 

For purposes of determining compliance with this Section 7.02, in the event that
an item of Investment meets the criteria of more than one of the categories of
Investments described in clauses (a) through (bb)above, the Borrower may, in its
sole discretion, classify or later divide, classify or reclassify all or a
portion of such item of Investment or any portion thereof in a manner that
complies with this Section 7.02 and will only be required to include the amount
and type of such Investment in one or more of the above clauses. In the event
that a portion of the Investments could be classified as incurred under a
“ratio-based” basket (giving pro forma effect to the making of such
Investments), the Borrower, in its sole discretion, may classify such portion of
such Investment as having been incurred pursuant to such “ratio-based” basket
and thereafter the remainder of the Investments as having been incurred pursuant
to one or more of the other clauses of this Section 7.02.

 

Notwithstanding the foregoing, no Broadcast Licenses, Broadcast Stations or
material intellectual property or other material property or asset necessary at
such time to the operation of the business of the Loan Parties (or Equity
Interests in any Loan Party that owns any such Broadcast Licenses, Broadcast
Stations or other property or asset) that are, in each of the foregoing cases,
owned by a Loan Party, may be contributed as an Investment or otherwise, whether
directly or indirectly or by one or more transactions, by any Loan Party to any
Person that is not a Loan Party.

 



131

 

 

Section 7.03     Indebtedness. Neither Holdings nor any of the Restricted
Subsidiaries shall directly or indirectly, create, incur, assume or suffer to
exist any Indebtedness, except:

 

(a)       Indebtedness of any Loan Party under (i) the Loan Documents, (ii) the
Senior Secured Notes Documents in an aggregate principal amount under this
clause (ii) not to exceed $800,000,000, (iii) the Senior Unsecured Notes
Documents in an aggregate principal amount under this clause (iii) not to exceed
$1,500,000,000 and (iv) Indebtedness incurred pursuant to the ABL Facility in an
aggregate principal amount not to exceed the sum of (I) $450,000,000 plus (II)
ABL Incremental Loans plus (III) other ABL Obligations not constituting
principal and, in each case of clauses (i), (ii), (iii) and (iv), any Permitted
Refinancing thereof;

 

(b)       Indebtedness permitted to remain outstanding under the Bankruptcy Plan
and Indebtedness incurred pursuant to or in connection with the terms of the Tax
Matters Agreement, the Transition Services Agreement, any employee matters
agreement contemplated by the Bankruptcy Plan or other agreement contemplated by
the Bankruptcy Plan, and in each case of the foregoing, any Permitted
Refinancing thereof;

 

(c)       Guarantees by Holdings and any Restricted Subsidiary in respect of
Indebtedness of Holdings or any Restricted Subsidiary of Holdings otherwise
permitted hereunder and/or as contemplated by the Bankruptcy Plan; provided that
(A) no Guarantee of the Senior Notes, the ABL Facility or any Indebtedness
constituting Junior Financing shall be permitted unless such guaranteeing party
shall have also provided a Guaranty of the Obligations on the terms set forth
herein and (B) if the Indebtedness being Guaranteed is subordinated to the
Obligations, such Guarantee shall be subordinated to the Guaranty of the
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination of such Indebtedness;

 

(d)       Indebtedness of Holdings or any Restricted Subsidiary owing to
Holdings or any Restricted Subsidiary (or issued or transferred to any direct or
indirect parent of a Loan Party which is substantially contemporaneously
transferred to a Loan Party or any Restricted Subsidiary of a Loan Party) to the
extent constituting an Investment permitted by Section 7.02; provided that any
such Indebtedness (i) owing by any Loan Party to a Restricted Subsidiary that is
not a Loan Party shall be subordinated in right of payment to the Obligations
pursuant to an Intercompany Note and (ii) subject to Section 6.16, owed
contractually to a Loan Party by any other Loan Party or any Restricted
Subsidiary shall be evidenced by, and pledged to the Collateral Agent pursuant
to, the Intercompany Note;

 

(e)       (i) Attributable Indebtedness and other Indebtedness (including
Capitalized Leases) financing an acquisition, construction, repair, replacement,
lease or improvement of a fixed or capital asset incurred by Holdings or any
Restricted Subsidiary prior to or within 365 days after the acquisition,
construction, repair, replacement, lease or improvement of the applicable asset
in an aggregate amount not to exceed the greater of (x) $2400,000,000 and (y)
25.0% of Total Assets determined at the time of incurrence (together with any
Permitted Refinancings thereof) at any time outstanding, (ii) Attributable
Indebtedness arising out of sale-leaseback transactions permitted by Section
7.05(m) and (iii) any Permitted Refinancing of any of the foregoing;

 



132

 

 

 

(f)       Indebtedness in respect of Swap Contracts designed to hedge against
Holdings’ or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes;

 

(g)       Indebtedness of Holdings or any Restricted Subsidiary assumed or
incurred in connection with any Permitted Acquisition or similar permitted
Investment; provided that: (I) in the case of Indebtedness assumed in connection
with any Permitted Acquisition or similar permitted Investment (A) such
Indebtedness may be assumed in unlimited amounts that would otherwise be
permitted to be incurred as Permitted Ratio Debt after giving Pro Forma Effect
to the assumption thereof (and the other transactions consummated concurrently
therewith), and (B) any such assumed Indebtedness was not incurred in
contemplation of such Permitted Acquisition or similar permitted Investment; and
(II) in the case of Indebtedness incurred in connection with such Permitted
Acquisition or similar permitted Investment (including to finance the
consummation thereof) (A) the aggregate amount of such incurred Indebtedness
does not exceed the sum of (1) the greater of (x) $150,000,000 and (y) 15.0% of
Consolidated EBITDA for the then most recently ended Test Period ending on or
prior to the incurrence thereof and (2) additional unlimited amounts that would
otherwise be permitted to be incurred as Permitted Ratio Debt hereunder;
provided, further, that any such Indebtedness assumed or incurred by a
Restricted Subsidiary that is not a Loan Party, together with any Indebtedness
incurred by a Restricted Subsidiary that is not a Loan Party pursuant to
Sections 7.03(q), 7.03(s) or 7.03(v) or as a Permitted Refinancing by a
Restricted Subsidiary that is not a Loan Party of Indebtedness initially
incurred under any of the foregoing clauses, does not exceed in the aggregate at
any time outstanding the greater of (x) $1200,000,000 and (y) 10.02.5% of
Consolidated EBITDATotal Assets for the then most recently ended Test Period
ending on or prior to the incurrence thereof;

 

(h)       Indebtedness representing deferred compensation to employees of
Holdings (or any direct or indirect parent thereof) or any of its Restricted
Subsidiaries incurred in the ordinary course of business;

 

(i)       Indebtedness consisting of promissory notes issued by Holdings or any
of its Restricted Subsidiaries to future, present or former officers, managers,
consultants, directors and employees, their respective estates, spouses or
former spouses to finance the purchase or redemption of Equity Interests of
Holdings or any direct or indirect parent of Holdings permitted by Section 7.06;

 

(j)       Indebtedness incurred by Holdings or any of its Restricted
Subsidiaries in a Permitted Acquisition, any other Investment expressly
permitted hereunder or any Disposition, in each case, constituting
indemnification obligations or obligations in respect of purchase price
(including earnouts) or other similar adjustments;

 

(k)       Indebtedness consisting of obligations of Holdings or any of its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person in connection with Permitted Acquisitions
or any other Investment expressly permitted hereunder;

 

(l)       obligations in respect of Indebtedness in respect of netting services,
automatic clearinghouse arrangements, overdraft protections and similar
arrangements in each case in connection with deposit accounts;

 

(m)       Indebtedness of Holdings or any of its Restricted Subsidiaries, in an
aggregate principal amount that at the time of, and after giving effect to, the
incurrence thereof, would not exceed (i) the greater of $3050,000,000 and 305.0%
of Consolidated EBITDA for the then most recently ended Test Period at any time
outstanding plus (ii) 100% of the cumulative amount of the net cash proceeds and
Cash Equivalent proceeds from the sale of Equity Interests (other than Excluded
Contributions, proceeds of Disqualified Equity Interests or sales of Equity
Interests to Holdings or any of its Subsidiaries) of Holdings or any direct or
indirect parent of Holdings after the Closing Date and on or prior to such time
(including upon exercise of warrants or options) which proceeds have been
contributed as common equity to the capital of Holdings that has not been
applied to incur debt pursuant to this clause (m)(ii), to make Restricted
Payments pursuant to Section 7.06 (other than pursuant to Section 7.06(h)), to
make Investments pursuant to clause 7.02(n), (v), (w), (y) or (z), to make
prepayments of subordinated indebtedness pursuant to Section 7.13;

 



133

 

 

(n)       Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

 

(o)       Indebtedness incurred by Holdings or any of its Restricted
Subsidiaries in respect of letters of credit, bank guarantees, bankers’
acceptances or similar instruments issued or created in the ordinary course of
business, including in respect of workers’ compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims; provided
that any reimbursement obligations in respect thereof are reimbursed within 30
Business Days following the incurrence thereof;

 

(p)       obligations in respect of performance, bid, appeal and surety bonds
and performance and completion guarantees and similar obligations provided by
Holdings or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business or consistent with past practice;

 

(q)       (i) Indebtedness incurred in the form or notes or loans (x) secured by
the Collateral on a pari passu basis with the Facilities (“Incremental
Equivalent First Lien Debt”), (y) secured by the Collateral on a junior Lien
basis with the Facilities (“Incremental Equivalent Junior Lien Debt”) or (z)
that are unsecured or secured solely by assets that are not Collateral
(“Incremental Equivalent Unsecured Debt” and, together with Incremental
Equivalent First Lien Debt and Incremental Equivalent Junior Lien Debt,
“Incremental Equivalent Debt”), in an aggregate principal amount under this
clause (q), when aggregated with the amount of Incremental Term Loans incurred
pursuant to Section 2.14(d)(v), not to exceed the Available Incremental Amount;
provided that, (1)(x) if the proceeds of such Indebtedness is being used to
finance a Permitted Acquisition, Investment, or irrevocable repayment,
repurchase or redemption of any Indebtedness, no Event of Default under Sections
8.01(a) or (f) with respect to the Borrower shall have occurred and be
continuing or would exist after giving effect to such Indebtedness, or (y) if
otherwise, no Event of Default shall have occurred and be continuing or would
exist after giving effect to such Indebtedness; (2) such Indebtedness shall (x)
in the case of Incremental Equivalent First Lien Debt, have a maturity date that
is after the Latest Maturity Date at the time such Indebtedness is incurred, and
(y) in the case of Incremental Equivalent Junior Lien Debt and Incremental
Equivalent Unsecured Debt, have a maturity date that is at least ninety-one (91)
days after the Latest Maturity Date at the time such Indebtedness is incurred
(in each case, other than with respect to Incremental Equivalent Debt that
constitutes Customary Term A Loans); provided that the foregoing requirements of
this clause (2) shall not apply to the extent such Indebtedness constitutes a
customary bridge facility, so long as the long-term Indebtedness into which such
customary bridge facility is to be converted or exchanged satisfies the
requirements of this clause (2) and such conversion or exchange is subject only
to conditions customary for similar conversions or exchanges; (3) such
Indebtedness shall, in the case of Incremental Equivalent Debt secured on a pari
passu basis to the Liens securing the Obligations, have a Weighted Average Life
to Maturity not shorter than the longest remaining Weighted Average Life to
Maturity of the Facilities (other than with respect to Incremental Equivalent
Debt that constitutes Customary Term A Loans); provided that the foregoing
requirements of this clause (3) shall not apply to the extent such Indebtedness
constitutes a customary bridge facility, so long as the long-term Indebtedness
into which such customary bridge facility is to be converted or exchanged
satisfies the requirements of this clause (3) and such conversion or exchange is
subject only to conditions customary for similar conversions or exchanges and,
in the case of Incremental Equivalent Debt secured on a junior lien basis with
the Lien securing the Obligations or that is unsecured, shall not be subject to
scheduled amortization prior to maturity; (4) in the case of Incremental
Equivalent Junior Lien Debt, the Other Debt Representative shall be subject to
the Junior Lien Intercreditor Agreement and, in the case of Incremental
Equivalent First Lien Debt, the Other Debt Representative shall be subject to
the First Lien Intercreditor Agreement; (5) in the case of Incremental
Equivalent Debt in the form of term loans secured by the Collateral on a pari
passu basis with the Liens securing the Obligations, such Incremental Equivalent
Debt shall be subject to MFN Protection (but subject to the MFN Trigger Amount
and other exceptions and qualifications to such MFN Protection specified in
Section 2.14(e)(iii)) as if such Indebtedness were an Incremental Term Loan; (6)
such Incremental Equivalent Debt shall otherwise have terms and conditions,
covenants or other provisions (other than pricing, rate floors, discounts, fees,
premiums and optional prepayment or redemption provisions) that in the good
faith determination of Holdings are not materially less favorable (when taken as
a whole) to Holdings than the terms and conditions of the Loan Documents (when
taken as a whole); provided that a certificate of Holdings as to the
satisfaction of the conditions described in this clause (6) delivered at least
five (5) Business Days prior to the incurrence of such Indebtedness, together
with a reasonably detailed description of the material terms and conditions of
such Indebtedness or drafts of documentation relating thereto, stating that
Holdings has determined in good faith that such terms and conditions satisfy the
foregoing requirements of this clause (6), shall be conclusive unless the
Administrative Agent notifies Holdings within such five (5) Business Day period
that it disagrees with such determination (including a description of the basis
upon which it disagrees)) unless (x) the Lenders of the Term Loans receive the
benefit of such more restrictive terms or (y) any such provisions apply after
the Latest Maturity Date at the time of incurrence of such Indebtedness or shall
otherwise be reasonably satisfactory to the Administrative Agent (it being
understood that to the extent any more restrictive terms added for the benefit
of any such Permitted Ratio Debt, no consent shall be required from the
Administrative Agent or any of the Lenders to the extent that such more
restrictive terms are added for the benefit of any existing Facility); and (7)
Incremental Equivalent Debt may be incurred by Restricted Subsidiaries that do
not constitute Loan Parties so long as the aggregate amount of Incremental
Equivalent Debt incurred pursuant to this clause (7), together with any
Indebtedness incurred by a Restricted Subsidiary that is not a Loan Party
pursuant to Sections 7.03(g), 7.03(v) and 7.03(s) and as Permitted Refinancing
of any of the foregoing by a Restricted Subsidiary that is not a Loan Party,
does not exceed in the aggregate at any time outstanding, the greater of
$1200,000,000 and 10.02.5% of Consolidated EBITDATotal Assets for the then most
recently ended Test Period ending on or prior to the incurrence thereof; and
(ii) any Permitted Refinancing thereof;

 



134

 

 

(r)       Indebtedness supported by a letter of credit, in a principal amount
not to exceed the face amount of such letter of credit;

 

(s)       Permitted Ratio Debt and any Permitted Refinancing thereof;

 

(t)       Credit Agreement Refinancing Indebtedness;

 

(u)       any iHeart Operations Preferred Stock with a liquidation preference or
stated value not to exceed the greater of (x) $6200,000,000 and (y) 2.5% of
Total Assets as of the last day of the then most recently ended Test Period, and
any Permitted Refinancing thereof; provided that, for the avoidance of doubt,
the greater of (x) $6200,000,000 and (y) 2.5% of Total Assets threshold shall
not be increased due to any anti-dilution provision or any other similar
provision of such preferred stock;

 



135

 

 

(v)       Indebtedness incurred by a Subsidiary which is not a Loan Party which,
when aggregated with the principal amount of all other Indebtedness incurred
pursuant to this clause (v) and then outstanding, together with any Indebtedness
incurred by a Restricted Subsidiary that is not a Loan Party pursuant to
Sections 7.03(g), 7.03(q) or 7.03(s) or as a Permitted Refinancing of any of the
foregoing by a Restricted Subsidiary that is not a Loan Party, does not in the
aggregate at any time outstanding exceed the greater of $1200,000,000 and
10.02.5% of Consolidated EBITDATotal Assets for the then most recently ended
Test Period ending on or prior to the incurrence thereof; and

 

(w)       [reserved]; and

 

(x)       all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in the clauses above.

 

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in the clauses above, the Borrower may, in its sole
discretion, classify or later divide, classify or reclassify all or a portion of
such item of Indebtedness or any portion thereof in a manner that complies with
this Section 7.03 and will only be required to include the amount and type of
such Indebtedness in one or more of the above clauses; provided that all
Indebtedness outstanding under the Loan Documents and Senior Notes Documents,
the ABL Loan Documents, any Permitted Refinancing thereof, will at all times be
deemed to be outstanding in reliance only on the exception in Section 7.03(a)
(but without limiting the right of the Borrower to classify and reclassify, or
later divide, classify or reclassify, Indebtedness incurred under Section 2.14,
Section 7.03(g), 7.03(q) or 7.03(s)). In the event that a portion of the
Indebtedness or other obligations could be classified as an Incurrence Based
Amount (giving pro forma effect to the incurrence of such portion of such
Indebtedness or other obligations), the Borrower, in its sole discretion, may
classify such portion of such Indebtedness as an Incurrence Based Amount and
thereafter the remainder of the Indebtedness or other obligations as having been
incurred pursuant to one or more of the other clauses of this Section 7.03. The
accrual of interest, the accretion of accreted value and the payment of interest
in the form of additional Indebtedness shall not be deemed to be an incurrence
of Indebtedness for purposes of this Section 7.03.

 

Section 7.04      Fundamental Changes.

 

Neither Holdings nor any of the Restricted Subsidiaries shall merge, dissolve,
liquidate, consolidate with or into another Person, or Dispose of (whether in
one transaction or in a series of transactions) all or substantially all of its
assets (whether now owned or hereafter acquired) to or in favor of any Person,
except that:

 

(a)       any Restricted Subsidiary (other than the Borrower) may merge,
amalgamate or consolidate with (i) Holdings (including a merger, the purpose of
which is to reorganize Holdings into a new jurisdiction); provided that Holdings
shall be the continuing or surviving Person and such merger does not result in
Holdings ceasing to be a corporation, partnership or limited liability company
organized under the Laws of the United States, any state thereof or the District
of Columbia, (ii) one or more other Restricted Subsidiaries; provided that when
any Person that is a Loan Party is merging with a Restricted Subsidiary, a Loan
Party shall be the continuing or surviving Person, or (iii) in order to
consummate a Permitted Tax Restructuring subject to complying with the express
terms and conditions of the definition of “Permitted Tax Restructuring”;

 

(b)       (i) any Restricted Subsidiary (other than the Borrower) that is not a
Loan Party may merge, amalgamate or consolidate with or into any other
Restricted Subsidiary that is not a Loan Party; (ii) any Restricted Subsidiary
(other than the Borrower) may liquidate or dissolve if (x) Holdings determines
in good faith that such action is in the best interest of Holdings and its
Restricted Subsidiaries and is not materially disadvantageous to the Lenders or
the Collateral Agent and (y) to the extent such Restricted Subsidiary is a Loan
Party, any assets or business not otherwise disposed of or transferred in
accordance with Sections 7.02 (other than 7.02(e) or (h)) or 7.05 or, in the
case of any such business, discontinued, shall be transferred to otherwise owned
or conducted by another Loan Party after giving effect to such liquidation or
dissolution (it being understood that in the case of any change in legal form, a
Restricted Subsidiary that is a Guarantor will remain a Guarantor unless such
Guarantor is otherwise permitted to cease being a Guarantor hereunder), and
(iii) Holdings or any Restricted Subsidiary may change its legal form if
Holdings determines in good faith that such action is in the best interest of
Holdings and its Restricted Subsidiaries and is not materially disadvantageous
to the Lenders or the Collateral Agent and all actions are taken to maintain the
perfection of the Collateral Agent’s Liens on the Collateral);

 



136

 

 

(c)       any Restricted Subsidiary (other than the Borrower) may Dispose of all
or substantially all of its assets (upon voluntary liquidation or otherwise) to
Holdings or to another Restricted Subsidiary; provided that if the transferor in
such a transaction is a Guarantor, then (i) the transferee must be a Guarantor
or the Borrower or (ii) to the extent constituting an Investment, such
Investment must be a permitted Investment in or Indebtedness of a Restricted
Subsidiary that is not a Loan Party in accordance with Sections 7.02 and 7.03,
respectively;

 

(d)       so long as no Default exists or would result therefrom, the Borrower
may merge or consolidate with any other Person; provided that (i) the Borrower
shall be the continuing or surviving corporation or (ii) if the Person formed by
or surviving any such merger or consolidation is not the Borrower (any such
Person, the “Successor Company”), (A) the Successor Company shall be an entity
organized or existing under the Laws of the United States, any state thereof or
the District of Columbia, (B) the Successor Company shall expressly assume all
the obligations of the Borrower under this Agreement and the other Loan
Documents to which the Borrower is a party pursuant to a supplement hereto or
thereto in form reasonably satisfactory to the Administrative Agent, (C) each
Guarantor, unless it is the other party to such merger or consolidation, shall
have confirmed that its Guaranty shall apply to the Successor Company’s
obligations under the Loan Documents, (D) each Guarantor, unless it is the other
party to such merger or consolidation, shall have by a supplement to the
Security Agreement and/or other applicable Collateral Documents confirmed that
its obligations thereunder shall apply to the Successor Company’s obligations
under the Loan Documents, (E) if requested by the Administrative Agent, each
mortgagor of a Mortgaged Property, unless it is the other party to such merger
or consolidation, shall have by an amendment to or restatement of the applicable
Mortgage (or other instrument reasonably satisfactory to the Administrative
Agent) confirmed that its obligations thereunder shall apply to the Successor
Company’s obligations under the Loan Documents, and (F) the Borrower shall have
delivered to the Administrative Agent an officer’s certificate and an opinion of
counsel, each stating that such merger or consolidation and such supplement to
this Agreement or any Collateral Document preserves the enforceability of this
Agreement, the Guaranty and the Collateral Documents and the perfection of the
Liens under the Collateral Documents; provided, further, that if the foregoing
are satisfied, the Successor Company will succeed to, and be substituted for,
the Borrower under this Agreement;

 

(e)       so long as no Default exists (in the case of a merger involving a Loan
Party), any Restricted Subsidiary may merge or consolidate with any other Person
(other than Holdings) in order to effect an Investment permitted pursuant to
Section 7.02; provided that the continuing or surviving Person shall be a
Restricted Subsidiary (or, if such transaction involves the Borrower, the
Borrower shall survive), and any such Restricted Subsidiary shall have complied
with the requirements of Section 6.11 to the extent required pursuant to the
Collateral and Guarantee Requirement;

 



137

 

 

(f)       so long as no Default exists or would result therefrom, a merger,
dissolution, liquidation, consolidation or Disposition, the purpose of which is
to effect a Disposition permitted pursuant to Section 7.05; and

 

(g)       the Transactions and any transactions as contemplated by the
Bankruptcy Plan may be consummated.

 

Section 7.05 Dispositions

 

Neither Holdings nor any of the Restricted Subsidiaries shall, directly or
indirectly, make any Disposition, except:

 

(a)       Dispositions of obsolete, worn out or surplus property, whether now
owned or hereafter acquired, in the ordinary course of business and Dispositions
of property no longer used or useful in the conduct of the business of Holdings
and its Restricted Subsidiaries;

 

(b)       Dispositions of inventory or goods (or other assets, including
furniture and equipment) held for sale, intellectual property licensed to
customers and immaterial assets (including allowing any registrations or any
applications for registration of any immaterial intellectual property to lapse
or go abandoned in the ordinary course of business), in each case, in the
ordinary course of business;

 

(c)       Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;

 

(d)       Dispositions of property to Holdings or any Restricted Subsidiary;
provided that if the transferor of such property is a Loan Party, (i) the
transferee thereof must be a Loan Party or (ii) if such transaction constitutes
an Investment, such transaction is permitted under Section 7.02;

 

(e)       to the extent constituting Dispositions, transactions permitted by
Sections 7.01, 7.02 (other than Section 7.02(e)), 7.04 (other than Section
7.04(f)) and 7.06;

 

(f)       Dispositions of Identified Assets;

 

(g)       Dispositions of Cash Equivalents in the ordinary course of business;

 

(h)       (i) leases, subleases, licenses or sublicenses (including the
provision of software under an open source license), in each case in the
ordinary course of business and which do not materially interfere with the
business of Holdings or any of its Restricted Subsidiaries and (ii) Dispositions
of intellectual property that do not materially interfere with the business of
Holdings or any of its Restricted Subsidiaries so long as Holdings or any of its
Restricted Subsidiaries receives a license or other ownership rights to use such
intellectual property;

 

(i)       transfers of property subject to Casualty Events;

 

(j)       Dispositions of property; provided that (i) at the time of such
Disposition (other than any such Disposition made pursuant to a legally binding
commitment entered into at a time when no Default exists), no Default shall
exist or would result from such Disposition and (ii) with respect to any
Disposition pursuant to this clause (j) for a purchase price in excess of the
greater of (x) $150,000,000 and (y) 1.5% of Total Assets for the Test Period
then most recently ended on or prior to the date of such Disposition, Holdings
or any of its Restricted Subsidiaries shall receive not less than 75% of such
consideration in the form of cash or Cash Equivalents (in each case, free and
clear of all Liens at the time received, other than nonconsensual Liens
permitted by Section 7.01 and Liens permitted by Sections 7.01(a), (f), (k),
(p), (q), (r)(i), (r)(ii), (dd) (only to the extent the Obligations are secured
by such cash and Cash Equivalents) and (ee) (only to the extent the Obligations
are secured by such cash and Cash Equivalents)Permitted Liens; provided,
however, that for the purposes of this clause (j)(ii), the following shall be
deemed to be cash: (A) any liabilities (as shown on Holdings’ (or the Restricted
Subsidiaries’, as applicable) most recent balance sheet provided hereunder or in
the footnotes thereto) of Holdings or such Restricted Subsidiary, other than
liabilities that are by their terms subordinated to the payment in cash of the
Obligations, that are assumed by the transferee with respect to the applicable
Disposition and for which Holdings and all of its Restricted Subsidiaries shall
have been validly released by all applicable creditors in writing, (B) any
securities received by Holdings or the applicable Restricted Subsidiary from
such transferee that are converted by Holdings or such Restricted Subsidiary
into cash or Cash Equivalents (to the extent of the cash or Cash Equivalents
received) within 180 days following the closing of the applicable Disposition,
and (C) aggregate non-cash consideration received by Holdings or the applicable
Restricted Subsidiary having an aggregate fair market value (determined as of
the closing of the applicable Disposition for which such non-cash consideration
is received) not to exceed the greater of $10250,000,000 and 1025.0% of
Consolidated EBITDA for the then most recently ended Test Period (net of any
non-cash consideration converted into cash and Cash Equivalents);

 



138

 

 

(k)       [reserved];

 

(l)       Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

 

(m)       Dispositions of property pursuant to sale-leaseback transactions;
provided that the fair market value of all property so Disposed of after the
Closing Date shall not exceed 25.50% of Total Assets as of the last day of the
then most recently ended Test Period;

 

(n)       any swap of assets in exchange for services or other assets of
comparable or greater value or usefulness to the business of Holdings and its
Subsidiaries as a whole, as determined in good faith by the management of
Holdings;

 

(o)       any issuance or sale of Equity Interests in, or Indebtedness or other
securities of, an Unrestricted Subsidiary (or a Restricted Subsidiary which owns
an Unrestricted Subsidiary so long as such Restricted Subsidiary owns no assets
other than the Equity Interests of such an Unrestricted Subsidiary));

 

(p)       the unwinding of any Swap Contract pursuant to its terms;

 

(q)       Dispositions of Investments in joint ventures to the extent required
by, or made pursuant to customary buy/sell arrangements between, the joint
venture parties set forth in joint venture arrangements and similar binding
arrangements;

 

(r)       the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any immaterial IP Rights;

 

(s)       Dispositions listed on Schedule 7.05(s) or to consummate the
Transactions, including Dispositions made pursuant to or in connection with the
Tax Matters Agreement, the Transition Services Agreement, any employee matters
agreement contemplated by the Bankruptcy Plan or other agreement contemplated by
the Bankruptcy Plan;

 



139

 

 

(t)       Dispositions of the Equity Interests of Clear Channel Outdoor
Holdings, Inc. subject to the iHeartCommunications Warrants as a result of the
exercise thereof or the cancellation of the such Equity Interests upon
expiration of the iHeartCommunications Warrants without exercise, if applicable;

 

(u)       transactions entered into in order to consummate a Permitted Tax
Restructuring subject to complying with the express terms and conditions of the
definition of “Permitted Tax Restructuring”;

 

(v)       Dispositions of assets acquired pursuant to or in order to effectuate
a Permitted Acquisition which assets are not used or useful to the core or
principal business of Holdings and its Restricted Subsidiaries;

 

provided that any Disposition of any property pursuant to this Section 7.05
(except pursuant to Sections 7.05(e), (i), (p), (r) and (s) and except for
Dispositions from a Loan Party to any other Loan Party) shall be for no less
than the fair market value of such property at the time of such Disposition. To
the extent any Collateral is Disposed of as expressly permitted by this Section
7.05 to any Person other than a Loan Party, such Collateral shall be sold free
and clear of the Liens created by the Loan Documents (and such Liens shall be
automatically released), and the Administrative Agent or the Collateral Agent,
as applicable, shall be authorized to take any actions deemed appropriate in
order to effect the foregoing.

 

For purposes of determining compliance with this Section 7.05, (A) Dispositions
need not be incurred solely by reference to one category of Dispositions
permitted by this Section 7.05 but are permitted to be incurred in part under
any combination thereof and of any other available exemption and (B) in the
event that Dispositions (or any portion thereof) meets the criteria of one or
more of the categories of Dispositions permitted by this Section 7.05, the
Borrower may, in its sole discretion, classify or reclassify such Dispositions
(or any portion thereof) in any manner that complies with this provision.

 

Section 7.06 Restricted Payments.

 

Neither Holdings nor any of the Restricted Subsidiaries shall declare or make,
directly or indirectly, any Restricted Payment, except:

 

(a)       each Restricted Subsidiary may make Restricted Payments to Holdings,
and other Restricted Subsidiaries of Holdings (and, in the case of a Restricted
Payment by a non-wholly owned Restricted Subsidiary, to Holdings and any other
Restricted Subsidiary and to each other owner of Equity Interests of such
Restricted Subsidiary based on their relative ownership interests of the
relevant class of Equity Interests);

 

(b)       Holdings and each Restricted Subsidiary may declare and make
Restricted Payments payable solely in the Equity Interests (other than
Disqualified Equity Interests not otherwise permitted by Section 7.03) of such
Person;

 

(c)       any Restricted Payment made pursuant to or in connection with the
Transactions and/or in connection with the Tax Matters Agreement, the Transition
Services Agreement, any employee matters agreement contemplated by the
Bankruptcy Plan or other agreement contemplated by the Bankruptcy Plan;

 



140

 

 

(d)       so long as no Default or Event of Default has occurred and is
continuing or would result therefrom, Holdings and its Restricted Subsidiaries
may make Restricted Payments in an unlimited amount so long as the Consolidated
Total Net Leverage Ratio calculated on a Pro Forma Basis is less than or equal
to 4.0075 to 1.00;

 

(e)       to the extent constituting Restricted Payments, Holdings and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Sections 7.02 (other than 7.02(e) and (m)), 7.04
or 7.08 (other than Sections 7.08(e) or 7.08(j));

 

(f)       repurchases of Equity Interests in Holdings (or any direct or indirect
parent thereof) or any Restricted Subsidiary of Holdings deemed to occur upon
exercise of stock options or warrants if such Equity Interests represent a
portion of the exercise price of such options or warrants;

 

(g)       Holdings and each Restricted Subsidiary may pay (or make Restricted
Payments to allow Holdings or any other direct or indirect parent thereof to
pay) for the repurchase, retirement or other acquisition or retirement for value
of Equity Interests of such Restricted Subsidiary (or of Holdings or any other
such direct or indirect parent thereof) from any future, present or former
employee, officer, director, manager or consultant of such Restricted Subsidiary
(or Holdings or any other direct or indirect parent of such Restricted
Subsidiary) or any of its Subsidiaries upon the death, disability, retirement or
termination of employment of any such Person or pursuant to any employee or
director equity plan, employee, manager or director stock option plan or any
other employee or director benefit plan or any agreement (including any stock
subscription or shareholder agreement) with any employee, manager, director,
officer or consultant of such Restricted Subsidiary (or Holdings or any other
direct or indirect parent thereof) or any of its Restricted Subsidiaries;
provided that the aggregate amount of Restricted Payments made pursuant to this
clause (g) shall not exceed $40,000,000 in any calendar year (with unused
amounts in any calendar year being carried over to succeeding calendar years
subject to a maximum of $80,000,000 in any calendar year); provided, further,
that such amount in any calendar year may be increased by an amount not to
exceed:

 

(i)       to the extent contributed to Holdings, the Net Proceeds from the sale
of Equity Interests (other than Disqualified Equity Interests) of any of
Holdings’ direct or indirect parent companies, in each case to members of
management, managers, directors or consultants of Holdings, any of its
Subsidiaries or any of its direct or indirect parent companies that occurs after
the Closing Date, to the extent Net Proceeds from the sale of such Equity
Interests have been Not Otherwise Applied; plus

 

(ii)       the Net Proceeds of key man life insurance policies received by
Holdings or its Restricted Subsidiaries; less

 

(iii)       the amount of any Restricted Payments previously made with the cash
proceeds described in clause (i) and (ii) of this Section 7.06(g);

 

(h)       Holdings may make Restricted Payments in an aggregate amount not to
exceed the sum of (i) the greater of $1300,000,000 and 10.03.5% of Consolidated
EBITDATotal Assets for the Test Period then most recently ended on or prior to
the date of such Restricted Payment, plus (ii) the portion, if any, of the
Cumulative Credit on such date that Holdings elects to apply to this paragraph;
provided that, solely in the case of any Restricted Payments made in reliance on
clause (b) of the definition of the “Cumulative Credit”, (A) the Consolidated
First Lien Net Leverage Ratio calculated on a Pro Forma Basis is less than or
equal to 4.50 to 1.00 and (B) no Event of Default under Sections 8.01(a) or (f)
has occurred or is continuing, in the case of any Restricted Payments made in
reliance of clause (b) of the definition thereof) minus (iv) amounts applied to
the prepayment of Junior Financing pursuant to Section 7.13(a)(iv)(1);

 



141

 

 

(i)       Holdings may make Restricted Payments to any direct or indirect parent
of Holdings:

 

(i)       to pay its operating costs and expenses incurred in the ordinary
course of business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third
parties), which are reasonable and customary and incurred in the ordinary course
of business and attributable to the ownership or operations of Holdings and its
Restricted Subsidiaries and, Transaction Expenses and any reasonable and
customary indemnification claims made by directors, managers or officers of such
parent attributable to the ownership or operations of Holdings and its
Restricted Subsidiaries;

 

(ii)       the proceeds of which shall be used by such parent to pay franchise
Taxes and other fees, Taxes and expenses required to maintain its (or any of its
direct or indirect parents’) corporate existence or good standing under
applicable law;

 

(iii)       for any taxable period ending after the Closing Date (A) in which
Holdings and/or any of its Subsidiaries is a member of a consolidated, combined,
unitary or similar Tax group (a “Tax Group”) of which a direct or indirect
parent of Borrower is the common parent or (B) in which Holdings is treated as a
disregarded entity or partnership for U.S. federal, state and/or local income
tax purposes, to pay U.S. federal, state and local and foreign Taxes that are
attributable to the taxable income, revenue, receipts, gross receipts, gross
profits, capital or margin of Holdings and/or its Subsidiaries; provided that
for each taxable period, the amount of such payments made in respect of such
taxable period in the aggregate shall not exceed the amount of such Taxes that
Holdings and its Subsidiaries would have been required to pay if they were a
stand-alone Tax Group with Holdings as the corporate common parent of such
stand-alone Tax Group; provided, further, that the permitted payment pursuant to
this clause (iii) with respect to any Taxes of any Unrestricted Subsidiary shall
be limited to the amount actually paid with respect to such period by such
Unrestricted Subsidiary to Holdings or its Restricted Subsidiaries for the
purposes of paying such consolidated, combined unitary or similar Taxes;

 

(iv)       to finance any Investment that would be permitted to be made pursuant
to Section 7.02 if such parent were subject to such Section; provided that (A)
such Restricted Payment shall be made substantially concurrently with the
closing of such Investment and (B) such parent shall, immediately following the
closing thereof, cause (1) all property acquired (whether assets or Equity
Interests) to be contributed to Holdings or the Restricted Subsidiaries or (2)
the merger (to the extent permitted in Section 7.04) of the Person formed or
acquired into Holdings or its Restricted Subsidiaries in order to consummate
such Permitted Acquisition or Investment, in each case, in accordance with the
requirements of Section 6.11;

 

(v)       the proceeds of which shall be used to pay customary salary, bonus and
other benefits payable to officers and employees of Holdings or any direct or
indirect parent company of Holdings to the extent such salaries, bonuses and
other benefits are attributable to the ownership or operation of Holdings and
the Restricted Subsidiaries; and

 

(vi)       the proceeds of which shall be used by Holdings to pay (or to make
Restricted Payments to allow any direct or indirect parent thereof to pay) fees
and expenses (other than to Affiliates) related to any unsuccessful equity or
debt offering by Holdings (or any direct or indirect parent thereof) that is
directly attributable to the operations of Holdings and its Restricted
Subsidiaries;

 



142

 

 

(j)       payments made or expected to be made by Holdings or any of the
Restricted Subsidiaries in respect of required withholding or similar non-U.S.
Taxes with respect to any future, present or former employee, director, manager
or consultant and any repurchases of Equity Interests in consideration of such
payments including deemed repurchases in connection with the exercise of stock
options;

 

(k)       Holdings or any Restricted Subsidiary may (i) pay cash in lieu of
fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (ii) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

 

(l)       any Restricted Payment by Holdings or any other direct or indirect
parent of Holdings to pay listing fees and other costs and expenses attributable
to being a publicly traded company which are reasonable and customary;

 

(m)       any Restricted Payment made in connection with paying dividends with
respect to the declaration and payment by iHeart Operations of cash interest
with respect to the iHeart Operations Preferred Stock in an amount up to the
greater of (x) $6075,000,000 and (y) 7.5% of Total Assets as of the last day of
the then most recently ended Test Period of liquidation preference and any
accrued unpaid interest or premium thereon or any securities issued as a
replacement therefor so long as the terms of such securities do not exceed the
greater of (x) $6075,000,000 and (y) 7.5% of Total Assets as of the last day of
the then most recently ended Test Period in liquidation preference, amount,
stated value or principal amount, and are not materially adverse to the Lenders,
in their capacity as such, taken as whole, as compared to the terms of the
iHeart Operations Preferred Stock that is being replaced (as determined in good
faith by the Borrower);

 

(n)       any Restricted Payment made in connection with the declaration and
payment of dividends or distributions to any holder of the iHeart Operations
Preferred Stock paying for the repayment, repurchase, redemption, defeasance, or
otherwise acquire or retire for value of all or any portion of the iHeart
Operations Preferred Stock in an amount up to the greater of (x) $6075,000,000
and % of Total Assets as of the last day of the then most recently ended Test
Period of liquidation preference or any securities issued as a replacement
therefor so long as the terms of such securities do not exceed the greater of
(x) $6075,000,000 and (y) 7.5% of Total Assets as of the last day of the then
most recently ended Test Period in liquidation preference, amount, stated value
or principal amount, and are not materially adverse to the Lenders, in their
capacity as such, taken as a whole, as compared to the terms of the iHeart
Operations Preferred Stock that is being replaced (as determined in good faith
by the Borrower), together with accrued and unpaid interest or premium thereon
to the redemption date thereof, plus accrued and unpaid interest, dividends,
premiums (including tender premiums), defeasance costs, underwriting discounts,
fees, costs and expenses (including original issue discount, upfront fees or
similar fees) related thereto;

 

(o)       distributions in connection with the making of any “AHYDO Catch-up
Payments,” in respect of any Junior Financing defined as payments on any
indebtedness to avoid the application of the “Applicable High-Yield Discount
Obligation” rules of Section 163 of the Code to such indebtedness;

 



143

 

 

(p)       the distribution, by dividend or otherwise, of Equity Interests of an
Unrestricted Subsidiary (or a Restricted Subsidiary that owns one or more
Unrestricted Subsidiaries), or Indebtedness owed to Holdings or a Restricted
Subsidiary by an Unrestricted Subsidiary; provided that such Unrestricted
Subsidiary (or a Restricted Subsidiary that owns one or more Unrestricted
Subsidiaries) owns no assets other than Equity Interests of one or more
Unrestricted Subsidiaries (other than Unrestricted Subsidiaries the primary
assets of which are cash and/or Cash Equivalents); and

 

(q)       Restricted Payments that are made (i) in an amount equal to the amount
of Excluded Contributions previously received and that Holdings elects to apply
under this clause (q) or (ii) without duplication with clause (i), in an amount
equal to the Net Proceeds not required to be applied in accordance with Section
2.05 or the first proviso to the definition of Net Proceeds from a Disposition
in respect of property or assets acquired after the Closing Date, if the
acquisition of such property or assets was financed with Excluded Contributions,
in each case, to the extent Not Otherwise Applied.

 

Section 7.07      Change in Nature of Business.

 

Holdings shall not, nor shall Holdings permit any of the Restricted Subsidiaries
to, directly or indirectly, engage in any material line of business
substantially different from those lines of business conducted by Holdings and
the Restricted Subsidiaries on the Closing Date or any business reasonably
related, complementary, synergistic or ancillary thereto or reasonable
extensions thereof.

 

Section 7.08      Transactions with Affiliates.

 

Neither Holdings shall, nor shall Holdings permit any of the Restricted
Subsidiaries to, directly or indirectly, enter into any transaction of any kind
with any Affiliate of Holdings, whether or not in the ordinary course of
business for a transaction value in excess of $25,000,000 per each individual
transaction or series of related transactions, other than (a) loans and other
transactions among Holdings and its Restricted Subsidiaries or any entity that
becomes a Restricted Subsidiary or as a result of such loan or other transaction
to the extent permitted under this Article VII, (b) on terms substantially as
favorable to Holdings or such Restricted Subsidiary as would be obtainable by
Holdings or such Restricted Subsidiary at the time in a comparable arm’s-length
transaction with a Person other than an Affiliate, (c) the Transactions and the
payment of Transaction Expenses as part of or in connection with the
Transactions, (d) transactions pursuant to the Tax Matters Agreement, the
Transition Services Agreement, any employee matters agreement contemplated by
the Bankruptcy Plan or other agreement contemplated by the Bankruptcy Plan, (e)
Restricted Payments permitted under Section 7.06 and Investments permitted under
Section 7.02, (f) employment and severance arrangements between Holdings and its
Restricted Subsidiaries and their respective officers and employees in the
ordinary course of business and transactions pursuant to stock option plans and
employee benefit plans and arrangements in the ordinary course of business, (g)
the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, officers, employees and
consultants of Holdings and its Restricted Subsidiaries (or any direct or
indirect parent of Holdings) in the ordinary course of business to the extent
attributable to the ownership or operation of Holdings and its Restricted
Subsidiaries, (h) transactions pursuant to agreements in existence on the
Closing Date and set forth on Schedule 7.08 or any amendment thereto to the
extent such an amendment is not adverse to the Lenders in any material respect,
(i) the issuance of the iHeartCommunications Warrants and the Disposition of the
Equity Interests of Clear Channel Outdoor Holdings, Inc. subject to the
iHeartCommunications Warrants upon the exercise thereof, (j) payments by
Holdings or any of its Subsidiaries pursuant to any tax sharing agreements with
any direct or indirect parent of Holdings to the extent attributable to the
ownership or operation of Holdings and the Subsidiaries, but only to the extent
permitted by Section 7.06(i)(iii), (k) the issuance or transfer of Equity
Interests (other than Disqualified Equity Interests) of Holdings to any
Permitted Holder or to any former, current or future director, manager, officer,
employee or consultant (or any Affiliate of any of the foregoing) of Holdings,
any of its Subsidiaries or any direct or indirect parent thereof, (l)
transactions in connection with Permitted Tax Restructurings subject to
complying with the express terms and conditions of the definition of “Permitted
Tax Restructuring” or (m) a joint venture which would constitute a transaction
with an Affiliate solely as a result of Holdings or any Restricted Subsidiary
owning an equity interest or otherwise controlling such joint venture or similar
entity.

 



144

 

 

Section 7.09      Burdensome Agreements.

 

Holdings shall not, nor shall Holdings permit any of the Restricted Subsidiaries
to, enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that limits the ability of (a) any
Restricted Subsidiary of Holdings that is not a Guarantor to make Restricted
Payments to Holdings or any Guarantor or to make or repay intercompany loans and
advances to Holdings or any Guarantor or (b) any Loan Party to create, incur,
assume or suffer to exist Liens on property of such Person for the benefit of
the Lenders with respect to the Facilities and the Obligations or under the Loan
Documents; provided that the foregoing clauses (a) and (b) shall not apply to
Contractual Obligations which (i)(x) exist on the Closing Date and (to the
extent not otherwise permitted by this Section 7.09) are listed on Schedule 7.09
hereto and (y) to the extent Contractual Obligations permitted by clause (x) are
set forth in an agreement evidencing Indebtedness, are set forth in any
agreement evidencing any permitted modification, replacement, renewal, extension
or refinancing of such Indebtedness so long as such modification, replacement,
renewal, extension or refinancing does not expand the scope of such Contractual
Obligation, (ii) are binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary of Holdings, so long
as such Contractual Obligations were not entered into solely in contemplation of
such Person becoming a Restricted Subsidiary of Holdings; provided, further,
that this clause (ii) shall not apply to Contractual Obligations that are
binding on a Person that becomes a Restricted Subsidiary pursuant to Section
6.14, (iii) represent Indebtedness of a Restricted Subsidiary of Holdings which
is not a Loan Party which is permitted by Section 7.03, (iv) arise in connection
with any Disposition permitted by Sections 7.04 or 7.05 and relate solely to the
assets or Person subject to such Disposition, (v) are customary provisions in
joint venture agreements and other similar agreements applicable to joint
ventures permitted under Section 7.02 and applicable solely to such joint
venture entered into in the ordinary course of business, (vi) are negative
pledges and restrictions on Liens in favor of any holder of Indebtedness
permitted under Section 7.03 but solely to the extent any negative pledge
relates to the property financed by such Indebtedness, (vii) are customary
restrictions on leases, subleases, licenses or asset sale agreements otherwise
permitted hereby so long as such restrictions relate to the assets subject
thereto, (viii) comprise restrictions imposed by any agreement relating to
secured Indebtedness permitted pursuant to Section 7.03(e), (g) or (m) and to
the extent that such restrictions apply only to the property or assets securing
such Indebtedness or to the Restricted Subsidiaries incurring or guaranteeing
such Indebtedness, (ix) are customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of Holdings or any
Restricted Subsidiary, (x) are customary provisions restricting assignment of
any agreement entered into in the ordinary course of business, (xi) are
restrictions on cash or other deposits imposed by customers under contracts
entered into in the ordinary course of business, (xii) arise in connection with
cash or other deposits permitted under Sections 7.01 and 7.02 and limited to
such cash or deposit, (xiii) arise in connection with the Tax Matters Agreement,
the Transition Services Agreement, any employee matters agreement contemplated
by the Bankruptcy Plan or other agreement contemplated by the Bankruptcy Plan
and (xiv) are restrictions contained in any ABL Loan Document, or Senior Notes
Document or, in each case, any Permitted Refinancing thereof.

 



145

 

 

Section 7.10      [Reserved].

 

Section 7.11      [Reserved].

 

Section 7.12      Change in Fiscal Year.

 

Holdings shall not make any change in its fiscal year; provided, however, that
Holdings may, upon written notice to the Administrative Agent, change its fiscal
year to any other fiscal year reasonably acceptable to the Administrative Agent,
in which case, Holdings and the Administrative Agent will, and are hereby
authorized by the Lenders to, make any adjustments to this Agreement that are
necessary to reflect such change in fiscal year.

 

Section 7.13 Prepayments, Etc. of Indebtedness.

 

(a)       Holdings shall not, nor shall Holdings permit any of the Restricted
Subsidiaries to, directly or indirectly, voluntarily prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that (A) payments of regularly scheduled principal
and interest and (B) except to the extent occurring within the period that
constitutes the final 365 days before the Latest Maturity of the Initial Term
Loans, any prepayment, redemption, purchase, defeasance or other retirement of
Indebtedness made within one year of the final maturity of such Indebtedness
shall be permitted), any Indebtedness (I) in excess of the Threshold Amount and
(II) that is or is required to be subordinated to the Obligations pursuant to
the terms of the Loan Documents in right of payment to the Obligations
(collectively, “Junior Financing”) or make any payment in violation of any
subordination terms of any Junior Financing Documentation, except (i) the
refinancing thereof with the Net Proceeds of any Indebtedness (to the extent
such Indebtedness constitutes a Permitted Refinancing and, if such Indebtedness
was originally incurred under Section 7.03(g), (q) or (s), is permitted pursuant
to Section 7.03(g), (q) or (s)), to the extent not required to prepay any Loans
pursuant to Section 2.05(b), (ii) the conversion of any Junior Financing to
Equity Interests (other than Disqualified Equity Interests) of Holdings or any
of its direct or indirect parents, (iii) the prepayment of Indebtedness of
Holdings or any Restricted Subsidiary to Holdings or any Restricted Subsidiary
to the extent not prohibited by the subordination provisions contained in the
Intercompany Note, (iv) prepayments, redemptions, purchases, defeasances and
other payments in respect of Junior Financings prior to their scheduled maturity
in an aggregate amount not to exceed the sum of (1) Restricted Payments
permitted pursuant to Section 7.06(h) that have not otherwise been made plus (2)
the greater of $75300,000,000 and 73.5% of Consolidated EBITDATotal Assets for
the then most recently ended Test Period plus (3) the portion, if any, of the
Cumulative Credit on such date that Holdings elects to apply to this paragraph
(provided that, solely in the case of any prepayments of Junior Financing made
in reliance of clause (b) of the definition of the “Cumulative Credit”, (X) the
Consolidated First Lien Net Leverage Ratio calculated on a Pro Forma Basis is
less than or equal to 4.50 to 1.00 and (Y) no Event of Default under Sections
8.01(a) of (f) has occurred or is continuing), plus (4) prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Financings that are made (i) in an amount equal to the amount of Excluded
Contributions previously received and that Holdings elects to apply under this
clause (4) or (ii) without duplication with clause (3), in an amount equal to
the Net Proceeds from a Disposition in respect of property or assets acquired
after the Closing Date, if the acquisition of such property or assets was
financed with Excluded Contributions, in each case, to the extent Not Otherwise
Applied plus (5) so long as no Default or Event of Default is continuing or
would result therefrom, unlimited prepayments of Junior Financing so long as the
Consolidated Total Net Leverage Ratio calculated on a Pro Forma Basis is less
than or equal to 4.75 to 1.00 and (v) repayments, redemptions, purchases or
defeasances in connection with “AHYDO Catch-up Payments,” defined as payments on
any indebtedness to avoid the application of the “Applicable High-Yield Discount
Obligation” rules of Section 163 of the Code to such Indebtedness.

 



146

 

 

(b)       Holdings shall not, nor shall it permit any of the Restricted
Subsidiaries to amend, modify or change in any manner materially adverse to the
interests of the Lenders any term or condition of any Junior Financing
Documentation without the consent of the Administrative Agent (which consent
shall not be unreasonably withheld, conditioned or delayed).

 

Section 7.14      Permitted Activities.

 

In the case of Holdings, conduct, transact or otherwise engage in any business
or operations other than the following activities and those incidental thereto
(i) its ownership of the Equity Interests of the Borrower or other Restricted
Subsidiaries, (ii) the maintenance of its legal existence, (iii) the performance
of the Loan Documents, the Senior Notes Documents, and the ABL Loan Documents,
or (iv) any transaction that Holdings is permitted to enter into or consummate
under this Article VII.

 

ARTICLE VIII

Events of Default and Remedies

 

Section 8.01      Events of Default.

 

Any of the following from and after the Closing Date shall constitute an event
of default (an “Event of Default”):

 

(a)       Non-Payment. Any Loan Party fails to pay (i) when and as required to
be paid herein, any amount of principal of any Loan, or (ii) within five (5)
Business Days after the same becomes due, any interest on any Loan or any other
amount payable hereunder or with respect to any other Loan Document; or

 

(b)       Specific Covenants. Holdings or any Restricted Subsidiary, fails to
perform or observe any term, covenant or agreement contained in any of Section
6.03(a) or 6.05(a) (solely with respect to the Borrower) or Article VII; or

 

(c)       Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Sections 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) days after written notice thereof by the
Administrative Agent to Holdings or the Borrower; or

 

(d)       Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of
Holdings or any other Loan Party herein, in any other Loan Document, or in any
document required to be delivered in connection herewith or therewith shall be
incorrect in any material respect when made or deemed made; or

 

(e)       Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails
to make any payment beyond the applicable grace period with respect thereto, if
any, (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Indebtedness (other than (I) the ABL Facility,
which shall be governed solely by clause (iii) hereof or (II) Indebtedness
hereunder) having an outstanding aggregate principal amount of not less than the
Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness, after giving effect to all
applicable grace periods, or any other event occurs (other than, with respect to
(I) the ABL Facility, which shall be governed solely by clause (iii) hereof or
(II) Indebtedness consisting of Swap Contracts, termination events or equivalent
events pursuant to the terms of such Swap Contracts), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (B) shall not apply to Indebtedness that becomes due
as a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness if such sale or transfer is permitted hereunder; provided,
further, that (i) this clause (e) shall not apply if such failure is remedied or
waived by the holders of such Indebtedness prior to any termination of the
Commitments or acceleration of the Loans pursuant to this Article VIII, (ii) any
event or condition set forth under this clause (e) shall not, until the
expiration of any applicable grace period or the delivery of notice for the
acceleration of the underlying Indebtedness by the applicable holder or holders
of such Indebtedness, constitute a “Default” or “Event of Default” for purposes
of this Agreement and (iii) any breach of any covenant or the occurrence of any
default with respect to any ABL Facility or any Permitted Refinancing thereof
shall not constitute a “Default” or “Event of Default” with respect to any Term
Loans unless and until the ABL Lenders have declared all amounts outstanding
under the ABL Facility to be immediately due and payable and all outstanding
commitments under the ABL Facility to be immediately terminated, and such
declaration has not been rescinded on or before such date; or

 



147

 

 

(f)       Insolvency Proceedings, Etc. AnyExcept with respect to any dissolution
or liquidation of a Restricted Subsidiary expressly permitted by Section 7.04 in
connection with the consummation of a Permitted Tax Restructuring, any Loan
Party or any Restricted Subsidiary institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator,
administrator, administrative receiver or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator, administrator, administrative receiver
or similar officer is appointed without the application or consent of such
Person and the appointment continues undischarged or unstayed for sixty (60)
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty (60)
calendar days, or an order for relief is entered in any such proceeding; or

 

(g)       Inability to Pay Debts; Attachment. (i) Any Loan Party or any
Restricted Subsidiary becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of the Loan Parties, taken as a whole, and is
not released, vacated or fully bonded within sixty (60) days after its issue or
levy; or

 

(h)       Judgments. There is entered against any Loan Party or any Restricted
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer has been notified of
such judgment or order and has not denied coverage) and such judgment or order
shall not have been satisfied, vacated, discharged or stayed or bonded pending
an appeal for a period of sixty (60) consecutive days from the entry thereof; or

 

(i)       Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Sections 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent or Collateral Agent or any Lender or the
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Loan Party contests in writing the validity or enforceability of
any provision of any Loan Document or the validity or priority of a Lien as
required by the Collateral Documents on a material portion of the Collateral; or
any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of repayment in full
of the Obligations and termination of the Aggregate Commitments), or purports in
writing to revoke or rescind any Loan Document; or

 



148

 

 

(j)       Change of Control. There occurs any Change of Control; or

 

(k)       Collateral Documents. (i) Any Collateral Document or any material
portion thereof, after delivery thereof pursuant to Section 4.01 or Sections
6.11 or 6.13 shall for any reason (other than pursuant to the terms hereof and
thereof including as a result of a transaction not prohibited under this
Agreement) cease to be in full force and effect and to create a valid and
perfected Lien, with the priority required by this Agreement the Collateral
Documents and the Intercreditor Agreements on and security interest in any
material portion of the Collateral purported to be covered thereby, subject to
Liens permitted under Section 7.01, (x) except to the extent that any such
perfection or priority is not required pursuant to the Collateral and Guarantee
Requirement or any loss thereof results from the failure of the Administrative
Agent or the Collateral Agent to maintain possession of certificates actually
delivered to it representing securities pledged under the Collateral Documents
or to file Uniform Commercial Code continuation statements and (y) except as to
Collateral consisting of Real Property to the extent that such losses are
covered by a lender’s title insurance policy and such insurer has not denied
coverage, or (ii) any of the Equity Interests of the Borrower shall for any
reason cease to be pledged pursuant to the Collateral Documents; or

 

(l)       ERISA. (i) An ERISA Event occurs which has resulted or could
reasonably be expected to result in liability of a Loan Party or a Restricted
Subsidiary in an aggregate amount which could reasonably be expected to result
in a Material Adverse Effect, or (ii) a Loan Party, any Restricted Subsidiary or
any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan and a Material
Adverse Effect could reasonably be expected to result.

 

Section 8.02 Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions:

 

(i)       terminate the Aggregate Commitments;

 

(ii)       declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
whereupon the foregoing shall become immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Loan Parties;

 

(iii)       [reserved]; and

 

(iv)       exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

 

provided that, upon the occurrence of an Event of Default described in Section
8.01(f) with respect to Holdings or the Borrower, (x) the Aggregate Commitments
shall automatically terminate, and (y) the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon, and all other
amounts owing or payable hereunder or under any other Loan Document shall be
immediately due and payable, without presentment, demand, protest or other
notice of any kind, all of which are hereby expressly waived by Holdings or the
Borrower; provided, further, that upon the occurrence of an actual or deemed
entry of an order for relief with respect to any Loan Party under the Bankruptcy
Code of the United States, the obligation of each Lender to make Loans shall
automatically terminate, the unpaid principal amount of all outstanding Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, in each case without further act of the Administrative Agent or any
Lender.

 



149

 

 

Section 8.03      Exclusion of Immaterial Subsidiaries.

 

Solely for the purpose of determining whether a Default or Event of Default has
occurred under clause (f) or (g) of Section 8.01, any reference in any such
clause to any Restricted Subsidiary or Loan Party shall be deemed not to include
any Restricted Subsidiary (an “Immaterial Subsidiary”) affected by any event or
circumstances referred to in any such clause that did not, as of the last day of
the most recent completed fiscal quarter of Holdings, have assets with a fair
market value in excess of 5.0% of Total Assets individually, or 10.0% of Total
Assets together with the assets of all Restricted Subsidiaries affected by any
event or circumstance referred to in any such clause.

 

Section 8.04      Application of Funds.

 

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable), any amounts received on
account of the Obligations shall, subject to any Intercreditor Agreements then
in effect, be applied by the Administrative Agent in the following order (to the
fullest extent permitted by mandatory provisions of applicable Law):

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III or Section 10.05) payable to the Administrative Agent or the
Collateral Agent in its capacity as such and their Agent-Related Parties;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans ratably among the Secured Parties in proportion to
the respective amounts described in this clause Third payable to them;

 

Fourth, to the payment of all other Obligations of the Borrower that are due and
payable to the Administrative Agent and the other Secured Parties on such date,
ratably based upon the respective aggregate amounts of all such Obligations
owing to the Administrative Agent and the other Secured Parties on such date;
and

 

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law or as directed by a court of
competent jurisdiction.

 



150

 

 

ARTICLE IX

Administrative Agent and Other Agents

 

Section 9.01      Appointment and Authorization of Agents.

 

(a)       Each Lender hereby irrevocably appoints CitibankBank of America, N.A.
to act on its behalf as the Administrative Agent and Collateral Agent (for
purposes of this Section 9.01, the Administrative Agent and the Collateral Agent
are referred to collectively as the “Agents”) hereunder and under the other Loan
Documents and authorizes each of the Administrative Agent and the Collateral
Agent to take such action on its behalf under the provisions of this Agreement
and each other Loan Document and to exercise such powers and perform such duties
as are delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, the Lenders hereby expressly
authorize the Agents to (i) execute any and all documents (including releases)
with respect to the Collateral and the rights of the Secured Parties with
respect thereto, as contemplated by and in accordance with the provisions of
this Agreement and the Collateral Documents and (ii) negotiate, enforce or the
settle any claim, action or proceeding affecting the Lenders in their capacity
as such, at the direction of the Required Lenders and, in each case, acknowledge
and agree that any such action by any Agent shall bind the Lenders.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, neither the Administrative Agent nor the Collateral
Agent shall have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent or the Collateral Agent have or
be deemed to have any fiduciary relationship with any Lender or Participant, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent or the Collateral Agent.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” herein and in the other Loan Documents with reference to any Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Law. Instead, such term is used
merely as a matter of market custom, and is intended to create or reflect only
an administrative relationship between independent contracting parties.

 

(b)       [Reserved].

 

(c)       Each of the Secured Parties hereby irrevocably appoints and authorizes
the Collateral Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or on trust for) such
Secured Party for purposes of acquiring, holding and enforcing any and all Liens
on Collateral granted by the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agent (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Collateral Agent), shall be
entitled to the benefits of all provisions of this Article IX (including Section
9.07, as though such co-agents, sub-agents and attorneys-in-fact were the
Collateral Agent under the Loan Documents) as if set forth in full herein with
respect thereto. Without limiting the generality of the foregoing, the Lenders
hereby expressly authorize the Administrative Agent to execute any and all
documents (including releases) with respect to the Collateral and the rights of
the Secured Parties with respect thereto, as contemplated by and in accordance
with the provisions of this Agreement and the Collateral Documents and
acknowledge and agree that any such action by any Agent shall bind the Lenders.

 

(d)       Except as provided in Sections 9.09 and 9.11, the provisions of this
Article IX are solely for the benefit of the Agents and the Lenders, and neither
the Borrower nor any other Loan Party shall have rights as a third-party
beneficiary of any of such provisions.

 

(e)       The Person serving as the Administrative Agent hereunder shall have
the same rights and powers in its capacity as a Lender as any other Lender and
may exercise the same as though it were not the Administrative Agent, and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for, and generally engage in any kind
of business with, the Borrower or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

 



151

 

 

Section 9.02      Delegation of Duties.

 

Each of the Administrative Agent and the Collateral Agent may execute any of its
duties under this Agreement or any other Loan Document (including for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through agents, sub-agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The Administrative Agent, the
Collateral Agent and any such sub-agent may perform any and all of its duties
and exercise its rights and powers by or through their respective Agent-Related
Persons. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Agent-Related Persons of the Administrative Agent, the
Collateral Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities as well as
activities as Administrative Agent or Collateral Agent. The Administrative Agent
shall not be responsible for the negligence or misconduct of any agent or
sub-agent or attorney-in-fact that it selects, so long as such selection was
made in the absence of gross negligence or willful misconduct (as determined in
the final non-appealable judgment of a court of competent jurisdiction).

 

Section 9.03      Liability of Agents.

 

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct, as determined by the final non-appealable
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein), (b) except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to Parent, Holdings, the Borrower
or any of their respective Affiliates that is communicated to or obtained by the
Person serving as an Agent or any of their respective Affiliates in any
capacity, (c) be responsible for or have any duty to ascertain or inquire into
the satisfaction of any condition set forth in Article IV or elsewhere herein or
in any other Loan Document, other than to confirm receipt of items expressly
required to be delivered to such Agent or (d) be responsible in any manner to
any Lender or Participant for any recital, statement, representation or warranty
made by any Loan Party or any officer thereof, contained herein or in any other
Loan Document, or in any certificate, report, statement or other document
referred to or provided for in, or received by any Agent or any of their
respective Affiliates under or in connection with, this Agreement or any other
Loan Document, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, the existence, value
or collectability of the Collateral, any failure to monitor or maintain any part
of the Collateral, or the perfection or priority of any Lien or security
interest created or purported to be created under the Collateral Documents, or
for any failure of any Loan Party or any other party to any Loan Document to
perform its obligations hereunder or thereunder. No Agent-Related Person shall
be under any obligation to any Lender or participant to ascertain or to inquire
as to the observance or performance of any of the agreements contained in, or
conditions of, this Agreement or any other Loan Document, or to inspect the
properties, books or records of any Loan Party or any Affiliate thereof.
Notwithstanding the foregoing, no Agent shall (a) be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) shall not be required to carry out any “know your customer” or
other checks in relation to any person on behalf of any Lender and each Lender
confirms to the Administrative Agent that it is solely responsible for any such
checks it is required to carry out and that it may not rely on any statement in
relation to such checks made by the Administrative Agent or any of its
Affiliates and (c) have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
or Collateral Agent (as applicable) is required to exercise as directed in
writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents); provided that no Agent (as applicable) shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
(as applicable) to liability or that is contrary to any Loan Document or
applicable Law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may affect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law.

 



152

 

 



 

Section 9.04       Reliance by Agents.

 

Each Agent shall be entitled to rely, and shall be fully protected in relying,
upon any writing, communication, signature, resolution, representation, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, electronic mail message, statement or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to any Loan Party), independent accountants and other experts
selected by such Agent. Each Agent shall be fully justified in failing or
refusing to take any action under any Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders. In determining compliance with any condition hereunder to the making of
a Loan that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.

 

Section 9.05      Notice of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice (it being understood that posting of such notice to the “private side” of
the Platform shall be sufficient if (i) the Borrower determines that such notice
contains material non-public information with respect to any of the Loan Parties
or their securities and is not suitable for posting to “public” Lenders and (ii)
such notice relates to Defaults (other than Events of Default); it being
understood and agreed that the Administrative Agent shall post notices regarding
Events of Default and payment Defaults to all Lenders). The Administrative Agent
will notify the Lenders of its receipt of any such notice. The Administrative
Agent shall take such action with respect to any Event of Default as may be
directed by the Required Lenders in accordance with Article VIII; provided that
unless and until the Administrative Agent has received any such direction, the
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to such Event of Default as it
shall deem advisable or in the best interest of the Lenders.

 



153

 

 

Section 9.06      Credit Decision; Disclosure of Information by Agents.

 

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent-Related Person to any
Lender as to any matter, including whether Agent-Related Persons have disclosed
material information in their possession. Each Lender represents to each Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of, and investigation into, the business, prospects,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Subsidiaries, and all applicable bank or other regulatory
Laws relating to the transactions contemplated hereby, and made its own decision
to enter into this Agreement and to extend credit to the Borrower hereunder.
Each Lender also represents that it will, independently and without reliance
upon any Agent-Related Person and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Loan Parties. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
Affiliates which may come into the possession of any Agent-Related Person.

 

Section 9.07       Indemnification of Agents.

 

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided that no Lender shall be liable for the payment to any Agent-Related
Person of any portion of such Indemnified Liabilities resulting from such
Agent-Related Person’s own gross negligence or willful misconduct, as determined
by the final non-appealable judgment of a court of competent jurisdiction;
provided that no action taken in accordance with the directions of the Required
Lenders (or such other number or percentage of the Lenders as shall be required
by the Loan Documents) shall be deemed to constitute gross negligence or willful
misconduct for purposes of this Section 9.07. In the case of any investigation,
litigation or proceeding giving rise to any Indemnified Liabilities, this
Section 9.07 applies whether any such investigation, litigation or proceeding is
brought by any Lender or any other Person. Without limitation of the foregoing,
each Lender shall reimburse each Agent upon demand for its ratable share of any
costs or out-of-pocket expenses (including Attorney Costs) incurred by each
Agent, as the case may be, in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Loan
Document, or any document contemplated by or referred to herein, to the extent
that such Agent, as the case may be, is not reimbursed for such expenses by or
on behalf of the Loan Parties; provided that such reimbursement by the Lenders
shall not affect the Loan Parties’ continuing reimbursement obligations with
respect thereto. The undertaking in this Section 9.07 shall survive termination
of the Aggregate Commitments, the payment of all other Obligations and the
resignation of the Administrative Agent or the Collateral Agent, as the case may
be.

 



154

 

 

Section 9.08      Agents in Their Individual Capacities.

 

CitibankBank of America, N.A. and its Affiliates may make loans to, issue
letters of credit for the account of, accept deposits from, acquire Equity
Interests in and generally engage in any kind of banking, trust, financial
advisory, underwriting or other business with the Borrower and its respective
Affiliates as though such Person were not an Agent and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, CitibankBank of America, N.A. and/or any of its Affiliates may
receive information regarding the Borrower or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Borrower or such Affiliate) and acknowledge that no Agent shall be under any
obligation to provide such information to them. With respect to its Loans,
CitibankBank of America, N.A. and its Affiliates shall have the same rights and
powers under this Agreement as any other Lender and may exercise such rights and
powers as though it were not an Agent, and the terms “Lender” and “Lenders”
include CitibankBank of America, N.A. in its individual capacity. Any successor
to CitibankBank of America, N.A. as the Administrative Agent or the Collateral
Agent shall also have the rights attributed to CitibankBank of America, N.A.
under this paragraph.

 

Section 9.09      Successor Agents.

 

Each of the Administrative Agent and the Collateral Agent may resign as the
Administrative Agent or the Collateral Agent, as applicable upon thirty (30)
days’ notice to the Lenders and the Borrower and if either the Administrative
Agent or the Collateral Agent is a Defaulting Lender, the Borrower may remove
such Defaulting Lender from such role upon ten (10) days’ notice to the Lenders.
If the Administrative Agent or the Collateral Agent resigns under this Agreement
or is removed by the Borrower, the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders, which successor agent shall be
consented to by the Borrower at all times other than during the existence of an
Event of Default under Sections 8.01(a), (f) or (g) (which consent of the
Borrower shall not be unreasonably withheld or delayed). If no successor agent
is appointed prior to the effective date of the resignation or removal of the
Administrative Agent or the Collateral Agent, as applicable, the Administrative
Agent or the Collateral Agent, as applicable, in the case of a resignation, and
the Borrower, in the case of a removal may appoint, after consulting with the
Lenders and the Borrower (in the case of a resignation), a successor agent from
among the Lenders. Upon the acceptance of its appointment as successor agent
hereunder, the Person acting as such successor agent shall succeed to all the
rights, powers and duties of the retiring Administrative Agent or retiring
Collateral Agent and the term “Administrative Agent” or “Collateral Agent”, as
applicable, shall mean such successor administrative agent or collateral agent
and/or Supplemental Agent, as the case may be, and the retiring Administrative
Agent’s or Collateral Agent’s appointment, powers and duties as the
Administrative Agent or Collateral Agent shall be terminated. After the retiring
Administrative Agent’s or the Collateral Agent’s resignation or removal
hereunder as the Administrative Agent or Collateral Agent, the provisions of
this Article IX and the provisions of Sections 10.04 and 10.05 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
the Administrative Agent or Collateral Agent under this Agreement. If no
successor agent has accepted appointment as the Administrative Agent or the
Collateral Agent by the date which is thirty (30) days following the retiring
Administrative Agent’s or Collateral Agent’s notice of resignation or ten (10)
days following the Borrower’s notice of removal, the retiring Administrative
Agent’s or the retiring Collateral Agent’s resignation shall nevertheless
thereupon become effective and such Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents, and Required
Lenders shall perform all of the duties of the Administrative Agent or
Collateral Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. Upon the acceptance of any
appointment as the Administrative Agent or Collateral Agent hereunder by a
successor and upon the execution and filing or recording of such financing
statements, or amendments thereto, and such other instruments or notices, as may
be necessary or desirable, or as the Required Lenders may request, in order to
(a) continue the perfection of the Liens granted or purported to be granted by
the Collateral Documents or (b) otherwise ensure that Section 6.11 is satisfied,
the successor Administrative Agent or Collateral Agent shall thereupon succeed
to and become vested with all the rights, powers, discretion, privileges, and
duties of the retiring Administrative Agent or Collateral Agent, and the
retiring Administrative Agent or Collateral Agent shall be discharged, if not
previously discharged pursuant to the foregoing sentence, from its duties and
obligations under the Loan Documents. After the retiring Administrative Agent’s
or Collateral Agent’s resignation hereunder as the Administrative Agent or the
Collateral Agent, the provisions of this Article IX and Sections 10.04 and 10.05
shall continue in effect for its benefit in respect of any actions taken or
omitted to be taken by it while it was acting as the Administrative Agent or the
Collateral Agent.

 



155

 

 

Section 9.10      Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent or the Collateral Agent shall have made any demand on
the Borrower) shall be (to the fullest extent permitted by mandatory provisions
of applicable Law) entitled and empowered, by intervention in such proceeding or
otherwise:

 

(a)       to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, the Collateral Agent and
the Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders, the Collateral Agent and
the Administrative Agent and their respective agents and counsel and all other
amounts due to the Lenders, the Collateral Agent and the Administrative Agent
under Sections 2.09, 10.04 and 10.05) allowed in such judicial proceeding; and

 

(b)       to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, curator, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized by each Lender to make such payments to the Administrative Agent or
the Collateral Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, to pay to the
Administrative Agent or the Collateral Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
respective agents and counsel, and any other amounts due the Administrative
Agent or the Collateral Agent under Sections 2.09, 10.04 and 10.05.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 



156

 

 

Section 9.11      Collateral and Guaranty Matters.

 

The Lenders irrevocably agree:

 

(a)       that any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document shall be automatically
released (i) upon termination of the Aggregate Commitments and payment in full
of all Obligations (other than contingent indemnification obligations not yet
accrued and payable), (ii) at the time the property subject to such Lien is
Disposed or to be Disposed as part of or in connection with any Disposition
permitted hereunder to any Person other than a Person required to grant a Lien
to the Administrative Agent or the Collateral Agent under the Loan Documents,
(iii) subject to Section 10.01, if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders (iv) to the extent
such asset constitutes an Excluded Asset (as defined in the Security Agreement)
or (v) if the property subject to such Lien is owned by a Guarantor, upon
release of such Guarantor from its obligations under its Guaranty pursuant to
clause (c) below;

 

(b)       to release or subordinate any Lien on any property granted to or held
by the Administrative Agent or the Collateral Agent under any Loan Document to
the holder of any Lien on such property that is permitted by Sections 7.01(u) or
(w) (in the case of clause (w), to the extent required by the terms of the
obligations secured by such Liens);

 

(c)       that any Subsidiary Guarantor shall be automatically released from its
obligations under the Guaranty if such Person ceases to be a Restricted
Subsidiary or becomes an Excluded Subsidiary as a result of a transaction or
designation permitted hereunder; provided that (x) no such release shall occur
if such Guarantor continues to be a guarantor in respect of the Senior Notes,
the ABL Facility or any Junior Financing with a principal amount in excess of
the Threshold Amount and (y) no Guarantor shall be released from its obligations
under the Guaranty as a result of becoming a non-wholly-owned Subsidiary of
Holdings unless the transaction resulting in such Guarantor becoming a
non-wholly-owned subsidiary of Holdings is an arm’s-length transaction with a
Person other than an Affiliate; and

 

(d)       the Administrative Agent and/or the Collateral Agent may, without any
further consent of any Lender, enter into (i) the ABL Intercreditor Agreement,
(ii) a First Lien Intercreditor Agreement with the Other Debt Representative for
the Senior Secured Notes and any Permitted First Priority Refinancing Notes or
any Indebtedness incurred pursuant to Section(g), (q) or (s) that is secured on
a pari passu basis with the Liens securing the Obligations and/or (iii) a Junior
Lien Intercreditor Agreement with the Other Debt Representative for any
Permitted Second Priority Refinancing Debt or any Indebtedness incurred pursuant
to Sections 7.03 (g), (q) or (s) that is secured on a junior lien basis with the
Liens securing the Obligations, in each case, where such Indebtedness is secured
by Liens permitted under Section 7.01. The Administrative Agent and the
Collateral Agent may rely exclusively on a certificate of a Responsible Officer
of Holdings or the Borrower as to whether any such other Liens are permitted.
The ABL Intercreditor Agreement, the First Lien Intercreditor Agreement or any
Junior Lien Intercreditor Agreement entered into by the Administrative Agent
and/or Collateral Agent in accordance with the terms of this Agreement shall be
binding on the Secured Parties.

 

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Administrative Agent or the Collateral Agent
will promptly (and each Lender irrevocably authorizes the Administrative Agent
and the Collateral Agent to), at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as the Borrower may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this Section
9.11.

 



157

 

 

Section 9.12      Other Agents; Lead Arrangers.

 

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “joint bookrunner”, “joint lead arranger”,
“co-syndication agent” or “co-documentation agent” shall have any right, power,
obligation, liability, responsibility or duty under this Agreement other than
those applicable to all Lenders as such. Without limiting the foregoing, none of
the Lenders or other Persons so identified shall have or be deemed to have any
fiduciary relationship with any Lender. Each Lender acknowledges that it has not
relied, and will not rely, on any of the Lenders or other Persons so identified
in deciding to enter into this Agreement or in taking or not taking action
hereunder.

 

Section 9.13      Withholding Tax Indemnity.

 

To the extent required by any applicable Law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the IRS or any other authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender for any
reason (including, without limitation, because the appropriate form was not
delivered or not properly executed by such Lender, or because such Lender failed
to notify the Administrative Agent of a change in circumstance that rendered the
exemption from, or reduction of withholding Tax ineffective), such Lender shall,
within 10 days after written demand therefor, indemnify and hold harmless the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower pursuant to Section 3.01 and Section
3.04 and without limiting or expanding the obligation of the Borrower to do so)
for all amounts paid by the Administrative Agent as Taxes, together with all
reasonable expenses incurred in connection therewith, including legal expenses
and any other out-of-pocket expenses, whether or not such Tax was correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 9.13. The agreements in this Section 9.13 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Aggregate Commitment and
the repayment, satisfaction or discharge of all other Obligations.

 

Section 9.14      Appointment of Supplemental Agents.

 

(a)       It is the purpose of this Agreement and the other Loan Documents that
there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Administrative Agent or the Collateral Agent deems that by reason of any
present or future Law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith,
the Administrative Agent and the Collateral Agent are hereby authorized to
appoint an additional individual or institution selected by the Administrative
Agent or the Collateral Agent in its sole discretion as a separate trustee,
co-trustee, administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Agent” and collectively as
“Supplemental Agents”).

 



158

 

 

(b)       In the event that the Collateral Agent appoints a Supplemental Agent
with respect to any Collateral, (i) each and every right, power, privilege or
duty expressed or intended by this Agreement or any of the other Loan Documents
to be exercised by or vested in or conveyed to the Collateral Agent with respect
to such Collateral shall be exercisable by and vest in such Supplemental Agent
to the extent, and only to the extent, necessary to enable such Supplemental
Agent to exercise such rights, powers and privileges with respect to such
Collateral and to perform such duties with respect to such Collateral, and every
covenant and obligation contained in the Loan Documents and necessary to the
exercise or performance thereof by such Supplemental Agent shall run to and be
enforceable by either the Collateral Agent or such Supplemental Agent, and (ii)
the provisions of this Article IX and of Sections 10.04 and 10.05 that refer to
the Administrative Agent shall inure to the benefit of such Supplemental Agent
and all references therein to the Collateral Agent shall be deemed to be
references to the Collateral Agent and/or such Supplemental Agent, as the
context may require.

 

Should any instrument in writing from any Loan Party be required by any
Supplemental Agent so appointed by the Administrative Agent or the Collateral
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, such Loan Party shall execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent or the Collateral Agent. In case any Supplemental
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Agent, to the extent permitted by Law, shall vest in and be exercised by the
Administrative Agent until the appointment of a new Supplemental Agent.

 

Section 9.15      Lender Action.

 

Each Lender agrees that it shall not take or institute any actions or
proceedings, judicial or otherwise, for any right or remedy against any Loan
Party or any other obligor under any of the Loan Documents (including the
exercise of any right of setoff (except to the extent permitted by Section
10.09), rights on account of any banker’s lien or similar claim or other rights
of self-help), or institute any actions or proceedings, or otherwise commence
any remedial procedures, with respect to any Guaranty or any Collateral or any
other property of any such Loan Party, without the prior written consent of the
Administrative Agent. The provisions of this Section 9.15 are for the sole
benefit of the Lenders and the Agents and shall not afford any right to, or
constitute a defense available to, any Loan Party.

 

Section 9.16      Intercreditor Agreements.

 

Notwithstanding anything to the contrary in this Agreement or in any other Loan
Document: (a) the priority of the Liens granted to the Collateral Agent in favor
of the Secured Parties pursuant to the Loan Documents and the exercise of any
right related to any Collateral shall be subject, in each case, to the terms of
the ABL Intercreditor Agreement, the First Lien Intercreditor Agreement or any
Junior Lien Intercreditor Agreement, (b) in the event of any conflict between
the express terms and provisions of this Agreement or any other Loan Document,
on the one hand, and of the ABL Intercreditor Agreement, the First Lien
Intercreditor Agreement or any Junior Lien Intercreditor Agreement, on the other
hand, the terms and provisions of the ABL Intercreditor Agreement, the First
Lien Intercreditor Agreement or such Junior Lien Intercreditor Agreement, as the
case may be, shall control (in each case, other than any clause in any Loan
Document which grants a lien or security interest, which clause shall control),
and (c) each Lender (and, by its acceptance of the benefits of any Collateral
Document, each other Secured Party) hereunder authorizes and instructs the
Administrative Agent and Collateral Agent to execute the ABL Intercreditor
Agreement, the First Lien Intercreditor Agreement or any Junior Lien
Intercreditor Agreement on behalf of such Lender, and such Lender agrees to be
bound by the terms thereof.

 



159

 

 

Section 9.17      Certain ERISA Matters.

 

(a)       Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and its respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that at least one of the following is and will
be true:

 

(i)       such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans or the Commitments,

 

(ii)       the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

 

(iii)       (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

 

(iv)       such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b)       In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Commitments and this Agreement (including in connection with
the reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

 



160

 

 

ARTICLE X

Miscellaneous

 

Section 10.01 Amendments, Etc.

 

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders, or by the Administrative Agent with the consent
of the Required Lenders, and such Loan Party (with an executed copy thereof
promptly delivered to the Administrative Agent if not otherwise part thereto;
provided that failure to deliver such a copy shall not result in any Default or
Event of Default nor affect the effectiveness of any such amendment, waiver or
consent) and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that any
amendment or waiver contemplated in clause (g) below, shall only require the
consent of such Loan Party and the Required Facility Lenders under the
applicable Facility, as applicable; provided, further, that no such amendment,
waiver or consent shall:

 

(a)       extend or increase the Commitment of any Lender without the written
consent of each Lender holding such Commitment (it being understood that a
waiver of any condition precedent or of any Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute an extension or
increase of any Commitment of any Lender);

 

(b)       postpone any date scheduled for, or reduce or forgive the amount of,
any payment of principal or interest under Sections 2.07 or 2.08 without the
written consent of each Lender holding the applicable Obligation (it being
understood that the waiver of (or amendment to the terms of) any mandatory
prepayment of the Term Loans shall not constitute a postponement of any date
scheduled for the payment of principal or interest and it being understood that
any change to the definition of “Consolidated First Lien Net Leverage Ratio,”
“Consolidated Secured Net Leverage Ratio,” “Consolidated Total Net Leverage
Ratio,” “Consolidated Interest Coverage Ratio” or, in each case, in the
component definitions thereof shall not constitute a reduction or forgiveness in
any rate of interest);

 

(c)       reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan or (subject to clause (ii) of the first proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document (or extend the timing of payments of such fees or other amounts)
without the written consent of each Lender holding such Loan or to whom such fee
or other amount is owed (it being understood that any change to the definition
of “Consolidated First Lien Net Leverage Ratio,” “Consolidated Secured Net
Leverage Ratio,” “Consolidated Total Net Leverage Ratio,” “Consolidated Interest
Coverage Ratio” or, in each case, in the component definitions thereof shall not
constitute a reduction or forgiveness in any rate of interest); provided that
only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate;

 

(d)       change any provision of Sections 8.04 or 10.01 or the definition of
“Required Lenders,” “Required Facility Lenders,” “Required Class Lenders” or any
other provision specifying the number of Lenders or portion of the Loans or
Commitments required to take any action under the Loan Documents, without the
written consent of each Lender directly affected thereby (it being understood
that with the consent of the Required Lenders, additional extensions of credit
pursuant to this Agreement may be included in the determination of the “Required
Lenders,” “Required Facility Lenders,” “Required Class Lenders” or similar
provisions on substantially the same basis as the Initial Term Loans on the
Closing Date);

 



161

 

 

(e)       other than in connection with a transaction permitted under Sections
7.04 or 7.05, release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;

 

(f)       other than in connection with a transaction permitted under Sections
7.04 or 7.05, release all or substantially all of the aggregate value of the
Guaranty, without the written consent of each Lender;

 

(g)       amend, waive or otherwise modify any term or provision which directly
affects Lenders under one or more Facilities and does not directly affect
Lenders under any other Facility, in each case, without the written consent of
the Required Facility Lenders under such applicable Facility (and in the case of
multiple Facilities which are affected, with respect to any such Facility, such
consent shall be effected by the Required Facility Lenders of each such
Facility); provided, however, that the waivers described in this clause (g)
shall not require the consent of any Lenders other than the Required Facility
Lenders under such Facility or Facilities;

 

and provided, further, that (i) [reserved]; (ii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent or the
Collateral Agent, as applicable, in addition to the Lenders required above,
affect the rights or duties of, or any fees or other amounts payable to, the
Administrative Agent or the Collateral Agent, as applicable, under this
Agreement or any other Loan Document; (iii) Section 10.07(h) may not be amended,
waived or otherwise modified without the consent of each Granting Lender all or
any part of whose Loans are being funded by an SPC at the time of such
amendment, waiver or other modification; and (iv) the consent of Lenders holding
more than 50% of any Class of Commitments or Loans shall be required with
respect to any amendment that by its terms adversely affects the rights of such
Class in respect of payments or Collateral hereunder in a manner different than
such amendment affects other Classes. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms materially and adversely affects any Defaulting Lender
(if such Lender were not a Defaulting Lender) to a greater extent than other
affected Lenders shall require the consent of such Defaulting Lender.

 

Each of the parties hereto hereby agrees that this Agreement and the other Loan
Documents may be amended by the Administrative Agent, the Borrower and the
Lenders providing any Incremental Term Loans, Incremental Revolving Credit
Commitments, Refinancing Term Loans or Extended Term Loans pursuant to an
Incremental Amendment, Refinancing Amendment or Extension Amendment without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto (including, without limitation, in order
to change or impose “MFN” pricing protection with respect to additional Loans
and/or Commitments made after the date of such amendment) and (ii) make such
other changes to this Agreement and the other Loan Documents consistent with the
provisions of Section 2.14, 2.15 or 2.16, as applicable (without the consent of
the Required Lenders called for therein) and (iii) effect such other amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of Section 2.14, 2.15 or 2.16, as applicable,
and the Required Lenders hereby expressly authorize the Administrative Agent to
enter into any such Refinancing Amendment.

 

Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to any ABL Intercreditor Agreement, any First Lien
Intercreditor Agreement, any Junior Lien Intercreditor Agreement or other
intercreditor agreement or arrangement permitted under this Agreement that is
for the purpose of adding the holders of Permitted First Priority Refinancing
Debt, or Permitted Second Priority Refinancing Debt, as expressly contemplated
by the terms of the ABL Intercreditor Agreement, such First Lien Intercreditor
Agreement, such Junior Lien Intercreditor Agreement or such other intercreditor
agreement or arrangement permitted under this Agreement, as applicable (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor agreement as, in the good faith determination of
the Administrative Agent, are required to effectuate the foregoing and provided
that such other changes are not adverse, in any material respect, to the
interests of the Lenders); provided, further, that no such agreement shall
amend, modify or otherwise affect the rights or duties of the Administrative
Agent hereunder or under any other Loan Document without the prior written
consent of the Administrative Agent.

 



162

 

 

Notwithstanding the foregoing, this Agreement and any other Loan Document may be
amended solely with the consent of the Administrative Agent and the Borrower
without the need to obtain the consent of any other Lender if such amendment is
delivered in order (a) to correct or cure ambiguities, errors, omissions,
defects, (b) to effect administrative changes of a technical or immaterial
nature, (c) to fix incorrect cross references or similar inaccuracies in this
Agreement or the applicable Loan Document, (d) solely to add benefit to one or
more existing Facilities, including increase in margin, interest rate floor,
prepayment premium, call protection and reestablishment of or increase in
amortization schedule, in order to cause any Incremental Facility to be fungible
with any existing Facility and (e) to add any financial covenant for the benefit
of all Lenders or any Class of Lenders pursuant to the conditions imposed on the
incurrence of any Indebtedness set forth elsewhere in this Agreement, and in
each case of clauses (a), (b) and (c), such amendment shall become effective
without any further action or the consent of any other party to any Loan
Document if the same is not objected to in writing by the Required Lenders
within five (5) Business Days following receipt of notice thereof. The
Collateral Documents and related documents in connection with this Agreement and
the other Loan Documents may be in a form reasonably determined by the
Administrative Agent and may be, together with this Agreement, amended,
supplemented and waived with the consent of the Administrative Agent at the
request of the Borrower without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Law or advice of local counsel, (ii) to cure ambiguities,
omissions, mistakes or defects or (iii) to cause such Collateral Documents or
other document to be consistent with this Agreement and the other Loan
Documents; provided that, in any such case, such amendment, supplement or waiver
shall become effective only if the same is not objected to in writing by the
Required Lenders to the Administrative Agent within five (5) days following
receipt of notice thereof.

 

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Borrower and the Administrative Agent may enter into any
Incremental Amendment in accordance with Section 2.14, Refinancing Amendment in
accordance with Section 2.15 and Extension Amendment in accordance with Section
2.16 and such Incremental Amendments, Refinancing Amendments and Extension
Amendments shall be effective to amend the terms of this Agreement and the other
applicable Loan Documents, in each case, without any further action or consent
of any other party to any Loan Document.

 

Section 10.02     Notices and Other Communications; Facsimile Copies.

 

(a)       General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile or other electronic image scan
transmission). All such written notices shall be mailed, faxed or delivered to
the applicable address, facsimile number or electronic mail address, as follows:

 



163

 

 

(i)       if to the Borrower (or any other Loan Party) or the Administrative
Agent, the Collateral Agent, to the address, facsimile number or electronic mail
address specified for such Person on Schedule 10.02 or to such other address,
facsimile number or electronic mail address as shall be designated by such party
in a notice to the other parties; and

 

(ii)       if to any other Lender, to the address, facsimile number or
electronic mail address specified in its Administrative Questionnaire or to such
other address, facsimile number or electronic mail address as shall be
designated by such party in a notice to the Borrower and the Administrative
Agent and the Collateral Agent.

 

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of Section
10.02(c)), when delivered; provided that notices and other communications to the
Administrative Agent or the Collateral Agent pursuant to Article II shall not be
effective until actually received by such Person. In no event shall a voice mail
message be effective as a notice, communication or confirmation hereunder.

 

(b)       Effectiveness of Facsimile Documents and Signatures. Loan Documents
may be transmitted and/or signed by facsimile or other electronic image scan
communication. The effectiveness of any such documents and signatures shall,
subject to applicable Law, have the same force and effect as manually signed
originals and shall be binding on all Loan Parties, the Agents and the Lenders.

 

(c)       Reliance by Agents and Lenders. The Administrative Agent, the
Collateral Agent and the Lenders shall be entitled to rely and act upon any
notices purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify each Agent-Related Person and each Lender
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the Borrower in
the absence of gross negligence or willful misconduct as determined in a final
and non-appealable judgment by a court of competent jurisdiction.

 

(d)       Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e mail, FpML messaging, and Internet or intranet websites) pursuant
to procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

 



164

 

 

(e)       The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent, the Collateral Agent, any Lead Arranger or any
of their respective Related Parties (the “Agent Parties”) have any liability to
any Loan Party, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether or not based on strict liability
and including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise)) arising out of the
Borrower’s, any other Loan Party’s or any Agent Party’s transmission of Borrower
Materials or notices through the Platform, any other electronic platform or
electronic messaging service, or through the Internet.

 

Section 10.03    No Waiver; Cumulative Remedies.

 

No failure by any Lender or the Administrative Agent or the Collateral Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

 

Section 10.04    Attorney Costs and Expenses.

 

The Borrower agrees (a) to pay or reimburse the Administrative Agent, the
Collateral Agent and the Lenders for all reasonable and documented out-of-pocket
costs and expenses incurred in connection with the preparation, negotiation and
execution of this Agreement and the other Loan Documents, and any amendment,
waiver, consent or other modification of the provisions hereof and thereof
(whether or not the transactions contemplated hereby or thereby are consummated)
and any other documents prepared in connection herewith or therewith, and the
consummation and administration of the transactions contemplated hereby and
thereby (including all Attorney Costs, which shall be limited to one counsel to
the Administrative Agent and one local counsel as reasonably necessary in each
relevant jurisdiction material to the interests of the Lenders taken as a whole)
and (b) from and after the Closing Date, (i) [reserved], and (ii) to pay or
reimburse the Administrative Agent, the Collateral Agent and each Lender for all
reasonable and documented out-of-pocket costs and expenses incurred in
connection with the enforcement or preservation (whether through negotiations,
legal proceedings or otherwise) of any rights or remedies under this Agreement
or the other Loan Documents (including all such costs and expenses incurred
during any legal proceeding, including any proceeding under any Debtor Relief
Law, and including all respective Attorney Costs which shall be limited to
Attorney Costs of one counsel to the Administrative Agent and the Collateral
Agent (and one local counsel as reasonably necessary in each relevant
jurisdiction material to the interests of the Lenders taken as a whole) and,
solely in the case of a conflict of interest, one additional counsel in each
relevant jurisdiction to each group of similarly situated affected Persons)).
The foregoing costs and expenses shall include all reasonable search, filing,
recording and title insurance charges and fees related thereto, and other
reasonable and documented out-of-pocket expenses incurred by any Agent. The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations. All amounts due under this
Section 10.04 shall be paid within thirty (30) days of receipt by the Borrower
of an invoice relating thereto setting forth such expenses in reasonable detail
including, if requested by the Borrower and to the extent reasonably available,
backup documentation supporting such reimbursement request; provided that with
respect to the Closing Date, all amounts due under this Section 10.04 shall be
paid on the Closing Date solely to the extent invoiced to the Borrower within
three Business Days of the Closing Date (except as otherwise reasonably agreed
by the Borrower). If any Loan Party fails to pay when due any costs, expenses or
other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its sole
discretion. For the avoidance of doubt, this Section 10.04 shall not apply to
Taxes, except any Taxes that represent liabilities, obligations, losses,
damages, penalties, claims, demands, actions, prepayments, suits, costs,
expenses and disbursements arising from any non-Tax claims.

 



165

 

 

Section 10.05    Indemnification by the Borrower.

 

The Borrower shall indemnify and hold harmless each Agent-Related Person, each
Lender and their respective Affiliates, and their respective officers,
directors, employees, partners, agents, advisors and other representatives of
each of the foregoing (collectively the “Indemnitees”) from and against any and
all liabilities (including Environmental Liabilities), obligations, losses,
damages, penalties, claims, demands, actions, judgments, suits, costs, expenses
and disbursements (including Attorney Costs but limited in the case of legal
fees and expenses to the reasonable and documented out-of-pocket fees,
disbursements and other charges of one counsel to all Indemnitees taken as a
whole and, if reasonably necessary, one local counsel for all Indemnitees taken
as a whole in each relevant jurisdiction that is material to the interests of
the Lenders, and solely in the case of a conflict of interest, one additional
counsel in each relevant jurisdiction to each group of similarly situated
affected Indemnitees) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) any Commitment or Loan or the use or proposed use of the proceeds
therefrom or (c) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto and regardless of
whether any such matter is initiated by a third party or by Holdings, the
Borrower, any of their respective Affiliates, creditors or equity holders or any
other Person (all the foregoing, collectively, the “Indemnified Liabilities”) in
all cases, whether or not caused by or arising, in whole or in part, out of the
negligence of the Indemnitee; provided that, notwithstanding the foregoing, such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from (x) the gross
negligence, bad faith or willful misconduct of such Indemnitee or of any of its
Affiliates or their respective directors, officers, employees, partners, agents,
advisors or other representatives, as determined by a final non-appealable
judgment of a court of competent jurisdiction, (y) a material breach of any
funding obligations, or a material breach in bad faith of any other obligations,
under any Loan Document by such Indemnitee or of any of its Affiliates or their
respective directors, officers, employees, partners, advisors or other
representatives, as determined by a final non-appealable judgment of a court of
competent jurisdiction or (z) any dispute solely among Indemnitees (other than
any claims against an Indemnitee in its capacity or in fulfilling its role as an
agent or arranger or any similar role or as a letter of credit issuer under any
Facility and other than any claims arising out of any act or omission of
Holdings, the Borrower or any of their Affiliates). No Indemnitee shall be
liable for any damages arising from the use by others of any information or
other materials obtained through IntraLinks or other similar information
transmission systems in connection with this Agreement, nor shall any
Indemnitee, Loan Party or any Subsidiary have any liability for any special,
punitive, indirect or consequential or exemplary damages relating to this
Agreement or any other Loan Document or arising out of its activities in
connection herewith or therewith (whether before or after the Closing Date)
(other than, in the case of any Loan Party, in respect of any such damages
incurred or paid by an Indemnitee to a third party and for any out-of-pocket
expenses); it being agreed that this sentence shall not limit the
indemnification obligations of Holdings, the Borrower or any Subsidiary. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 10.05 applies, such indemnity shall be effective whether or not
such investigation, litigation or proceeding is brought by any Loan Party, any
Subsidiary of a Loan Party, any of their respective Affiliates, directors,
stockholders or creditors or an Indemnitee or any other Person, whether or not
any Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents are
consummated. All amounts due under this Section 10.05 shall be paid within
thirty (30) days after written demand therefor (together with backup
documentation supporting such reimbursement request); provided, however, that
such Indemnitee shall promptly refund the amount of any payment to the extent
that there is a final judicial or arbitral determination that such Indemnitee
was not entitled to indemnification rights with respect to such payment pursuant
to the express terms of this Section 10.05. The agreements in this Section 10.05
shall survive the resignation of the Administrative Agent or Collateral Agent,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations. For the
avoidance of doubt, this Section 10.05 shall not apply to Taxes, except any
Taxes that represent liabilities, obligations, losses, damages, penalties,
claims, demands, actions, prepayments, suits, costs, expenses and disbursements
arising from any non-Tax claims.

 

Section 10.06    Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrower is made to any
Agent or any Lender, or any Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall, to the fullest extent
possible under provisions of applicable Law, be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, in the applicable currency of such recovery or
payment.

 



166

 

 

Section 10.07     Successors and Assigns.

 

(a)       The provisions of this Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender (except as permitted by Section 7.04)
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Assignee pursuant to an assignment made in accordance
with the provisions of Section 10.07(b) and the first proviso to this Section
10.07(a) (such an assignee, which for the avoidance of doubt, shall not be a
natural person, an “Eligible Assignee”) (A) [reserved]), (B) in the case of any
Assignee that is Holdings or any of its Subsidiaries, Section 10.07(m), or (C)
in the case of any Assignee that, immediately prior to or upon giving effect to
such assignment, is a Debt Fund Affiliate, Section 10.07(p), (ii) by way of
participation in accordance with the provisions of Section 10.07(f), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(h) or (iv) to an SPC in accordance with the provisions of
Section 10.07(i) (and any other attempted assignment or transfer by any party
hereto shall be null and void); provided, however, that notwithstanding anything
to the contrary, no Lender may assign or transfer by participation any of its
rights or obligations hereunder to (i) any Person that is a Defaulting Lender or
a Disqualified Lender (solely to the extent the list of Disqualified Lenders is
available upon request to the Lenders), (ii) a natural Person or (iii) to
Holdings, the Borrower or any of their respective Subsidiaries (except pursuant
to Section 2.05(a)(v) or Section 10.07(m)); provided that the Borrower shall be
deemed to have consented to any assignment of Term Loans unless the Borrower
shall have objected thereto within fifteenfive (15) Business Days after having
received written notice thereof. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 10.07(f) and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement. The Administrative Agent shall have
no responsibility or liability for monitoring or enforcing the list of
Disqualified Lenders or for any assignment of any Loan or Commitment or for the
sale of any participation, in either case, to a Disqualified Lender.

 



167

 

 

(b)       (i) Subject to the conditions set forth in paragraph (b)(ii) below and
the last paragraph of this Section 10.07(b), any Lender (other than the
Disbursement Agent, which may only assign its rights and obligations hereunder
in accordance with the last paragraph of this Section 10.07(b)) may assign to
one or more assignees (“Assignees”) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

 

(A)       the Borrower; provided that no consent of the Borrower shall be
required for (i) an assignment of all or any portion of the Term Loans to a
Lender, an Affiliate of a Lender or an Approved Fund, (ii) [reserved], (iii) if
an Event of Default under Section 8.01(a) or, solely with respect to the
Borrower, Section 8.01(f) has occurred and is continuing or (iv) an assignment
of all or a portion of the Loans pursuant to Section 10.07(l), Section 10.07(m)
or Section 10.07(p);

 

(B)       the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment (i) of all or any
portion of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund
or (ii) all or any portion of the Loans pursuant to Section 10.07(m).

 

(ii)       Assignments shall be subject to the following additional conditions:

 

(A)       except in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
$1,000,000 and shall be in increments of an amount of $1,000,000 in excess
thereof (or, if less, the remaining portion of the assigning Lender’s Loans
and/or Commitments under the applicable Facility) (provided that simultaneous
assignments to or from two or more Approved Funds shall be aggregated for
purposes of determining compliance with this Section 10.07(b)(ii)(A)), unless
each of the Borrower and the Administrative Agent otherwise consents; provided
that such amounts shall be aggregated in respect of each Lender and its
Affiliates or Approved Funds, if any;

 



168

 

 

(B)       the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or if previously agreed with the
Administrative Agent, manually), together with a processing and recordation fee
of $3,500 (which fee may be waived or reduced in the sole discretion of the
Administrative Agent); provided that only one such fee shall be payable in the
event of simultaneous assignments to or from two or more Approved Funds; and

 

(C)       other than in the case of assignments pursuant to Section 10.07(m),
the Assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire (in which the Assignee shall designate one
or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Loan Parties and their
Affiliates or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including federal and state securities laws) and all
applicable tax forms required pursuant to Section 3.01(d).

 

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis
among such Facilities.

 

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent, the Collateral Agent or any
Lender hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

The Disbursement Agent shall assign Initial Term Loans held by it for the
benefit of the Claimant Assignees (as defined below) to each Unidentified
Claimant that (x) is an Eligible Assignee and (y) provides to the Administrative
Agent, on or prior to the Reversion Date, information necessary to facilitate
the distribution to which it is entitled and as a result becomes entitled to
receive such distribution (each, a “Claimant Assignee”), subject to the
satisfaction of the following (which, in any event, shall be satisfied no later
than later of (i) the Reversion Date or (ii) two months following the initial
response from such Claimant Assignee to the Disbursement Agent’s request for
information (the date in this clause (ii) with respect to any Claimant Assignee,
the “Response Deadline”)): (x) the Disbursement Agent, the Borrower, the
Claimant Assignee and the Administrative Agent shall have executed and delivered
to the Administrative Agent an Assignment and Assumption acceptable to the
Administrative Agent, which Assignment and Assumption shall set forth the
Principal Amount of Initial Term Loans being assigned and the accrued interest
thereon and shall require the Disbursement Agent to turn over all accrued and
paid interest on the Initial Term Loans being assigned to the Claimant Assignee
and (y) the Claimant Assignee shall have delivered to the Administrative Agent
an Administrative Questionnaire (in which the Assignee shall designate one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Loan Parties and their Affiliates or
their respective securities) will be made available and who may receive such
information in accordance with the Claimant Assignee’s compliance procedures and
applicable laws, including federal and state securities laws) and all applicable
tax forms required pursuant to Section 3.01(d). The Disbursement Agent shall
provide written notice to the Administrative Agent promptly after becoming aware
of the existence of any Claimant Assignee, which written notice shall include
the name of the Claimant Assignee, the Response Deadline for such Claimant
Assignee and the principal amount of Initial Term Loans held by the Disbursement
Agent for the benefit of such Claimant Assignee. Notwithstanding anything to the
contrary herein, no Lender shall be a natural Person and no Lender may assign or
transfer, by assignment, participation or otherwise, any of its rights or
obligations hereunder to a natural Person. If any Unidentified Claimant is a
natural Person and responds to a request from the Disbursement Agent for, or
otherwise provides, necessary information to receive payment prior to the
Reversion Date (a “Non-Permitted Claimant”) and, as a result, would otherwise be
entitled to receive Initial Term Loans held by the Disbursement Agent but for
the fact that such Unidentified Claimant is a natural Person, then the Borrower
shall (y) promptly provide written notice to the Administrative Agent (a
“Non-Permitted Claimant Notice”) specifying the name of the applicable
Non-Permitted Claimant, the Principal Amount of Initial Term Loans that the
Disbursement Agent holds for the benefit of such Non-Permitted Claimant, and the
date on which the Borrower will pay or cause to be paid such Non- Permitted
Claimant (which date shall be no later than five (5) Business Days after the
Borrower or the Disbursement Agent becomes aware of such Non-Permitted Claimant
and its entitlement to receive such Initial Term Loans held by the Disbursement
Agent) (such payment date, the “Non-Permitted Claimant Payment Date”) and (z) on
the Non-Permitted Claimant Payment Date, pay, or cause to be paid, to such
Non-Permitted Claimant in cash an amount equal to the Principal Amount of
Initial Term Loans (plus any accrued interest thereon to such date) that the
Disbursement Agent holds for the benefit of such Non- Permitted Claimant
pursuant to the Bankruptcy Plan, at which time, and without any further action
by the Administrative Agent or the Lenders, the Principal Amount of Initial Term
Loans held by the Disbursement Agent for the benefit of the applicable
Non-Permitted Claimant shall be automatically discharged, terminated and
cancelled and the Administrative Agent shall update the Register to reflect such
discharge, termination and cancellation.

 



169

 

 

(c)       Subject to acceptance and recording thereof by the Administrative
Agent pursuant to Sections 10.07(d) and (e), from and after the effective date
specified in each Assignment and Assumption, (1) other than in connection with
an assignment pursuant to Section 10.07(m), the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and (2) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(f).

 



170

 

 

(d)       The Administrative Agent, acting solely for this purpose as a
nonfiduciary agent of the Borrower, shall maintain at the Administrative Agent’s
Office a copy of each Assignment and Assumption delivered to it, and each notice
of cancellation of any Loans delivered by the Borrower or another Restricted
Subsidiary pursuant to Section 10.07(m) and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Agents and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Agent and, with respect to such
Lender’s own interest only, any Lender, at any reasonable time and from time to
time upon reasonable prior notice. No assignment shall be effective unless
recorded in the Register. This Section 10.07(d) and Section 2.11 shall be
construed so that all Loans are at all times maintained in “registered form”
within the meaning of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and
any related Treasury regulations (or any other relevant or successor provisions
of the Code or of such Treasury regulations).

 

(e)       Upon its receipt of, and consent to, a duly completed Assignment and
Assumption executed by an assigning Lender and an Eligible Assignee (or, in the
case of an assignment to a Claimant Assignee, executed by the Disbursement
Agent, the Borrower, the Administrative Agent and the Claimant Assignee), an
Administrative Questionnaire completed in respect of the assignee (unless the
Assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b) above, if applicable, and the written consent
of the Administrative Agent, if required, and, if required, the Borrower to such
assignment and any applicable tax forms required pursuant to Section 3.01(d),
the Administrative Agent shall promptly (i) accept such Assignment and
Assumption and (ii) record the information contained therein in the Register;
provided that, with respect to each Initial Lender that has failed to comply
with its obligations hereunder to provide a completed Administrative
Questionnaire and any applicable tax forms required pursuant to Section 3.01(d)
with respect to itself, the Administrative Agent shall not be required to accept
any Assignment and Assumption nor record the information contained therein in
the Register until such Initial Lender has provided a completed Administrative
Questionnaire and any such applicable tax forms which are, in each case,
reasonably satisfactory to the Administrative Agent. No assignment shall be
effective unless it has been recorded in the Register as provided in this
paragraph (e).

 

(f)       Any Lender may at any time sell participations to any Person, subject
to the proviso to Section 10.07(a) (each, a “Participant”), in all or a portion
of such Lender’s rights and/or obligations under this Agreement (including all
or a portion of its Commitment and/or the Loans owing to it); provided that (i)
such Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Agents and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the second proviso to Section 10.01
that requires the affirmative vote of such Lender. Subject to Section 10.07(g),
the Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and limitations of
such Sections) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 10.07(c). To the extent permitted by
applicable Law, each Participant also shall be entitled to the benefits of
Section 10.09 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as a non-fiduciary agent
of the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”). No participation shall be effective unless it has
been recorded in the Participant Register as provided in this Section 10.07(f);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary in connection with an audit or
other proceeding to establish that such Commitment, Loan or other obligation is
in registered form under Treasury Regulation Section 5f.103- 1(c). The entries
in the Participant Register shall be conclusive and such Lender shall treat each
person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as such) shall have no responsibility for maintaining a Participant
Register.

 



171

 

 

(g)       A Participant shall not be entitled to receive any greater payment
under Sections 3.01, 3.04 or 3.05 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent, not to be unreasonably withheld or delayed.

 

(h)       Any Lender may, without the consent of the Borrower or the
Administrative Agent, at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement (including under its Note, if
any) to secure obligations of such Lender, including any pledge or assignment to
secure obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(i)       Notwithstanding anything to the contrary contained herein, any Lender
(a “Granting Lender”) may grant to a special purpose funding vehicle identified
as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower (an “SPC”) the option to provide all or
any part of any Loan that such Granting Lender would otherwise be obligated to
make pursuant to this Agreement; provided that (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, (ii) if an SPC elects not
to exercise such option or otherwise fails to make all or any part of such Loan,
the Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof and (iii) such SPC and the applicable Loan or any applicable part
thereof, shall be appropriately reflected in the Participant Register. Each
party hereto hereby agrees that (i) an SPC shall be entitled to the benefit of
Sections 3.01, 3.04 and 3.05 (subject to the requirements and the limitations of
such Section), but neither the grant to any SPC nor the exercise by any SPC of
such option shall increase the costs or expenses or otherwise increase or change
the obligations of the Borrower under this Agreement except in the case of
Sections 3.01 or 3.04, to the extent that the grant to the SPC was made with the
prior written consent of the Borrower (not to be unreasonably withheld or
delayed; for the avoidance of doubt, the Borrower shall have reasonable basis
for withholding consent if an exercise by SPC immediately after the grant would
result in materially increased indemnification obligations to the Borrower at
such time), (ii) no SPC shall be liable for any indemnity or similar payment
obligation under this Agreement for which a Lender would be liable, and (iii)
the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender. Notwithstanding anything to the
contrary contained herein, any SPC may (i) with notice to, but without prior
consent of the Borrower and the Administrative Agent and with the payment of a
processing fee of $3,500, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (ii) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
Guarantee or credit or liquidity enhancement to such SPC.

 



172

 

 



 

(j)       Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

 

(k)       [Reserved].

 

(l)       [Reserved].

 

(m)       Any Lender may, so long as no Default or Event of Default has occurred
and is continuing or would result therefrom, at any time, assign all or a
portion of its rights and obligations with respect to Term Loans under this
Agreement to Holdings, the Borrower or any Restricted Subsidiary through (x)
Dutch auctions open to all Lenders on a pro rata basis in accordance with
procedures of the type described in Section 2.05(a)(v) or (y) notwithstanding
Sections 2.12 and 2.13 or any other provision in this Agreement, open market
purchase on a non-pro rata basis; provided that in connection with assignments
pursuant to clause (y) above:

 

(i)       if Holdings is the assignee, upon such assignment, transfer or
contribution, Holdings shall automatically be deemed to have contributed the
principal amount of such Term Loans, plus all accrued and unpaid interest
thereon, to the Borrower; or

 

(ii)       if the assignee is the Borrower (including through contribution or
transfers set forth in clause (i) above, but, for the avoidance of doubt, other
than in its capacity as the Disbursement Agent) or another Restricted
Subsidiary), (A) the principal amount of such Term Loans, along with all accrued
and unpaid interest thereon, so contributed, assigned or transferred to the
Borrower or such Restricted Subsidiary shall be deemed automatically cancelled
and extinguished on the date of such contribution, assignment or transfer, (B)
the aggregate outstanding principal amount of Term Loans of the remaining
Lenders shall reflect such cancellation and extinguishing of the Term Loans then
held by the Borrower and (C) the Borrower shall promptly provide notice to the
Administrative Agent of such contribution, assignment or transfer of such Term
Loans, and the Administrative Agent, upon receipt of such notice, shall reflect
the cancellation of the applicable Term Loans in the Register.

 

(n)       [Reserved].

 

(o)       [Reserved].

 



173

 

 

(p)       Notwithstanding anything in Section 10.01 or the definition of
“Required Lenders” to the contrary, for purposes of determining whether the
Required Lenders have (i) consented (or not consented) to any amendment,
modification, waiver, consent or other action with respect to any of the terms
of any Loan Document or any departure by any Loan Party therefrom, (ii)
otherwise acted on any matter related to any Loan Document or (iii) directed or
required the Administrative Agent or any Lender to undertake any action (or
refrain from taking any action) with respect to or under any Loan Document and
all Term Loans, held by Debt Fund Affiliates may not account for more than 49.9%
(pro rata among such Debt Fund Affiliates) of the Term Loans of consenting
Lenders included in determining whether the Required Lenders have consented to
any action pursuant to Section 10.01.

 

Section 10.08      Confidentiality.

 

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information and not to disclose such information, except that Information may be
disclosed (a) to its Affiliates and to its and its Affiliates’ managers,
administrators, directors, officers, employees, trustees, partners, investors,
investment advisors and agents, including accountants, legal counsel and other
advisors (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential); (b) to the extent requested by any
Governmental Authority or self-regulatory authority having or asserting
jurisdiction over such Person (including any Governmental Authority or examiner
(including the National Association of Insurance Commissioners or any other
similar organization) regulating any Lender or its Affiliates); provided that
such Agent or such Lender, as applicable, agrees that it will notify the
Borrower as soon as practicable in the event of any such disclosure by such
Person (other than at the request of a regulatory authority or examiner) unless
such notification is prohibited by law, rule or regulation; (c) to the CUSIP
Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers with respect to the Facilities or market data
collectors, similar services providers to the lending industry and service
providers to the Administrative Agent in connection with the administration and
management of this Agreement and the Loan Documents; (d) to the extent required
by applicable Laws or regulations or by any subpoena or similar legal process;
provided that such Agent or such Lender, as applicable, agrees that it will
notify the Borrower as soon as practicable in the event of any such disclosure
by such Person (other than at the request of a regulatory authority or examiner)
unless such notification is prohibited by law, rule or regulation; (e) to any
other party to this Agreement; (f) subject to an agreement containing provisions
at least as restrictive as those set forth in this Section 10.08 (or as may
otherwise be reasonably acceptable to the Borrower), to any pledgee referred to
in Section 10.07(h), counterparty to a Swap Contract, Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in any of
its rights or obligations under this Agreement (provided that the disclosure of
any such Information to any Lenders or Eligible Assignees or Participants shall
be made subject to the acknowledgement and acceptance by such Lender, Eligible
Assignee or Participant that such Information is being disseminated on a
confidential basis (on substantially the terms set forth in this Section 10.08
or as otherwise reasonably acceptable to the Borrower, including, without
limitation, as agreed in any Borrower Materials) in accordance with the standard
processes of such Agent or customary market standards for dissemination of such
type of Information; (g) with the written consent of the Borrower; (h) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 10.08 or becomes available to the Agents, the Lead
Arrangers, any Lender or any of their respective Affiliates on a
non-confidential basis from a source other than a Loan Party or its respective
known Affiliates (so long as such source is not known to the disclosing Agent,
Lead Arranger, such Lender or any of its Affiliates to be bound by
confidentiality obligations to any Loan Party); (i) to any Governmental
Authority or examiner (including the National Association of Insurance
Commissioners or any other similar organization) regulating any Lender; (j) to
any rating agency when required by it (it being understood that, prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to Loan Parties and their
Subsidiaries received by it from such Lender) or to the CUSIP Service Bureau or
any similar organization; (k) in connection with the exercise of any remedies
hereunder, under any other Loan Document or the enforcement of its rights
hereunder or thereunder or (l) to the extent such Information is independently
developed by the Agents, the Lead Arrangers, such Lender or any of their
respective Affiliates; provided that no disclosure shall be made to any
Disqualified Lender. In addition, the Agents and the Lenders may disclose the
existence of this Agreement and publicly available information about this
Agreement to market data collectors, similar service providers to the lending
industry, and service providers to the Agents and the Lenders in connection with
the administration and management of this Agreement, the other Loan Documents,
the Commitments, and the Credit Extensions. For the purposes of this Section
10.08, “Information” means all information received from the Loan Parties
relating to any Loan Party, its Affiliates or its Affiliates’ directors,
managers, officers, employees, trustees, investment advisors or agents, relating
to Holdings, the Borrower or any of their Subsidiaries or its business, other
than any such information that is publicly available to any Agent or any Lender
prior to disclosure by any Loan Party other than as a result of a breach of this
Section 10.08; provided that, subject to the penultimate paragraph of Section
6.02, all information received after the Closing Date from Holdings, the
Borrower or any of its Subsidiaries shall be deemed confidential unless such
information is clearly identified at the time of delivery as not being
confidential.

 



174

 

 

Section 10.09      Setoff.

 

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Administrative Agent and the Collateral Agent and their
respective Affiliates, in respect of any unpaid fees, costs and expenses payable
to it hereunder) is authorized at any time and from time to time, without prior
notice to Holdings, the Borrower or any other Loan Party, any such notice being
waived by Holdings, the Borrower and each other Loan Party (on its own behalf
and on behalf of each of its Subsidiaries) to the fullest extent permitted by
applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held by, and other
Indebtedness at any time owing by, such Lender and its Affiliates or such Agent
or its Affiliates to or for the credit or the account of the respective Loan
Parties and their Subsidiaries (but excluding amounts held in payroll, employee
benefits, tax, and other fiduciary or trust accounts) against any and all
Obligations owing to such Lender and its Affiliates or the Collateral Agent
hereunder or under any other Loan Document, now or hereafter existing,
irrespective of whether or not such Agent or such Lender or Affiliate shall have
made demand under this Agreement or any other Loan Document and although such
Obligations may be contingent or unmatured or denominated in a currency
different from that of the applicable deposit or Indebtedness; provided that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.17
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Agents and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
and the Collateral Agent after any such set off and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of the Administrative Agent,
the Collateral Agent and each Lender under this Section 10.09 are in addition to
other rights and remedies (including other rights of setoff) that the
Administrative Agent, the Collateral Agent and such Lender may have.

 

Section 10.10      Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 



175

 

 

Section 10.11      Counterparts.

 

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
telecopier or other electronic transmission be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by telecopier
or other electronic transmission.

 

Section 10.12      Integration; Termination.

 

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter. In
the event of any conflict between the provisions of this Agreement and those of
any other Loan Document, the provisions of this Agreement shall control;
provided that the inclusion of supplemental rights or remedies in favor of the
Agents or the Lenders in any other Loan Document shall not be deemed a conflict
with this Agreement. Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.

 

Section 10.13      Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied.

 

Section 10.14      Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 10.14, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

 



176

 

 

Section 10.15      GOVERNING LAW.

 

(a)       THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

(b)       ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT OR IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, SHALL
BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF
THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH AGENT AND EACH LENDER
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY
SUCH ACTION OR PROCEEDING IN ANOTHER JURISDICTION. EACH LOAN PARTY, EACH AGENT
AND EACH LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE
LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE MANNER
PROVIDED FOR NOTICES (OTHER THAN TELECOPIER OR OTHER ELECTRONIC TRANSMISSION) IN
SECTION 10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW.

 

Section 10.16      WAIVER OF RIGHT TO TRIAL BY JURY.

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

Section 10.17      Binding Effect.

 

This Agreement shall become effective when it shall have been executed by the
Loan Parties, the Administrative Agent, the Collateral Agent and the Lenders on
the Closing Date, the conditions set forth in Sections 4.01 and 4.02 have been
satisfied or waived in accordance with this Agreement and the Administrative
Agent shall have notified by each Lender on the Closing Date that each such
Lender has executed it and, thereafter, shall be binding upon and inure to the
benefit of the Loan Parties, each Agent and each Lender and their respective
successors and assigns, in each case in accordance with Section 10.07 (if
applicable) and except that no Loan Party shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.04.

 



177

 

 

Section 10.18      USA PATRIOT Act.

 

Each Lender that is subject to the USA PATRIOT Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name, address and tax identification number of such Loan Party and
other information regarding such Loan Party that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the USA PATRIOT Act. This notice is given in accordance with the
requirements of the USA PATRIOT Act and is effective as to the Lenders and the
Administrative Agent.

 

Section 10.19      No Advisory or Fiduciary Responsibility.

 

(a)       In connection with all aspects of each transaction contemplated
hereby, each Loan Party acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that (i) the facilities provided for hereunder and
any related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrower and its Affiliates, on the one hand, and the Agents and the Lenders, on
the other hand, and the Borrower is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof), (ii) in connection with the
process leading to such transaction, each of the Agents and the Lenders is and
has been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person, (iii) none of the Agents or the Lenders has
assumed or will assume an advisory, agency or fiduciary responsibility in favor
of the Borrower with respect to any of the transactions contemplated hereby or
the process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
any Agent or Lender has advised or is currently advising the Borrower or any of
its Affiliates on other matters) and none of the Agents or the Lenders has any
obligation to the Borrower or any of its Affiliates with respect to the
financing transactions contemplated hereby except those obligations expressly
set forth herein and in the other Loan Documents, (iv) the Agents and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, and may conflict with,
those of the Borrower and its Affiliates, and none of the Agents or the Lenders
has any obligation to disclose any of such interests by virtue of any advisory,
agency or fiduciary relationship and (v) the Agents and the Lenders have not
provided and will not provide any legal, accounting, regulatory or tax advice
with respect to any of the transactions contemplated hereby (including any
amendment, waiver or other modification hereof or of any other Loan Document)
and the Loan Parties have consulted their own legal, accounting, regulatory and
tax advisors to the extent they have deemed appropriate. Each Loan Party hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Agents and the Lenders with respect to any breach or
alleged breach of agency or fiduciary duty under applicable law relating to
agency and fiduciary obligations.

 



178

 

 

Each Loan Party acknowledges and agrees that each Lender and any affiliate
thereof may lend money to, invest in, and generally engage in any kind of
business with, any of the Borrower, Holdings, any Affiliate thereof or any other
person or entity that may do business with or own securities of any of the
foregoing, all as if such Lender or Affiliate thereof were not a Lender (or an
agent or any other person with any similar role under the Facilities) and
without any duty to account therefor to any other Lender, Holdings, the Borrower
or any Affiliate of the foregoing. Each Lender and any affiliate thereof may
accept fees and other consideration from Holdings, the Borrower or any Affiliate
thereof for services in connection with this Agreement, the Facilities or
otherwise without having to account for the same to any other Lender, Holdings,
the Borrower or any Affiliate of the foregoing. Some or all of the Lenders or
the Agents may have directly or indirectly acquired certain equity interests
(including warrants) in Holdings, the Borrower or an Affiliate thereof or may
have directly or indirectly extended credit on a subordinated basis to Holdings,
the Borrower or an Affiliate thereof. Each party hereto, on its behalf and on
behalf of its affiliates, acknowledges and waives the potential conflict of
interest resulting from any such Lender, any Agent or an Affiliate thereof
holding disproportionate interests in the extensions of credit under the
Facilities or otherwise acting as arranger or agent thereunder and such Lender,
the Agents or Affiliate thereof directly or indirectly holding equity interests
in or subordinated debt issued by Holdings, the Borrower or an Affiliate
thereof.

 

Section 10.20      Electronic Execution of Assignments.

 

The words “execution,” “execute”, “signed,” “signature,” and words of like
import in anyor related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other modifications, Committed Loan
Notices, waivers and consents) shall be deemed to include electronic signatures,
the electronic matching of assignment terms and contract formations on
electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based record keepingrecordkeeping system, as the case may be, to the
extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

 

Section 10.21      Effect of Certain Inaccuracies.

 

In the event that any financial statement or Compliance Certificate previously
delivered pursuant to Section 6.02 was inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Rate for any period (an “Applicable Period”) than the Applicable Rate
applied for such Applicable Period, then (i) Holdings shall as soon as
practicable deliver to the Administrative Agent a corrected financial statement
and a corrected Compliance Certificate for such Applicable Period, (ii) the
Applicable Rate shall be determined based on the corrected Compliance
Certificate for such Applicable Period, and (iii) the Borrower shall within 15
days after the delivery of the corrected financial statements and Compliance
Certificate pay to the Administrative Agent the accrued additional interest or
fees owing as a result of such increased Applicable Rate for such Applicable
Period. This Section 10.21 shall not limit the rights of the Administrative
Agent or the Lenders with respect to Sections 2.08(b) and 8.01.

 

179

 



 

Section 10.22      Judgment Currency

 

If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due from the Borrower hereunder in the currency expressed to be
payable herein (the “Specified Currency”) into another currency, the parties
hereto agree, to the fullest extent that they may effectively do so, that the
rate of exchange used shall be that at which in accordance with normal banking
procedures any Lender could purchase the Specified Currency with such other
currency at such Lender’s New York office on the Business Day preceding that on
which final judgment is given. The obligations of the Borrower in respect of any
sum due to any Lender hereunder shall, notwithstanding any judgment in a
currency other than the Specified Currency, be discharged only to the extent
that on the Business Day following receipt by such Lender of any sum adjudged to
be so due in such other currency such Lender may in accordance with normal
banking procedures purchase the Specified Currency with such other currency; if
the amount of the Specified Currency so purchased is less than the sum
originally due to such Lender in the Specified Currency, the Borrower agrees, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify the Lender against such loss,
and if the amount of the Specified Currency so purchased exceeds the sum
originally due to such Lender in the Specified Currency, such Lender agrees to
remit such excess to the Borrower.

 

Section 10.23      Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

(a)       the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)       the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

Section 10.24      FCC.

 

Notwithstanding anything to the contrary contained herein or in any of the Loan
Documents, neither the Administrative Agent nor the Lenders, nor any of their
agents, will take any action pursuant to any Loan Documents that would
constitute or result in (i) any violation of the Communications Laws, or (ii)
any assignment of any FCC Authorization or any transfer of control thereof,
within the meaning of 310(d) of the Communications Act of 1934 or other
Communications Law, if such assignment of license or transfer of control thereof
would require thereunder the prior approval of the FCC, without first obtaining
such approval of the FCC. Each of Holdings, the Borrower and the Restricted
Subsidiaries will cooperate fully in the preparation and prosecution of such FCC
applications as may be necessary to secure such approvals of the FCC for such
assignments of licenses or transfers of control in a manner consistent with the
Loan Documents.

 



180

 

 

Section 10.25      Acknowledgement Regarding Any Supported QFCs.

 

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

 

(a)       In the event a Covered Entity that is party to a Supported QFC (each,
a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Loan Documents
that might otherwise apply to such Supported QFC or any QFC Credit Support that
may be exercised against such Covered Party are permitted to be exercised to no
greater extent than such Default Rights could be exercised under the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

 

(b)       As used in this Section 10.25, the following terms have the following
meanings:

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 



181

 

 

ARTICLE XI

Guaranty

 

Section 11.01      The Guaranty.

 

Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not merely as a surety, to the
Administrative Agent, for the benefit of the Secured Parties and their
respective successors and assigns, the prompt payment in full when due (whether
at stated maturity, by required prepayment, declaration, demand, by acceleration
or otherwise) of the principal of and interest (including any interest, fees,
costs or charges that would accrue but for the provisions of (i) Title 11 of the
United States Code after any bankruptcy or insolvency petition under Title 11 of
the United States Code and (ii) any other Debtor Relief Laws) on the Loans made
by the Lenders to, and the Notes held by each Lender of, the Borrower, and all
other Obligations from time to time owing to the Secured Parties by any Loan
Party under any Loan Document, in each case strictly in accordance with the
terms thereof (such obligations being herein collectively called the “Guaranteed
Obligations”). The Guarantors hereby jointly and severally agree that if the
Borrower or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.

 

Section 11.02      Obligations Unconditional.

 

The obligations of the Guarantors under Section 11.01 shall constitute a
guarantee of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder which shall remain absolute, irrevocable and unconditional under any
and all circumstances as described above:

 

(i)       at any time or from time to time, without notice to the Guarantors, to
the extent permitted by Law, the time for any performance of or compliance with
any of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

 

(ii)       any of the acts mentioned in any of the provisions of this Agreement
or the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

 

(iii)       the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be amended in any
respect, or any right under the Loan Documents or any other agreement or
instrument referred to herein or therein shall be amended or waived in any
respect or any other guarantee of any of the Guaranteed Obligations or except as
permitted pursuant to Section 11.10 any security therefor shall be released or
exchanged in whole or in part or otherwise dealt with;

 



182

 

 

(iv)       any Lien or security interest granted to, or in favor of, any Lender
or Agent as security for any of the Guaranteed Obligations shall fail to be
perfected; or

 

(v)       the release of any other Guarantor pursuant to Section 11.10.

 

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against the Borrower under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Guarantors waive, to the extent permitted by Law, any and all
notice of the creation, renewal, extension, waiver, termination or accrual of
any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guaranty or acceptance of this Guaranty, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guaranty, and all
dealings between the Borrower and the Secured Parties shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Guaranty. This Guaranty shall be construed as a continuing, absolute,
irrevocable and unconditional guarantee of payment without regard to any right
of offset with respect to the Guaranteed Obligations at any time or from time to
time held by Secured Parties, and the obligations and liabilities of the
Guarantors hereunder shall not be conditioned or contingent upon the pursuit by
the Secured Parties or any other person at any time of any right or remedy
against the Borrower or against any other person which may be or become liable
in respect of all or any part of the Guaranteed Obligations or against any
collateral security or guarantee therefor or right of offset with respect
thereto. This Guaranty shall remain in full force and effect and be binding in
accordance with and to the extent of its terms upon the Guarantors and the
successors and assigns thereof, and shall inure to the benefit of the Secured
Parties, and their respective successors and assigns, notwithstanding that from
time to time during the term of this Agreement there may be no Guaranteed
Obligations outstanding.

 

Section 11.03      Reinstatement.

 

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in insolvency, bankruptcy or
reorganization, pursuant to any Debtor Relief Law or otherwise.

 

Section 11.04      Subrogation; Subordination.

 

Each Guarantor hereby agrees that until the payment and satisfaction in full in
cash of all Guaranteed Obligations (other than contingent indemnification
obligations not yet due and payable) and the expiration or termination of the
Aggregate Commitments of the Lenders under this Agreement, it shall waive any
claim and shall not exercise any right or remedy, direct or indirect, arising by
reason of any performance by it of its guarantee in Section 11.01, whether by
subrogation or otherwise, against the Borrower or any other Guarantor of any of
the Guaranteed Obligations or any security for any of the Guaranteed
Obligations. Any Indebtedness of any Loan Party permitted pursuant to Sections
7.03(b)(ii) or 7.03(d) shall be subordinated to such Loan Party’s Obligations in
the manner set forth in the Intercompany Note evidencing such Indebtedness.

 



183

 

 



Section 11.05      Remedies.

 

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrower under this Agreement and the Notes,
if any, may be declared to be forthwith due and payable as provided in Section
8.02 (and shall be deemed to have become automatically due and payable in the
circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

 

Section 11.06      Instrument for the Payment of Money.

 

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Secured Party, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

 

Section 11.07      Continuing Guaranty.

 

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

 

Section 11.08      General Limitation on Guarantee Obligations.

 

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 11.11) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

 

Section 11.09      Information.

 

Each Guarantor assumes all responsibility for being and keeping itself informed
of the Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks that each Guarantor assumes and incurs
under this Guaranty, and agrees that no Secured Party shall have any duty to
advise any Guarantor of information known to it regarding those circumstances or
risks.

 

Section 11.10      Release of Guarantors.

 

If, in compliance with the terms and provisions of the Loan Documents, (i) all
or substantially all of the Equity Interests or property of any Guarantor are
sold or otherwise transferred (a “Transferred Guarantor”) to a person or
persons, none of which is a Loan Party (or a Person that is required to become a
Loan Party as a result of such sale or other transfer) or (ii) any Subsidiary
Guarantor becomes an Excluded Subsidiary, such Transferred Guarantor shall, upon
the consummation of such sale or transfer, be automatically released from its
obligations under this Agreement (including under Section 10.05 hereof) and its
obligations to pledge and grant any Collateral owned by it pursuant to any
Collateral Document and, in the case of a sale of all or substantially all of
the Equity Interests of the Transferred Guarantor, the pledge of such Equity
Interests to the Collateral Agent pursuant to the Collateral Documents shall be
automatically released, and, so long as the Borrower shall have provided the
Agents such certifications or documents as any Agent shall reasonably request,
the Administrative Agent and the Collateral Agent shall, at such Transferred
Guarantor’s expense, take such actions as are necessary or reasonably requested
to effect each release described in this Section 11.10 in accordance with the
relevant provisions of the Collateral Documents; provided that, no Guarantor
shall be released from its obligations under the Guaranty as a result of
becoming a non-wholly owned Subsidiary of Holdings unless the transaction
resulting in such Guarantor becoming a non-wholly-owned subsidiary of Holdings
is an arm’s-length transaction with a Person other than an Affiliate.

 



184

 

 

When all Aggregate Commitments hereunder have terminated, and all Loans or other
Obligations have been paid in full (other than contingent indemnification
obligations not yet accrued and payable) hereunder, this Agreement, the other
Loan Documents and the guarantees made herein shall terminate with respect to
all Obligations, except with respect to Obligations that expressly survive such
repayment pursuant to the terms of this Agreement or the other Loan Documents.
The Collateral Agent shall, at each Guarantor’s expense, take such actions as
are necessary to release any Collateral owned by such Guarantor in accordance
with the relevant provisions of the Collateral Documents.

 

Section 11.11      Right of Contribution.

 

Each Guarantor hereby agrees that to the extent that a Subsidiary Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment, in an amount not to exceed the highest
amount that would be valid and enforceable and not subordinated to the claims of
other creditors as determined in any action or proceeding involving any state
corporate, limited partnership or limited liability law, or any applicable
state, federal or foreign bankruptcy, insolvency, reorganization or other law
affecting the rights of creditors generally. Each Subsidiary Guarantor’s right
of contribution shall be subject to the terms and conditions of Section 11.04.
The provisions of this Section 11.11 shall in no respect limit the obligations
and liabilities of any Subsidiary Guarantor to the Agents, the Lenders and the
other Secured Parties, and each Subsidiary Guarantor shall remain liable to the
Agents, the Lenders and the other Secured Parties for the full amount guaranteed
by such Subsidiary Guarantor hereunder.

 

Section 11.12      ORIGINAL ISSUE DISCOUNT LEGEND.

 

THE LOANS MAY BE ISSUED WITH ORIGINAL ISSUE DISCOUNT FOR UNITED STATES FEDERAL
INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF ORIGINAL ISSUE DISCOUNT, ISSUE
DATE AND YIELD TO MATURITY OF THE LOANS MAY BE OBTAINED BY WRITING TO THE AGENT
AT ITS ADDRESS AS SPECIFIED IN THIS AGREEMENT.

 

[Signature Pages Follow]

 



185

 

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first set forth
above and the Initial Lenders are deemed to be party to this Agreement pursuant
to the Bankruptcy Plan and terms hereof.

 

  CITIBANKBANK OF AMERICA, N.A.,   as Administrative Agent and Collateral Agent
      By:                  Name:   Title:

 

Signature page to term loan credit agreement (iHeart 2019)

 



 

 

 



  IHEARTCOMMUNICATIONS, INC., as   Disbursement Agent       By:
                                  Name:   Title:

 

187

 

 

  IHEARTCOMMUNICATIONS, INC., as   Borrower       By:
                                     Name:   Title:

 



  IHEARTMEDIA CAPITAL I, LLC, as Holdings         By:
                                  Name:   Title:

 

Signature page to term loan credit agreement (iHeart 2019)

 



 

